Case 20-30805-KRH                 Doc 14      Filed 02/17/20 Entered 02/17/20 16:06:48                      Desc Main
                                             Document     Page 1 of 118


    Joshua A. Sussberg, P.C. (pro hac vice admission pending)      Michael A. Condyles (VA 27807)
    Emily E. Geier (pro hac vice admission pending)                Peter J. Barrett (VA 46179)
    AnnElyse Scarlett Gains (pro hac vice admission pending)       Jeremy S. Williams (VA 77469)
    KIRKLAND & ELLIS LLP                                           Brian H. Richardson (VA 92477)
    KIRKLAND & ELLIS INTERNATIONAL LLP                             KUTAK ROCK LLP
    601 Lexington Avenue                                           901 East Byrd Street, Suite 1000
    New York, New York 10022                                       Richmond, Virginia 23219-4071
    Telephone:         (212) 446-4800                              Telephone:          (804) 644-1700
    Facsimile:         (212) 446-4900                              Facsimile:          (804) 783-6192

    -and-

    Joshua M. Altman (pro hac vice admission pending)
    KIRKLAND & ELLIS LLP
    KIRKLAND & ELLIS INTERNATIONAL LLP
    300 North LaSalle Street
    Chicago, Illinois 60654
    Telephone:          (312) 862-2000
    Facsimile:          (312) 862-2200

    Proposed Co-Counsel to the Debtors and Debtors in Possession

                               FOR THE EASTERN DISTRICT OF VIRGINIA
                                        RICHMOND DIVISION

                                                                              )
    In re:                                                                    )     Chapter 11
                                                                              )
    PIER 1 IMPORTS, INC., et al.,1                                            )     Case No. 20-30805
                                                                              )
                                Debtors.                                      )     (Joint Administration Requested)
                                                                              )

           DEBTORS’ MOTION FOR ENTRY OF INTERIM AND FINAL ORDERS
       (I) APPROVING THE DEBTORS’ PROPOSED ADEQUATE ASSURANCE OF
       PAYMENT FOR FUTURE UTILITY SERVICES, (II) PROHIBITING UTILITY
     COMPANIES FROM ALTERING, REFUSING, OR DISCONTINUING SERVICES,
    (III) APPROVING THE DEBTORS’ PROPOSED PROCEDURES FOR RESOLVING
    ADDITIONAL ASSURANCE REQUESTS, AND (IV) GRANTING RELATED RELIEF

             The above-captioned debtors and debtors in possession (collectively, the “Debtors”)2

respectfully state as follows in support of this motion (this “Motion”):


1
       The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
       number, are set forth in the Debtors’ Motion for Entry of an Order (I) Directing Joint Administration of
       Chapter 11 Cases and (II) Granting Related Relief filed contemporaneously herewith. The location of the
       Debtors’ service address is 100 Pier 1 Place, Fort Worth, Texas 76102.
2
       A detailed description of the Debtors and their business, and the facts and circumstances supporting the Debtors’
       chapter 11 cases, are set forth in greater detail in the Declaration of Robert J. Riesbeck, Chief Executive Officer
       of Pier 1 Imports, Inc., in Support of Chapter 11 Petitions and First Day Motions (the “First Day Declaration”)
       filed contemporaneously with the Debtors’ voluntary petitions for relief filed under chapter 11 of title 11 of the


KE 65505906
Case 20-30805-KRH           Doc 14     Filed 02/17/20 Entered 02/17/20 16:06:48                       Desc Main
                                      Document     Page 2 of 118



                                              Relief Requested

       1.       The Debtors seek entry of interim and final orders, substantially in the form

attached hereto as Exhibit A and Exhibit B (the “Interim Order” and the “Final Order,”

respectively): (a) approving the Debtors’ Proposed Adequate Assurance of payment for future

utility services; (b) prohibiting Utility Companies from altering, refusing, or discontinuing

services; (c) approving the Debtors’ proposed procedures for resolving Adequate Assurance

Requests (as such terms are defined below); and (d) granting related relief. In addition, the Debtors

request that the Court schedule a final hearing within 21 days of the commencement of these

chapter 11 cases to consider approval of this Motion on a final basis.

                                         Jurisdiction and Venue

       2.       The United States Bankruptcy Court for the Eastern District of Virginia

(the “Court”) has jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and 1334 and the

Standing Order of Reference from the United States District Court for the Eastern District of

Virginia, dated August 15, 1984. The Debtors confirm their consent, pursuant to rule 7008 of the

Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”), to the entry of a final order by

the Court in connection with this Motion to the extent that it is later determined that the Court,

absent consent of the parties, cannot enter final orders or judgments in connection herewith

consistent with Article III of the United States Constitution.

       3.       Venue is proper pursuant to 28 U.S.C. §§ 1408 and 1409.




   United States Code (the “Bankruptcy Code”). Capitalized terms used but not otherwise defined in this Motion
   shall have the meanings ascribed to them in the First Day Declaration or as later defined herein, as applicable.


                                                        2
Case 20-30805-KRH         Doc 14    Filed 02/17/20 Entered 02/17/20 16:06:48              Desc Main
                                   Document     Page 3 of 118



       4.      The bases for the relief requested herein are sections 105(a) and 366 of

the Bankruptcy Code, Bankruptcy Rule 6003, and rule 9013-1 of the Local Rules of the United

States Bankruptcy Court for the Eastern District of Virginia (the “Local Bankruptcy Rules”).

                                            Background

       5.      The Debtors are a leading omni-channel retailer of unique home décor, furniture,

and accessories. Their retail approach has focused on providing the discerning customer a curated

mix of home goods from artisans around the world. The Debtors offer their merchandise through

923 stores throughout the United States and Canada as well as online through their U.S.

e-commerce website. The Debtors are headquartered in Fort Worth, Texas and currently employ

approximately 17,000 non-seasonal employees. On January 6, 2020, the Debtors announced the

closing of up to 450 of their stores, and in connection with the filing of these chapter 11 cases, the

Debtors announced the closing of all Canadian operations.

       6.      The Debtors commenced these chapter 11 cases to facilitate a timely and efficient

process that will maximize the value of the Debtors’ estates for the benefit of all stakeholders. The

Debtors anticipate winding down the brick-and-mortar stores not part of their go-forward plan and

will seek to implement a value-maximizing going-concern transaction for the remaining

operations.

       7.      As of the Petition Date, each of the Debtors filed a petition with the Court under

chapter 11 of the Bankruptcy Code. The Debtors will also file for relief under the Companies’

Creditors Arrangement Act (Canada). The Debtors continue to operate their businesses and

manage their properties as debtors and debtors in possession pursuant to sections 1107(a) and 1108

of the Bankruptcy Code. Concurrently with the filing of this motion, the Debtors have requested

procedural consolidation and joint administration of these chapter 11 cases pursuant to Bankruptcy



                                                  3
Case 20-30805-KRH              Doc 14     Filed 02/17/20 Entered 02/17/20 16:06:48                         Desc Main
                                         Document     Page 4 of 118



Rule 1015(b). No request for the appointment of a trustee or examiner has been made in these

chapter 11 cases, and no committees have been appointed or designated.

I.       The Utility Services and Utility Companies.

         8.       In connection with the operation of their business and management of their

approximately 930 retail locations, distribution centers, and corporate offices, the Debtors obtain

necessary electricity, telephone, internet, natural gas, propane, water, waste management

(including sewer and trash), and other similar services (collectively, the “Utility Services”) from a

number of utility companies (collectively the “Utility Companies,” and each individually a

“Utility Company”). A list of the Utility Companies and their affiliates that provide Utility

Services to the Debtors as of the Petition Date is attached hereto as Exhibit C3

(the “Utility Services List”).

         9.       Uninterrupted Utility Services are essential to the Debtors’ ongoing business

operations and hence, the overall success of these chapter 11 cases. Should any Utility Company

refuse or discontinue service, even for a brief period, the Debtors’ business operations may be

severely disrupted, and such disruption would jeopardize the Debtors’ ability to manage their

reorganization efforts. Accordingly, it is essential that the Utility Services continue uninterrupted

during these chapter 11 cases.

         10.      To the best of the Debtors’ knowledge, there are no defaults or arrearages with

respect to the Debtors’ undisputed invoices for prepetition Utility Services. In order to manage

the Debtors’ payments owed to the various Utility Companies, the Debtors are party to that certain



3
     The inclusion of any entity on, or the omission of any entity from, the Utility Services List is not an admission by
     the Debtors that such entity is, or is not, a utility within the meaning of section 366 of the Bankruptcy Code, and
     the Debtors reserve all rights with respect to any such determination. The Debtors request authority to honor all
     obligations with respect to their Utility Services, as applicable, regardless of whether the Debtors inadvertently
     fail to include a particular Utility Company on the Utility Services List.


                                                           4
Case 20-30805-KRH           Doc 14    Filed 02/17/20 Entered 02/17/20 16:06:48          Desc Main
                                     Document     Page 5 of 118



Client Service Agreement with Ecova, Inc., and its predecessors and successors in interest, Engie

Insight Services, Inc. (“Engie”), dated November 25, 2003 (as amended, modified and

supplemented from time to time, the “Engie Agreement”). Engie pays a majority of the Utility

Companies, including those located in Canada, directly for Utility Services on behalf of the

Debtors. In practice, the Utility Companies submit invoices directly to Engie. In general, Engie

then bills the Debtors electronically 10 days in advance of the date payment is due to a particular

Utility Company. The Debtors then transfer funds to Engie who in turn pays the Utility Companies

on the Debtors’ behalf as payments for Utility Services come due.

        11.     Pursuant to the Engie Agreement, the Debtors pay Engie the amounts invoiced for

the Utility Services plus Engie’s fee, of approximately $5.00 per month per Utility Company. The

Debtors also pay Engie one-time fees for certain services as outlined below:

                       Service                                            Fee
 Utility Set-Up                                                         $15.00
 Change providers under existing account                                 $5.00



        12.     In addition, the Debtors maintain a letter of credit in the amount of $14,500 to

secure performance under the Engie Agreement. On average, over the last twelve months, the

Debtors paid approximately $2.3 million each month for third-party Utility Services, including the

amounts paid to Engie and the Landlords. Accordingly, the Debtors estimate that their cost for

Utility Services during the next 30 days (not including any deposits to be paid or fees payable to

Engie) will be approximately $2.4 million.

        13.     While the Debtors pay the vast majority of their Utility Services through Engie, the

Debtors also indirectly remit payment to certain of these Utility Companies through third parties.

For several of the Debtors’ stores, Utility Services are billed directly to the Debtors’ landlords

(collectively, the “Landlords”) and passed through to the Debtors as part of the Debtors’ lease

                                                 5
Case 20-30805-KRH              Doc 14     Filed 02/17/20 Entered 02/17/20 16:06:48                       Desc Main
                                         Document     Page 6 of 118



payments in accordance with the applicable lease arrangements. As such, the Proposed Adequate

Assurance (as defined below) does not allocate any amounts toward these Utility Companies

because they do not directly rely on the Debtors for payment for their services. However, out of

an abundance of caution, the relief requested herein is requested with respect to all Utility

Companies providing Utility Services to the Debtors, including, for the avoidance of doubt,

Landlords and contract counterparties that indirectly remit utility payments on behalf of the

Debtors.

          14.      Significantly, the Debtors have provided approximately 180 of the Utility

Companies with cash deposits or surety bonds (collectively, the “Prepetition Deposits”) totaling

approximately $150,000. The Debtors currently have 95 surety bonds with multiple Utility

Companies, and the Debtors estimate the aggregate value of the surety bonds held for the benefit

of the Utility Companies is approximately $2.3 million.4

II.       Proposed Adequate Assurance of Payment.

          15.      The Debtors intend to pay postpetition obligations owed to the Utility Companies

in a timely manner. Cash held by the Debtors, cash generated in the ordinary course of business,

proceeds of the Debtors’ postpetition financing facility, and cash otherwise available to the

Debtors will provide sufficient liquidity to pay the Debtors’ Utility Service obligations in

accordance with prepetition practice.

          16.      To provide additional assurance of payment, the Debtors propose to deposit

$701,500 into a segregated account (the “Adequate Assurance Deposit”), which represents an


4
      The Debtors’ surety bonds and insurance policies with respect to, among other things, property, financial
      professionals, and casualty are described, and relief is requested with respect to such policies in the Debtors’
      Motion for Entry of Interim and Final Orders (I) Authorizing the Debtors to (A) Maintain, Renew, or Supplement
      Their Insurance Policies and Honor All Obligations in Respect Thereof, and (B) Maintain, Renew, or Supplement
      the Surety Bond Program, and (II) Granting Related Relief (the “Insurance Motion”), filed contemporaneously
      herewith.


                                                          6
Case 20-30805-KRH                Doc 14     Filed 02/17/20 Entered 02/17/20 16:06:48                        Desc Main
                                           Document     Page 7 of 118



amount equal to approximately one-half of the Debtors’ average monthly cost of Utility Services,

calculated based on the Debtors’ average utility expenses over the twelve-month period ending

December 31, 2019, and excludes Utility Services billed directly to the Landlords, the service fees

paid to Engie, Prepetition Deposits, and letters of credit.5

           17.      The Adequate Assurance Deposit will be held in a segregated bank account in the

Debtors’ name (the “Adequate Assurance Account”) for the benefit of the Utility Companies for

the duration of these chapter 11 cases and may be applied to any postpetition defaults in payment

to the Utility Companies. The Adequate Assurance Deposit will be held by the Debtors, and the

Debtors’ creditors will have no lien on any Adequate Assurance Deposit to the extent not returned

to the Debtors pursuant to the terms set forth in the Interim Order or the Final Order.

           18.      The Debtors submit that the Adequate Assurance Deposit, in conjunction with the

Prepetition Deposits, and the Debtors’ anticipated ability to pay for future utility services in

accordance with prepetition practice in the ordinary course of business on a postpetition basis

(collectively, the “Proposed Adequate Assurance”), constitutes sufficient adequate assurance to

the Utility Companies in full satisfaction of section 366 of the Bankruptcy Code.

III.       The Adequate Assurance Procedures.

           19.      In light of the severe consequences to the Debtors’ business and operations that

would result from any interruption in Utility Services, but recognizing the right of the

Utility Companies to evaluate the Proposed Adequate Assurance, if a Utility Company believes

additional adequate assurance is required, it may request such assurance pursuant to the following

procedures (the “Adequate Assurance Procedures”):


5
       The Debtors are conducting store closing sales for certain stores (the “Closing Stores”), which are expected to
       close by the end of March. Once these stores are closed and their corresponding utilities accounts are settled, the
       Adequate Assurance Deposit will be reduced accordingly to reflect actual utility obligations in accordance with
       the Adequate Assurance Procedures (as defined below).


                                                             7
Case 20-30805-KRH     Doc 14    Filed 02/17/20 Entered 02/17/20 16:06:48             Desc Main
                               Document     Page 8 of 118



           a.       The Debtors will serve a copy of this Motion and the order granting the
                    relief requested herein to each Utility Company within ten business days
                    after entry of the Interim Order by the Court.

           b.       Subject to paragraphs (c)–(l) below, the Debtors will deposit the
                    Adequate Assurance Deposit, in the aggregate amount of $701,500, in the
                    Adequate Assurance Account as soon as practicable after entry of the order
                    granting this Motion.

           c.       If an amount relating to Utility Services provided postpetition by a
                    Utility Company is unpaid, and remains unpaid beyond any applicable
                    grace period, such Utility Company may request a disbursement from the
                    Adequate Assurance Account by giving notice to: (i) the Debtors, Pier 1
                    Imports, Inc., 100 Pier 1 Place, Fort Worth, Texas 76102, Attn: Robert J.
                    Riesbeck; (ii) proposed counsel to the Debtors, Kirkland & Ellis LLP, 601
                    Lexington Avenue, New York, New York 10022, Attn: Emily E. Geier and
                    Elizabeth H. Jones, Kirkland & Ellis LLP, 1301 Pennsylvania Avenue,
                    N.W., Washington, D.C. 20004, Attn: AnnElyse Scarlett Gains, and
                    Kirkland & Ellis LLP, 300 North LaSalle Street, Chicago, Illinois 60654,
                    Attn: Joshua Altman; (iii) proposed co-counsel to the Debtors, Kutak Rock
                    LLP, 901 East Byrd Street, Suite 1000, Richmond, Virginia 23219,
                    Attn: Michael A. Condyles, Peter J. Barrett, Jeremy S. Williams, and Brian
                    H. Richardson; (iv) the United States Trustee for the Eastern District of
                    Virginia, 701 East Broad Street, Suite 4304, Richmond, Virginia 23219,
                    Attn: Kenneth N. Whitehurst III and Shannon F. Pecoraro; (v) the agents
                    under the Debtors’ prepetition secured facilities and counsel thereto;
                    (vi) counsel to the DIP Administrative Agent, Morgan Lewis & Bockius
                    LLP, One Federal Street, Boston, Massachusetts 02110, Attn: Marjorie S.
                    Crider and Matthew F. Furlong, and Hunton Andrews Kurth LLP,
                    Riverfront Plaza, East Tower, 951 East Byrd Street, Richmond, Virginia
                    23219, Attn: Tyler P. Brown and Justin Paget; (vii) counsel to the DIP ABL
                    Term Agent, Choate Hall & Stewart, Two International Place, Boston, MA
                    02110, Attn: Mark D. Silva, John F. Ventola, Jonathan D. Marshall and
                    Andrew B. Buxbaum, Troutman Sanders LLP, 1001 Haxall Point, 15th
                    Floor, Richmond, VA 23219; (viii) counsel to the ad hoc group of term loan
                    lenders; (ix) the Debtors’ Canadian counsel; (x) counsel to the official
                    committee of unsecured creditors (if any) appointed in these chapter 11
                    cases; and (xi) any party that has requested notice pursuant to Bankruptcy
                    Rule 2002 (collectively, the “Notice Parties”). The Debtors shall honor
                    such request within five business days after the date the request is received
                    by the Debtors, subject to the ability of the Debtors and any such requesting
                    Utility Company to resolve any dispute regarding such request without
                    further order of the Court. To the extent a Utility Company receives a
                    disbursement from the Adequate Assurance Account, the Debtors shall
                    replenish the Adequate Assurance Account in the amount disbursed.



                                              8
Case 20-30805-KRH     Doc 14    Filed 02/17/20 Entered 02/17/20 16:06:48                Desc Main
                               Document     Page 9 of 118



           d.       The portion of the Adequate Assurance Deposit attributable to each
                    Utility Company (including any additional amount deposited upon request
                    of any applicable Utility Company) shall be returned to the Debtors, no later
                    than five business days following the earlier of (i) reconciliation and
                    payment by the Debtors of the Utility Company’s final invoice in
                    accordance with applicable nonbankruptcy law following the Debtors’
                    termination of Utility Services from such Utility Company and (ii) the
                    effective date of any chapter 11 plan confirmed in these chapter 11 cases.

           e.       Any Utility Company desiring additional assurances of payment in the form
                    of deposits, prepayments, or otherwise must serve a request for additional
                    assurance (an “Additional Assurance Request”) on the Notice Parties.

           f.       Any Additional Assurance Request must (i) be in writing, (ii) identify the
                    location for which the Utility Services are provided, (iii) summarize the
                    Debtors’ payment history relevant to the affected account(s) and reason for
                    requesting additional assurance, (iv) certify the amount that is equal to two
                    weeks of the Utility Services the Utility Company provides to the Debtors,
                    calculated as a historical average over the twelve month period ended
                    December 31, 2019, and (v) certify that the Utility Company does not
                    already hold a Prepetition Deposit or surety bond equal to or greater than
                    two weeks of Utility Services.

           g.       Unless and until a Utility Company timely files an objection or serves an
                    Additional Assurance Request, such Utility Company shall be: (i) deemed
                    to have received adequate assurance of payment “satisfactory” to such
                    Utility Company in compliance with section 366 of the Bankruptcy Code;
                    and (ii) forbidden to discontinue, alter, or refuse services to, or discriminate
                    against, the Debtors on account of any unpaid prepetition charges, or require
                    additional assurance of payment other than the Proposed Adequate
                    Assurance.

           h.       Upon the Debtors receipt of any Additional Assurance Request, the Debtors
                    shall promptly negotiate with such Utility Company to resolve such Utility
                    Company’s Additional Assurance Request.

           i.       The Debtors may, after consultation with the DIP Administrative Agent and
                    the DIP ABL Term Agent, without further order from the Court, resolve
                    any Additional Assurance Request by mutual agreement with a
                    Utility Company and, the Debtors may, in connection with any such
                    agreement, provide a Utility Company with additional adequate assurance
                    of payment, including, but not limited to, cash deposits, prepayments, or
                    other forms of security if the Debtors determine, in consultation with
                    counsel to the agents under the Debtors’ postpetition financing facilities,
                    that such additional adequate assurance is reasonable.



                                               9
Case 20-30805-KRH        Doc 14 Filed 02/17/20 Entered 02/17/20 16:06:48                Desc Main
                               Document    Page 10 of 118



               j.      If the Debtors and the Utility Company are not able to reach an alternative
                       resolution within 14 days of receipt of the Additional Assurance Request,
                       the Debtors will request a hearing before the Court at the next regularly
                       scheduled omnibus hearing to determine the adequacy of assurances of
                       payment with respect to a particular Utility Company
                       (the “Determination Hearing”) pursuant to section 366(c)(3) of the
                       Bankruptcy Code.

               k.      Pending resolution at any such Determination Hearing, the Utility Company
                       filing such Additional Assurance Request shall be prohibited from altering,
                       refusing, or discontinuing Utility Services to the Debtors on account of
                       unpaid charges for prepetition services or on account of any objections to
                       the Proposed Adequate Assurance.

               l.      The Adequate Assurance Deposit deposited into the Adequate Assurance
                       Account on behalf of any Utility Company (including any additional
                       amount deposited upon request of any applicable Utility Company), or any
                       portion thereof, shall be returned to the Debtors by no later than five
                       business days following the earlier of the date upon which (i) a chapter 11
                       plan becomes effective after being confirmed in these chapter 11 cases,
                       (ii) the Debtors conclude a store closing for the applicable location
                       receiving services provided by such Utility Company, or (iii) the Debtors
                       provide notice to a Utility Company that services provided to the Debtors
                       by such Utility Company will no longer be needed or will be reduced.

       20.     The Adequate Assurance Procedures set forth a streamlined process for

Utility Companies to address potential concerns with respect to the Proposed Adequate Assurance,

while allowing the Debtors to administer their chapter 11 estates without interruption. More

specifically, the Adequate Assurance Procedures permit a Utility Company to object to the

Proposed Adequate Assurance by serving an Adequate Assurance Request upon certain

Notice Parties. The Debtors, in their discretion, and after consultation with the DIP Administrative

Agent and the DIP ABL Term Agent, may then resolve any Adequate Assurance Request by

mutual agreement with the Utility Company and without further order of the Court. If the

Adequate Assurance Request cannot be resolved by mutual agreement, the Debtors may seek

Court resolution of the Adequate Assurance Request.




                                                10
Case 20-30805-KRH         Doc 14 Filed 02/17/20 Entered 02/17/20 16:06:48                   Desc Main
                                Document    Page 11 of 118



        21.     Absent compliance with the Adequate Assurance Procedures, the Debtors request

that the Utility Companies, including those subsequently added to the Utility Services List, be

forbidden from altering, refusing, or discontinuing service or requiring additional assurance of

payment other than the Proposed Adequate Assurance, pending entry of a final order approving

the relief requested herein.

        22.     The relief requested herein is for all Utility Companies providing Utility Services

to the Debtors and is not limited to those parties or entities listed on the Utility Services List.

IV.     Modifications to the Utility Services List.

        23.     To the extent the Debtors identify new or additional Utility Companies or

discontinue services from existing Utility Companies, the Debtors seek authority to add or remove

parties from the Utility Services List. For any Utility Company that is subsequently added to the

Utility Services List, the Debtors will serve such Utility Company with a copy of the Court’s order

regarding Utility Services, including the Adequate Assurance Procedures. The Debtors request

that the terms of such Utility Services order and the Adequate Assurance Procedures apply to any

subsequently identified Utility Company.

                                           Basis for Relief

        24.     Section 366 of the Bankruptcy Code protects a debtor against the immediate

termination or alteration of utility services after the Petition Date, and requires the debtor to

provide “adequate assurance” of payment for postpetition services in a form “satisfactory” to the

utility company within thirty days of the petition, or the utility company may alter, refuse, or

discontinue service. 11 U.S.C. § 366(c)(2). The policy underlying section 366 of the Bankruptcy

Code is to protect debtors from utility service cutoffs upon filing a bankruptcy case, while at the

same time providing utility companies with adequate assurance that the debtor will pay for

postpetition services. See In re Circuit City Stores, Inc., No. 08-35653, 2009 WL 484553, at *3

                                                  11
Case 20-30805-KRH        Doc 14 Filed 02/17/20 Entered 02/17/20 16:06:48               Desc Main
                               Document    Page 12 of 118



(Bankr. E.D. Va. Jan. 14, 2009) (citing H.R.Rep. No. 95–595, at 350 (1978), as reprinted in 1978

U.S.C.C.A.N. 5963, 6306).

       25.      Section 366(c)(1) of the Bankruptcy Code provides a non-exhaustive list of

examples of what constitutes “assurance of payment.” 11 U.S.C. § 366(c)(1). Although assurance

of payment must be “adequate,” it need not constitute an absolute guarantee of the debtors’ ability

to pay.      See In re Circuit City Stores, Inc., No. 08-35653, 2009 WL 484553, at *4

(Bankr. E.D. Va. Jan. 14, 2009); see also In re Great Atl. & Pac. Tea Co., No. 11-cv-1338,

2011 WL 5546954, at *5 (S.D.N.Y. Nov. 14, 2011) (finding that “[c]ourts will approve an amount

that is adequate enough to insure against unreasonable risk of nonpayment, but are not required to

give the equivalent of a guaranty of payment in full”); In re Caldor, Inc.—NY, 199 B.R. 1, 3

(S.D.N.Y. 1996) (“Section 366(b) requires . . . ‘adequate assurance’ of payment. The statute does

not require an ‘absolute guarantee of payment.’”) (citation omitted), aff’d sub nom. Va. Elec. &

Power Co. v. Caldor, Inc.—NY, 117 F.3d 646 (2d Cir. 1997).

       26.      When considering whether a given assurance of payment is “adequate,” the Court

should examine the totality of the circumstances to make an informed decision as to whether the

Utility Company will be subject to an unreasonable risk of nonpayment. See In re Keydata Corp.,

12 B.R. 156, 158 (B.A.P. 1st Cir. 1981) (citing In re Cunha, 1 B.R. 330 (Bankr. E.D. Va. 1979));

In re Adelphia Bus. Sols., Inc., 280 B.R. 63, 82–83 (Bankr. S.D.N.Y. 2002). In determining the

level of adequate assurance, however, “a bankruptcy court must focus upon the need of the utility

for assurance, and . . . require that the debtor supply no more than that, since the debtor almost

perforce has a conflicting need to conserve scarce financial resources.” Va. Elec. & Power Co.,

117 F.3d at 650 (internal quotations omitted) (citing In re Penn Jersey Corp., 72 B.R. 981, 985

(Bankr. E.D. Pa. 1987)); see also In re Penn. Cent. Transp. Co., 467 F.2d 100, 103–04



                                                12
Case 20-30805-KRH         Doc 14 Filed 02/17/20 Entered 02/17/20 16:06:48                  Desc Main
                                Document    Page 13 of 118



(3d Cir. 1972) (affirming bankruptcy court’s ruling that no utility deposits were necessary where

such deposits likely would “jeopardize the continuing operation of the debtor merely to give

further security to suppliers who already are reasonably protected”).

       27.     Here, the Utility Companies are adequately assured against any risk of nonpayment

for future services; especially in light of the Debtors history of paying all utility bills on time and

in the ordinary course. The Adequate Assurance Deposit and the Debtors’ ongoing ability to meet

obligations as they come due in the ordinary course provide assurance of the Debtors’ payment of

their future obligations. Without the Adequate Assurance Procedures, a Utility Company could

delay a request for adequate assurances until the last minute in an attempt to force the Debtors to

agree to its request or face cessation of essential services. See In re Circuit City Stores, Inc., 2009

WL 484553, at *5 (Bankr. E.D. Va. Jan. 14, 2009). The orderly process contemplated by this

Motion is necessary for the Debtors’ smooth transition into chapter 11, and it will establish a fair

process to ensure that all parties act in good faith. Id.; cf. In re Monroe Well Serv., Inc.,

83 B.R. 317, 321–22 (Bankr. E.D. Pa. 1988) (noting that without utility service the debtors “would

have to cease operations” and that section 366 of the Bankruptcy Code “was intended to limit the

leverage held by utility companies, not increase it”).

       28.     Courts are permitted to fashion reasonable procedures, such as the

Adequate Assurance Procedures proposed herein, to implement the protections afforded under

section 366 of the Bankruptcy Code. See, e.g., In re Circuit City Stores, Inc., No. 08-35653, 2009

WL 484553, at *5 (Bankr. E.D. Va. Jan. 14, 2009) (stating that “[t]he plain language of § 366 of

the Bankruptcy Code allows the Court to adopt the Procedures set forth in the Utility Order”);

Potomac Elec. Power Co. v. Rowe Companies, No. 06-cv-1464, 2007 WL 656897, at *1

(E.D. Va. Feb. 26, 2007) (upholding the Bankruptcy Court’s entry of adequate assurance



                                                  13
Case 20-30805-KRH         Doc 14 Filed 02/17/20 Entered 02/17/20 16:06:48               Desc Main
                                Document    Page 14 of 118



procedures). Such procedures are important because, without them, the Debtors “could be forced

to address numerous requests by utility companies in an unorganized manner at a critical period in

their efforts to reorganize.” Circuit City, 2009 WL 484553 at *5.

        29.     Courts in this district have found a deposit equal to one half of an average monthly

bill for each Utility Company to constitute an acceptable form of adequate assurance. In re Best

Prod. Co., 203 B.R. 51, 54 (Bankr. E.D. Va. 1996) (applying the requirement to a retailer that

faced store closings and that had no arrearage with respect to utility payments). The amount the

Debtors propose to provide here is approximately equal to half of the average monthly utility bill,

and therefore is comparable to the adequate assurance amount approved by the court in Best

Products.

        30.     Moreover, notwithstanding a determination that the Proposed Adequate Assurance

constitutes sufficient adequate assurance, any rights the Utility Companies believe they have under

sections 366(b) and (c)(2) of the Bankruptcy Code are wholly preserved under the Adequate

Assurance Procedures. See Circuit City, 2009 WL 484553 at *5–6. The Utility Companies still

may choose, in accordance with the Adequate Assurance Procedures, to request modification of

the Proposed Adequate Assurance. See id. at *6. The Adequate Assurance Procedures, however,

avoid a haphazard and chaotic process whereby each Utility Company could make an extortionate,

last-minute demand for adequate assurance that would force the Debtors to pay under the threat of

losing critical Utility Services. See id. at *5.

        31.     Because the Adequate Assurance Procedures are reasonable and accord with the

purposes of section 366 of the Bankruptcy Code, the Court should grant the relief requested herein.

Indeed, similar procedures have been approved by this court. See, e.g., In re Gemstone Solutions

Group, Inc., No. 19-30258 (KLP) (Bankr. E.D. Va. Feb. 21, 2019) (approving procedures that



                                                   14
Case 20-30805-KRH            Doc 14 Filed 02/17/20 Entered 02/17/20 16:06:48                          Desc Main
                                   Document    Page 15 of 118



include the debtors’ maintaining a deposit of adequate assurance amounts that total approximately

two weeks of monthly spending); In re Toys “R” Us, Inc., No. 17-34665 (KLP)

(Bankr. E.D. Va. October 24, 2017) (same); In re The Gymboree Corp., No. 17-32986 (KLP)

(Bankr. E.D. Va. July 11, 2017) (same); In re Penn Virginia Corp., No. 16-32395 (KLP)

(Bankr. E.D. Va. June 9, 2016) (same); In re Patriot Coal Corp., No. 15-32450 (KLP)

(Bankr. E.D. Va. June 5, 2015) (same).6

        32.      Further, the Court possesses the power, under section 105(a) of the

Bankruptcy Code, to “issue any order, process, or judgment that is necessary or appropriate to

carry out the provisions of this title.”               The Adequate Assurance Procedures and the

Proposed Adequate Assurance are necessary and appropriate to carry out the provisions of the

Bankruptcy Code, particularly section 366 thereof. Accordingly, the Court should exercise its

powers under sections 366 and 105(a) of the Bankruptcy Code and approve both the

Adequate Assurance Procedures and the Proposed Adequate Assurance.

         Processing of Checks and Electronic Fund Transfers Should Be Authorized

        33.      The Debtors have sufficient funds to pay the amounts described in this Motion in

the ordinary course of business by virtue of expected cash flows from ongoing business operations,

debtor-in-possession financing, and anticipated access to cash collateral. In addition, under the

Debtors’ existing cash management system, the Debtors can readily identify checks or wire

transfer requests as relating to an authorized payment in respect of the Utility Services.

Accordingly, the Debtors believe that checks or wire transfer requests, other than those relating to

authorized payments, will not be honored inadvertently. Therefore, the Debtors respectfully



6
    Because of the voluminous nature of the orders cited herein, such orders have not been attached to this Motion.
    Copies of these orders are available upon request to the Debtors’ proposed counsel.


                                                       15
Case 20-30805-KRH           Doc 14 Filed 02/17/20 Entered 02/17/20 16:06:48                Desc Main
                                  Document    Page 16 of 118



request that the Court authorize all applicable financial institutions, when requested by the Debtors,

to receive, process, honor, and pay any and all checks or wire transfer requests in respect of the

relief requested in this Motion.

                  The Requirements of Bankruptcy Rule 6003 Are Satisfied

       34.     Bankruptcy Rule 6003 empowers a court to grant relief within the first 21 days after

the Petition Date “to the extent that relief is necessary to avoid immediate and irreparable harm.”

Fed. R. Bankr. P. 6003. For the reasons discussed above, (a) authorizing the Debtors’ Proposed

Adequate Assurance payment for future utility services, (b) prohibiting Utility Companies from

altering, refusing, or discontinuing services, (c) approving the Debtors’ proposed procedures for

resolving Adequate Assurance Requests, as well as granting the other relief requested herein is

integral to the Debtors’ ability to transition their operations into these chapter 11 cases. Failure to

receive such authorization and other relief during the first 21 days of these chapter 11 cases would

severely disrupt the Debtors’ operations at this critical juncture. For the reasons discussed herein,

the relief requested is necessary in order for the Debtors to operate their business in the ordinary

course and preserve the ongoing value of the Debtors’ operations and maximize the value of their

estates for the benefit of all stakeholders. Accordingly, the Debtors submit that they have satisfied

the “immediate and irreparable harm” standard of Bankruptcy Rule 6003 to support granting the

relief requested herein.

                           Waiver of Bankruptcy Rule 6004(a) and 6004(h)

       35.     To implement the foregoing successfully, the Debtors seek a waiver of the notice

requirements under Bankruptcy Rule 6004(a) and the 14-day stay of an order authorizing the use,

sale, or lease of property under Bankruptcy Rule 6004(h).




                                                  16
Case 20-30805-KRH         Doc 14 Filed 02/17/20 Entered 02/17/20 16:06:48                 Desc Main
                                Document    Page 17 of 118



                      Waiver of Memorandum of Points and Authorities

         36.   The Debtors respectfully request that this Court treat this Motion as a written

memorandum of points and authorities or waive any requirement that this Motion be accompanied

by a written memorandum of points and authorities as described in Local Bankruptcy

Rule 9013-1(G).

                                      Reservation of Rights

         37.   Nothing contained herein is intended or shall be construed as: (a) an admission as

to the amount of, basis for, or validity of any claim against the Debtors under the Bankruptcy Code,

any foreign bankruptcy or insolvency law, or other applicable nonbankruptcy law; (b) a waiver of

the Debtors’ or any other party in interest’s right to dispute any claim on any grounds; (c) a promise

or requirement to pay any particular claim; (d) an implication or admission that any particular

claim is of a type specified or defined in this Motion; (e) a request or authorization to assume,

adopt, or reject any prepetition agreement, contract, or lease pursuant to section 365 of the

Bankruptcy Code; (f) an admission as to the validity, priority, enforceability, or perfection of any

lien on, security interest in, or other encumbrance on property of the Debtors’ estates; or (g) a

waiver of any claims or causes of action which may exist against any entity under the Bankruptcy

Code or any other applicable law. If the Court grants the relief sought herein, any payment made

pursuant to the Court’s order is not intended and should not be construed as an admission as to the

validity of any particular claim or a waiver of the Debtors’ rights to subsequently dispute such

claim.

                                               Notice

         38.   The Debtors will provide notice of this Motion via first class mail, facsimile or

email (where available) to: (a) the United States Trustee for the Eastern District of Virginia,

Attn: Kenneth N. Whitehurst III and Shannon F. Pecoraro; (b) the holders of the 30 largest

                                                 17
Case 20-30805-KRH         Doc 14 Filed 02/17/20 Entered 02/17/20 16:06:48                 Desc Main
                                Document    Page 18 of 118



unsecured claims against the Debtors (on a consolidated basis); (c) the agents under the Debtors’

prepetition secured facilities and counsel thereto; (d) the DIP Agents and their respective counsel

thereto; (e) the indenture trustee to the Debtors’ industrial revenue bonds; (f) counsel to the ad hoc

group of term loan lenders; (g) the lenders under certain Company-owned life insurance policies;

(h) the Debtors’ Canadian counsel; (i) the United States Attorney’s Office for the Eastern District

of Virginia; (j) the Internal Revenue Service; (k) the office of the attorneys general for the states

in which the Debtors operate; (l) the Securities and Exchange Commission; (m) the Utility

Companies; (n) the Landlords; and (o) any party that has requested notice pursuant to Bankruptcy

Rule 2002 (collectively, the “Motion Notice Parties”). The Debtors submit that, in light of the

nature of the relief requested, no other or further notice need be given.

                                         No Prior Request

       39.     No prior request for the relief sought in this Motion has been made to this or any

other court.



                            [Remainder of page intentionally left blank]




                                                 18
Case 20-30805-KRH          Doc 14 Filed 02/17/20 Entered 02/17/20 16:06:48            Desc Main
                                 Document    Page 19 of 118



         WHEREFORE, the Debtors respectfully request that the Court enter the Interim Order and

 the Final Order granting the relief requested herein and such other relief as the Court deems

 appropriate under the circumstances.

Richmond, Virginia
Dated: February 17, 2020

/s/ Jeremy S. Williams
KUTAK ROCK LLP                                   KIRKLAND & ELLIS LLP
Michael A. Condyles (VA 27807)                   KIRKLAND & ELLIS INTERNATIONAL LLP
Peter J. Barrett (VA 46179)                      Joshua A. Sussberg, P.C.
Jeremy S. Williams (VA 77469)                    (pro hac vice admission pending)
Brian H. Richardson (VA 92477)                   Emily E. Geier (pro hac vice admission pending)
901 East Byrd Street, Suite 1000                 AnnElyse Scarlett Gains
Richmond, Virginia 23219-4071                    (pro hac vice admission pending)
Telephone:         (804) 644-1700                601 Lexington Avenue
Facsimile:         (804) 783-6192                New York, New York 10022
Email:       Michael.Condyles@KutakRock.com      Telephone:      (212) 446-4800
             Peter.Barrett@KutakRock.com         Facsimile:      (212) 446-4900
             Jeremy.Williams@KutakRock.com       Email:          joshua.sussberg@kirkland.com
             Brian.Richardson@KutakRock.com                      emily.geier@kirkland.com
                                                                 annelyse.gains@kirkland.com
 Proposed Co-Counsel to the Debtors
 and Debtors in Possession                       -and-

                                                 Joshua M. Altman (pro hac vice admission pending)
                                                 300 North LaSalle Street
                                                 Chicago, Illinois 60654
                                                 Telephone:       (312) 862-2000
                                                 Facsimile:       (312) 862-2200
                                                 Email:           josh.altman@kirkland.com

                                                 Proposed Co-Counsel to the Debtors
                                                 and Debtors in Possession
Case 20-30805-KRH   Doc 14 Filed 02/17/20 Entered 02/17/20 16:06:48   Desc Main
                          Document    Page 20 of 118



                                  Exhibit A

                            Proposed Interim Order
Case 20-30805-KRH                 Doc 14 Filed 02/17/20 Entered 02/17/20 16:06:48                          Desc Main
                                        Document    Page 21 of 118


    Joshua A. Sussberg, P.C. (pro hac vice admission pending)      Michael A. Condyles (VA 27807)
    Emily E. Geier (pro hac vice admission pending)                Peter J. Barrett (VA 46179)
    AnnElyse Scarlett Gains (pro hac vice admission pending)       Jeremy S. Williams (VA 77469)
    KIRKLAND & ELLIS LLP                                           Brian H. Richardson (VA 92477)
    KIRKLAND & ELLIS INTERNATIONAL LLP                             KUTAK ROCK LLP
    601 Lexington Avenue                                           901 East Byrd Street, Suite 1000
    New York, New York 10022                                       Richmond, Virginia 23219-4071
    Telephone:         (212) 446-4800                              Telephone:          (804) 644-1700
    Facsimile:         (212) 446-4900                              Facsimile:          (804) 783-6192

    -and-

    Joshua M. Altman (pro hac vice admission pending)
    KIRKLAND & ELLIS LLP
    KIRKLAND & ELLIS INTERNATIONAL LLP
    300 North LaSalle Street
    Chicago, Illinois 60654
    Telephone:          (312) 862-2000
    Facsimile:          (312) 862-2200

    Proposed Co-Counsel to the Debtors and Debtors in Possession

                            IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE EASTERN DISTRICT OF VIRGINIA
                                       RICHMOND DIVISION

                                                                              )
    In re:                                                                    )     Chapter 11
                                                                              )
    PIER 1 IMPORTS, INC., et al.,1                                            )     Case No. 20-30805
                                                                              )
                                Debtors.                                      )     (Joint Administration Requested)
                                                                              )

                    INTERIM ORDER (I) APPROVING DEBTORS’
                 PROPOSED ADEQUATE ASSURANCE OF PAYMENT
             FOR FUTURE UTILITY SERVICES, (II) PROHIBITING UTILITY
     COMPANIES FROM ALTERING, REFUSING, OR DISCONTINUING SERVICES,
      (III) APPROVING DEBTORS’ PROPOSED PROCEDURES FOR RESOLVING
    ADDITIONAL ASSURANCE REQUESTS, AND (IV) GRANTING RELATED RELIEF

             Upon the motion (the “Motion”)2 of the above-captioned debtors and debtors in possession

(collectively, the “Debtors”) for entry of an interim order (this “Interim Order”): (a) approving



1
       The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
       number, are set forth in the Debtors’ Motion for Entry of an Order (I) Directing Joint Administration of
       Chapter 11 Cases and (II) Granting Related Relief filed contemporaneously herewith. The location of the
       Debtors’ service address is 100 Pier 1 Place, Fort Worth, Texas 76102.
2
       Capitalized terms used but not otherwise defined herein have the meanings ascribed to them in the Motion.
Case 20-30805-KRH         Doc 14 Filed 02/17/20 Entered 02/17/20 16:06:48                  Desc Main
                                Document    Page 22 of 118



the Debtors’ Proposed Adequate Assurance of payment for future Utility Services; (b) prohibiting

Utility Companies from altering, refusing, or discontinuing services; (c) approving the Adequate

Assurance Procedures for resolving Additional Assurance Requests; (d) scheduling a final hearing

to consider approval of the Motion on a final basis; and (e) granting related relief, all as more fully

set forth in the Motion; and upon the First Day Declaration; and this Court having jurisdiction over

this matter pursuant to 28 U.S.C. §§ 157 and 1334 and the Standing Order of Reference from the

United States District Court for the Eastern District of Virginia, dated August 15, 1984; and this

Court having found that it may enter a final order consistent with Article III of the United States

Constitution; and this Court having found that venue of this proceeding and the Motion in this

district is proper pursuant to 28 U.S.C. §§ 1408 and 1409; and this Court having found that the

relief requested in the Motion is in the best interests of the Debtors’ estates, their creditors, and

other parties in interest; and this Court having found that the Debtors’ notice of the Motion and

opportunity for a hearing on the Motion were appropriate under the circumstances and that no

other notice need be provided; and this Court having reviewed the Motion and having heard the

statements in support of the relief requested therein at a hearing before this Court (the “Hearing”);

and this Court having determined that the legal and factual bases set forth in the Motion and at the

Hearing establish just cause for the relief granted herein; and upon all of the proceedings had

before this Court; and after due deliberation and sufficient cause appearing therefor, it is HEREBY

ORDERED THAT:

       1.      Subject to the Adequate Assurance Procedures for resolving Additional Assurance

Requests, the Motion is granted on an interim basis as set forth in this Interim Order.

       2.      The final hearing (the “Final Hearing”) on the Motion shall be held on _________,

2020, at__:__ _.m., prevailing Eastern Time. Any objections or responses to entry of a final order



                                                  2
Case 20-30805-KRH          Doc 14 Filed 02/17/20 Entered 02/17/20 16:06:48                 Desc Main
                                 Document    Page 23 of 118



on the Motion shall be filed on or before 4:00 p.m., prevailing Eastern Time on _________, 2020,

and served on the Motion Notice Parties. In the event no objections to entry of a final order on the

Motion are timely received, this Court may enter such final order without need for the Final

Hearing.

         3.      Notwithstanding anything to the contrary in this Interim Order, any payment made

or action taken by any of the Debtors pursuant to the authority granted in this Interim Order must

be in compliance with, and shall be subject to: (i) any interim or final order approving the Debtors’

use of cash collateral and/or any postpetition financing facility (in either case, the “DIP Order”);

(ii) the documentation in respect of any such postpetition financing facility and/or use of cash

collateral; and (iii) the budget governing any such postpetition financing and/or use of cash

collateral.

         4.      To the extent there is any inconsistency between the terms of the DIP Order and

this Interim Order, the terms of the DIP Order shall control.

         5.      The Adequate Assurance Deposit, together with the Debtors’ ability to pay for

future     utility   services   in   the   ordinary   course    of   business    subject     to   the

Adequate Assurance Procedures, shall constitute adequate assurance of future payment as required

by section 366 of the Bankruptcy Code.

         6.      Until such time as the Court enters a final order on the Motion, all

Utility Companies are prohibited from altering, refusing, or discontinuing services on account of

any unpaid prepetition charges, the commencement of these chapter 11 cases, or any perceived

inadequacy of the Proposed Adequate Assurance.

         7.      The following Adequate Assurance Procedures are hereby approved on an interim

basis:



                                                 3
Case 20-30805-KRH     Doc 14 Filed 02/17/20 Entered 02/17/20 16:06:48                Desc Main
                            Document    Page 24 of 118



           a.       The Debtors will serve a copy of the Motion and this Interim Order to each
                    Utility Company within two business days after entry of this Interim Order
                    by the Court.

           b.       Subject to paragraphs (c)–(l) below, the Debtors will deposit the
                    Adequate Assurance Deposit, in the aggregate amount of $701,500, in the
                    Adequate Assurance Account as soon as practicable after entry of this
                    Interim Order.

           c.       If an amount relating to Utility Services provided postpetition by a
                    Utility Company is unpaid, and remains unpaid beyond any applicable
                    grace period, such Utility Company may request a disbursement from the
                    Adequate Assurance Account by giving notice to the Notice Parties.
                    The Debtors shall honor such request within five business days after the
                    date the request is received by the Debtors, subject to the ability of the
                    Debtors and any such requesting Utility Company to resolve any dispute
                    regarding such request without further order of the Court. To the extent a
                    Utility    Company        receives    a     disbursement     from      the
                    Adequate Assurance Account, the Debtors shall replenish the
                    Adequate Assurance Account in the amount disbursed.

           d.       The portion of the Adequate Assurance Deposit attributable to each
                    Utility Company (including any additional amount deposited upon request
                    of any applicable Utility Company) shall be returned to the Debtors, no later
                    than five business days following the earlier of (i) reconciliation and
                    payment by the Debtors of the Utility Company’s final invoice in
                    accordance with applicable nonbankruptcy law following the Debtors’
                    termination of Utility Services from such Utility Company and (ii) the
                    effective date of any chapter 11 plan confirmed in these chapter 11 cases.

           e.       Any Utility Company desiring additional assurances of payment in the form
                    of deposits, prepayments, or otherwise must serve a request for additional
                    assurance (an “Additional Assurance Request”) on the Notice Parties.

           f.       Any Additional Assurance Request must (i) be in writing, (ii) identify the
                    location for which the Utility Services are provided, (iii) summarize the
                    Debtors’ payment history relevant to the affected account(s) and reason for
                    requesting additional assurance, (iv) certify the amount that is equal to two
                    weeks of the Utility Services the Utility Company provides to the Debtors,
                    calculated as a historical average over the twelve month period ended
                    December 31, 2019, and (v) certify that the Utility Company does not
                    already hold a Prepetition Deposit or surety bond equal to or greater than
                    two weeks of Utility Services.

           g.       Unless and until a Utility Company timely files an objection or serves an
                    Additional Assurance Request, such Utility Company shall be: (i) deemed
                    to have received adequate assurance of payment “satisfactory” to such

                                              4
Case 20-30805-KRH     Doc 14 Filed 02/17/20 Entered 02/17/20 16:06:48                   Desc Main
                            Document    Page 25 of 118



                    Utility Company in compliance with section 366 of the Bankruptcy Code;
                    and (ii) forbidden to discontinue, alter, or refuse services to, or discriminate
                    against, the Debtors on account of any unpaid prepetition charges, or require
                    additional assurance of payment other than the Proposed Adequate
                    Assurance.

           h.       Upon the Debtors receipt of any Additional Assurance Request, the Debtors
                    shall promptly negotiate with such Utility Company to resolve such Utility
                    Company’s Additional Assurance Request.

           i.       The Debtors may, and after consultation with the DIP Administrative Agent
                    and the DIP ABL Term Agent, and without further order from the Court,
                    resolve any Additional Assurance Request by mutual agreement with a
                    Utility Company, and the Debtors may, in connection with any such
                    agreement, provide a Utility Company with additional adequate assurance
                    of payment, including, but not limited to, cash deposits, prepayments, or
                    other forms of security if the Debtors determine, in consultation with
                    counsel to the agents under the Debtors’ postpetition financing facilities,
                    that such additional adequate assurance is reasonable.

           j.       If the Debtors and the Utility Company are not able to reach an alternative
                    resolution within 14 days of receipt of the Additional Assurance Request,
                    the Debtors will request a hearing before the Court at the next regularly
                    scheduled omnibus hearing to determine the adequacy of assurances of
                    payment with respect to a particular Utility Company
                    (the “Determination Hearing”) pursuant to section 366(c)(3) of the
                    Bankruptcy Code.

           k.       Pending resolution at any such Determination Hearing, the Utility Company
                    filing such Additional Assurance Request shall be prohibited from altering,
                    refusing, or discontinuing Utility Services to the Debtors on account of
                    unpaid charges for prepetition services or on account of any objections to
                    the Proposed Adequate Assurance.

           l.       The Adequate Assurance Deposit deposited into the Adequate Assurance
                    Account on behalf of any Utility Company (including any additional
                    amount deposited upon request of any applicable Utility Company), or any
                    portion thereof, shall be returned to the Debtors by no later than five
                    business days following the earlier of the date upon which (i) a chapter 11
                    plan becomes effective after being confirmed in these chapter 11 cases,
                    (ii) the Debtors conclude a store closing for the applicable location
                    receiving services provided by such Utility Company, or (iii) the Debtors
                    provide notice to a Utility Company that services provided to the Debtors
                    by such Utility Company will no longer be needed or will be reduced.




                                               5
Case 20-30805-KRH           Doc 14 Filed 02/17/20 Entered 02/17/20 16:06:48               Desc Main
                                  Document    Page 26 of 118



        8.      The Utility Companies are prohibited from requiring additional adequate assurance

of payment other than pursuant to the Adequate Assurance Procedures.

        9.      The Debtors are authorized, following the giving of two weeks’ notice to the

affected Utility Company, where the Debtors have received no objection from any such

Utility Company, to add or remove any Utility Company from the Utility Services List, and the

Debtors shall add to or subtract from the Adequate Assurance Deposit an amount equal to one half

of the Debtors’ average monthly cost for each Utility Company subsequently added or removed,

respectively, as soon as practicable. If an objection is received, the Debtors may request a hearing

before this Court at the next omnibus hearing date, or such other date that the Debtors and the

Utility Company may agree. The Debtors shall not deduct from the Adequate Assurance Deposit

the amount set aside for any Utility Company that the Debtors seek to terminate or delete from the

Utility Service List unless and until the two week notice period has passed and the Debtors have

not received any objection to termination or deletion from such Utility Company, or until any such

objection has been resolved consensually or by order of the Court. For Utility Companies that are

added to the Utility Services List, the Debtors will cause a copy of this Interim Order, including

the Adequate Assurance Procedures, to be served on such subsequently added Utility Company.

Any Utility Company subsequently added to the Utility Services List shall be bound by the

Adequate Assurance Procedures. In addition, the Debtors will provide an Adequate Assurance

Deposit in an amount equal to at least one-half of the Debtors’ average monthly utility

consumption over the course of 12 months for any Utility Company added to the Utility Services

List as set forth herein.

        10.     The Debtors are authorized, but not directed, to satisfy their prepetition obligations

and continue their postpetition obligations with respect to the Engie Agreement.



                                                  6
Case 20-30805-KRH         Doc 14 Filed 02/17/20 Entered 02/17/20 16:06:48                   Desc Main
                                Document    Page 27 of 118



       11.      Any Landlord that pays directly for Utility Services for the benefit of the Debtors

pursuant to a nonresidential real property lease must continue paying for such Utility Services in

the ordinary course of business and may not cease, reduce, delay, or otherwise interfere with the

payment or delivery of such Utility Services, regardless of any nonpayment, deferral, or waiver of

rent, or any defaults with respect to the applicable lease; provided that a Landlord may cease

payments on account of Utility Services following the effective date of the rejection of the

applicable lease pursuant to section 365 of the Bankruptcy Code, if any.

       12.      The relief granted herein is for all Utility Companies providing Utility Services to

the Debtors and is not limited to those parties or entities listed on the Utility Services List.

       13.      The Debtors’ service of the Motion upon the Utility Services List shall not

constitute an admission or concession that any such entity is a “utility” within the meaning of

section 366 of the Bankruptcy Code, and the Debtors reserve all rights and defenses with respect

thereto.

       14.      The banks and financial institutions on which checks were drawn or electronic

payment requests made in payment of the prepetition obligations approved herein are authorized

to receive, process, honor, and pay all such checks and electronic payment requests when presented

for payment, and all such banks and financial institutions are authorized to rely on the Debtors’

designation of any particular check or electronic payment request as approved by this Interim

Order, without any duty of further inquiry and without liability for following the Debtors’

instructions.

       15.      Notwithstanding the relief granted in this Interim Order and any actions taken

pursuant to such relief, nothing in this Interim Order shall be deemed: (a) an admission as to the

amount of, basis for, or validity of any claim against the Debtors under the Bankruptcy Code, any



                                                   7
Case 20-30805-KRH         Doc 14 Filed 02/17/20 Entered 02/17/20 16:06:48                   Desc Main
                                Document    Page 28 of 118



foreign bankruptcy or insolvency law, or other applicable nonbankruptcy law; (b) a waiver of the

Debtors’ or any other party in interest’s right to dispute any claim on any grounds; (c) a promise

or requirement to pay any claim; (d) an implication or admission that any particular claim is of a

type specified or defined in this Interim Order or the Motion; (e) a request or authorization to

assume, adopt, or reject any agreement, contract, or lease pursuant to section 365 of the Bankruptcy

Code; (f) an admission to the validity, priority, enforceability, or perfection of any lien on, security

interest in, or encumbrance on property of the Debtors’ estates; or (g) a waiver of any claims or

causes of action which may exist against any entity under the Bankruptcy Code or any other

applicable law. Any payment made pursuant to this Interim Order is not intended and should not

be construed as an admission as the validity of any particular claim or a waiver of the Debtors’

rights to subsequently dispute such claim.

       16.     The Debtors are authorized to issue postpetition checks, or to effect postpetition

fund transfer requests, in replacement of any checks or fund transfer requests that are dishonored

as a consequence of these chapter 11 cases with respect to prepetition amounts owed in connection

with the relief granted herein.

       17.     The contents of the Motion satisfy the requirements of Bankruptcy Rule 6003(b).

       18.     The requirement under Local Bankruptcy Rule 9013-1(G) to file a memorandum

of law in connection with the Motion is waived.

       19.     Notice of the Motion as provided therein shall be deemed good and sufficient notice

of such Motion and the requirements of Bankruptcy Rule 6004(a) and the Local Bankruptcy Rules

are satisfied by such notice.

       20.     Notwithstanding Bankruptcy Rule 6004(h), the terms and conditions of this Interim

Order are immediately effective and enforceable upon its entry.



                                                   8
Case 20-30805-KRH        Doc 14 Filed 02/17/20 Entered 02/17/20 16:06:48                Desc Main
                               Document    Page 29 of 118



       21.     The Debtors are authorized to take all actions necessary to effectuate the relief

granted in this Interim Order.

       22.     This Court retains exclusive jurisdiction with respect to all matters arising from or

related to the implementation, interpretation, and enforcement of this Interim Order.

 Dated: __________
 Richmond, Virginia                                  United States Bankruptcy Judge




                                                 9
Case 20-30805-KRH              Doc 14 Filed 02/17/20 Entered 02/17/20 16:06:48                     Desc Main
                                     Document    Page 30 of 118


 WE ASK FOR THIS:

 /s/ Jeremy S. Williams
 Michael A. Condyles (VA 27807)
 Peter J. Barrett (VA 46179)
 Jeremy S. Williams (VA 77469)
 Brian H. Richardson (VA 92477)
 KUTAK ROCK LLP
 901 East Byrd Street, Suite 1000
 Richmond, Virginia 23219-4071
 Telephone:          (804) 644-1700
 Facsimile:          (804) 783-6192

 - and -

 Joshua A. Sussberg, P.C. (pro hac vice admission pending)
 Emily E. Geier (pro hac vice admission pending)
 AnnElyse Scarlett Gains (pro hac vice admission pending)
 KIRKLAND & ELLIS LLP
 KIRKLAND & ELLIS INTERNATIONAL LLP
 601 Lexington Avenue
 New York, New York 10022
 Telephone:         (212) 446-4800
 Facsimile:         (212) 446-4900

 - and -

 Joshua M. Altman (pro hac vice admission pending)
 300 North LaSalle Street
 KIRKLAND & ELLIS LLP
 KIRKLAND & ELLIS INTERNATIONAL LLP
 Chicago, Illinois 60654
 Telephone:         (312) 862-2000
 Facsimile:         (312) 862-2200

 Proposed Co-Counsel to the Debtors and Debtors in Possession


                                    CERTIFICATION OF ENDORSEMENT
                                 UNDER LOCAL BANKRUPTCY RULE 9022-1(C)

         Pursuant to Local Bankruptcy Rule 9022-1(C), I hereby certify that the foregoing proposed order has been
 endorsed by or served upon all necessary parties.

                                                             /s/ Jeremy S. Williams
Case 20-30805-KRH   Doc 14 Filed 02/17/20 Entered 02/17/20 16:06:48   Desc Main
                          Document    Page 31 of 118



                                  Exhibit B

                             Proposed Final Order
Case 20-30805-KRH                 Doc 14 Filed 02/17/20 Entered 02/17/20 16:06:48                          Desc Main
                                        Document    Page 32 of 118


    Joshua A. Sussberg, P.C. (pro hac vice admission pending)      Michael A. Condyles (VA 27807)
    Emily E. Geier (pro hac vice admission pending)                Peter J. Barrett (VA 46179)
    AnnElyse Scarlett Gains (pro hac vice admission pending)       Jeremy S. Williams (VA 77469)
    KIRKLAND & ELLIS LLP                                           Brian H. Richardson (VA 92477)
    KIRKLAND & ELLIS INTERNATIONAL LLP                             KUTAK ROCK LLP
    601 Lexington Avenue                                           901 East Byrd Street, Suite 1000
    New York, New York 10022                                       Richmond, Virginia 23219-4071
    Telephone:         (212) 446-4800                              Telephone:          (804) 644-1700
    Facsimile:         (212) 446-4900                              Facsimile:          (804) 783-6192

    -and-

    Joshua M. Altman (pro hac vice admission pending)
    KIRKLAND & ELLIS LLP
    KIRKLAND & ELLIS INTERNATIONAL LLP
    300 North LaSalle Street
    Chicago, Illinois 60654
    Telephone:          (312) 862-2000
    Facsimile:          (312) 862-2200

    Proposed Co-Counsel to the Debtors and Debtors in Possession

                            IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE EASTERN DISTRICT OF VIRGINIA
                                       RICHMOND DIVISION

                                                                              )
    In re:                                                                    )     Chapter 11
                                                                              )
    PIER 1 IMPORTS, INC., et al.,1                                            )     Case No. 20-30805
                                                                              )
                                Debtors.                                      )     (Joint Administration Requested)
                                                                              )

                     FINAL ORDER (I) APPROVING DEBTORS’
                 PROPOSED ADEQUATE ASSURANCE OF PAYMENT
             FOR FUTURE UTILITY SERVICES, (II) PROHIBITING UTILITY
     COMPANIES FROM ALTERING, REFUSING, OR DISCONTINUING SERVICES,
      (III) APPROVING DEBTORS’ PROPOSED PROCEDURES FOR RESOLVING
    ADDITIONAL ASSURANCE REQUESTS, AND (IV) GRANTING RELATED RELIEF

             Upon the motion (the “Motion”)2 of the above-captioned debtors and debtors in possession

(collectively, the “Debtors”) for entry of an order (this “Final Order”): (a) approving the Debtors’



1
       The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
       number, are set forth in the Debtors’ Motion for Entry of an Order (I) Directing Joint Administration of
       Chapter 11 Cases and (II) Granting Related Relief filed contemporaneously herewith. The location of the
       Debtors’ service address is 100 Pier 1 Place, Fort Worth, Texas 76102.
2
       Capitalized terms used but not otherwise defined herein have the meanings ascribed to them in the Motion.
Case 20-30805-KRH         Doc 14 Filed 02/17/20 Entered 02/17/20 16:06:48                  Desc Main
                                Document    Page 33 of 118



Proposed Adequate Assurance of payment for future Utility Services; (b) prohibiting Utility

Companies     from    altering,   refusing,   or       discontinuing   services;   (c) approving   the

Adequate Assurance Procedures for resolving Additional Assurance Requests; and (d) granting

related relief, all as more fully set forth in the Motion; and upon the First Day Declaration; and

this Court having jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and 1334 and the

Standing Order of Reference from the United States District Court for the Eastern District of

Virginia, dated August 15, 1984; and this Court having found that it may enter a final order

consistent with Article III of the United States Constitution; and this Court having found that venue

of this proceeding and the Motion in this district is proper pursuant to 28 U.S.C. §§ 1408 and 1409;

and this Court having found that the relief requested in the Motion is in the best interests of the

Debtors’ estates, their creditors, and other parties in interest; and this Court having found that the

Debtors’ notice of the Motion and opportunity for a hearing on the Motion were appropriate under

the circumstances and that no other notice need be provided; and this Court having reviewed the

Motion and having heard the statements in support of the relief requested therein at a hearing

before this Court (the “Final Hearing”); and this Court having determined that the legal and factual

bases set forth in the Motion and at the Final Hearing establish just cause for the relief granted

herein; and upon all of the proceedings had before this Court; and after due deliberation and

sufficient cause appearing therefor, it is HEREBY ORDERED THAT:

       1.      Subject to the Adequate Assurance Procedures for resolving Additional Assurance

Requests, the Motion is granted on a final basis as set forth in this Final Order.

       2.      Notwithstanding anything to the contrary in this Final Order, any payment made or

action taken by any of the Debtors pursuant to the authority granted in this Final Order must be in

compliance with, and shall be subject to: (i) any interim or final order approving the Debtors’ use



                                                   2
Case 20-30805-KRH          Doc 14 Filed 02/17/20 Entered 02/17/20 16:06:48                     Desc Main
                                 Document    Page 34 of 118



of cash collateral and/or any postpetition financing facility (in either case, the “DIP Order”); (ii) the

documentation in respect of any such postpetition financing facility and/or use of cash collateral;

and (iii) the budget governing any such postpetition financing and/or use of cash collateral.

         3.     To the extent there is any inconsistency between the terms of the DIP Order and

this Final Order, the terms of the DIP Order shall control.

         4.     The Adequate Assurance Deposit, together with the Debtors’ ability to pay for

future    utility    services   in   the   ordinary     course    of    business     subject     to   the

Adequate Assurance Procedures, shall constitute adequate assurance of future payment as required

by section 366 of the Bankruptcy Code.

         5.     All Utility Companies are prohibited from altering, refusing, or discontinuing

services on account of any unpaid prepetition charges, the commencement of these chapter 11

cases, or any perceived inadequacy of the Proposed Adequate Assurance.

         6.     The following Adequate Assurance Procedures are hereby approved:

                a.       The Debtors will serve a copy of the Motion and this Final Order to each
                         Utility Company within ten business days after entry of this Final Order by
                         the Court.

                b.       Subject to paragraphs (c)–(l) below, to the extent the Debtors have not
                         already made such deposit following entry of the Interim Order, the Debtors
                         will deposit the Adequate Assurance Deposit, in the aggregate amount of
                         $701,500, in the Adequate Assurance Account as soon as practicable after
                         entry of this Final Order.

                c.       If an amount relating to Utility Services provided postpetition by a
                         Utility Company is unpaid, and remains unpaid beyond any applicable
                         grace period, such Utility Company may request a disbursement from the
                         Adequate Assurance Account by giving notice to the Notice Parties. The
                         Debtors shall honor such request within five business days after the date the
                         request is received by the Debtors, subject to the ability of the Debtors and
                         any such requesting Utility Company to resolve any dispute regarding such
                         request without further order of the Court. To the extent a Utility Company
                         receives a disbursement from the Adequate Assurance Account, the Debtors
                         shall replenish the Adequate Assurance Account in the amount disbursed.


                                                   3
Case 20-30805-KRH     Doc 14 Filed 02/17/20 Entered 02/17/20 16:06:48                   Desc Main
                            Document    Page 35 of 118



           d.       The portion of the Adequate Assurance Deposit attributable to each
                    Utility Company (including any additional amount deposited upon request
                    of any applicable Utility Company) shall be returned to the Debtors, no later
                    than five business days following the earlier of (i) reconciliation and
                    payment by the Debtors of the Utility Company’s final invoice in
                    accordance with applicable nonbankruptcy law following the Debtors’
                    termination of Utility Services from such Utility Company and (ii) the
                    effective date of any chapter 11 plan confirmed in these chapter 11 cases.

           e.       Any Utility Company desiring additional assurances of payment in the form
                    of deposits, prepayments, or otherwise must serve a request for additional
                    assurance (an “Additional Assurance Request”) on the Notice Parties.

           f.       Any Additional Assurance Request must (i) be in writing, (ii) identify the
                    location for which the Utility Services are provided, (iii) summarize the
                    Debtors’ payment history relevant to the affected account(s) and reason for
                    requesting additional assurance, (iv) certify the amount that is equal to two
                    weeks of the Utility Services the Utility Company provides to the Debtors,
                    calculated as a historical average over the twelve month period ended
                    December 31, 2019, and (v) certify that the Utility Company does not
                    already hold a Prepetition Deposit or surety bond equal to or greater than
                    two weeks of Utility Services.

           g.       Unless and until a Utility Company timely files an objection or serves an
                    Additional Assurance Request, such Utility Company shall be: (i) deemed
                    to have received adequate assurance of payment “satisfactory” to such
                    Utility Company in compliance with section 366 of the Bankruptcy Code;
                    and (ii) forbidden to discontinue, alter, or refuse services to, or discriminate
                    against, the Debtors on account of any unpaid prepetition charges, or require
                    additional assurance of payment other than the Proposed Adequate
                    Assurance.

           h.       Upon the Debtors receipt of any Additional Assurance Request, the Debtors
                    shall promptly negotiate with such Utility Company to resolve such Utility
                    Company’s Additional Assurance Request.

           i.       The Debtors may, and without further order from the Court, and after
                    consultation with the DIP Administrative Agent and the DIP ABL Term
                    Agent, resolve any Additional Assurance Request by mutual agreement
                    with a Utility Company, and the Debtors may, in connection with any such
                    agreement, provide a Utility Company with additional adequate assurance
                    of payment, including, but not limited to, cash deposits, prepayments, or
                    other forms of security if the Debtors determine, in consultation with
                    counsel to the agents under the Debtors’ postpetition financing facilities,
                    that such additional adequate assurance is reasonable.



                                               4
Case 20-30805-KRH        Doc 14 Filed 02/17/20 Entered 02/17/20 16:06:48                Desc Main
                               Document    Page 36 of 118



               j.      If the Debtors and the Utility Company are not able to reach an alternative
                       resolution within 14 days of receipt of the Additional Assurance Request,
                       the Debtors will request a hearing before the Court at the next regularly
                       scheduled omnibus hearing to determine the adequacy of assurances of
                       payment with respect to a particular Utility Company
                       (the “Determination Hearing”) pursuant to section 366(c)(3) of the
                       Bankruptcy Code.

               k.      Pending resolution at any such Determination Hearing, the Utility Company
                       filing such Additional Assurance Request shall be prohibited from altering,
                       refusing, or discontinuing Utility Services to the Debtors on account of
                       unpaid charges for prepetition services or on account of any objections to
                       the Proposed Adequate Assurance.

               l.      The Adequate Assurance Deposit deposited into the Adequate Assurance
                       Account on behalf of any Utility Company (including any additional
                       amount deposited upon request of any applicable Utility Company), or any
                       portion thereof, shall be returned to the Debtors by no later than five
                       business days following the earlier of the date upon which (i) a chapter 11
                       plan becomes effective after being confirmed in these chapter 11 cases, (ii)
                       the Debtors conclude a store closing for the applicable location receiving
                       services provided by such Utility Company, or (iii) the Debtors provide
                       notice to a Utility Company that services provided to the Debtors by such
                       Utility Company will no longer be needed or will be reduced.

       7.      The Utility Companies are prohibited from requiring additional adequate assurance

of payment other than pursuant to the Adequate Assurance Procedures.

       8.      The Debtors are authorized, following the giving of two weeks’ notice to the

affected Utility Company, where the Debtors have received no objection from any such

Utility Company, to add or remove any Utility Company from the Utility Services List, and the

Debtors shall add to or subtract from the Adequate Assurance Deposit an amount equal to one half

of the Debtors’ average monthly cost for each Utility Company subsequently added or removed,

respectively, as soon as practicable. If an objection is received, the Debtors may request a hearing

before this Court at the next omnibus hearing date, or such other date that the Debtors and the

Utility Company may agree. The Debtors shall not deduct from the Adequate Assurance Deposit

the amount set aside for any Utility Company that the Debtors seek to terminate or delete from the


                                                 5
Case 20-30805-KRH         Doc 14 Filed 02/17/20 Entered 02/17/20 16:06:48                   Desc Main
                                Document    Page 37 of 118



Utility Service List unless and until the two week notice period has passed and the Debtors have

not received any objection to termination or deletion from such Utility Company, or until any such

objection has been resolved consensually or by order of the Court. For Utility Companies that are

added to the Utility Services List, the Debtors will cause a copy of this Final Order, including the

Adequate Assurance Procedures, to be served on such subsequently added Utility Company. Any

Utility Company subsequently added to the Utility Services List shall be bound by the Adequate

Assurance Procedures. In addition, the Debtors will provide an Adequate Assurance Deposit in

an amount equal to at least one-half of the Debtors’ average monthly utility consumption over the

course of 12 months for any Utility Company added to the Utility Services List as set forth herein.

       9.      The Debtors are authorized, but not directed, to satisfy their prepetition obligations

and continue their postpetition obligations with respect to the Engie Agreement.

       10.     Any Landlord that pays directly for Utility Services for the benefit of the Debtors

pursuant to a nonresidential real property lease must continue paying for such Utility Services in

the ordinary course of business and may not cease, reduce, delay, or otherwise interfere with the

payment or delivery of such Utility Services, regardless of any nonpayment, deferral, or waiver of

rent, or any defaults with respect to the applicable lease; provided that a Landlord may cease

payments on account of Utility Services following the effective date of the rejection of the

applicable lease pursuant to section 365 of the Bankruptcy Code, if any.

       11.     The relief granted herein is for all Utility Companies providing Utility Services to

the Debtors and is not limited to those parties or entities listed on the Utility Services List.

       12.     The Debtors’ service of the Motion upon the Utility Services List shall not

constitute an admission or concession that any such entity is a “utility” within the meaning of




                                                   6
Case 20-30805-KRH         Doc 14 Filed 02/17/20 Entered 02/17/20 16:06:48                 Desc Main
                                Document    Page 38 of 118



section 366 of the Bankruptcy Code, and the Debtors reserve all rights and defenses with respect

thereto.

       13.     The banks and financial institutions on which checks were drawn or electronic

payment requests made in payment of the prepetition obligations approved herein are authorized

to receive, process, honor, and pay all such checks and electronic payment requests when presented

for payment, and all such banks and financial institutions are authorized to rely on the Debtors’

designation of any particular check or electronic payment request as approved by this Final Order,

without any duty of further inquiry and without liability for following the Debtors’ instructions.

       14.     Notwithstanding the relief granted in this Final Order and any actions taken

pursuant to such relief, nothing in this Final Order shall be deemed: (a) an admission as to the

amount of, basis for, or validity of any claim against the Debtors under the Bankruptcy Code, any

foreign bankruptcy or insolvency law, or other applicable nonbankruptcy law; (b) a waiver of the

Debtors’ or any other party in interest’s right to dispute any claim on any grounds; (c) a promise

or requirement to pay any claim; (d) an implication or admission that any particular claim is of a

type specified or defined in this Final Order or the Motion; (e) a request or authorization to assume,

adopt, or reject any agreement, contract, or lease pursuant to section 365 of the Bankruptcy Code;

(f) an admission to the validity, priority, enforceability, or perfection of any lien on, security

interest in, or encumbrance on property of the Debtors’ estates; or (g) a waiver of any claims or

causes of action which may exist against any entity under the Bankruptcy Code or any other

applicable law. Any payment made pursuant to this Final Order is not intended and should not be

construed as an admission as the validity of any particular claim or a waiver of the Debtors’ rights

to subsequently dispute such claim.




                                                  7
Case 20-30805-KRH         Doc 14 Filed 02/17/20 Entered 02/17/20 16:06:48               Desc Main
                                Document    Page 39 of 118



       15.     The Debtors are authorized to issue postpetition checks, or to effect postpetition

fund transfer requests, in replacement of any checks or fund transfer requests that are dishonored

as a consequence of these chapter 11 cases with respect to prepetition amounts owed in connection

with the relief granted herein.

       16.     The requirement under Local Bankruptcy Rule 9013-1(G) to file a memorandum

of law in connection with the Motion is waived.

       17.     Notice of the Motion as provided therein shall be deemed good and sufficient notice

of such Motion and the requirements of Bankruptcy Rule 6004(a) and the Local Bankruptcy Rules

are satisfied by such notice.

       18.     Notwithstanding Bankruptcy Rule 6004(h), the terms and conditions of this

Final Order are immediately effective and enforceable upon its entry.

       19.     The Debtors are authorized to take all actions necessary to effectuate the relief

granted in this Final Order.

       20.     This Court retains exclusive jurisdiction with respect to all matters arising from or

related to the implementation, interpretation, and enforcement of this Final Order.

 Dated: __________
 Richmond, Virginia                                   United States Bankruptcy Judge




                                                  8
Case 20-30805-KRH              Doc 14 Filed 02/17/20 Entered 02/17/20 16:06:48                     Desc Main
                                     Document    Page 40 of 118


 WE ASK FOR THIS:

 /s/ Jeremy S. Williams
 Michael A. Condyles (VA 27807)
 Peter J. Barrett (VA 46179)
 Jeremy S. Williams (VA 77469)
 Brian H. Richardson (VA 92477)
 KUTAK ROCK LLP
 901 East Byrd Street, Suite 1000
 Richmond, Virginia 23219-4071
 Telephone:          (804) 644-1700
 Facsimile:          (804) 783-6192

 - and -

 Joshua A. Sussberg, P.C. (pro hac vice admission pending)
 Emily E. Geier (pro hac vice admission pending)
 AnnElyse Scarlett Gains (pro hac vice admission pending)
 KIRKLAND & ELLIS LLP
 KIRKLAND & ELLIS INTERNATIONAL LLP
 601 Lexington Avenue
 New York, New York 10022
 Telephone:         (212) 446-4800
 Facsimile:         (212) 446-4900

 - and -

 Joshua M. Altman (pro hac vice admission pending)
 300 North LaSalle Street
 KIRKLAND & ELLIS LLP
 KIRKLAND & ELLIS INTERNATIONAL LLP
 Chicago, Illinois 60654
 Telephone:         (312) 862-2000
 Facsimile:         (312) 862-2200

 Proposed Co-Counsel to the Debtors and Debtors in Possession


                                    CERTIFICATION OF ENDORSEMENT
                                 UNDER LOCAL BANKRUPTCY RULE 9022-1(C)

         Pursuant to Local Bankruptcy Rule 9022-1(C), I hereby certify that the foregoing proposed order has been
 endorsed by or served upon all necessary parties.

                                                             /s/ Jeremy S. Williams
Case 20-30805-KRH   Doc 14 Filed 02/17/20 Entered 02/17/20 16:06:48   Desc Main
                          Document    Page 41 of 118



                                  Exhibit C
                                                         Case 20-30805-KRH                              Doc 14 Filed 02/17/20 Entered 02/17/20 16:06:48                                                                      Desc Main
                                                                                                              Document    Page 42 of 118

                                                                                                                                                                                                                                                                                              Proposed
                                                                                                                                                                                                                                    Surety Bond Limit
                                                                                      Account Number(s) (if                                                                  Average 14 Days                                                              Cash Deposit   Letter of Credit     Adequate
Store Number             Store Address                       Provider / Company                                             Utility Address                     Service(s)                     Surety Bond #     Surety Name         of Liability (Pro-
                                                                                            known)                                                                               Spend                                                                      Amount           Amont            Assurance
                                                                                                                                                                                                                                           rated)
                                                                                                                                                                                                                                                                                               Deposit
    206        6670 INDIAN SCHOOL RD NE,            ABCWUA                           5274259560               PO Box 27226 Albuquerque Bernalillo Cty    WATER/SEWAGE        $       297.00                                                                                                 $      300.00
               ALBUQUERQUE, NM, 87110                                                                         WUA, Albuquerque, NM, 87125-7226

    334        10010 COORS BLVD NW,                 ABCWUA                           8208244542               PO Box 27226 Albuquerque Bernalillo Cty    WATER/SEWAGE        $       207.00                                                                                                 $      200.00
               ALBUQUERQUE, NM, 87114                                                                         WUA, Albuquerque, NM, 87125-7226

    555        2001 NORTH PROSPECT AVE,             AEP Energy                       3011698094               PO Box 6329, Carol Stream, 60197           ELECTRIC            $       513.00                                                                                                 $      500.00
               CHAMPAIGN, IL, 61822
    556        1401 EAST MAIN ST PO BOX 3636,       AEP Energy                       3011698106               PO Box 6329, Carol Stream, 60197           ELECTRIC            $      1,360.00                                                                                                $    1,400.00
               CARBONDALE, IL, 62901
    562        1 AUTO ROW DR, BLOOMINGTON, IL,      AEP Energy                       3011698117               PO Box 6329, Carol Stream, 60197           ELECTRIC            $       932.00                                                                                                 $      900.00
               61704
    1007       6101 N ILLINOIS ST, FAIRVIEW         AEP Energy                       3011698139               PO Box 6329, Carol Stream, 60197           ELECTRIC            $       599.00                                                                                                 $      600.00
               HEIGHTS, IL, 62208
    361        1727 MONTGOMERY HWY                  Alabama Power                    39642-72001              P.O. Box 242 @ Southern Company,           ELECTRIC            $       824.00 5940908            Safeco Ins. Co. of   $        4,844.79                                       $         -
               RIVERCHASE, HOOVER, AL, 35244                                                                  Birmingham, AL, 35292                                                                            Am.
    383        1716 OPELIKA RD, AUBURN, AL,         Alabama Power                    81863-90016              P.O. Box 242 @ Southern Company,           ELECTRIC            $       572.00 5940908            Safeco Ins. Co. of   $        4,844.79                                       $         -
               36830                                                                                          Birmingham, AL, 35292                                                                            Am.
    537        3787 AIRPORT BLVD, MOBILE, AL,       Alabama Power                    40004-81027              P.O. Box 242 @ Southern Company,           ELECTRIC            $       950.00 5940908            Safeco Ins. Co. of   $        4,844.79                                       $         -
               36608                                                                                          Birmingham, AL, 35292                                                                            Am.
    671        1525 SKYLAND BLVD E, TUSCALOOSA,     Alabama Power                    36934-23007              P.O. Box 242 @ Southern Company,           ELECTRIC            $       629.00 5940908            Safeco Ins. Co. of   $        4,844.79                                       $         -
               AL, 35405                                                                                      Birmingham, AL, 35292                                                                            Am.
    1692       4606 US HWY 280 SUITE 114,           Alabama Power                    33008-00036              P.O. Box 242 @ Southern Company,           ELECTRIC            $       945.00 5940908            Safeco Ins. Co. of   $        4,844.79                                       $         -
               BIRMINGHAM, AL, 35242                                                                          Birmingham, AL, 35292                                                                            Am.
    404        2620 DAWSON RD, ALBANY, GA,          Albany Utilities - GA            36725-36725              P.O. Box 1788 0, Albany, GA, 31702-1788    WATER/SEWAGE        $        67.00                                                                                                 $      100.00
               31707
    1592       1951 SWANSON DR,                     Albemarle County Service Autho   01423610-02              168 SPOTNAP RD 0, CHARLOTTESVILLE, VA,     WATER/SEWAGE        $        17.00                                                                                                 $         -
               CHARLOTTESVILLE, VA, 22901                                                                     22911-8690
    377        5980 MCLAUGHLIN RD UNIT 1,           Alectra Utilities Corporation    2395654143               PO Box 3700 0, Concord, ON, L4K 5N2        ELECTRIC            $       441.00                                                                                                 $      400.00
               MISSISSAUGA, ON, L5R 3X9
    1216       3135 ARGENTIA RD #4,                 Alectra Utilities Corporation    7956917368               PO Box 3700 0, Concord, ON, L4K 5N2        ELECTRIC            $       458.00                                                                                                 $      500.00
               MISSISSAUGA, ON, L5N 8E1
    1311       3901 RICHMOND HWY, ALEXANDRIA,       Alexandria Renew Enterprises     12017915-3023663         PO Box 26428 0, Alexandria, VA, 22313-6428 WATER/SEWAGE        $       126.00                                                                                                 $      100.00
               VA, 22305
    1666       4609 DUKE STREET, ALEXANDRIA, VA,    Alexandria Renew Enterprises     12034413-3000024         PO Box 26428 0, Alexandria, VA, 22313-6428 WATER/SEWAGE        $        42.00                                                                                                 $         -
               22304
    354        2800 OLD RTE 220 PLANK RD            Allegheny Township Sewer Autho   2486                     3131 Colonial Dr 0, Duncansville, PA, 16635- WATER/SEWAGE      $        17.00                                                                                                 $         -
               COMMONS OUT PARCEL #4,                                                                         8022
               ALTOONA, PA, 16601
    1445       1406 TWIXT TOWN ROAD, MARION,        Alliant Energy/IPL               0746780000               PO BOX 3060 0, Cedar Rapids, IA, 52406-    ELECTRIC            $       772.00                                                                                                 $      800.00
               IA, 52302                                                                                      3060
    1569       2531 NW ARTERIAL, DUBUQUE, IA,       Alliant Energy/IPL               5977651000               PO BOX 3060 0, Cedar Rapids, IA, 52406-    ELECTRIC            $       620.00                                                                                                 $      600.00
               52002                                                                                          3060
    265        7475 MINERAL POINT RD, MADISON,      Alliant Energy/WP&L              2795900000               PO BOX 3062 0, Cedar Rapids, IA, 52406-    ELECTRIC            $       418.00                                                                                                 $      400.00
               WI, 53717                                                                                      3062
    1013       516 N ROLLING MEADOWS DR, FOND       Alliant Energy/WP&L              2063130000               PO BOX 3062 0, Cedar Rapids, IA, 52406-    ELECTRIC            $       470.00                                                                                                 $      500.00
               DU LAC, WI, 54937                                                                              3062
    1383       2800 DEERFIELD DRIVE, JANESVILLE,    Alliant Energy/WP&L              0324550000               PO BOX 3062 0, Cedar Rapids, IA, 52406-    ELECTRIC            $       648.00                                                                                                 $      600.00
               WI, 53546                                                                                      3062
    855        3909 ALPINE AVE NW, COMSTOCK         ALPINE TOWNSHIP                  1729                     5255 ALPINE AVE NW , COMSTOCK PARK,        WATER/SEWAGE        $        34.00                                                                                                 $         -
               PARK, MI, 49321                                                                                MI, 49321
    354        2800 OLD RTE 220 PLANK RD            Altoona Water Authority          292168-0                 P.O. Box 3150 0, Altoona, PA, 16603        WATER/SEWAGE        $       133.00                                                                                                 $      100.00
               COMMONS OUT PARCEL #4,
               ALTOONA, PA, 16601
    521        5115 W HOLIDAY DRIVE, PEORIA, IL,    Ameren Illinois                  47971-41052              PO BOX 88034 0, Chicago, IL, 60680-1034    ELECTRIC            $       622.00                                                                                                 $      600.00
               61615
    555        2001 NORTH PROSPECT AVE,             Ameren Illinois                  79356-82416              PO BOX 88034 0, Chicago, IL, 60680-1034    ELECTRIC            $       765.00                                                                                                 $      800.00
               CHAMPAIGN, IL, 61822
    645        987 S ROUTE 51, FORSYTH, IL, 62535   Ameren Illinois                  43723-37290              PO BOX 88034 0, Chicago, IL, 60680-1034    ELECTRIC            $       411.00                                                                                                 $      400.00

    889        2691 VETERANS PKWY, SPRINGFIELD, Ameren Illinois                      08222-59372              PO BOX 88034 0, Chicago, IL, 60680-1034    GAS                 $       157.00                                                                                                 $      200.00
               IL, 62704




                                                                                                                                                 Page 1 of 77
                                                         Case 20-30805-KRH                           Doc 14 Filed 02/17/20 Entered 02/17/20 16:06:48                                                                    Desc Main
                                                                                                           Document    Page 43 of 118

                                                                                                                                                                                                                                                                                       Proposed
                                                                                                                                                                                                                             Surety Bond Limit
                                                                                    Account Number(s) (if                                                                 Average 14 Days                                                          Cash Deposit   Letter of Credit     Adequate
Store Number             Store Address                      Provider / Company                                            Utility Address                    Service(s)                     Surety Bond #     Surety Name     of Liability (Pro-
                                                                                          known)                                                                              Spend                                                                  Amount           Amont            Assurance
                                                                                                                                                                                                                                    rated)
                                                                                                                                                                                                                                                                                        Deposit
    1007       6101 N ILLINOIS ST, FAIRVIEW        Ameren Illinois                 1723103002               PO BOX 88034 0, Chicago, IL, 60680-1034    ELECTRIC           $       354.00                                                                                             $      400.00
               HEIGHTS, IL, 62208
    483        15382 MANCHESTER RD, BALLWIN,       Ameren Missouri                 9520002514               PO Box 88068 0, Chicago, IL, 60680-1068    ELECTRIC           $       431.00                                                                                             $      400.00
               MO, 63011
    570        1901 BERNADETTE DR BLDG 3-B,        Ameren Missouri                 4440516118               PO Box 88068 0, Chicago, IL, 60680-1068    GAS                $       178.00                                                                                             $      200.00
               COLUMBIA, MO, 65203
    622        180 MID-RIVERS MALL CIRCLE, SAINT   Ameren Missouri                 5430007613               PO Box 88068 0, Chicago, IL, 60680-1068    ELECTRIC           $       846.00                                                                                             $      800.00
               PETERS, MO, 63376
    782        7320 SOUTH LINDBERGH BLVD,          Ameren Missouri                 23310-09712              PO Box 88068 0, Chicago, IL, 60680-1068    ELECTRIC           $       746.00                                                                                             $      700.00
               SAINT LOUIS, MO, 63125
    1059       3535 MISSOURI BLVD #107,            Ameren Missouri                 4823602110               PO Box 88068 0, Chicago, IL, 60680-1068    ELECTRIC           $       461.00                                                                                             $      500.00
               JEFFERSON CITY, MO, 65109
    1073       1805 S BRENTWOOD BLVD, SAINT        Ameren Missouri                 1095029015               PO Box 88068 0, Chicago, IL, 60680-1068    ELECTRIC           $      1,093.00                                                                                            $    1,100.00
               LOUIS, MO, 63144
    1083       3975 JR PREWITT PARKWAY, OSAGE      Ameren Missouri                 3814507116               PO Box 88068 0, Chicago, IL, 60680-1068    ELECTRIC           $       492.00                                                                                             $      500.00
               BEACH, MO, 65065
    1336       22 THF BLVD, CHESTERFIELD, MO,      Ameren Missouri                 44270-36009              PO Box 88068 0, Chicago, IL, 60680-1068    ELECTRIC           $       693.00                                                                                             $      700.00
               63005
    210        2015 SCHORRWAY DR, LANCASTER,       American Electric Power/24002   073-275-861-1-6          PO Box 371496 0, Pittsburgh, PA, 15250-    ELECTRIC           $       348.00                                                                                             $      300.00
               OH, 43130                                                                                    7496
    736        4643 EVERHARD RD, CANTON, OH,       American Electric Power/24002   078-985-163-0-2          PO Box 371496 0, Pittsburgh, PA, 15250-    ELECTRIC           $       590.00                                                                                             $      600.00
               44718                                                                                        7496
    543        3970 MORSE CROSSING, COLUMBUS,      American Electric Power/24418   104-638-286-1-5          PO Box 371496 0, Pittsburgh, PA, 15250-    ELECTRIC           $       544.00                                                                                             $      500.00
               OH, 43219                                                                                    7496
    1258       1320 POLARIS PARKWAY,               American Electric Power/24418   101-539-392-1-9          PO Box 371496 0, Pittsburgh, PA, 15250-    ELECTRIC           $       556.00                                                                                             $      600.00
               COLUMBUS, OH, 43240                                                                          7496
    1406       6672 SAWMILL RD, COLUMBUS, OH,      American Electric Power/24418   105-979-172-5-0          PO Box 371496 0, Pittsburgh, PA, 15250-    ELECTRIC           $       705.00                                                                                             $      700.00
               43235                                                                                        7496
    477        34 HAZARD AVE UNIT #8, ENFIELD,     AMERICAN WATER & ENERGY SAVERS 845135                    4431 NORTH DIXIE HIGHWAY , BOCA RATON,     WATER/SEWAGE       $        30.00                                                                                             $         -
               CT, 6082                                                                                     FL, 33431
    1361       3006 LITTLE ROAD, TRINITY, FL,      AMERICAN WATER & ENERGY SAVERS 866880                    4431 NORTH DIXIE HIGHWAY , BOCA RATON,     WATER/SEWAGE       $        18.00                                                                                             $         -
               34655                                                                                        FL, 33431
     82        400 CENTRE BLVD, NEWARK, DE,        AmeriGas - 5446                 201231994                PO Box 660288 0, DALLAS, TX, 75266-0288    GAS                $       304.00                                                                                             $      300.00
               19702
     34        8140 RITCHIE HWY, PASADENA, MD,     Anne Arundel County Water and   3000-9004-4273-000       P.O. Box 427 0, Annapolis, MD, 21404       WATER/SEWAGE       $       104.00                                                                                             $      100.00
               21122
    650        3401 FORT MEADE ROAD, LAUREL,       Anne Arundel County Water and   4000-0359-1475-003       P.O. Box 427 0, Annapolis, MD, 21404       WATER/SEWAGE       $       147.00                                                                                             $      100.00
               MD, 20724
     95        4952 VALLEY VIEW BLVD NW,           Appalachian Power               029-290-598-0-2          PO Box 371496 0, Pittsburgh, PA, 15250-    ELECTRIC           $       431.00                                                                                             $      400.00
               ROANOKE, VA, 24012                                                                           7496
    791        150 MALL RD, BARBOURSVILLE, WV,     Appalachian Power               029-593-541-0-7          PO Box 371496 0, Pittsburgh, PA, 15250-    ELECTRIC           $       591.00                                                                                             $      600.00
               25504                                                                                        7496
    1018       36 RHL BLVD, SOUTH CHARLESTON,      Appalachian Power               022-493-474-0-8          PO Box 371496 0, Pittsburgh, PA, 15250-    ELECTRIC           $       504.00                                                                                             $      500.00
               WV, 25309                                                                                    7496
    1107       4024-B WARDS ROAD, LYNCHBURG,       Appalachian Power               020-349-213-1-8          PO Box 371496 0, Pittsburgh, PA, 15250-    ELECTRIC           $       407.00                                                                                             $      400.00
               VA, 24502                                                                                    7496
    1108       35 CONSTON AVENUE,                  Appalachian Power               024-567-641-1-3          PO Box 371496 0, Pittsburgh, PA, 15250-    ELECTRIC           $       327.00                                                                                             $      300.00
               CHRISTIANSBURG, VA, 24073                                                                    7496
     21        8606 EAST SHEA BLVD, SCOTTSDALE,    APS                             3973870000               PO Box 60015 0, Prescott, AZ, 86304-6015   ELECTRIC           $       877.00 22223439           Liberty Mutual   $        6,874.82                                       $         -
               AZ, 85260                                                                                                                                                                                    Insurance Co.
    268        12657 NORTH TATUM BOULEVARD,        APS                             8651820000               PO Box 60015 0, Prescott, AZ, 86304-6015   ELECTRIC           $      1,145.00 22223439          Liberty Mutual   $        6,874.82                                       $         -
               PHOENIX, AZ, 85032                                                                                                                                                                           Insurance Co.

    724        7739 WEST BELL RD, PEORIA, AZ,      APS                             2904061000               PO Box 60015 0, Prescott, AZ, 86304-6015   ELECTRIC           $       860.00 22223439           Liberty Mutual   $        6,874.82                                       $         -
               85382                                                                                                                                                                                        Insurance Co.
    1104       13710 W BELL ROAD, SURPRISE, AZ,    APS                             5836160000               PO Box 60015 0, Prescott, AZ, 86304-6015   ELECTRIC           $       786.00 22223439           Liberty Mutual   $        6,874.82                                       $         -
               85374                                                                                                                                                                                        Insurance Co.
    1209       21001 N TATUM BLVD SUITE 52,        APS                             4866341000               PO Box 60015 0, Prescott, AZ, 86304-6015   ELECTRIC           $      1,369.00 22223439          Liberty Mutual   $        6,874.82                                       $         -
               PHOENIX, AZ, 85050                                                                                                                                                                           Insurance Co.
    1243       1442 N LITCHFIELD ROAD,             APS                             9514110000               PO Box 60015 0, Prescott, AZ, 86304-6015   ELECTRIC           $       832.00 22223439           Liberty Mutual   $        6,874.82                                       $         -
               GOODYEAR, AZ, 85395                                                                                                                                                                          Insurance Co.




                                                                                                                                             Page 2 of 77
                                                          Case 20-30805-KRH                             Doc 14 Filed 02/17/20 Entered 02/17/20 16:06:48                                                                     Desc Main
                                                                                                              Document    Page 44 of 118

                                                                                                                                                                                                                                                                                                Proposed
                                                                                                                                                                                                                                 Surety Bond Limit
                                                                                      Account Number(s) (if                                                                   Average 14 Days                                                              Cash Deposit    Letter of Credit     Adequate
Store Number             Store Address                        Provider / Company                                            Utility Address                      Service(s)                     Surety Bond #     Surety Name     of Liability (Pro-
                                                                                            known)                                                                                Spend                                                                      Amount            Amont            Assurance
                                                                                                                                                                                                                                        rated)
                                                                                                                                                                                                                                                                                                 Deposit
    1309       16219 N SCOTTSDALE ROAD,             APS                              7798440000               PO Box 60015 0, Prescott, AZ, 86304-6015     ELECTRIC           $       928.00 22223439           Liberty Mutual   $        6,874.82                                            $          -
               SCOTTSDALE, AZ, 85254                                                                                                                                                                            Insurance Co.
    1378       2501 W. HAPPY VALLEY PKWY #26,       APS                              1021590000               PO Box 60015 0, Prescott, AZ, 86304-6015     ELECTRIC           $       926.00 22223439           Liberty Mutual   $        6,874.82                                            $          -
               PHOENIX, AZ, 85027                                                                                                                                                                               Insurance Co.
    1565       10092 WEST HAPPY VALLEY ROAD,        APS                              6729621000               PO Box 60015 0, Prescott, AZ, 86304-6015     ELECTRIC           $      1,098.00 22223439          Liberty Mutual   $        6,874.82                                            $          -
               PEORIA, AZ, 85383                                                                                                                                                                                Insurance Co.
     144       1660 NORTH STATE RTE 50,             AQUA IL                          001308525-0974012        PO Box 70279 0, Philadelphia, PA, 19176-     WATER/SEWAGE       $        36.00                                                                                                  $          -
               BOURBONNAIS, IL, 60914                                                                         0279
    1139       150 MARKETPLACE BLVD,                Aqua New Jersey/70279            001022600-0737077        PO Box 70279 0, Philadelphia, PA, 19176-     WATER/SEWAGE       $       168.00                                                                                                  $      200.00
               HAMILTON, NJ, 8691                                                                             0279
     580       1134 EASTON RD, WILLOW GROVE,        Aqua Pennsylvania/70279          000438392-0125100        PO Box 70279 0, Philadelphia, PA, 19176-     WATER/SEWAGE       $        51.00                                                                                                  $      100.00
               PA, 19090                                                                                      0279
    1048       287 MAIN ST, EXTON, PA, 19341        Aqua Pennsylvania/70279          000438392-0392154        PO Box 70279 0, Philadelphia, PA, 19176-     WATER/SEWAGE       $        32.00                                                                                                  $          -
                                                                                                              0279
    1318       1014 BALTIMORE PIKE, SPRINGFIELD,    Aqua Pennsylvania/70279          000141047-0141047        PO Box 70279 0, Philadelphia, PA, 19176-     WATER/SEWAGE       $        40.00                                                                                                  $          -
               PA, 19064                                                                                      0279
    1298       2264 BLACK ROCK TURNPIKE,            Aquarion Water Company of CT     200169344                P.O. Box 10010 0, Lewiston, ME, 04243-9427   WATER/SEWAGE       $        16.00                                                                                                  $          -
               FAIRFIELD, CT, 6825
     553       6604 ROGERS AVE, FORT SMITH, AR,     Arkansas Oklahoma Gas Corp (AO   2168701                  PO Box 207539 0, DALLAS, TX, 75320-7539      GAS                $        80.00                                                                                                  $      100.00
               72903
     823       4145 SOUTH COOPER ST,                Arlington Utilities              20-0351.300              PO BOX 90020 Utilities, Arlington, TX, 76004- WATER/SEWAGE      $        52.00                                                                                                  $      100.00
               ARLINGTON, TX, 76015                                                                           3020
     82        400 CENTRE BLVD, NEWARK, DE,         Artesian Water Company, Inc.     7934600000               PO Box 15069 0, Wilmington, DE, 19886-        WATER/SEWAGE      $       150.00                                                                                                  $      100.00
               19702                                                                                          5069
     255       2281 SOUTH ONEIDA ST, GREEN BAY,     Ashwaubenon Water & Sewer Util   00100700-10              PO BOX 187 0, GREEN BAY, WI, 54305-0187 WATER/SEWAGE            $       137.00                                                                                                  $      100.00
               WI, 54304
 1628, 1465,   Various                              AT&T                             831-000-9476 033         PO BOX 650502, DALLAS, TX, 75265-0502        TELECOM            $    11,789.00                                                                                                  $    11,800.00
 1110, 6001,
     1405
Various        Various                              AT&T MOBILITY                    00029576                 PO BOX 5085, CAROL STREAM, IL, 60197         TELECOM            $      3,633.00                                                                                                 $     3,600.00
Various        Various                              AT&T MOBILITY - CC                             100978502 PO BOX 5085, CAROL STREAM, IL, 60197          TELECOM            $      4,952.00                                                                                                 $     5,000.00
    1187       601 WASHINGTON AVE SUITE I,          Atlantic City Electric/13610     5500 3409 632            PO Box 13610 0, Philadelphia, PA, 19101      ELECTRIC           $       727.00                                                                                                  $      700.00
               MANAHAWKIN, NJ, 8050
    1316       5 COURT HOUSE SOUTH DENNIS,          Atlantic City Electric/13610     5500 5865 054            PO Box 13610 0, Philadelphia, PA, 19101      ELECTRIC           $       720.00                                                                                                  $      700.00
               CAPE MAY COURT HOUSE, NJ, 8210

    1507       57 BETHEL ROAD, SOMERS POINT,        Atlantic City Electric/13610     5500 3409 244            PO Box 13610 0, Philadelphia, PA, 19101      ELECTRIC           $       828.00                                                                                                  $      800.00
               NJ, 8244
    1590       2148 NORTH 2ND STREET A,             Atlantic City Electric/13610     5500 3546 441            PO Box 13610 0, Philadelphia, PA, 19101      ELECTRIC           $      1,293.00                                                                                                 $     1,300.00
               MILLVILLE, NJ, 8332
     28        800 METAIRIE RD SUITE B, METAIRIE,   Atmos Energy/790311              3001204358               PO Box 790311 0, St Louis, MO, 63179-0311 GAS                   $        64.00                                                           $          494.34                      $          -
               LA, 70005
     55        3001 WEST LOOP 250N SUITE F101,      Atmos Energy/790311              3010011978               PO Box 790311 0, St Louis, MO, 63179-0311 GAS                   $        60.00                                                                                                  $      100.00
               MIDLAND, TX, 79705
     75        2707 MARKET CENTER DR,               Atmos Energy/790311              3044111341               PO Box 790311 0, St Louis, MO, 63179-0311 GAS                   $        31.00                                                                                                  $          -
               ROCKWALL, TX, 75032
     80        7805 N MACARTHUR SUITE 110,          Atmos Energy/790311              3029103530               PO Box 790311 0, St Louis, MO, 63179-0311 GAS                   $        72.00                                                                                                  $      100.00
               IRVING, TX, 75063
     113       138 MEDALLION CENTER, DALLAS,        Atmos Energy/790311              3022499984               PO Box 790311 0, St Louis, MO, 63179-0311 GAS                   $        58.00                                                                                                  $      100.00
               TX, 75214
     136       8832 VETERANS MEMORIAL HWY,          Atmos Energy/790311              3000387636               PO Box 790311 0, St Louis, MO, 63179-0311 GAS                   $        60.00                                                                                                  $      100.00
               METAIRIE, LA, 70003
     212       4400 KEMP BLVD, WICHITA FALLS,       Atmos Energy/790311              3037116065               PO Box 790311 0, St Louis, MO, 63179-0311 GAS                   $        43.00                                                                                                  $          -
               TX, 76308
     240       1805 PRESTON RD STE. A, PLANO, TX,   Atmos Energy/790311              4003402728               PO Box 790311 0, St Louis, MO, 63179-0311 GAS                   $        67.00                                                                                                  $      100.00
               75093
     315       3836 NORTH GLOSTER ST, TUPELO,       Atmos Energy/790311              3020713825               PO Box 790311 0, St Louis, MO, 63179-0311 GAS                   $        36.00                                                                                                  $          -
               MS, 38804
     326       4141 SUNSET DR, SAN ANGELO, TX,      Atmos Energy/790311              3041632043               PO Box 790311 0, St Louis, MO, 63179-0311 GAS                   $        43.00                                                                                                  $          -
               76904




                                                                                                                                               Page 3 of 77
                                                        Case 20-30805-KRH                        Doc 14 Filed 02/17/20 Entered 02/17/20 16:06:48                                                                 Desc Main
                                                                                                       Document    Page 45 of 118

                                                                                                                                                                                                                                                                                     Proposed
                                                                                                                                                                                                                      Surety Bond Limit
                                                                                 Account Number(s) (if                                                                Average 14 Days                                                           Cash Deposit    Letter of Credit     Adequate
Store Number             Store Address                     Provider / Company                                         Utility Address                    Service(s)                     Surety Bond #   Surety Name    of Liability (Pro-
                                                                                       known)                                                                             Spend                                                                   Amount            Amont            Assurance
                                                                                                                                                                                                                             rated)
                                                                                                                                                                                                                                                                                      Deposit
    412        2116 NORTH ROAN ST SUITE 1B,         Atmos Energy/790311         3016929879               PO Box 790311 0, St Louis, MO, 63179-0311 GAS                $       176.00                                                        $          904.94                      $          -
               JOHNSON CITY, TN, 37601
    464        2701-B PARKER ROAD, ROUND ROCK,      Atmos Energy/790311         3034966607               PO Box 790311 0, St Louis, MO, 63179-0311 GAS                $        31.00                                                                                               $          -
               TX, 78681
    501        5221 FREDERICA ST SUITE 101,         Atmos Energy/790311         3008901663               PO Box 790311 0, St Louis, MO, 63179-0311 GAS                $        68.00                                                                                               $      100.00
               OWENSBORO, KY, 42301
    586        4901 OVERTON RIDGE BLVD, FORT        Atmos Energy/790311         3023423722               PO Box 790311 0, St Louis, MO, 63179-0311 GAS                $        32.00                                                                                               $          -
               WORTH, TX, 76132
    662        8511 WEST INTERSTATE HWY 40,         Atmos Energy/790311         3010613292               PO Box 790311 0, St Louis, MO, 63179-0311 GAS                $        61.00                                                                                               $      100.00
               AMARILLO, TX, 79121
    711        4681 PECANLAND MALL DR,              Atmos Energy/790311         3003517516               PO Box 790311 0, St Louis, MO, 63179-0311 GAS                $        65.00                                                        $          174.34                      $          -
               MONROE, LA, 71203
    774        2608 SCOTTSVILLE RD, BOWLING         Atmos Energy/790311         3011630182               PO Box 790311 0, St Louis, MO, 63179-0311 GAS                $        71.00                                                        $           40.84                      $          -
               GREEN, KY, 42104
    775        3950 SOUTH CLACK ST, ABILENE, TX,    Atmos Energy/790311         3029103192               PO Box 790311 0, St Louis, MO, 63179-0311 GAS                $        67.00                                                                                               $      100.00
               79606
    806        1971 OLD FORT PKWY,                  Atmos Energy/790311         3013811956               PO Box 790311 0, St Louis, MO, 63179-0311 GAS                $        39.00                                                                                               $          -
               MURFREESBORO, TN, 37129
    823        4145 SOUTH COOPER ST,                Atmos Energy/790311         3029102362               PO Box 790311 0, St Louis, MO, 63179-0311 GAS                $       160.00                                                                                               $      200.00
               ARLINGTON, TX, 76015
    852        5530 JOHNSTON ST, LAFAYETTE, LA,     Atmos Energy/790311         3000233444               PO Box 790311 0, St Louis, MO, 63179-0311 GAS                $        66.00                                                                                               $      100.00
               70503
    1006       1304 JUNCTION HWY #100,              Atmos Energy/790311         3029102086               PO Box 790311 0, St Louis, MO, 63179-0311 GAS                $        29.00                                                                                               $          -
               KERRVILLE, TX, 78028
    1051       1629 WESTBANK EXPRESSWAY SUITE       Atmos Energy/790311         3001204590               PO Box 790311 0, St Louis, MO, 63179-0311 GAS                $        15.00                                                                                               $          -
               A, HARVEY, LA, 70058
    1053       13710 DALLAS PKWY SUITE A,           Atmos Energy/790311         3027425357               PO Box 790311 0, St Louis, MO, 63179-0311 GAS                $        69.00                                                                                               $      100.00
               DALLAS, TX, 75240
    1082       304 N HIGHWAY 67, CEDAR HILL, TX,    Atmos Energy/790311         3037102294               PO Box 790311 0, St Louis, MO, 63179-0311 GAS                $        62.00                                                                                               $      100.00
               75104
    1108       35 CONSTON AVENUE,                   Atmos Energy/790311         3017000968               PO Box 790311 0, St Louis, MO, 63179-0311 GAS                $        98.00                                                                                               $      100.00
               CHRISTIANSBURG, VA, 24073
    1147       1107 N BURLESON BLVD, BURLESON,      Atmos Energy/790311         3029845239               PO Box 790311 0, St Louis, MO, 63179-0311 GAS                $        42.00                                                                                               $          -
               TX, 76028
    1248       1800 S. LOOP 288 STE. 360, DENTON,   Atmos Energy/790311         3032039041               PO Box 790311 0, St Louis, MO, 63179-0311 GAS                $        28.00                                                                                               $          -
               TX, 76205
    1300       7608 DENTON HWY SUITE 316,           Atmos Energy/790311         3044301618               PO Box 790311 0, St Louis, MO, 63179-0311 GAS                $        28.00                                                                                               $          -
               WATAUGA, TX, 76148
    1365       2504 WEST LOOP 340, WACO, TX,        Atmos Energy/790311         3029102979               PO Box 790311 0, St Louis, MO, 63179-0311 GAS                $        30.00                                                                                               $          -
               76711
    1413       2821 CRAIG DRIVE SUITE 100,          Atmos Energy/790311         3033716030               PO Box 790311 0, St Louis, MO, 63179-0311 GAS                $        50.00                                                                                               $          -
               MCKINNEY, TX, 75070
    1429       780 ROAD TO SIX FLAGS ST EAST        Atmos Energy/790311         3024793330               PO Box 790311 0, St Louis, MO, 63179-0311 GAS                $        48.00                                                                                               $          -
               SUITE 262, ARLINGTON, TX, 76011

    1463       1424 TEXAS AVENUE SOUTH,             Atmos Energy/790311         3029103389               PO Box 790311 0, St Louis, MO, 63179-0311 GAS                $        52.00                                                                                               $      100.00
               COLLEGE STATION, TX, 77840
    1469       15340 WEST 119TH STREET, OLATHE,     Atmos Energy/790311         3020476976               PO Box 790311 0, St Louis, MO, 63179-0311 GAS                $        63.00                                                                                               $      100.00
               KS, 66062
    1477       6420 TOWN CENTER LOOP,               Atmos Energy/790311         3020218218               PO Box 790311 0, St Louis, MO, 63179-0311 GAS                $        47.00                                                                                               $          -
               SOUTHAVEN, MS, 38671
    1509       1019 WEST UNIVERSITY AVE. SUITE      Atmos Energy/790311         3029102773               PO Box 790311 0, St Louis, MO, 63179-0311 GAS                $        33.00                                                                                               $          -
               800, GEORGETOWN, TX, 78628

    1527       800 SOUTH CAMINO DEL RIO,       Atmos Energy/790311              3013520958               PO Box 790311 0, St Louis, MO, 63179-0311 GAS                $        58.00                                                                                               $      100.00
               DURANGO, CO, 81301
    1533       425 TOWN CENTER BOULEVARD,      Atmos Energy/790311              3037115593               PO Box 790311 0, St Louis, MO, 63179-0311 GAS                $        87.00                                                                                               $      100.00
               GARLAND, TX, 75040
    1550       433 CARROLL STREET, FORT WORTH, Atmos Energy/790311              3037115833               PO Box 790311 0, St Louis, MO, 63179-0311 GAS                $        29.00                                                                                               $          -
               TX, 76107




                                                                                                                                        Page 4 of 77
                                                        Case 20-30805-KRH                            Doc 14 Filed 02/17/20 Entered 02/17/20 16:06:48                                                                  Desc Main
                                                                                                           Document    Page 46 of 118

                                                                                                                                                                                                                                                                                          Proposed
                                                                                                                                                                                                                           Surety Bond Limit
                                                                                     Account Number(s) (if                                                                 Average 14 Days                                                           Cash Deposit    Letter of Credit     Adequate
Store Number             Store Address                       Provider / Company                                           Utility Address                     Service(s)                     Surety Bond #   Surety Name    of Liability (Pro-
                                                                                           known)                                                                              Spend                                                                   Amount            Amont            Assurance
                                                                                                                                                                                                                                  rated)
                                                                                                                                                                                                                                                                                           Deposit
    1562       1275 EAST SOUTHLAKE BLVD SUITE      Atmos Energy/790311              3021360571               PO Box 790311 0, St Louis, MO, 63179-0311 GAS                 $        52.00                                                                                               $      100.00
               401, SOUTHLAKE, TX, 76092

    1643       500 E. ROUND GROVE RD. SUITE 101,   Atmos Energy/790311              4004122912               PO Box 790311 0, St Louis, MO, 63179-0311 GAS                 $        35.00                                                                                               $         -
               LEWISVILLE, TX, 75067
    1658       446 PINNACLE PKWY, BRISTOL, TN,     Atmos Energy/790311              4010984275               PO Box 790311 0, St Louis, MO, 63179-0311 GAS                 $        35.00                                                                                               $         -
               37620
    1682       690 TOWN CENTER PKWY, SLIDELL,      Atmos Energy/790311              4013955390               PO Box 790311 0, St Louis, MO, 63179-0311 GAS                 $        16.00                                                                                               $         -
               LA, 70458
    1686       5015 MILWAUKEE AVE SUITE 100,       Atmos Energy/790311              4017642854               PO Box 790311 0, St Louis, MO, 63179-0311 GAS                 $        48.00                                                                                               $         -
               LUBBOCK, TX, 79407
    6041       2200 HERITAGE PKWY                  Atmos Energy/790311              3044158935               PO Box 790311 0, St Louis, MO, 63179-0311 GAS                 $      2,159.00                                                                                              $    2,200.00
               MANSFIELD TX 76063
    1310       267 ROBERT C DANIEL JR PKWY,        Augusta Utilities Department     10-3061.304              P.O. Box 1457 0, AUGUSTA, GA, 30903-1457 WATER/SEWAGE         $       137.00                                                                                               $      100.00
               AUGUSTA, GA, 30909
     15        3425 CRATER LAKE HWY, MEDFORD,      Avista Utilities                 3689750000               1411 E Mission Ave 0, Spokane, WA, 99252   GAS                $        28.00                                                                                               $         -
               OR, 97504
    273        101 W. NORTH RIVER DR., SPOKANE,    Avista Utilities                 4723400000               1411 E Mission Ave 0, Spokane, WA, 99252   ELECTRIC           $       368.00                                                                                               $      400.00
               WA, 99201
    635        9940 NORTH NEWPORT HWY,             Avista Utilities                 3749120000               1411 E Mission Ave 0, Spokane, WA, 99252   ELECTRIC           $       560.00                                                                                               $      600.00
               SPOKANE, WA, 99218
    635        9940 NORTH NEWPORT HWY,             Avista Utilities                 3749120000               1411 E Mission Ave 0, Spokane, WA, 99252   GAS                $       113.00                                                                                               $      100.00
               SPOKANE, WA, 99218
    886        14748 EAST INDIANA, SPOKANE, WA,    Avista Utilities                 5960420000               1411 E Mission Ave 0, Spokane, WA, 99252   ELECTRIC           $       406.00                                                                                               $      400.00
               99216
    1281       410 W WILBUR AVE, COEUR D'ALENE,    Avista Utilities                 8388140000               1411 E Mission Ave 0, Spokane, WA, 99252   ELECTRIC           $       488.00                                                                                               $      500.00
               ID, 83815
    1482       780 NW GARDEN VALLEY BLVD SUITE     Avista Utilities                 4781710000               1411 E Mission Ave 0, Spokane, WA, 99252   GAS                $        71.00                                                                                               $      100.00
               200, ROSEBURG, OR, 97471

    1555       2628 NEZ PERCE DRIVE, LEWISTON,     Avista Utilities                 9900420000               1411 E Mission Ave 0, Spokane, WA, 99252   GAS                $       409.00                                                                                               $      400.00
               ID, 83501
    1657       2108 VILLAGE MARKET PL.,            AW Billing Service LLC           724488                   4431 North Dixie Highway 0, Boca Raton, FL, WATER/SEWAGE      $        19.00                                                                                               $         -
               MORRISVILLE, NC, 27560                                                                        33431
    1141       2863 S MCKENZIE ST, FOLEY, AL,      Baldwin EMC                      109882-001               P.O. Box 220 0, Summerdale, AL, 36580       ELECTRIC          $       524.00                                                        $          600.00                      $         -
               36535
    336        1702 WEST BROADWAY,                 BC Hydro                         882 041                  P.O. Box 9501 Station Terminal,            ELECTRIC           $       478.00                                                                                               $      500.00
               VANCOUVER, BC, V6J 1Y1                                                                        VANCOUVER, BC, V6B 4N1
    548        20195 LANGLEY BYPASS, LANGLEY,      BC Hydro                         1177 474                 P.O. Box 9501 Station Terminal,            ELECTRIC           $       363.00                                                                                               $      400.00
               BC, V3A 6K9                                                                                   VANCOUVER, BC, V6B 4N1
    549        755 FINLAYSON STREET, VICTORIA,     BC Hydro                         802 367                  P.O. Box 9501 Station Terminal,            ELECTRIC           $       469.00                                                                                               $      500.00
               BC, V8T 4W4                                                                                   VANCOUVER, BC, V6B 4N1
    1078       9771 BRIDGEPORT RD, RICHMOND,       BC Hydro                         2644 554                 P.O. Box 9501 Station Terminal,            ELECTRIC           $       381.00                                                                                               $      400.00
               BC, V6X 1S3                                                                                   VANCOUVER, BC, V6B 4N1
    1097       1055 HILLSIDE DR, KAMLOOPS, BC,     BC Hydro                         2157 556                 P.O. Box 9501 Station Terminal,            ELECTRIC           $       286.00                                                                                               $      300.00
               V2E 2S5                                                                                       VANCOUVER, BC, V6B 4N1
    1102       3091 152ND STREET UNIT 360,         BC Hydro                         2734 824                 P.O. Box 9501 Station Terminal,            ELECTRIC           $       373.00                                                                                               $      400.00
               SURREY, BC, V4P 3K1                                                                           VANCOUVER, BC, V6B 4N1
    1103       32720 S FRASER WAY, ABBOTSFORD,     BC Hydro                         2731 544                 P.O. Box 9501 Station Terminal,            ELECTRIC           $       405.00                                                                                               $      400.00
               BC, V2T 4M5                                                                                   VANCOUVER, BC, V6B 4N1
    1154       1595 MARINE DRIVE, NORTH            BC Hydro                         2106 623                 P.O. Box 9501 Station Terminal,            ELECTRIC           $       372.00                                                                                               $      400.00
               VANCOUVER, BC, V7P 1T8                                                                        VANCOUVER, BC, V6B 4N1
    1272       6660 MARY ELLEN DR, NANAIMO, BC,    BC Hydro                         3079 487                 P.O. Box 9501 Station Terminal,            ELECTRIC           $       517.00                                                                                               $      500.00
               V9V 1T7                                                                                       VANCOUVER, BC, V6B 4N1
    1288       2755 LOUGHEED HWY UNIT 8, PORT      BC Hydro                         2894 613                 P.O. Box 9501 Station Terminal,            ELECTRIC           $       630.00                                                                                               $      600.00
               COQUITLAM, BC, V3B 5Y9                                                                        VANCOUVER, BC, V6B 4N1
    1543       940-19800 LOUGHEED HWY, PITT        BC Hydro                         5776 408                 P.O. Box 9501 Station Terminal,            ELECTRIC           $       356.00                                                                                               $      400.00
               MEADOWS, BC, V3Y 2W1                                                                          VANCOUVER, BC, V6B 4N1
    1251       120 EAST STREET ROAD,               BCWSA (Bucks County Water & Se   402003700                PO Box 3895 0, LANCASTER, PA, 17604-3895   WATER/SEWAGE       $        36.00                                                                                               $         -
               FEASTERVILLE, PA, 19053
    1052       50850 VALLEY CENTRE BLVD, SAINT     BCWSD                            101-24200-00             PO Box 457 0, St Clairsville, OH, 43950-0457 WATER/SEWAGE     $        33.00                                                                                               $         -
               CLAIRSVILLE, OH, 43950




                                                                                                                                             Page 5 of 77
                                                          Case 20-30805-KRH                            Doc 14 Filed 02/17/20 Entered 02/17/20 16:06:48                                                                         Desc Main
                                                                                                             Document    Page 47 of 118

                                                                                                                                                                                                                                                                                                     Proposed
                                                                                                                                                                                                                                      Surety Bond Limit
                                                                                     Account Number(s) (if                                                                     Average 14 Days                                                                  Cash Deposit    Letter of Credit     Adequate
Store Number              Store Address                      Provider / Company                                              Utility Address                      Service(s)                     Surety Bond #     Surety Name         of Liability (Pro-
                                                                                           known)                                                                                  Spend                                                                          Amount            Amont            Assurance
                                                                                                                                                                                                                                             rated)
                                                                                                                                                                                                                                                                                                      Deposit
    1353       950 MARSH LANDING PARKWAY,           Beaches Energy Services         933140-475490            P.O. Box 51389 Utility Billing, Jacksonville   ELECTRIC           $      1,066.00 6179315           Safeco Ins. Co. of   $        2,750.00                                            $          -
               JACKSONVILLE BEACH, FL, 32250                                                                 Beach, FL, 32240                                                                                    Am.
    1411       32 MALPHRUS ROAD SUITE 117,          Beaufort-Jasper Water & Sewer   361840                   6 Snake Rd 0, Okatie, SC, 29909-3937           WATER/SEWAGE       $        22.00                                                                                                      $          -
               BLUFFTON, SC, 29910
Various        Various                              BECK HUDSON                     N/A                      307 FAIRWAY DR, WILLOW PARK, TX, 76087 TELECOM                    $       350.00                                                                                                      $      300.00

    1574       3161 GREENBANK ROAD UNIT 1,       BELL CANADA                        N/A                      PO BOX 9000, NORTH YORK, ON, M3C 2X7           TELECOM            $        76.00                                                                                                      $      100.00
               OTTAWA, ON, K2J 4H9
     513       1000 E NAPIER AVE SUITE A, BENTON Benton Charter Township, MI        NAP2-001000-000A-01      1725 Territorial Road Sanitation               WATER/SEWAGE       $        76.00                                                                                                      $      100.00
               HARBOR, MI, 49022                                                                             Department, Benton Harbor, MI, 49022

     213       1232 NORTH COLUMBIA CTR BLVD,        Benton PUD                      63901000                 PO Box 6270 0, Kennewick, WA, 99336-0270 ELECTRIC                 $       328.00                                                               $        1,800.00                      $          -
               KENNEWICK, WA, 99336
     824       555 HUBBARD AVE, PITTSFIELD, MA,     Berkshire Gas Company           070-0010050-3815         PO Box 847821 0, Boston, MA, 02284-7821        GAS                $       279.00                                                                                                      $      300.00
               1201
    1449       351 RUSSELL STREET SUITE B,          Berkshire Gas Company           070-0010041-3494         PO Box 847821 0, Boston, MA, 02284-7821        GAS                $        43.00                                                                                                      $          -
               HADLEY, MA, 1035
     34        8140 RITCHIE HWY, PASADENA, MD,      BGE                             89260-02000              P.O. Box 13070 0, Philadelphia, PA, 19101-     ELECTRIC           $       255.00 6403751            Safeco Ins. Co. of   $      19,042.47                                             $          -
               21122                                                                                         3070                                                                                                Am.
     120       4410 MITCHELLVILLE RD, BOWIE,        BGE                             15415-60000              P.O. Box 13070 0, Philadelphia, PA, 19101-     ELECTRIC           $       199.00 6403751            Safeco Ins. Co. of   $      19,042.47                                             $          -
               MD, 20716                                                                                     3070                                                                                                Am.
     162       405 NORTH CENTER ST SUITE 13,        BGE                             03794-40000              P.O. Box 13070 0, Philadelphia, PA, 19101-     ELECTRIC           $       368.00 6403751            Safeco Ins. Co. of   $      19,042.47                                             $          -
               WESTMINSTER, MD, 21157                                                                        3070                                                                                                Am.
     218       8165-A HONEYGO BLVD,                 BGE                             2791500000               P.O. Box 13070 0, Philadelphia, PA, 19101-     ELECTRIC           $       385.00 6403751            Safeco Ins. Co. of   $      19,042.47                                             $          -
               NOTTINGHAM, MD, 21236                                                                         3070                                                                                                Am.
     290       615 BEL AIR ROAD SUITE U, BEL AIR,   BGE                             6583012000               P.O. Box 13070 0, Philadelphia, PA, 19101-     ELECTRIC           $       334.00 6403751            Safeco Ins. Co. of   $      19,042.47                                             $          -
               MD, 21014                                                                                     3070                                                                                                Am.
     532       6131 COLUMBIA CROSSING CIRCLE        BGE                             90061-11000              P.O. Box 13070 0, Philadelphia, PA, 19101-     GAS                $       382.00 6403751            Safeco Ins. Co. of   $      19,042.47                                             $          -
               SUITE T-4, COLUMBIA, MD, 21045                                                                3070                                                                                                Am.

     650       3401 FORT MEADE ROAD, LAUREL,        BGE                             5758411000               P.O. Box 13070 0, Philadelphia, PA, 19101-     ELECTRIC           $       438.00 6403751            Safeco Ins. Co. of   $      19,042.47                                             $          -
               MD, 20724                                                                                     3070                                                                                                Am.
     890       1809 REISTERSTOWN RD SUITE 103,      BGE                             70245-21000              P.O. Box 13070 0, Philadelphia, PA, 19101-     ELECTRIC           $       321.00 6403751            Safeco Ins. Co. of   $      19,042.47                                             $          -
               BALTIMORE, MD, 21208                                                                          3070                                                                                                Am.
    1390       6600 BALTIMORE NATIONAL PIKE,        BGE                             5024331000               P.O. Box 13070 0, Philadelphia, PA, 19101-     ELECTRIC           $       332.00 6403751            Safeco Ins. Co. of   $      19,042.47                                             $          -
               CATONSVILLE, MD, 21228                                                                        3070                                                                                                Am.
    1391       1352 MAIN CHAPEL WAY,                BGE                             9975210000               P.O. Box 13070 0, Philadelphia, PA, 19101-     ELECTRIC           $       245.00 6403751            Safeco Ins. Co. of   $      19,042.47                                             $          -
               GAMBRILLS, MD, 21054                                                                          3070                                                                                                Am.
    1638       2101 SOMERVILLE RD STE 110,          BGE                             1080657958               P.O. Box 13070 0, Philadelphia, PA, 19101-     ELECTRIC           $       772.00 6403751            Safeco Ins. Co. of   $      19,042.47                                             $          -
               ANNAPOLIS, MD, 21401                                                                          3070                                                                                                Am.
    1647       118 SHAWAN RD SUITE Y, HUNT          BGE                             2402772270               P.O. Box 13070 0, Philadelphia, PA, 19101-     ELECTRIC           $       418.00 6403751            Safeco Ins. Co. of   $      19,042.47                                             $          -
               VALLEY, MD, 21030                                                                             3070                                                                                                Am.
    6011       913 OLD PHILADELPHIA ROAD            BGE                             67753-60000              P.O. Box 13070 0, Philadelphia, PA, 19101-     ELECTRIC           $      7,189.00                                                                                                     $     7,200.00
               ABERDEEN MD 21001                                                                             3070
    6012       500 OLD POST RD                      BGE                             8023927648               P.O. Box 13070 0, Philadelphia, PA, 19101-     ELECTRIC           $    14,256.00 6403751            Safeco Ins. Co. of   $      19,042.47                                             $          -
               ABERDEEN MD 21001                                                                             3070                                                                                                Am.
     50        2220 HAINES AVE, RAPID CITY, SD,     Black Hills Energy              2324 0379 02             PO Box 6001 0, Rapid City, SD, 57709-6001      ELECTRIC           $       448.00                                                                                                      $      400.00
               57701
     307       1345 DELL RANGE BLVD, CHEYENNE,      Black Hills Energy              0503 7777 64             PO Box 6001 0, Rapid City, SD, 57709-6001      ELECTRIC           $       819.00                                                                                                      $      800.00
               WY, 82009
     729       4100 NORTH COLLEGE AVE,              Black Hills Energy              3321 7144 50             PO Box 6001 0, Rapid City, SD, 57709-6001      GAS                $       148.00                                                                                                      $      100.00
               FAYETTEVILLE, AR, 72703
    1088       475 N 46TH ST, ROGERS, AR, 72756     Black Hills Energy              3322 1088 87             PO Box 6001 0, Rapid City, SD, 57709-6001      GAS                $        58.00                                                                                                      $      100.00

    1233       2950 PINE LAKE ROAD SUITE C,         Black Hills Energy              4800 5937 37             PO Box 6001 0, Rapid City, SD, 57709-6001      GAS                $       197.00                                                                                                      $      200.00
               LINCOLN, NE, 68516
    1569       2531 NW ARTERIAL, DUBUQUE, IA,       Black Hills Energy              4440 1928 62             PO Box 6001 0, Rapid City, SD, 57709-6001      GAS                $       189.00                                                                                                      $      200.00
               52002
    1573       2441 N MAIZE ROAD SUITE 1701,        Black Hills Energy              5711 3901 78             PO Box 6001 0, Rapid City, SD, 57709-6001      GAS                $        95.00                                                               $          239.40                      $          -
               WICHITA, KS, 67205
    1604       7809 TOWNE CENTER PKWY SUITE         Black Hills Energy              3450 7789 69             PO Box 6001 0, Rapid City, SD, 57709-6001      GAS                $        66.00                                                                                                      $      100.00
               115, PAPILLION, NE, 68046




                                                                                                                                                 Page 6 of 77
                                                        Case 20-30805-KRH                              Doc 14 Filed 02/17/20 Entered 02/17/20 16:06:48                                                                         Desc Main
                                                                                                             Document    Page 48 of 118

                                                                                                                                                                                                                                                                                                     Proposed
                                                                                                                                                                                                                                      Surety Bond Limit
                                                                                     Account Number(s) (if                                                                     Average 14 Days                                                                  Cash Deposit    Letter of Credit     Adequate
Store Number             Store Address                      Provider / Company                                              Utility Address                       Service(s)                     Surety Bond #     Surety Name         of Liability (Pro-
                                                                                           known)                                                                                  Spend                                                                          Amount            Amont            Assurance
                                                                                                                                                                                                                                             rated)
                                                                                                                                                                                                                                                                                                      Deposit
    1676       555 NEWPORT RD, CASPER, WY,         Black Hills Energy               6081 7764 63             PO Box 6001 0, Rapid City, SD, 57709-6001      GAS                $        59.00                                                                                                      $      100.00
               82609
    1566       10888 SW VILLAGE PKWY, PORT ST.     BLUE STREAM FIBER                N/A                      PO BOX 28160, MIAMI, FL, 33102-8160            TELECOM            $       153.00                                                                                                      $      200.00
               LUCIE, FL, 34987
    307        1345 DELL RANGE BLVD, CHEYENNE,     Board of Public Utilities-Chey   519070-12131             PO Box 12016 0, Cheyenne, WY, 82003-1233 WATER/SEWAGE             $        23.00                                                                                                      $         -
               WY, 82009
    1561       8052 MEDITERRANEAN DRIVE #31,       Bonita Springs Utilities, Inc    L025926-C0091469         P.O. BOX 11689 0, NAPLES, FL, 34101-1689       WATER/SEWAGE       $        96.00                                                                                                      $      100.00
               ESTERO, FL, 33928
    1023       39 REAVILLE AVE, FLEMINGTON, NJ,    Borough of Flemington, NJ        6172203-17               38 Park Avenue 0, Flemington, NJ, 08822        WATER/SEWAGE       $       377.00                                                                                                      $      400.00
               8822
     77        723 RTE 17 S, PARAMUS, NJ, 7652     Borough of Paramus, NJ           97861241-1               1 Jockish Square Tax Collector, Paramus, NJ,   WATER/SEWAGE       $        46.00                                                                                                      $         -
                                                                                                             07652
    774        2608 SCOTTSVILLE RD, BOWLING        Bowling Green Municipal Utilit   106326                   PO BOX 10360 0, BOWLING GREEN, KY,             ELECTRIC           $       519.00 5940902            Safeco Ins. Co. of   $        5,500.00                                            $         -
               GREEN, KY, 42104                                                                              42102-0360                                                                                          Am.
    1029       120 GRANITE ST, BRAINTREE, MA,      Braintree Electric Light Depar   XX-XXXXXXX-00            PO Box 859180 0, Braintree, MA, 02185-         ELECTRIC           $       975.00 6108663            Safeco Ins. Co. of   $        1,050.00                                            $         -
               2184                                                                                          9180                                                                                                Am.
    1029       120 GRANITE ST, BRAINTREE, MA,      Braintree Water & Sewer Dept     9230                     PO BOX 850637 0, Braintree, MA, 02185-         WATER/SEWAGE       $        75.00                                                                                                      $      100.00
               2184                                                                                          0637
    500        200 GREAT LAKES DRIVE UNIT #142,    Brampton Hydro                   2230889289               PO Box 3700 0, Concord, ON, L4K 5N2            ELECTRIC           $       267.00                                                               $        2,800.00                      $         -
               BRAMPTON, ON, L6R 2K7
    1265       3113 SILVERLAKE VILLAGE DR,         Brazoria County MUD #6           ELB 90376-3762677400     PO Box 4824 0, Houston, TX, 77210-4824         WATER/SEWAGE       $        85.00                                                                                                      $      100.00
               PEARLAND, TX, 77584
    412        2116 NORTH ROAN ST SUITE 1B,        BrightRidge                      106779001                P.O. Box 2058 0, Johnson City, TN, 37605       ELECTRIC           $       548.00                                                                                                      $      500.00
               JOHNSON CITY, TN, 37601
    1658       446 PINNACLE PKWY, BRISTOL, TN,     BRISTOL TENNESSEE ESSENTIAL      N/A                      PO BOX 549, BRISTOL, TN, 37621-0549            TELECOM            $        96.00                                                                                                      $      100.00
               37620
    1658       446 PINNACLE PKWY, BRISTOL, TN,     Bristol Tennessee Essential Se   1036261-002              P.O. Box 549 0, Bristol, TN, 37621-0549        ELECTRIC           $       579.00 22051295           Liberty Mutual       $        4,025.00                                            $         -
               37620                                                                                                                                                                                             Insurance Co.
    318        101 POCONO COMMONS DRIVE,           Brodhead Creek Regional Author   06229-0                  410 Mill Creek Road 0, East Stroudsburg, PA, WATER/SEWAGE         $        14.00                                                                                                      $         -
               STROUDSBURG, PA, 18360                                                                        18301
    1587       2770 PABLO KISEL BLVD,              Brownsville Public Utilities B   581732                   PO BOX 660566 0, DALLAS, TX, 75266-0566 ELECTRIC                  $      1,189.00 22036793          Liberty Mutual       $        6,075.00                                            $         -
               BROWNSVILLE, TX, 78526                                                                                                                                                                            Insurance Co.
    695        181 GOLDEN ISLES PLAZA,             Brunswick-Glynn County Joint     450030601                PO Box 628396 0, Orlando, FL, 32862-8396       WATER/SEWAGE       $        26.00                                                                                                      $         -
               BRUNSWICK, GA, 31520
    232        5203 MONROE ST, TOLEDO, OH,         BUCKEYE BROADBAND                N/A                      PO BOX 10027, TOLEDO, OH, 43699-0027           TELECOM            $        83.00                                                                                                      $      100.00
               43623
    1671       69 EVERGREEN WAY, SOUTH             Buckland Road Retail Center LL   1769EG32                 PO Box 2044, Dept 7000 0, Memphis, TN,    WATER/SEWAGE            $        23.00                                                                                                      $         -
               WINDSOR, CT, 6074                                                                             38101
    1125       3230 FAIRVIEW STREET UNIT 2,        Burlington Hydro-Electric Comm   30351-002                PO Box 4378 Stn A 0, Toronto, ON, M5W 3R1 ELECTRIC                $       380.00                                                                                                      $      400.00
               BURLINGTON, ON, L7N 3H5
    705        3800 MALL VIEW RD SUITE 300,        California Water Service-Baker   7213488888               PO Box 51967 0, Los Angeles, CA, 90051-        WATER/SEWAGE       $        22.00                                                                                                      $         -
               BAKERSFIELD, CA, 93306                                                                        6267
    1167       9030 ROSEDALE HWY, BAKERSFIELD,     California Water Service-Baker   9478218888               PO Box 51967 0, Los Angeles, CA, 90051-        WATER/SEWAGE       $        20.00                                                                                                      $         -
               CA, 93312                                                                                     6267
    674        1931 EAST 20TH ST, CHICO, CA,       California Water Service-Chico   9693277777               PO Box 51967 0, Los Angeles, CA, 90051-        WATER/SEWAGE       $        44.00                                                               $           50.00                      $         -
               95928                                                                                         6267
    374        20610 STEVENS CREEK BLVD,           California Water Service-Los A   8735633333               PO Box 51967 0, Los Angeles, CA, 90051-        WATER/SEWAGE       $        18.00                                                                                                      $         -
               CUPERTINO, CA, 95014                                                                          6267
     92        1520 NORTH MAIN ST, SALINAS, CA,    California Water Service-Salin   1759366666               PO Box 51967 0, Los Angeles, CA, 90051-        WATER/SEWAGE       $        51.00                                                                                                      $      100.00
               93906                                                                                         6267
    485        101 COLMA BLVD, COLMA, CA, 94014    California Water Service-San M   3976115958               PO Box 51967 0, Los Angeles, CA, 90051-        ELECTRIC           $        63.00                                                                                                      $      100.00
                                                                                                             6267
    1450       4018 SOUTH MOONEY BOULEVARD,        California Water Service-Visal   7010621863               PO Box 4500 0, Whittier, CA, 90607-4500        WATER/SEWAGE       $        13.00                                                                                                      $         -
               VISALIA, CA, 93277
    429        3741 OLEANDER DR, WILMINGTON,       Cape Fear Public Utility Autho   202595-103246            235 Government Ctr Dr 0, Wilmington, NC,       WATER/SEWAGE       $       129.00                                                                                                      $      100.00
               NC, 28403                                                                                     28403-0235
     49        1220 S BURLINGTON BLVD,             Cascade Natural Gas              913 210 0000 1           PO Box 5600 0, Bismarck, ND, 58506-5600        GAS                $        38.00                                                                                                      $         -
               BURLINGTON, WA, 98233
    213        1232 NORTH COLUMBIA CTR BLVD,       Cascade Natural Gas              654 661 0000 8           PO Box 5600 0, Bismarck, ND, 58506-5600        GAS                $        99.00                                                                                                      $      100.00
               KENNEWICK, WA, 99336
    261        3235 NW PLAZA ST, SILVERDALE, WA,   Cascade Natural Gas              553 431 0000 8           PO Box 5600 0, Bismarck, ND, 58506-5600        GAS                $       136.00                                                                                                      $      100.00
               98383




                                                                                                                                               Page 7 of 77
                                                       Case 20-30805-KRH                            Doc 14 Filed 02/17/20 Entered 02/17/20 16:06:48                                                                       Desc Main
                                                                                                          Document    Page 49 of 118

                                                                                                                                                                                                                                                                                                Proposed
                                                                                                                                                                                                                                 Surety Bond Limit
                                                                                    Account Number(s) (if                                                                 Average 14 Days                                                                  Cash Deposit    Letter of Credit     Adequate
Store Number             Store Address                     Provider / Company                                             Utility Address                    Service(s)                     Surety Bond #     Surety Name         of Liability (Pro-
                                                                                          known)                                                                              Spend                                                                          Amount            Amont            Assurance
                                                                                                                                                                                                                                        rated)
                                                                                                                                                                                                                                                                                                 Deposit
    744        4061 MERIDIAN ST, BELLINGHAM,      Cascade Natural Gas              083 860 0000 7           PO Box 5600 0, Bismarck, ND, 58506-5600    GAS                $       121.00                                                                                                      $      100.00
               WA, 98226
    1176       421 THREE RIVERS DRIVE, KELSO,     Cascade Natural Gas              333 541 0000 1           PO Box 5600 0, Bismarck, ND, 58506-5600    GAS                $        45.00                                                                                                      $         -
               WA, 98626
    1177       1304 NORTH MILLER STREET,          Cascade Natural Gas              433 002 0000 3           PO Box 5600 0, Bismarck, ND, 58506-5600    GAS                $        50.00                                                                                                      $      100.00
               WENATCHEE, WA, 98801
    1402       2620 NE HWY 20 SUITE 200, BEND,    Cascade Natural Gas              675 852 0000 8           PO Box 5600 0, Bismarck, ND, 58506-5600    GAS                $        76.00                                                                                                      $      100.00
               OR, 97701
    1481       2507 MAIN STREET, UNION GAP, WA,   Cascade Natural Gas              715 322 0000 4           PO Box 5600 0, Bismarck, ND, 58506-5600    GAS                $        74.00                                                                                                      $      100.00
               98903
    1007       6101 N ILLINOIS ST, FAIRVIEW       Caseyville Township Sewer Syst   040 18110 00             P.O. Box 1900 0, Fairview Heights, IL, 62208 WATER/SEWAGE     $        28.00                                                                                                      $         -
               HEIGHTS, IL, 62208
    843        4330 13TH AVE SW, FARGO, ND,       Cass County Electric Cooperati   481259                   PO Box 6088 0, Fargo, ND, 58108-6088       ELECTRIC           $       596.00                                                                                                      $      600.00
               58103
    1121       135 WAGNER ROAD, MONACA, PA,       Center Township Water & Sewer    8242                     224 Center Grange Road CTW&SA,             ELECTRIC           $       209.00                                                               $          140.00                      $      100.00
               15061                                                                                        Aliquippa, PA, 15001-1498
    1121       135 WAGNER ROAD, MONACA, PA,       Center Township Water & Sewer    8242                     224 Center Grange Road CTW&SA,             WATER/SEWAGE       $        42.00                                                                                                      $         -
               15061                                                                                        Aliquippa, PA, 15001-1498
    295        11315 HWY 7, MINNETONKA, MN,       CenterPoint Energy Minnegasco/   5731666-3                PO BOX 4671 0, Houston, TX, 77210-4671     GAS                $        70.00                                                                                                      $      100.00
               55305
    410        12970 WAYZATA BLVD,                CenterPoint Energy Minnegasco/   5593355-0                PO BOX 4671 0, Houston, TX, 77210-4671     GAS                $       146.00                                                                                                      $      100.00
               MINNETONKA, MN, 55305
    574        7900 WEDGEWOOD LN, MAPLE           CenterPoint Energy Minnegasco/   5603075-2                PO BOX 4671 0, Houston, TX, 77210-4671     GAS                $        92.00                                                                                                      $      100.00
               GROVE, MN, 55369
    844        1501 COUNTY RD 42 W, BURNSVILLE,   CenterPoint Energy Minnegasco/   5440544-4                PO BOX 4671 0, Houston, TX, 77210-4671     GAS                $       274.00                                                                                                      $      300.00
               MN, 55306
    1294       574 PRAIRIE CENTER DRIVE SUITE     CenterPoint Energy Minnegasco/   5747100-5                PO BOX 4671 0, Houston, TX, 77210-4671     GAS                $       106.00                                                                                                      $      100.00
               165, EDEN PRAIRIE, MN, 55344

    1330       12760 RIVERDALE BLVD, COON         CenterPoint Energy Minnegasco/   6055027-4                PO BOX 4671 0, Houston, TX, 77210-4671     GAS                $       194.00                                                                                                      $      200.00
               RAPIDS, MN, 55448
    1443       1901 E MADISON AVENUE,             CenterPoint Energy Minnegasco/   6074587-4                PO BOX 4671 0, Houston, TX, 77210-4671     GAS                $       114.00                                                                                                      $      100.00
               MANKATO, MN, 56001
    1460       8085 OLD CARRIAGE COURT,           CenterPoint Energy Minnegasco/   5169867-8                PO BOX 4671 0, Houston, TX, 77210-4671     GAS                $       116.00                                                                                                      $      100.00
               SHAKOPEE, MN, 55379
     44        1927 WEST GRAY, HOUSTON, TX,       CenterPoint Energy/1325/4981/2   3886207-4                P.O. Box 4981 0, Houston, TX, 77210-4981   GAS                $        13.00                                                                                                      $         -
               77019
    184        6815 HWY 6 N, HOUSTON, TX, 77084   CenterPoint Energy/1325/4981/2   6401658158-5             P.O. Box 4981 0, Houston, TX, 77210-4981   ELECTRIC           $        21.00                                                                                                      $         -

    375        66 PARK PLACE, COVINGTON, LA,      CenterPoint Energy/1325/4981/2   2791430-8                P.O. Box 4981 0, Houston, TX, 77210-4981   GAS                $        13.00                                                                                                      $         -
               70433
    407        15154 CROSSROADS PKWAY,            CenterPoint Energy/1325/4981/2   3004694-0                P.O. Box 4981 0, Houston, TX, 77210-4981   GAS                $        13.00                                                                                                      $         -
               GULFPORT, MS, 39503
    438        6616 GARTH RD, BAYTOWN, TX,        CenterPoint Energy/1325/4981/2   4564875-5                P.O. Box 4981 0, Houston, TX, 77210-4981   GAS                $        14.00                                                                                                      $         -
               77521
    565        4516 SOUTH BROADWAY, TYLER, TX,    CenterPoint Energy/1325/4981/2   2670070-8                P.O. Box 4981 0, Houston, TX, 77210-4981   GAS                $        36.00                                                                                                      $         -
               75703
    592        2521 TOWN CENTER BLVD N, SUGAR     CenterPoint Energy/1325/4981/2   4848195-6                P.O. Box 4981 0, Houston, TX, 77210-4981   GAS                $        11.00                                                                                                      $         -
               LAND, TX, 77479
    865        307 WEST LOOP 281, LONGVIEW, TX,   CenterPoint Energy/1325/4981/2   2617299-9                P.O. Box 4981 0, Houston, TX, 77210-4981   GAS                $        46.00                                                                                                      $         -
               75604
    1089       5660 FAIRMONT PKWY, PASADENA,      CenterPoint Energy/1325/4981/2   4295497-4                P.O. Box 4981 0, Houston, TX, 77210-4981   ELECTRIC           $        14.00                                                                                                      $         -
               TX, 77505
    1126       302 W PRIEN LAKE ROAD, LAKE        CenterPoint Energy/1325/4981/2   3189732-5                P.O. Box 4981 0, Houston, TX, 77210-4981   GAS                $        14.00                                                                                                      $         -
               CHARLES, LA, 70601
    1166       279 DOGWOOD BLVD, FLOWOOD,         CenterPoint Energy/1325/4981/2   3138424-1                P.O. Box 4981 0, Houston, TX, 77210-4981   GAS                $        18.00                                                                                                      $         -
               MS, 39232
    1181       1172 FRY ROAD, HOUSTON, TX,        CenterPoint Energy/1325/4981/2   3947373-1                P.O. Box 4981 0, Houston, TX, 77210-4981   GAS                $        16.00                                                                                                      $         -
               77084
    1265       3113 SILVERLAKE VILLAGE DR,        CenterPoint Energy/1325/4981/2   4796591-8                P.O. Box 4981 0, Houston, TX, 77210-4981   GAS                $        11.00 6206736            Safeco Ins. Co. of   $        2,720.00                                            $         -
               PEARLAND, TX, 77584                                                                                                                                                                          Am.




                                                                                                                                            Page 8 of 77
                                                         Case 20-30805-KRH                            Doc 14 Filed 02/17/20 Entered 02/17/20 16:06:48                                                                       Desc Main
                                                                                                            Document    Page 50 of 118

                                                                                                                                                                                                                                                                                                Proposed
                                                                                                                                                                                                                                 Surety Bond Limit
                                                                                      Account Number(s) (if                                                                   Average 14 Days                                                              Cash Deposit    Letter of Credit     Adequate
Store Number             Store Address                       Provider / Company                                             Utility Address                      Service(s)                     Surety Bond #     Surety Name     of Liability (Pro-
                                                                                            known)                                                                                Spend                                                                      Amount            Amont            Assurance
                                                                                                                                                                                                                                        rated)
                                                                                                                                                                                                                                                                                                 Deposit
    1451       1255 W BAY AREA BOULEVARD SUITE      CenterPoint Energy/1325/4981/2   4777492-2                P.O. Box 4981 0, Houston, TX, 77210-4981     GAS                $        14.00                                                                                                  $          -
               A, WEBSTER, TX, 77598
    1466       4029 DOWLEN ROAD, BEAUMONT,          CenterPoint Energy/1325/4981/2   3258296-7                P.O. Box 4981 0, Houston, TX, 77210-4981     GAS                $        20.00                                                                                                  $          -
               TX, 77706
    1480       17725 TOMBALL PARKWAY,               CenterPoint Energy/1325/4981/2   4411174-8                P.O. Box 4981 0, Houston, TX, 77210-4981     GAS                $        48.00                                                                                                  $          -
               HOUSTON, TX, 77064
    1500       110 MEYERLAND PLAZA MALL,            CenterPoint Energy/1325/4981/2   4027038-1                P.O. Box 4981 0, Houston, TX, 77210-4981     GAS                $        19.00                                                                                                  $          -
               HOUSTON, TX, 77096
    1503       9421 KATY FREEWAY, HOUSTON, TX,      CenterPoint Energy/1325/4981/2   4018605-8                P.O. Box 4981 0, Houston, TX, 77210-4981     GAS                $        16.00                                                                                                  $          -
               77024
    1521       25837 HIGHWAY 290, CYPRESS, TX,      CenterPoint Energy/1325/4981/2   3740359-9                P.O. Box 4981 0, Houston, TX, 77210-4981     GAS                $        11.00                                                                                                  $          -
               77429
    1576       7903 N. NAVARRO ST., VICTORIA, TX,   CenterPoint Energy/1325/4981/2   9266111-5                P.O. Box 4981 0, Houston, TX, 77210-4981     GAS                $        18.00                                                                                                  $          -
               77904
    1594       5460 WEST GRAND PARKWAY              CenterPoint Energy/1325/4981/2   9438147-2                P.O. Box 4981 0, Houston, TX, 77210-4981     GAS                $        10.00                                                                                                  $          -
               SOUTH, RICHMOND, TX, 77406
    1681       233 CREEKSIDE CROSSING, NEW          CenterPoint Energy/1325/4981/2   10551993-8               P.O. Box 4981 0, Houston, TX, 77210-4981     ELECTRIC           $        19.00                                                                                                  $          -
               BRAUNFELS, TX, 78130
    414        724 SOUTH BOWMAN RD, LITTLE          CenterPoint Energy/4583          410602-7                 P.O. Box 4583 0, Houston, TX, 77210-4583     GAS                $        29.00                                                                                                  $          -
               ROCK, AR, 72211
    649        200 CORNERSTONE BLVD, HOT            CenterPoint Energy/4583          646794-8                 P.O. Box 4583 0, Houston, TX, 77210-4583     GAS                $        24.00                                                                                                  $          -
               SPRINGS, AR, 71913
    810        2601 MCCAIN BLVD, NORTH LITTLE       CenterPoint Energy/4583          494828-7                 P.O. Box 4583 0, Houston, TX, 77210-4583     GAS                $        56.00                                                                                                  $      100.00
               ROCK, AR, 72116
    1003       2300 E. HIGHLAND DR. STE. A,         CenterPoint Energy/4583          1095743-9                P.O. Box 4583 0, Houston, TX, 77210-4583     GAS                $        26.00                                                                                                  $          -
               JONESBORO, AR, 72401
    1511       7051 YOUREE DRIVE, SHREVEPORT,       CenterPoint Energy/4583          3548428-6                P.O. Box 4583 0, Houston, TX, 77210-4583     GAS                $        27.00                                                                                                  $          -
               LA, 71105
    1677       5080 RIVERSIDE DR STE 602, MACON,    Central Georgia EMC (elec)       209785-001               PO Box 530812 0, Atlanta, GA, 30353-0812     ELECTRIC           $       643.00 22051298           Liberty Mutual   $        3,900.00                                            $          -
               GA, 31210                                                                                                                                                                                        Insurance Co.
    1136       1255 ROUTE 300, NEWBURGH, NY,        Central Hudson Gas & Electric    8682-0198-00-9           284 South Avenue 0, Poughkeepsie, NY,        ELECTRIC           $       871.00                                                                                                  $      900.00
               12550                                                                                          12601-4839
    1136       1255 ROUTE 300, NEWBURGH, NY,        Central Hudson Gas & Electric    8682-0198-00-9           284 South Avenue 0, Poughkeepsie, NY,        GAS                $       629.00                                                                                                  $      600.00
               12550                                                                                          12601-4839
    1332       2519 SOUTH ROAD SUITE A,             Central Hudson Gas & Electric    5626-0515-00-4           284 South Avenue 0, Poughkeepsie, NY,        ELECTRIC           $      1,132.00                                                                                                 $     1,100.00
               POUGHKEEPSIE, NY, 12601                                                                        12601-4839
    1332       2519 SOUTH ROAD SUITE A,             Central Hudson Gas & Electric    5626-0515-00-4           284 South Avenue 0, Poughkeepsie, NY,        GAS                $       658.00                                                                                                  $      700.00
               POUGHKEEPSIE, NY, 12601                                                                        12601-4839
    1455       1165 ULSTER AVENUE, KINGSTON,        Central Hudson Gas & Electric    3614-1650-00-6           284 South Avenue 0, Poughkeepsie, NY,        ELECTRIC           $       791.00                                                                                                  $      800.00
               NY, 12401                                                                                      12601-4839
    1287       12 STEPHEN KING DR SUITE 3,          Central Maine Power (CMP)        3501-0214-225            PO Box 847810 0, Boston, MA, 02284-7810      ELECTRIC           $       510.00                                                                                                  $      500.00
               AUGUSTA, ME, 4330
    1636       368 MAINE MALL RD, SOUTH             Central Maine Power (CMP)        3501-1430-044            PO Box 847810 0, Boston, MA, 02284-7810      ELECTRIC           $       902.00                                                                                                  $      900.00
               PORTLAND, ME, 4106
    6161       4175 PIONEER AVENUE                  CENTURY LINK                     5-C2LQGBKJ, 266397       PO BOX 910182, DENVER, CO, 80291-0182        TELECOM            $      6,868.00                                                                                                 $     6,900.00
               DUPONT WA 98327
    300        2320 NORTH SALISBURY BLVD,           Champion Energy Services, LLC/   7919000443               4723 Solutions Ctr #774723, Chicago, IL,     ELECTRIC           $       376.00                                                                                                  $      400.00
               SALISBURY, MD, 21801                                                                           60677-4007
    509        30 GRAND CORNER AVENUE,              Champion Energy Services, LLC/   7919000445               4723 Solutions Ctr #774723, Chicago, IL,     ELECTRIC           $       251.00                                                                                                  $      300.00
               GAITHERSBURG, MD, 20878                                                                        60677-4007
    1598       12641 OCEAN GTWY STE 104, OCEAN      Champion Energy Services, LLC/   7919000444               4723 Solutions Ctr #774723, Chicago, IL,     ELECTRIC           $       384.00                                                                                                  $      400.00
               CITY, MD, 21842                                                                                60677-4007
    1637       12137 ROCKVILLE PIKE B, ROCKVILLE,   Champion Energy Services, LLC/   7919000447               4723 Solutions Ctr #774723, Chicago, IL,     ELECTRIC           $       421.00                                                                                                  $      400.00
               MD, 20852                                                                                      60677-4007
    346        1909 SAM RITTENBURG,                 Charleston Water System          080403-01-7              P.O. Box 568 0, Charleston, SC, 29402-0568   WATER/SEWAGE       $        78.00                                                                                                  $      100.00
               CHARLESTON, SC, 29407
    834        7643 NORTH RIVERS AVE, NORTH         Charleston Water System          087012-00-1              P.O. Box 568 0, Charleston, SC, 29402-0568   WATER/SEWAGE       $        37.00                                                                                                  $          -
               CHARLESTON, SC, 29406
    536        18500 VETERANS BLVD UNIT 1, PORT     Charlotte County Utilities       46038-080704             P.O. Box 516000 0, Punta Gorda, FL, 33951-   WATER/SEWAGE       $        37.00                                                           $          150.00                      $          -
               CHARLOTTE, FL, 33954                                                                           6000
 1334, 6041    Various                              CHARTER COMMUNICATIONS           N/A                      PO BOX 742614, CINCINNATI, OH, 45274         TELECOM            $       958.00                                                                                                  $     1,000.00




                                                                                                                                               Page 9 of 77
                                                         Case 20-30805-KRH                              Doc 14 Filed 02/17/20 Entered 02/17/20 16:06:48                                                                   Desc Main
                                                                                                              Document    Page 51 of 118

                                                                                                                                                                                                                                                                                              Proposed
                                                                                                                                                                                                                               Surety Bond Limit
                                                                                      Account Number(s) (if                                                                    Average 14 Days                                                           Cash Deposit    Letter of Credit     Adequate
Store Number             Store Address                        Provider / Company                                            Utility Address                       Service(s)                     Surety Bond #   Surety Name    of Liability (Pro-
                                                                                            known)                                                                                 Spend                                                                   Amount            Amont            Assurance
                                                                                                                                                                                                                                      rated)
                                                                                                                                                                                                                                                                                               Deposit
    842        51405 GRATIOT AVE, CHESTERFIELD,     Charter Township of Chesterfie   701-03210-00             47275 Sugarbush Road 0, Chesterfield, MI,     WATER/SEWAGE       $        29.00                                                                                               $          -
               MI, 48051                                                                                      48047-5156
    1282       3155 US HIGHWAY 41 WEST,             Charter Township of Marquette,   US10-003155-0000-05      1000 Commerce Dr 0, Marquette, MI, 49855-     WATER/SEWAGE       $        44.00                                                                                               $          -
               MARQUETTE, MI, 49855                                                                           8694
    867        2130 HAMILTON PLACE BLVD,            Chattanooga Gas Company/5408     1531518574               PO Box 5408 0, CAROL STREAM, IL, 60197-       GAS                $       245.00                                                        $          400.00                      $          -
               CHATTANOOGA, TN, 37421                                                                         5408
    1177       1304 NORTH MILLER STREET,            Chelan County Public Utility D   5641100000               P.O. Box 1231 0, Wenatchee, WA, 98807-        ELECTRIC           $       103.00                                                        $          500.00                      $          -
               WENATCHEE, WA, 98801                                                                           1231
    300        2320 NORTH SALISBURY BLVD,           Chesapeake Utilities             03-227711-8350-1         PO Box 826531 0, Philadelphia, PA, 19182-     GAS                $       186.00                                                                                               $      200.00
               SALISBURY, MD, 21801                                                                           6531
    1056       975 BALTIMORE PIKE, GLEN MILLS,      Chester Water Authority, PA      02722079095              PO Box 71346 0, Philadelphia, PA, 19176-      WATER/SEWAGE       $       360.00                                                                                               $      400.00
               PA, 19342                                                                                      1346
    1062       6810 S EMERSON AVE SUITE A,          Citizens Energy Group            430088-391033            P.O. Box 7056 0, Indianapolis, IN, 46207-     GAS                $        77.00                                                                                               $      100.00
               INDIANAPOLIS, IN, 46237                                                                        7056
    1117       2902 WEST 86TH STREET SUITE 100,     Citizens Energy Group            166921-390346            P.O. Box 7056 0, Indianapolis, IN, 46207-     GAS                $       162.00                                                                                               $      200.00
               INDIANAPOLIS, IN, 46268                                                                        7056
    744        4061 MERIDIAN ST, BELLINGHAM,        City Finance Director            00024111                 PO Box 35012 City of Bellingham, WA,          WATER/SEWAGE       $       220.00                                                                                               $      200.00
               WA, 98226                                                                                      Seattle, WA, 98124-3412
    6011       913 OLD PHILADELPHIA ROAD            City of Aberdeen, MD             04432                    60 N. Parke St. 0, Aberdeen, MD, 21001        WATER/SEWAGE       $       135.00                                                                                               $      100.00
               ABERDEEN MD 21001
    775        3950 SOUTH CLACK ST, ABILENE, TX,    City of Abilene, TX              52-2275-00               P.O. Box 3479 0, Abilene, TX, 79604-3479      WATER/SEWAGE       $       193.00                                                        $           50.00                      $      100.00
               79606
    1546       3200 FAIRLANE DRIVE, ALLEN PARK,     City of Allen Park - Water       402-FA032-00             PO Box 554868 0, Detroit, MI, 48255-4868      WATER/SEWAGE       $        28.00                                                                                               $          -
               MI, 48101
    662        8511 WEST INTERSTATE HWY 40,         City of Amarillo, TX             0314634-10298196         P.O. Box 100 0, Amarillo, TX, 79105-0100      WATER/SEWAGE       $       225.00                                                                                               $      200.00
               AMARILLO, TX, 79121
     64        8156 EAST SANTA ANA CANYON RD,       City of Anaheim, CA              0108436001               PO Box 3069 0, Anaheim, CA, 92803-3069        ELECTRIC           $      1,139.00                                                                                              $     1,100.00
               ANAHEIM, CA, 92808
    1170       1965 SE DELAWARE AVE, ANKENY, IA,    City of Ankeny, IA               46-000380-00             220 W 1st St 0, Ankeny, IA, 50023             WATER/SEWAGE       $        64.00                                                                                               $      100.00
               50021
    1621       926 W. EISENHOWER PKWY, ANN          City of Ann Arbor Treasurer, M   500857-170942            PO BOX 77000 DEPT 77610, Detroit, MI,         WATER/SEWAGE       $        34.00                                                                                               $          -
               ARBOR, MI, 48103                                                                               48277-0610
    1304       5739 LONE TREE WAY, ANTIOCH, CA,     City of Antioch, CA              089-00060-01             PO Box 6015 0, Artesia, CA, 90702-6015        WATER/SEWAGE       $        86.00                                                                                               $      100.00
               94531
    1597       901 RANCHO PKWY, ARROYO              City of Arroyo Grande, CA        90-23073-01              300 E Branch St 0, Arroyo Grande, CA, 93420 WATER/SEWAGE         $        74.00                                                                                               $      100.00
               GRANDE, CA, 93420
    1140       100 RIVER HILLS RD, ASHEVILLE, NC,   City of Asheville, NC            1333158                  PO BOX 733 Regional Water Authority,          WATER/SEWAGE       $        27.00                                                                                               $          -
               28805                                                                                          ASHEVILLE, NC, 28802
     45        1071 ATLANTIC BLVD, ATLANTIC         City of Atlantic Beach, FL       7367-7366                800 Seminole Road 0, Atlantic Beach, FL,      WATER/SEWAGE       $       422.00                                                        $          650.36                      $          -
               BEACH, FL, 32233                                                                               32233
    540        3918 BALDWIN ROAD, AUBURN            City of Auburn Hills, MI         50600053918              PO Box 772120 0, Detroit, MI, 48277-2120      WATER/SEWAGE       $        30.00                                                                                               $          -
               HILLS, MI, 48326
    611        4362 EAST NEW YORK, AURORA, IL,      City of Aurora, IL               55327-34457              PO BOX 2697 0, AURORA, IL, 60507-2697         WATER/SEWAGE       $        16.00                                                                                               $          -
               60504
     90        9828 GREAT HILLS TRAIL #700,         City of Austin, TX               65980 00000              P.O. Box 2267 0, Austin, TX, 78783-2267       ELECTRIC           $       948.00                                                                                               $      900.00
               AUSTIN, TX, 78759
    181        14010 US HWY 183N SUITE 200,         City of Austin, TX               99733 00000              P.O. Box 2267 0, Austin, TX, 78783-2267       ELECTRIC           $       781.00                                                                                               $      800.00
               AUSTIN, TX, 78717
    181        14010 US HWY 183N SUITE 200,         City of Austin, TX               99733 00000              P.O. Box 2267 0, Austin, TX, 78783-2267       WATER/SEWAGE       $        48.00                                                                                               $          -
               AUSTIN, TX, 78717
    566        4965 WEST HWY 290, SUNSET            City of Austin, TX               86402 00000              P.O. Box 2267 0, Austin, TX, 78783-2267       ELECTRIC           $       626.00                                                                                               $      600.00
               VALLEY, TX, 78735
    1435       12700 SHOPS PARKWAY SUITE 400,       City of Austin, TX               69661 30000              P.O. Box 2267 0, Austin, TX, 78783-2267       ELECTRIC           $       844.00                                                                                               $      800.00
               BEE CAVE, TX, 78738
    707        481 NORTH RANDALL, BATAVIA, IL,      City of Batavia, IL              495.070801.01            100 North Island Avenue 0, Batavia, IL,       ELECTRIC           $       519.00                                                                                               $      500.00
               60510                                                                                          60510
    438        6616 GARTH RD, BAYTOWN, TX,          City of Baytown, TX              2390-21280-01            PO BOX 301460 0, DALLAS, TX, 75303-1460       WATER/SEWAGE       $        85.00                                                        $          250.00                      $          -
               77521
    1466       4029 DOWLEN ROAD, BEAUMONT,          City of Beaumont, TX             000376617-000370448      P.O. Box 521 0, Beaumont, TX, 77704           WATER/SEWAGE       $        17.00                                                                                               $          -
               TX, 77706
    219        2395 ROSEBUD, BILLINGS, MT, 59102    City of Billings, MT-30958       126539                   P.O. Box 30958 Public Utilities Department,   WATER/SEWAGE       $       263.00                                                                                               $      300.00
                                                                                                              Billings, MT, 59111




                                                                                                                                                  Page 10 of 77
                                                        Case 20-30805-KRH                              Doc 14 Filed 02/17/20 Entered 02/17/20 16:06:48                                                                         Desc Main
                                                                                                             Document    Page 52 of 118

                                                                                                                                                                                                                                                                                                     Proposed
                                                                                                                                                                                                                                      Surety Bond Limit
                                                                                     Account Number(s) (if                                                                     Average 14 Days                                                                  Cash Deposit    Letter of Credit     Adequate
Store Number             Store Address                       Provider / Company                                             Utility Address                       Service(s)                     Surety Bond #     Surety Name         of Liability (Pro-
                                                                                           known)                                                                                  Spend                                                                          Amount            Amont            Assurance
                                                                                                                                                                                                                                             rated)
                                                                                                                                                                                                                                                                                                      Deposit
    102        715 SOUTH WASHINGTON ST,            City of Bismarck, ND             30003800-000             PO Box 5555 Water Department, Bismarck,        WATER/SEWAGE       $        98.00                                                                                                      $      100.00
               BISMARCK, ND, 58504                                                                           ND, 58506-5555
    562        1 AUTO ROW DR, BLOOMINGTON, IL,     City of Bloomington, IL - 8012   013566-000               P.O. Box 3157 0, Bloomington, IL, 61702-       WATER/SEWAGE       $        74.00                                                                                                      $      100.00
               61704                                                                                         5216
    849        849 AUTOMALL RD, BLOOMINGTON,       City of Bloomington, IN          19434-001                P.O. Box 2500 0, Bloomington, IN, 47402        WATER/SEWAGE       $        31.00                                                                                                      $         -
               IN, 47401
    225        320 NORTH CONGRESS AVE,             City of Boynton Beach, FL        116605-45243             PO Box 310 0, Boynton Beach, FL, 33425-  WATER/SEWAGE             $       434.00                                                               $           50.00                      $      400.00
               BOYNTON BEACH, FL, 33426                                                                      0310
    269        1640 NORTH 19TH AVE, BOZEMAN,       City of Bozeman, MT              15985-79170              P.O. Box 1230 0, Bozeman, MT, 59771-1230 WATER/SEWAGE             $        41.00                                                                                                      $         -
               MT, 59718
    1618       1041 BRANSON HILLS PKWY.,           City of Branson, MO              38723-15241              110 West Maddux Ste 200 Water Dept,            WATER/SEWAGE       $         7.00                                                                                                      $         -
               BRANSON, MO, 65616                                                                            Branson, MO, 65616
    545        2395 EAST IMPERIAL HWY SUITE B,     City of Brea, CA                 132-1990-01              P.O. Box 2237 Utility Billing - Financial      WATER/SEWAGE       $        27.00                                                               $          160.00                      $         -
               BREA, CA, 92821                                                                               Service Dept, Brea, CA, 92822-2237

    1109       499 EMILY DRIVE, CLARKSBURG, WV,    City of Bridgeport, WV           011-003016-01            PO Box 1310 0, Bridgeport, WV, 26330-6310 WATER/SEWAGE            $        14.00                                                                                                      $         -
               26301
    1658       446 PINNACLE PKWY, BRISTOL, TN,     City of Bristol, TN              016-4820-01              P.O. Box 1348 0, Bristol, TN, 37621-1348       ELECTRIC           $         4.00                                                                                                      $         -
               37620
    1658       446 PINNACLE PKWY, BRISTOL, TN,     City of Bristol, TN              016-4820-01              P.O. Box 1348 0, Bristol, TN, 37621-1348       WATER/SEWAGE       $        14.00                                                                                                      $         -
               37620
    418        17000 NW BLUEMOUND RD,              City of Brookfield, WI           110462-110462            2000 N Calhoun Rd Utilities, Brookfield, WI,   WATER/SEWAGE       $        29.00                                                                                                      $         -
               BROOKFIELD, WI, 53005                                                                         53005-5095
    541        1695 MALL OF GEORGIA BLVD,          City of Buford, GA               0072 0 3175 01           2300 BUFORD HWY 0, BUFORD, GA, 30518           GAS                $        36.00                                                               $          500.00                      $         -
               BUFORD, GA, 30519
    1147       1107 N BURLESON BLVD, BURLESON,     City of Burleson, TX             23613-90680              141 West Renfro 0, Burleson, TX, 76028         WATER/SEWAGE       $        50.00                                                               $          125.00                      $         -
               TX, 76028
     49        1220 S BURLINGTON BLVD,             City of Burlington, WA           006604-000               833 S SPRUCE ST 0, Burlington, WA, 98233       WATER/SEWAGE       $        86.00                                                                                                      $      100.00
               BURLINGTON, WA, 98233
    844        1501 COUNTY RD 42 W, BURNSVILLE,    City of Burnsville, MN           61016000-001             P.O. BOX 77025 0, Minneapolis, MN, 55480- WATER/SEWAGE            $        13.00                                                                                                      $         -
               MN, 55306                                                                                     7725
    556        1401 EAST MAIN ST PO BOX 3636,      City of Carbondale, IL           400130-002               P.O. Box 2947 0, Carbondale, IL, 62902-2947 WATER/SEWAGE          $        14.00                                                                                                      $         -
               CARBONDALE, IL, 62901
    1676       555 NEWPORT RD, CASPER, WY,         City of Casper, WY               6118302                  PO Box 11000 0, CASPER, WY, 82602-3900         WATER/SEWAGE       $       172.00                                                                                                      $      200.00
               82609
    352        4729 SOUTH BLVD, CHARLOTTE, NC,     City of Charlotte, NC            13802-82032              PO Box 1316 Billing Center, Charlotte, NC,     WATER/SEWAGE       $       125.00                                                                                                      $      100.00
               28217                                                                                         28201-1316
    1592       1951 SWANSON DR,                    City of Charlottesville, VA      1019632                  P.O. Box 591 0, CHARLOTTESVILLE, VA,           GAS                $        41.00                                                                                                      $         -
               CHARLOTTESVILLE, VA, 22901                                                                    22902
    867        2130 HAMILTON PLACE BLVD,           City of Chattanooga, TN          000105021-01             PO Box 591 0, CHATTANOOGA, TN, 37401-          WATER/SEWAGE       $        70.00                                                                                                      $      100.00
               CHATTANOOGA, TN, 37421                                                                        0591
    1074       3881 GRAND AVE, CHINO, CA, 91710    City of Chino, CA                200867                   P.O. Box 667 0, Chino, CA, 91708-0667          WATER/SEWAGE       $        61.00                                                                                                      $      100.00

    1305       2713 GULF TO BAY BLVD,           City of Clearwater, FL              4107610                  P.O. Box 30020 0, Tampa, FL, 33630-3020        WATER/SEWAGE       $       212.00 6179313            Safeco Ins. Co. of   $        1,460.00                                            $         -
               CLEARWATER, FL, 33759                                                                                                                                                                             Am.
    1508       364 ROUTE 3 WEST, CLIFTON, NJ,   City of Clifton/Sewer Collecto      216886                   900 CLIFTON AVE Attn: Tax Collector's Office, ELECTRIC            $        75.00                                                                                                      $      100.00
               7014                                                                                          CLIFTON, NJ, 07013
    813        1055 SHAW AVE, CLOVIS, CA, 93612 City of Clovis, CA                  233-215570.00            PO Box 3007 0, Clovis, CA, 93613-3007         WATER/SEWAGE        $       636.00                                                                                                      $      600.00

     1         780 EAST MERRITT ISLAND CSWY        City of Cocoa, FL                160541-120670            PO Box 1270 0, Cocoa, FL, 32923-1270           WATER/SEWAGE       $        64.00                                                               $          299.85                      $         -
               UNIT 5, MERRITT ISLAND, FL, 32952

    1277       7201 SHOPPES DRIVE SUITE 117,       City of Cocoa, FL                258735-149204            PO Box 1270 0, Cocoa, FL, 32923-1270           WATER/SEWAGE       $        38.00                                                                                                      $         -
               MELBOURNE, FL, 32940
    1281       410 W WILBUR AVE, COEUR D'ALENE,    City of Coeur d Alene, ID        014348-000               710 E MULLAN 0, COEUR D ALENE, ID, 83814 WATER/SEWAGE             $       356.00                                                                                                      $      400.00
               ID, 83815
    1479       729 SOUTHPARK BOULEVARD,            City of Colonial Heights, VA     13010729A-02             P.O. Box 3401 0, Colonial Heights, VA, 23834- WATER/SEWAGE        $        16.00                                                                                                      $         -
               COLONIAL HEIGHTS, VA, 23834                                                                   9001
    570        1901 BERNADETTE DR BLDG 3-B,        City of Columbia, MO             00146689-0073480         P.O. Box 1676 Finance Department,             ELECTRIC            $       607.00                                                                                                      $      600.00
               COLUMBIA, MO, 65203                                                                           Columbia, MO, 65205




                                                                                                                                                Page 11 of 77
                                                         Case 20-30805-KRH                             Doc 14 Filed 02/17/20 Entered 02/17/20 16:06:48                                                                    Desc Main
                                                                                                             Document    Page 53 of 118

                                                                                                                                                                                                                                                                                              Proposed
                                                                                                                                                                                                                               Surety Bond Limit
                                                                                      Account Number(s) (if                                                                    Average 14 Days                                                           Cash Deposit    Letter of Credit     Adequate
Store Number             Store Address                       Provider / Company                                             Utility Address                       Service(s)                     Surety Bond #   Surety Name    of Liability (Pro-
                                                                                            known)                                                                                 Spend                                                                   Amount            Amont            Assurance
                                                                                                                                                                                                                                      rated)
                                                                                                                                                                                                                                                                                               Deposit
    767        250 HARBISON BLVD, COLUMBIA, SC, City of Columbia, SC - Water         01-46601988-1039798-8 P.O. Box 7997 Water Billing Department,          WATER/SEWAGE       $        18.00                                                                                               $          -
               29212                                                                                       Columbia, SC, 29202-7997

    1426       6090 GARNERS FERRY ROAD SUITE D, City of Columbia, SC - Water         XX-XXXXXXX-2001312-8     P.O. Box 7997 Water Billing Department,       WATER/SEWAGE       $        30.00                                                                                               $          -
               COLUMBIA, SC, 29209                                                                            Columbia, SC, 29202-7997

    1575       8080 CONCORD MILLS RD.,           City of Concord, NC                 00301865-01              P.O. Box 580469 Collections Dept, Charlotte, ELECTRIC            $       720.00                                                                                               $      700.00
               CONCORD, NC, 28027                                                                             NC, 28258-0469
    1321       505 I-45 NORTH, CONROE, TX, 77304 City of Conroe, TX                  0017-2894-000            PO Box 1669 0, Houston, TX, 77251-1669       WATER/SEWAGE        $        40.00                                                                                               $          -

    1330       12760 RIVERDALE BLVD, COON           City of Coon Rapids, MN          00068676-2312760004      11155 Robinson Drive 0, Coon Rapids, MN,      WATER/SEWAGE       $        21.00                                                                                               $          -
               RAPIDS, MN, 55448                                                                              55433
    525        1401 CORAL RIDGE AVE, CORALVILLE,    City of Coralville, IA/Water D   251065-001               P.O. Box 5127 0, Coralville, IA, 52241        WATER/SEWAGE       $        31.00                                                                                               $          -
               IA, 52241
    1474       3520 GRAND OAKS, CORONA, CA,         City of Corona, CA               112767-00001189          PO Box 6040 0, Artesia, CA, 90702-6040        ELECTRIC           $       897.00                                                                                               $      900.00
               92881
    1474       3520 GRAND OAKS, CORONA, CA,         City of Corona, CA               112767-00001189          PO Box 6040 0, Artesia, CA, 90702-6040        WATER/SEWAGE       $        76.00                                                                                               $      100.00
               92881
    730        5317 SOUTH PADRE ISLAND DR           City of Corpus Christi/659880    20057198                 PO Box 659880 0, San Antonio, TX, 78265-      WATER/SEWAGE       $       180.00                                                                                               $      200.00
               MOORE PLAZA, CORPUS CHRISTI, TX,                                                               9143
               78411
    1652       2700 E WORKMAN AVE STE B, WEST       City of Covina, CA               1010012106-301087811 PO Box 60488 0, Los Angeles, CA, 90060-           WATER/SEWAGE       $        77.00                                                                                               $      100.00
               COVINA, CA, 91791                                                                          0488
    1053       13710 DALLAS PKWY SUITE A,           City of Dallas, TX               100377288            CITY HALL 2D South 0, DALLAS, TX, 75277           WATER/SEWAGE       $        43.00                                                                                               $          -
               DALLAS, TX, 75240
    1633       4235 ELMORE AVE, DAVENPORT, IA,      City of Davenport, IA            5000014340               P.O. Box 8003 Finance Department,              WATER/SEWAGE      $        47.00                                                                                               $          -
               52807                                                                                          Davenport, IA, 52808-8003
    283        2451 WEST INTERNATIONAL SPDWY        City of Daytona Beach, FL        00022157-00              P.O. Box 2455 Utility Bill, Daytona Beach, FL, WATER/SEWAGE      $       602.00                                                        $          104.13                      $      500.00
               SUITE 1101, DAYTONA BEACH, FL,                                                                 32115-2455
               32114
    1683       1851 S. FEDERAL HWY UNIT 504,        City of Delray Beach, FL         797215-618880            PO Box 367238 0, Bonita Springs, FL, 34136-   WATER/SEWAGE       $        31.00                                                                                               $          -
               DELRAY BEACH, FL, 33483                                                                        7238
    1248       1800 S. LOOP 288 STE. 360, DENTON,   City of Denton, TX               4280442-01               PO BOX 660150 Utilities, DALLAS, TX, 75266-   ELECTRIC           $      1,132.00                                                                                              $     1,100.00
               TX, 76205                                                                                      0150
    832        1231 NORTH DUPONT HWY, DOVER,        City of Dover, DE                54605-35102              PO Box 15040 0, Wilmington, DE, 19886-        ELECTRIC           $      1,163.00                                                                                              $     1,200.00
               DE, 19901                                                                                      5040
    1541       12080 LAKEWOOD BLVD., DOWNEY,        City of Downey, CA               1616-021-002             PO Box 130 Water Division, Downey, CA,        WATER/SEWAGE       $        33.00                                                                                               $          -
               CA, 90242                                                                                      90241
    1569       2531 NW ARTERIAL, DUBUQUE, IA,       City of Dubuque, IA              18834-00                 P.O. Box 1063 Water Department, Dubuque,      WATER/SEWAGE       $        80.00                                                                                               $      100.00
               52002                                                                                          IA, 52004-1063
    584        901 WEST CENTRAL ENTRANCE,           City of Duluth Comfortsystems    270769611-004            Bin 88900 0, Milwaukee, WI, 53288-0900        GAS                $       127.00                                                                                               $      100.00
               DULUTH, MN, 55811
    6161       4175 PIONEER AVENUE                  City of Dupont, WA               100571-0                 1700 CIVIC DR 0, DUPONT, WA, 98327-9603 WATER/SEWAGE             $      2,465.00                                                                                              $     2,500.00
               DUPONT WA 98327
    1252       6807 FAYETTEVILLE RD SUITE 102,      City of Durham, NC (Sewer/Wate   192796636551             PO BOX 30041 Utility Services, DURHAM, NC, WATER/SEWAGE          $        23.00                                                        $           50.00                      $          -
               DURHAM, NC, 27713                                                                              27702-0041
    617        4008 COMMONWEALTH AVE, EAU           City of Eau Claire, WI           05349                    P.O. Box 1087 0, Eau Claire, WI, 54702-1087 WATER/SEWAGE         $        80.00                                                                                               $      100.00
               CLAIRE, WI, 54701
    1226       1350 E 2ND STREET, EDMOND, OK,       City of Edmond, OK               0068581-033104           PO Box 268927 0, Oklahoma City, OK, 73126-    ELECTRIC           $       880.00                                                                                               $      900.00
               73034                                                                                          8927
    364        1425 SE EVERETT MALL WAY,            City of Everett Utilities, WA    016731                   3101 Cedar Street 0, Everett, WA, 98201-      WATER/SEWAGE       $        80.00                                                                                               $      100.00
               EVERETT, WA, 98208                                                                             4598
    843        4330 13TH AVE SW, FARGO, ND,         City of Fargo, ND                6616090019               P.O. Box 1066 Utilities, Fargo, ND, 58107-    WATER/SEWAGE       $        42.00                                                                                               $          -
               58103                                                                                          1066
    729        4100 NORTH COLLEGE AVE,              City of Fayetteville, AR         044665537                113 West Mountain Street 0, Fayetteville,     WATER/SEWAGE       $       370.00                                                        $          100.00                      $      300.00
               FAYETTEVILLE, AR, 72703                                                                        AR, 72701
    1259       15250 SILVER PARKWAY, FENTON,        City of Fenton, MI               119152502                301 South Leroy Water Department, Fenton,     WATER/SEWAGE       $        62.00                                                                                               $      100.00
               MI, 48430                                                                                      MI, 48430
    1166       279 DOGWOOD BLVD, FLOWOOD,           City of Flowood, MS              374431501                P.O. Box 320069 0, Flowood, MS, 39232-        WATER/SEWAGE       $        68.00                                                                                               $      100.00
               MS, 39232                                                                                      0069
    1026       2775 E BIDWELL ST SUITE 100,         City of Folsom, CA               000042167-000205488      PO BOX 7463 0, SAN FRANCISCO, CA, 94120-      WATER/SEWAGE       $       619.00                                                                                               $      600.00
               FOLSOM, CA, 95630                                                                              7463




                                                                                                                                              Page 12 of 77
                                                           Case 20-30805-KRH                             Doc 14 Filed 02/17/20 Entered 02/17/20 16:06:48                                                                  Desc Main
                                                                                                               Document    Page 54 of 118

                                                                                                                                                                                                                                                                                              Proposed
                                                                                                                                                                                                                               Surety Bond Limit
                                                                                       Account Number(s) (if                                                                   Average 14 Days                                                           Cash Deposit    Letter of Credit     Adequate
Store Number              Store Address                        Provider / Company                                            Utility Address                     Service(s)                      Surety Bond #   Surety Name    of Liability (Pro-
                                                                                             known)                                                                                Spend                                                                   Amount            Amont            Assurance
                                                                                                                                                                                                                                      rated)
                                                                                                                                                                                                                                                                                               Deposit
    640        1860 NORTH FEDERAL HWY, FORT          City of Fort Lauderdale, FL      2011682                  P.O. Box 31687 Municipal Services, Tampa,   WATER/SEWAGE        $       316.00                                                        $          146.56                      $      200.00
               LAUDERDALE, FL, 33305                                                                           FL, 33631-3687
    553        6604 ROGERS AVE, FORT SMITH, AR,      City of Fort Smith, AR           000696-28045             PO Box 1908 0, Fort Smith, AR, 72902        WATER/SEWAGE        $        27.00                                                        $           50.00                      $         -
               72903
    247        2003 CHESS DR, SAN MATEO, CA,         City of Foster City, CA          35697-141489             610 FOSTER CITY BLVD 0, FOSTER CITY, CA,    WATER/SEWAGE        $       246.00                                                                                               $      200.00
               94404                                                                                           94404
    108        1761 GALLERIA BLVD, FRANKLIN, TN,     CITY OF FRANKLIN - CUSTOMER SE   091-20004-01             PO BOX 306097 , NASHVILLE, TN, 37230-       WATER/SEWAGE        $        24.00                                                                                               $         -
               37067                                                                                           6097
    108        1761 GALLERIA BLVD, FRANKLIN, TN,     City of Franklin, TN             090-23216-01             PO BOX 306097 WATER & WASTEWATER,           WATER/SEWAGE        $        34.00                                                                                               $         -
               37067                                                                                           NASHVILLE, TN, 37230-6097

    369        3071 PLANK RD, FREDERICKSBURG,        City of Fredericksburg, VA       725284-1223              P.O. Box 267 City Treasurer, Fredericksburg, WATER/SEWAGE       $        34.00                                                        $          825.00                      $         -
               VA, 22401                                                                                       VA, 22404
    1017       3321 PRESTON RD, FRISCO, TX,          City of Frisco, TX               89-0057-02               PO BOX 2730 0, FRISCO, TX, 75034             WATER/SEWAGE       $       499.00                                                                                               $      500.00
               75034
    1533       425 TOWN CENTER BOULEVARD,            City of Garland Utility Servic   182429-86886             P.O. Box 461508 0, Garland, TX, 75046-1508 ELECTRIC             $       998.00                                                                                               $    1,000.00
               GARLAND, TX, 75040
     47        3734 EAST FRANKLIN BLVD,              City of Gastonia, NC             20219800                 PO Box 580068 0, Charlotte, NC, 28258-0068 ELECTRIC             $       464.00                                                                                               $      500.00
               GASTONIA, NC, 28056
    1509       1019 WEST UNIVERSITY AVE. SUITE       City of Georgetown, TX           10011269                 P.O. Box 1430 0, Georgetown, TX, 78627      WATER/SEWAGE        $       981.00                                                                                               $    1,000.00
               800, GEORGETOWN, TX, 78628

    694        7730 POPLAR AVE SUITE 7,              City of Germantown, TN           000049465-000096368      PO Box 5172 0, Memphis, TN, 38101-5172      WATER/SEWAGE        $        10.00                                                        $           20.00                      $         -
               GERMANTOWN, TN, 38138
    1341       545 N GLENDALE AVENUE,                City of Glendale, CA - Water &   31693750-05              PO Box 29099 0, Glendale, CA, 91209-9099    ELECTRIC            $      1,378.00                                                                                              $    1,400.00
               GLENDALE, CA, 91206
    656        1601 MARKET PLACE DR SUITE 1,         City of Great Falls, MT          463640-002               P.O. Box 5021 0, Great Falls, MT, 59403     WATER/SEWAGE        $       151.00                                                                                               $      200.00
               GREAT FALLS, MT, 59404
    282        5170 SOUTH 76TH ST, GREENDALE,        City of Greenfield, WI           00151                    PO Box 20739 0, Greenfield, WI, 53220       WATER/SEWAGE        $        53.00                                                                                               $      100.00
               WI, 53129
    1219       3116 NORTHLINE AVE, GREENSBORO,       City of Greensboro, NC           110-3493.300             P.O. Box 1170 0, Greensboro, NC, 27402-     WATER/SEWAGE        $        49.00                                                        $          115.00                      $         -
               NC, 27408                                                                                       1170
    1222       1210-C BRIDFORD PARKWAY,              City of Greensboro, NC           410-0241.301             P.O. Box 1170 0, Greensboro, NC, 27402-     WATER/SEWAGE        $        55.00                                                        $          250.00                      $         -
               GREENSBORO, NC, 27407                                                                           1170
    264        470 NW EASTMAN PKWY, GRESHAM,         City of Gresham, OR              A 98032018               1333 NW Eastman Pkwy 0, Gresham, OR,        WATER/SEWAGE        $        79.00                                                                                               $      100.00
               OR, 97030                                                                                       97030-3813
    407        15154 CROSSROADS PKWAY,               City of Gulfport, MS             750008530-7563           PO Box 123643 0, DALLAS, TX, 75312-3643     WATER/SEWAGE        $        79.00                                                                                               $      100.00
               GULFPORT, MS, 39503
    291        19233 VERNIER RD, HARPER WOODS,       City of Harper Woods, MI         003330635500             19617 Harper Avenue Water Department,       WATER/SEWAGE        $        37.00                                                                                               $         -
               MI, 48225                                                                                       Harper Woods, MI, 48225-2095

    204        1000 TURTLE CREEK DR SUITE 4,         City of Hattiesburg, MS/1897     6303                     P.O. Box 1897 Water Billing Office,        WATER/SEWAGE         $        28.00                                                                                               $         -
               HATTIESBURG, MS, 39402                                                                          Hattiesburg, MS, 39403
    1069       88 HIGHLAND SQUARE DR,                City of Hendersonville, NC       21442-42115              PO Box 603068 0, Charlotte, NC, 28260-3068 WATER/SEWAGE         $        36.00                                                                                               $         -
               HENDERSONVILLE, NC, 28792
    1128       1844 CATAWBA VALLEY BLVD SE,          City of Hickory, NC              32452-69913              PO Box 580069 0, Charlotte, NC, 28258-0069 WATER/SEWAGE         $        42.00                                                                                               $         -
               HICKORY, NC, 28602
    816        2483 NW 185TH AVE, HILLSBORO,         City of Hillsboro, OR            12847                    150 E MAIN ST UTILITY BILLING 1ST FL,       WATER/SEWAGE        $       136.00                                                                                               $      100.00
               OR, 97124                                                                                       HILLSBORO, OR, 97123-4028
     44        1927 WEST GRAY, HOUSTON, TX,          City of Houston, TX - Water/Wa   8599-0012-8017           PO Box 1560 0, Houston, TX, 77251-1560      WATER/SEWAGE        $        81.00                                                                                               $      100.00
               77019
    239        2501 RICE BLVD, HOUSTON, TX,          City of Houston, TX - Water/Wa   2138-5635-1407           PO Box 1560 0, Houston, TX, 77251-1560      WATER/SEWAGE        $        73.00                                                                                               $      100.00
               77005
    1634       18557 MAIN ST, HUNTINGTON             City of Huntington Beach, CA     00008190-0515940         PO Box 711 Attn: Finance Dept, Huntington   WATER/SEWAGE        $        18.00                                                                                               $         -
               BEACH, CA, 92648                                                                                Beach, CA, 92648-0711
    178        2275 EAST 17TH ST, IDAHO FALLS, ID,   City of Idaho Falls, ID          2017368                  P.O. Box 50220 0, Idaho Falls, ID, 83405    ELECTRIC            $       347.00                                                                                               $      300.00
               83404
    745        3064 PLAINFIELD RD, JOLIET, IL,       City of Joliet, IL               104925-209680            PO Box 5001 Municipal Services, Joliet, IL,      WATER/SEWAGE   $        18.00                                                                                               $         -
               60435                                                                                           60434-5001
    494        410 RANGE LINE RD, JOPLIN, MO,        City of Joplin, MO               136659-337700            Attn: Utility Billing 602 S Main St, Joplin, MO, WATER/SEWAGE   $        25.00                                                                                               $         -
               64801                                                                                           64801-2606




                                                                                                                                                Page 13 of 77
                                                        Case 20-30805-KRH                              Doc 14 Filed 02/17/20 Entered 02/17/20 16:06:48                                                                           Desc Main
                                                                                                             Document    Page 55 of 118

                                                                                                                                                                                                                                                                                                       Proposed
                                                                                                                                                                                                                                        Surety Bond Limit
                                                                                     Account Number(s) (if                                                                       Average 14 Days                                                                  Cash Deposit    Letter of Credit     Adequate
Store Number             Store Address                       Provider / Company                                             Utility Address                         Service(s)                     Surety Bond #     Surety Name         of Liability (Pro-
                                                                                           known)                                                                                    Spend                                                                          Amount            Amont            Assurance
                                                                                                                                                                                                                                               rated)
                                                                                                                                                                                                                                                                                                        Deposit
    1289       2375 US HIGHWAY 93 NORTH,           City of Kalispell, MT            32079                    P.O. Box 1997 Water Department, Kalispell, WATER/SEWAGE             $        23.00                                                                                                      $          -
               KALISPELL, MT, 59901                                                                          MT, 59903
    1176       421 THREE RIVERS DRIVE, KELSO,      City of Kelso, WA                12-09020-01              PO Box 94264 0, Seattle, WA, 98124-6564    WATER/SEWAGE             $       221.00                                                               $          120.00                      $      100.00
               WA, 98626
    213        1232 NORTH COLUMBIA CTR BLVD,       City of Kennewick, WA            47000302-01              P.O. Box 6108 0, Kennewick, WA, 99336-           WATER/SEWAGE       $        68.00                                                                                                      $      100.00
               KENNEWICK, WA, 99336                                                                          0108
    1006       1304 JUNCTION HWY #100,             City of Kerrville, TX            11-2615-00               701 Main St Water Records Department,            WATER/SEWAGE       $        17.00                                                                                                      $          -
               KERRVILLE, TX, 78028                                                                          Kerrville, TX, 78028
    1388       655 FAIRWAY RD S BLDG C,            City of Kitchener, ON            110039518                PO BOX 1113 FINANCE DEPT, REVENUE                GAS                $       102.00                                                                                                      $      100.00
               KITCHENER, ON, N2C 1X4                                                                        DIVISION, KITCHENER, ON, N2G 4R6
    1021       1429 S REED RD, KOKOMO, IN, 46902   City of Kokomo, IN               28223-48161              P.O. Box 1209 Wastewater Utility City Hall,      WATER/SEWAGE       $        19.00                                                                                                      $          -
                                                                                                             Kokomo, IN, 46903-1209
    732        3616 HWY 157, LA CROSSE, WI,        CITY OF LACROSSE                 4004269-01               400 LACROSSE ST. CITY HALL, LACROSSE, WI,        WATER/SEWAGE       $        31.00                                                                                                      $          -
               54601                                                                                         54601
    1126       302 W PRIEN LAKE ROAD, LAKE         City of Lake Charles Water Div   92611-5048               PO Box 1727 0, Lake Charles, LA, 70602-1727      WATER/SEWAGE       $       125.00                                                                                                      $      100.00
               CHARLES, LA, 70601
    158        806 PLAZA BLVD, LANCASTER, PA,      City of Lancaster, PA            417290                   P.O. Box 1020 0, LANCASTER, PA, 17608-           WATER/SEWAGE       $       131.00                                                                                                      $      100.00
               17601                                                                                         1020
    548        20195 LANGLEY BYPASS, LANGLEY,      City of Langley, BC              50180                    20399 Douglas Cresent Utility Billing            WATER/SEWAGE       $        57.00                                                                                                      $      100.00
               BC, V3A 6K9                                                                                   Division, Langley, BC, V3A 4B3
    244        3020 EAST LOHMAN AVE, LAS           City of Las Cruces, NM           144001660-156454         P.O. Box 20000 0, Las Cruces, NM, 88004          WATER/SEWAGE       $       181.00 6075788            Safeco Ins. Co. of   $          350.00                                            $          -
               CRUCES, NM, 88011                                                                                                                                                                                   Am.
     48        254 PLAINFIELD RD, WEST LEBANON,    City of Lebanon, NH              0706902                  51 North Park Street Water & Sewer               WATER/SEWAGE       $        21.00                                                                                                      $          -
               NH, 3784                                                                                      Department, Lebanon, NH, 03766
    1050       289 NORTH MAIN STREET 15 WATER      City of Leominster, MA           210-00881171             25 West Street 0, Leominster, MA, 01453          WATER/SEWAGE       $        13.00                                                                                                      $          -
               TOWER PLAZA, LEOMINSTER, MA,
               1453
    1504       745 1ST AVENUE SOUTH,               City of Lethbridge, AB           AXXXXXXXX                910 - 4 Avenue South 0, Lethbridge, AB,          ELECTRIC           $       521.00                                                                                                      $      500.00
               LETHBRIDGE, AB, T1J 5A4                                                                       T1J0P6
    1555       2628 NEZ PERCE DRIVE, LEWISTON,     City of Lewiston, ID             0507049433               P.O. Box 617 0, Lewiston, ID, 83501              WATER/SEWAGE       $        63.00                                                                                                      $      100.00
               ID, 83501
    1531       1379 S. LOWER SACRAMENTO RD         City of Lodi, CA                 11027256-545371          PO BOX 3006 0, LODI, CA, 95241                   ELECTRIC           $      1,800.00                                                                                                     $     1,800.00
               SUITE 503, LODI, CA, 95242
    1208       7641 CARSON BLVD, LONG BEACH,       City of Long Beach, CA           5033800000               P.O. Box 630 Gas, Water, Sewer, & Refuse         WATER/SEWAGE       $       192.00                                                                                                      $      200.00
               CA, 90808                                                                                     Utilities, Long Beach, CA, 90842-0001

    865        307 WEST LOOP 281, LONGVIEW, TX,    City of Longview, TX             22309905-10              P.O. Box 1952 0, Longview, TX, 75606             WATER/SEWAGE       $        49.00                                                               $           50.00                      $          -
               75604
    1468       1695 ROCKY MOUNTAIN AVENUE,         City of Loveland, CO             100004-38536             500 East 3rd Street Utility Billing, Loveland,   ELECTRIC           $       527.00                                                                                                      $      500.00
               LOVELAND, CO, 80538                                                                           CO, 80537
    1686       5015 MILWAUKEE AVE SUITE 100,       City of Lubbock Utilities, TX    9966069-9727171          P.O. Box 10541 0, Lubbock, TX, 79408-3541        ELECTRIC           $       426.00                                                                                                      $      400.00
               LUBBOCK, TX, 79407
    1107       4024-B WARDS ROAD, LYNCHBURG,       City of Lynchburg, VA            5624654-001              PO Box 9000 Attn: Utility Billing, Lynchburg, WATER/SEWAGE          $        52.00                                                                                                      $      100.00
               VA, 24502                                                                                     VA, 24505-9000
    508        1800 C ROSECRANS AVE,               City of Manhattan Beach, CA      XX-XXXXXXX-00            P.O. Box 3040 0, Manhattan Beach, CA,         WATER/SEWAGE          $        30.00                                                                                                      $          -
               MANHATTAN BEACH, CA, 90266                                                                    90266-1040
    1430       320 SOUTHWIND PLACE,                City of Manhattan, KS            78988-27631              P.O. Box 309 0, Manhattan, KS, 66505-0309 WATER/SEWAGE              $        41.00                                                                                                      $          -
               MANHATTAN, KS, 66503
    1443       1901 E MADISON AVENUE,              City of Mankato, MN              316468-409944            PO Box 3368 0, Mankato, MN, 56002-3368           WATER/SEWAGE       $       111.00                                                                                                      $      100.00
               MANKATO, MN, 56001
    6041       2200 HERITAGE PKWY                  City of Mansfield, TX            002-0003210-001          1200 East Broad St Water & Sewer                 WATER/SEWAGE       $      2,074.00                                                              $          300.00                      $     1,800.00
               MANSFIELD TX 76063                                                                            Department, Mansfield, TX, 76063
    1371       285 COMMERCE AVENUE, MANTECA,       City of Manteca, CA              95901A-001               1001 West Center Street Finance                  WATER/SEWAGE       $        29.00                                                               $          100.00                      $          -
               CA, 95336                                                                                     Department, Manteca, CA, 95337
    574        7900 WEDGEWOOD LN, MAPLE            City of Maple Grove, MN          00040441-0523790004      12800 Arbor Lakes Pkwy N 0, Maple Grove,         WATER/SEWAGE       $        11.00                                                                                                      $          -
               GROVE, MN, 55369                                                                              MN, 55369-7064
    1413       2821 CRAIG DRIVE SUITE 100,         City of McKinney, TX             87473-78524              P.O. Box 8000 0, McKinney, TX, 75070-8000        WATER/SEWAGE       $        54.00                                                               $          315.00                      $          -
               MCKINNEY, TX, 75070
     15        3425 CRATER LAKE HWY, MEDFORD,      City of Medford, OR              1116781 1024540          PO Box 2327 0, Portland, OR, 97208-2327          WATER/SEWAGE       $       222.00                                                                                                      $      200.00
               OR, 97504
    1325       1778 W OLIVE AVE, MERCED, CA,       City of Merced, CA               76507-27028              678 W 18th St Dept UB, Merced, CA, 95340         WATER/SEWAGE       $        59.00                                                                                                      $      100.00
               95348




                                                                                                                                                 Page 14 of 77
                                                       Case 20-30805-KRH                            Doc 14 Filed 02/17/20 Entered 02/17/20 16:06:48                                                                    Desc Main
                                                                                                          Document    Page 56 of 118

                                                                                                                                                                                                                                                                                           Proposed
                                                                                                                                                                                                                            Surety Bond Limit
                                                                                    Account Number(s) (if                                                                   Average 14 Days                                                           Cash Deposit    Letter of Credit     Adequate
Store Number             Store Address                      Provider / Company                                             Utility Address                     Service(s)                     Surety Bond #   Surety Name    of Liability (Pro-
                                                                                          known)                                                                                Spend                                                                   Amount            Amont            Assurance
                                                                                                                                                                                                                                   rated)
                                                                                                                                                                                                                                                                                            Deposit
    655        1409 JOE MANN BLVD, MIDLAND,       City of Midland, MI              7583-001                 PO Box 1647 0, Midland, MI, 48641-1647        WATER/SEWAGE      $        39.00                                                        $           70.00                      $          -
               MI, 48642
    1590       2148 NORTH 2ND STREET A,           City of Millville, NJ            11977-24                 P.O. Box 609 Utility Department, Millville,   WATER/SEWAGE      $        53.00                                                                                               $      100.00
               MILLVILLE, NJ, 8332                                                                          NJ, 08332-0609
    1195       3801 PELANDALE AVE #F-1,           City of Modesto, CA              363143-185376            P.O. Box 767 0, Modesto, CA, 95354-3767       WATER/SEWAGE      $        61.00                                                                                               $      100.00
               MODESTO, CA, 95356
    711        4681 PECANLAND MALL DR,            City of Monroe, LA               09835                    P.O. Box 1743 0, Monroe, LA, 71210            WATER/SEWAGE      $        38.00                                                        $           44.67                      $          -
               MONROE, LA, 71203
     14        5440 MORENO ST, MONTCLAIR, CA,     City of Montclair, CA            011988-000               P.O. Box 2308 0, Montclair, CA, 91763         WATER/SEWAGE      $        15.00                                                                                               $          -
               91763
    612        1101 SEABOARD ST, MYRTLE BEACH,    City of Myrtle Beach, SC         2-040-78600-00           PO Box 1346 0, Myrtle Beach, SC, 29578-       WATER/SEWAGE      $        41.00                                                                                               $          -
               SC, 29577                                                                                    1346
    224        2033 S GLENBURNIE RD, NEW BERN,    City of New Bern, NC             88543-66580              PO Box 1710 0, New Bern, NC, 28563-1710       WATER/SEWAGE      $       225.00                                                                                               $      200.00
               NC, 28562
    114        5580 YOUNGSTOWN-WARREN RD          City of Niles, OH                511003-151186            34 West State Street 0, Niles, OH, 44446-     ELECTRIC          $       430.00                                                        $        1,000.00                      $          -
               SUITE 11, NILES, OH, 44446                                                                   5036
     29        200 NORMAN CENTER CT, NORMAN,      City of Norman, OK               32681-66680              P.O. Box 5599 0, Norman, OK, 73070            WATER/SEWAGE      $       354.00                                                        $           60.00                      $      300.00
               OK, 73072
    736        4643 EVERHARD RD, CANTON, OH,      City of North Canton, OH         11180*1                  145 North Main Street Public Utilities, North WATER/SEWAGE      $        89.00                                                                                               $      100.00
               44718                                                                                        Canton, OH, 44720
    504        18681 BISCAYNE BLVD, AVENTURA,     City of North Miami Beach, FL    04-24-01840-1            P.O. Box 600427 0, North Miami Beach, FL, WATER/SEWAGE          $       188.00                                                                                               $      200.00
               FL, 33180                                                                                    33160-0427
    1016       5325 HARVEY ST, MUSKEGON, MI,      City of Norton Shores, MI        HRV1-005325-0000-01      4814 Henry Street Department of Public        WATER/SEWAGE      $        63.00                                                                                               $      100.00
               49444                                                                                        Works, Norton Shores, MI, 49441

    1420       5855 KRUEGER LANE, OAK PARK        City of Oak Park Heights, MN     110-32000-01             14168 Oak Park Blvd N 0, Oak Park Heights,    WATER/SEWAGE      $        40.00                                                                                               $          -
               HEIGHTS, MN, 55082                                                                           MN, 55082
    677        2516 SW COLLEGE RD, OCALA, FL,     City of Ocala, FL                557035-166684            201 SE 3rd Street 0, Ocala, FL, 34471-2174    ELECTRIC          $      1,505.00                                                                                              $     1,500.00
               34471
    1007       6101 N ILLINOIS ST, FAIRVIEW       City of O'Fallon, IL             8995-002                 255 South Lincoln Avenue Water            WATER/SEWAGE          $       121.00                                                                                               $      100.00
               HEIGHTS, IL, 62208                                                                           Department, O'Fallon, IL, 62269
    496        5517 NORTH PENNSYLVANIA AVE,       City of Oklahoma City, OK        250101107417             PO BOX 26570 0, Oklahoma City, OK, 73126- WATER/SEWAGE          $        19.00                                                                                               $          -
               OKLAHOMA CITY, OK, 73112                                                                     0570
    1469       15340 WEST 119TH STREET, OLATHE,   City of Olathe, KS               37011980-04              P.O. Box 2100 0, Olathe, KS, 66051-2100   WATER/SEWAGE          $        62.00                                                        $           40.00                      $          -
               KS, 66062
    618        1309 COOPER POINT RD, OLYMPIA,     City of Olympia, WA              26830-29417              P.O. Box 7966 Utility Department, Olympia,    WATER/SEWAGE      $       724.00                                                                                               $      700.00
               WA, 98502                                                                                    WA, 98507-7966
    1217       763 S MAIN STREET SUITE 150,       City of Orange, CA               00055196-00              PO Box 30146 0, Los Angeles, CA, 90030-       WATER/SEWAGE      $        69.00                                                                                               $      100.00
               ORANGE, CA, 92868                                                                            0146
    323        422 SOUTH LAKE AVE, PASADENA,      City of Pasadena, CA             72075-5                  P.O. BOX 7120 Municipal Services,             ELECTRIC          $       646.00                                                                                               $      600.00
               CA, 91101                                                                                    PASADENA, CA, 91109
    323        422 SOUTH LAKE AVE, PASADENA,      City of Pasadena, CA             72075-5                  P.O. BOX 7120 Municipal Services,             WATER/SEWAGE      $        21.00                                                                                               $          -
               CA, 91101                                                                                    PASADENA, CA, 91109
    663        11575 PINES BLVD, PEMBROKE         City of Pembroke Pines, FL       03-302-06762-0012        PO Box 269005 0, Pembroke Pines, FL, 33026    WATER/SEWAGE      $        24.00                                                                                               $          -
               PINES, FL, 33026
    724        7739 WEST BELL RD, PEORIA, AZ,     City of Peoria, AZ               00021480-00              PO Box 80031 0, Prescott, AZ, 86304-8031      WATER/SEWAGE      $       233.00                                                                                               $      200.00
               85382
    1565       10092 WEST HAPPY VALLEY ROAD,      City of Peoria, AZ               00086069-02              PO Box 80031 0, Prescott, AZ, 86304-8031      WATER/SEWAGE      $        35.00                                                        $          200.00                      $          -
               PEORIA, AZ, 85383
    1101       1309 SPRING STREET SUITE 130,      City of Petoskey, MI             51.078800.02             101 East Lake Street 0, Petoskey, MI, 49770   ELECTRIC          $       432.00                                                        $        1,000.00                      $          -
               PETOSKEY, MI, 49770
    1461       2310 S CHRISTOPHER COLUMBUS,       City of Philadelphia - Water R   026-23055-02310-001      PO BOX 41496 0, Philadelphia, PA, 19101-      WATER/SEWAGE      $       590.00                                                                                               $      600.00
               PHILADELPHIA, PA, 19148                                                                      1496

    554        4717 EAST RAY RD, PHOENIX, AZ,     City of Phoenix, AZ - 29100      6024900000               PO Box 29100 0, Phoenix, AZ, 85038-9100       WATER/SEWAGE      $        21.00                                                                                               $          -
               85044
    1378       2501 W. HAPPY VALLEY PKWY #26,     City of Phoenix, AZ - 29100      3905930000               PO Box 29100 0, Phoenix, AZ, 85038-9100       WATER/SEWAGE      $        17.00                                                                                               $          -
               PHOENIX, AZ, 85027
    1566       10888 SW VILLAGE PKWY, PORT ST.    City of Port St. Lucie, FL       0868404293134            P.O. Drawer 8987 Utilities System              WATER/SEWAGE     $        43.00                                                        $          370.00                      $          -
               LUCIE, FL, 34987                                                                             Department, Port St. Lucie, FL, 34985
    1270       230 SHENSTONE BLVD, GARNER, NC,    City of Raleigh, NC              2265410000               PO Box 71081 Attn: Utility Billing, Charlotte, WATER/SEWAGE     $        70.00                                                                                               $      100.00
               27529                                                                                        NC, 28272-1081




                                                                                                                                              Page 15 of 77
                                                         Case 20-30805-KRH                              Doc 14 Filed 02/17/20 Entered 02/17/20 16:06:48                                                                           Desc Main
                                                                                                              Document    Page 57 of 118

                                                                                                                                                                                                                                                                                                        Proposed
                                                                                                                                                                                                                                         Surety Bond Limit
                                                                                      Account Number(s) (if                                                                       Average 14 Days                                                                  Cash Deposit    Letter of Credit     Adequate
Store Number             Store Address                       Provider / Company                                              Utility Address                         Service(s)                     Surety Bond #     Surety Name         of Liability (Pro-
                                                                                            known)                                                                                    Spend                                                                          Amount            Amont            Assurance
                                                                                                                                                                                                                                                rated)
                                                                                                                                                                                                                                                                                                         Deposit
    1275       8391 BRIER CREEK PARKWAY,            City of Raleigh, NC              2254510000               PO Box 71081 Attn: Utility Billing, Charlotte,   WATER/SEWAGE       $        54.00                                                                                                      $      100.00
               RALEIGH, NC, 27617                                                                             NC, 28272-1081
    1389       5900 POYNER ANCHOR LANE SUITE        City of Raleigh, NC              6138500000               PO Box 71081 Attn: Utility Billing, Charlotte,   WATER/SEWAGE       $        73.00                                                                                                      $      100.00
               101, RALEIGH, NC, 27616                                                                        NC, 28272-1081
    1536       436 DANIELS STREET, RALEIGH, NC,     City of Raleigh, NC              0644910000               PO Box 71081 Attn: Utility Billing, Charlotte,   WATER/SEWAGE       $        31.00                                                                                                      $         -
               27605                                                                                          NC, 28272-1081
    1210       2004-50TH AVE UNIT 189, RED DEER,    City of Red Deer                 5000103870               Box 5008 0, Red Deer, AB, T4N 3T4                WATER/SEWAGE       $       299.00                                                                                                      $      300.00
               AB, T4R 3A2
    1179       1120 HILLTOP DRIVE, REDDING, CA,     City of Redding, CA              0130317-1                P.O. Box 496081 Municipal Utilities, Redding, ELECTRIC              $      1,680.00                                                                                                     $    1,700.00
               96003                                                                                          CA, 96049-6081
    1399       27532 W LUGONIA AVE, REDLANDS,       City of Redlands, CA/6903        30-0509.301              P.O. Box 6903 0, Redlands, CA, 92375-0903 WATER/SEWAGE              $        31.00                                                               $          600.00                      $         -
               CA, 92374
    835        2900 WEST 66TH ST, RICHFIELD, MN,    City of Richfield, MN            0116629000               6700 Portland Avenue 0, Richfield, MN,           WATER/SEWAGE       $        16.00                                                                                                      $         -
               55423                                                                                          55423
    470        11120 W BROAD STREET, GLEN           City of Richmond, VA             109583-0142346           900 East Broad Street Finance Department,        GAS                $        43.00                                                                                                      $         -
               ALLEN, VA, 23060                                                                               Room 102, Richmond, VA, 23219

    1033       9840 BROOK RD, GLEN ALLEN, VA,       City of Richmond, VA             109583-0147075           900 East Broad Street Finance Department,        GAS                $        55.00                                                                                                      $      100.00
               23059                                                                                          Room 102, Richmond, VA, 23219

    1408       1336 SOUTH ROCHESTER ROAD,           City of Rochester Hills Water    222352510                PO Box 94593 0, Cleveland, IL, 44101-4593        WATER/SEWAGE       $        38.00                                                                                                      $         -
               ROCHESTER HILLS, MI, 48307
     75        2707 MARKET CENTER DR,               City of Rockwall, TX             07942-003                385 South Goliad Street Attn: Utility Billing,   WATER/SEWAGE       $        77.00                                                                                                      $      100.00
               ROCKWALL, TX, 75032                                                                            Rockwall, TX, 75087-3699
     69        1472 JEFFREYS ROAD, ROCKY            City of Rocky Mount              00290135-0185685         P.O. Box 1180 Attn: Cashiers Office, Rocky       ELECTRIC           $       532.00 6075766            Safeco Ins. Co. of   $        3,500.00                                            $         -
               MOUNT, NC, 27804                                                                               Mount, NC, 27802-1180                                                                                 Am.
    1285       1438 TURNER MCCALL BLVD SW,          City of Rome, GA                 018220                   PO BOX 1711 0, ROME, GA, 30162                   WATER/SEWAGE       $        50.00                                                                                                      $         -
               ROME, GA, 30161
    1022       1101 GALLERIA BLVD, ROSEVILLE, CA,   City of Roseville, CA            2035466                  PO Box 619136 0, Roseville, CA, 95661-9136 ELECTRIC                 $      2,682.00                                                                                                     $    2,700.00
               95678
    464        2701-B PARKER ROAD, ROUND ROCK,      City of Round Rock, TX           36923-330120             221 E Main St 0, Round Rock, TX, 78664           WATER/SEWAGE       $        88.00                                                               $          150.00                      $         -
               TX, 78681
    194        31800 WOODWARD AVE, ROYAL            City of Royal Oak, MI            1104400601               P.O. Box 64 0, Royal Oak, MI, 48068-0064         WATER/SEWAGE       $        42.00                                                                                                      $         -
               OAK, MI, 48073
    1159       803 LANCASTER DR NE, SALEM, OR,      City of Salem, OR                28984-0001               PO Box 2795 Utility Billing, Portland, OR,  WATER/SEWAGE            $        28.00                                                                                                      $         -
               97301                                                                                          97208-2795
    300        2320 NORTH SALISBURY BLVD,           CITY OF SALISBURY                51913                    WATER DEPARTMENT 125 N DIVISION ST,         WATER/SEWAGE            $        19.00                                                                                                      $         -
               SALISBURY, MD, 21801                                                                           SALISBURY, MD, 21801-4940
    326        4141 SUNSET DR, SAN ANGELO, TX,      City of San Angelo Utility Bil   77225-21554              P.O. Box 5820 0, San Angelo, TX, 76902-5820 WATER/SEWAGE            $        74.00                                                                                                      $      100.00
               76904
    604        401 TOWN CENTER BLVD, SANFORD,       City of Sanford, FL              268840-192545            P.O. Box 2847 0, Sanford, FL, 32772              WATER/SEWAGE       $       193.00                                                               $           84.53                      $      100.00
               FL, 32771
    709        2716 SANTA ROSA AVE, SANTA ROSA,     City of Santa Rosa, CA-Water &   000364                   P.O. Box 1658 0, Santa Rosa, CA, 95402-1658 WATER/SEWAGE            $        53.00                                                                                                      $      100.00
               CA, 95407
    1675       3800 S TAMIAMI TRAIL SUITE 24,       City of Sarasota, FL             128949-43076             PO Box 31510 0, Tampa, FL, 33631-3510            WATER/SEWAGE       $       143.00                                                                                                      $      100.00
               SARASOTA, FL, 34239
    1229       121-1715 PRESTON AVENUE NORTH,       City of Saskatoon, SK            101267684                P.O. Box 7030 Treasurer's Office-Utilities       ELECTRIC           $       467.00                                                                                                      $      500.00
               SASKATOON, SK, S7H 2V7                                                                         Division, Saskatoon, SK, S7K 8E3

    312        5500 ABERCORN SUITE 1,               City of Savannah, GA             053187                   P.O. Box 1968 0, Savannah, GA, 31402-1968 WATER/SEWAGE              $         9.00                                                                                                      $         -
               SAVANNAH, GA, 31405
    6021       1 KNOWLTON WAY                       City of Savannah, GA             077638                   P.O. Box 1968 0, Savannah, GA, 31402-1968 WATER/SEWAGE              $       129.00                                                                                                      $      100.00
               SAVANNAH GA 31407
    1309       16219 N SCOTTSDALE ROAD,             City of Scottsdale, AZ           2009754404               PO Box 52799 0, Phoenix, AZ, 85072-2799          WATER/SEWAGE       $        19.00                                                                                                      $         -
               SCOTTSDALE, AZ, 85254
    174        15725 WESTMINSTER WAY, SEATTLE,      City of Seattle/Seattle City L   8784020000               PO Box 35178 0, Seattle, WA, 98124-5178          ELECTRIC           $       687.00                                                                                                      $      700.00
               WA, 98133
    174        15725 WESTMINSTER WAY, SEATTLE,      City of Seattle/Seattle Public   0639840000               PO Box 35177 0, Seattle, WA, 98124-5177          WATER/SEWAGE       $        40.00                                                                                                      $         -
               WA, 98133
    766        760 U S 27 N, SEBRING, FL, 33870     City of Sebring, FL              16119-35130              P.O. Box 9900 0, Sebring, FL, 33871-9931         WATER/SEWAGE       $        88.00                                                                                                      $      100.00




                                                                                                                                                  Page 16 of 77
                                                        Case 20-30805-KRH                              Doc 14 Filed 02/17/20 Entered 02/17/20 16:06:48                                                                        Desc Main
                                                                                                             Document    Page 58 of 118

                                                                                                                                                                                                                                                                                                    Proposed
                                                                                                                                                                                                                                     Surety Bond Limit
                                                                                     Account Number(s) (if                                                                    Average 14 Days                                                                  Cash Deposit    Letter of Credit     Adequate
Store Number             Store Address                       Provider / Company                                             Utility Address                      Service(s)                     Surety Bond #     Surety Name         of Liability (Pro-
                                                                                           known)                                                                                 Spend                                                                          Amount            Amont            Assurance
                                                                                                                                                                                                                                            rated)
                                                                                                                                                                                                                                                                                                     Deposit
    1080       8344 AGORA PARKWAY SUITE 100,       City of Selma, TX                08-0240-01               9375 Corporate Drive 0, Selma, TX, 78154       WATER/SEWAGE      $       195.00                                                                                                      $      200.00
               SELMA, TX, 78154
    1511       7051 YOUREE DRIVE, SHREVEPORT,      City of Shreveport, LA - 30065   55-174653301-9           P.O. Box 30065 0, Shreveport, LA, 71153        WATER/SEWAGE      $        40.00                                                                                                      $         -
               LA, 71105
    298        4265 SERGEANT RD, SIOUX CITY, IA,   City of Sioux City, IA           41270-572795             PO Box 447 Attn: Customer Service, Sioux       WATER/SEWAGE      $        18.00                                                                                                      $         -
               51106                                                                                         City, IA, 51102
    298        4265 SERGEANT RD, SIOUX CITY, IA,   City of Sioux City, IA/3572      41270-572795             PO Box 447 Attn: Customer Service, Sioux       WATER/SEWAGE      $        20.00                                                                                                      $         -
               51106                                                                                         City, IA, 51102
    1682       690 TOWN CENTER PKWY, SLIDELL,      City of Slidell, LA              045-005699-01            PO BOX 828 0, SLIDELL, LA, 70459-0828          WATER/SEWAGE      $        22.00                                                                                                      $         -
               LA, 70458
    1507       57 BETHEL ROAD, SOMERS POINT,       City of Somers Point, NJ         3865-23                  PO Box 157 0, Somers Point, NJ, 08244-0157 ELECTRIC              $        53.00                                                                                                      $      100.00
               NJ, 8244
    1477       6420 TOWN CENTER LOOP,              City of Southaven, MS            00002285                 8710 Northwest Dr 0, Southaven, MS, 38671- WATER/SEWAGE          $        35.00                                                               $          101.00                      $         -
               SOUTHAVEN, MS, 38671                                                                          2410
    635        9940 NORTH NEWPORT HWY,             City of Spokane, WA              070871                   808 West Spokane Falls Blvd 0, Spokane,    WATER/SEWAGE          $       896.00                                                               $          500.00                      $      400.00
               SPOKANE, WA, 99218                                                                            WA, 99256-0001
    622        180 MID-RIVERS MALL CIRCLE, SAINT   City of St Peters, MO            21142501                 PO Box 9 0, Saint Peters, MO, 63376        WATER/SEWAGE          $        41.00                                                                                                      $         -
               PETERS, MO, 63376
    1340       3701 W DIVISION STREET, ST CLOUD,   City of St. Cloud, MN            0068831                  P.O. Box 1501 0, St. Cloud, MN, 56302-1501 WATER/SEWAGE          $         9.00                                                                                                      $         -
               MN, 56301
    1106       329 SOUTH RIVER ROAD, SAINT         City of St. George, UT           04-008306-01             175 East 200 North 0, St George, UT, 84770     ELECTRIC          $       616.00                                                                                                      $      600.00
               GEORGE, UT, 84790
    622        180 MID-RIVERS MALL CIRCLE, SAINT   City of St. Peters, MO           21142501                 PO Box 9 0, Saint Peters, MO, 63376            WATER/SEWAGE      $        63.00                                                                                                      $      100.00
               PETERS, MO, 63376
    723        4949 4TH ST N, SAINT PETERSBURG,    City of St. Petersburg, FL       029658-208427            P.O. Box 33034 0, St. Petersburg, FL, 33733-   WATER/SEWAGE      $       526.00                                                                                                      $      500.00
               FL, 33703                                                                                     8034
    1379       2030 TYRONE BLVD, ST PETERSBURG,    City of St. Petersburg, FL       114668-305067            P.O. Box 33034 0, St. Petersburg, FL, 33733-   WATER/SEWAGE      $       362.00                                                                                                      $      400.00
               FL, 33710                                                                                     8034
    338        44501 SCHOENHERR, STERLING          City of Sterling Heights Water   502138                   PO Box 5500 Dept 181601, Detroit, MI,          WATER/SEWAGE      $        46.00                                                                                                      $         -
               HEIGHTS, MI, 48313                                                                            48255-1816
    1563       2144 N PERKINS ROAD, STILLWATER,    City of Stillwater, OK           213459-61248             P.O. Box 1449 0, Stillwater, OK, 74076         ELECTRIC          $       670.00                                                                                                      $      700.00
               OK, 74075
    1104       13710 W BELL ROAD, SURPRISE, AZ,    City of Surprise, AZ             041032-477662            PO Box 29078 0, Phoenix, AZ, 85038-9078        WATER/SEWAGE      $         4.00                                                                                                      $         -
               85374
    594        4301 SOUTH STEELE ST, TACOMA,       City of Tacoma Public Utilitie   100228661                PO BOX 11010 City Treasurer, Tacoma, WA, ELECTRIC                $      1,092.00                                                                                                     $    1,100.00
               WA, 98409                                                                                     98411-1010
    366        1407 EAST LAFAYETTE, TALLAHASSEE,   City of Tallahassee, FL          6263875610               435 N Macomb St St. Relay Box, Tallahassee, ELECTRIC             $      1,133.00 6075789           Safeco Ins. Co. of   $        2,500.00                                            $         -
               FL, 32301                                                                                     FL, 32301-1050                                                                                     Am.
    1084       128 SOUTH WESTSHORE BLVD,           City of Tampa Utilities          2000348                  PO Box 30191 0, Tampa, FL, 33630-3191       WATER/SEWAGE         $       310.00                                                                                                      $      300.00
               TAMPA, FL, 33609
    682        14440 PARDEE ROAD, TAYLOR, MI,      City of Taylor, MI - Water Dep   710061 18305             P.O. Box 298 Water Department, Taylor, MI, WATER/SEWAGE          $        15.00                                                                                                      $         -
               48180                                                                                         48180
    1522       16535 WASHINGTON STREET,            City of Thornton, CO             0038357-037939           PO Box 810262 0, DENVER, CO, 80281-0262 WATER/SEWAGE             $       131.00                                                                                                      $      100.00
               THORNTON, CO, 80023
    1360       23000 HAWTHORNE BLVD,               City of Torrance Utilities       0002-00000-25484         PO Box 845629 0, Los Angeles, CA, 90084-       WATER/SEWAGE      $        98.00                                                                                                      $      100.00
               TORRANCE, CA, 90505                                                                           5629
    380        388 JOHN R RD, TROY, MI, 48083      City of Troy, MI                 3110909                  PO Box 554743 0, Detroit, MI, 48255-4753       WATER/SEWAGE      $        15.00                                                                                                      $         -

    292        4415 NORTH ORACLE RD, TUCSON,       City of Tucson, AZ               65807-67930              PO Box 52771 0, Phoenix, AZ, 85072-2771        WATER/SEWAGE      $        88.00                                                                                                      $      100.00
               AZ, 85705
    1424       5919 EAST BROADWAY BOULEVARD,       City of Tucson, AZ               832203-545806            PO Box 52771 0, Phoenix, AZ, 85072-2771        WATER/SEWAGE      $       113.00                                                                                                      $      100.00
               TUCSON, AZ, 85711
    124        5255 SOUTH SHERIDAN, TULSA, OK,     City of Tulsa Utilities          1031 1715 6              Utilities Services 0, Tulsa, OK, 74187-0002    WATER/SEWAGE      $        42.00                                                                                                      $         -
               74145
    1153       2901 COUNTRYSIDE DRIVE, TURLOCK,    City of Turlock, CA              921076-001               PO BOX 1230 0, SUISUN CITY, CA, 94585-         WATER/SEWAGE      $       441.00                                                                                                      $      400.00
               CA, 95380                                                                                     1230
    671        1525 SKYLAND BLVD E, TUSCALOOSA,    City of Tuscaloosa, AL           037206                   P.O. Box 2090 Water & Sewer Department,        WATER/SEWAGE      $        31.00                                                                                                      $         -
               AL, 35405                                                                                     Tuscaloosa, AL, 35403-2090

    652        1676 LOCUST ST N, TWIN FALLS, ID,   City of Twin Falls, ID           014674-000               P.O. Box 2469 0, Twin Falls, ID, 83303-2469    WATER/SEWAGE      $       131.00                                                                                                      $      100.00
               83301




                                                                                                                                               Page 17 of 77
                                                         Case 20-30805-KRH                             Doc 14 Filed 02/17/20 Entered 02/17/20 16:06:48                                                                        Desc Main
                                                                                                             Document    Page 59 of 118

                                                                                                                                                                                                                                                                                                  Proposed
                                                                                                                                                                                                                                   Surety Bond Limit
                                                                                      Account Number(s) (if                                                                        Average 14 Days                                                           Cash Deposit    Letter of Credit     Adequate
Store Number             Store Address                        Provider / Company                                              Utility Address                         Service(s)                     Surety Bond #   Surety Name    of Liability (Pro-
                                                                                            known)                                                                                     Spend                                                                   Amount            Amont            Assurance
                                                                                                                                                                                                                                          rated)
                                                                                                                                                                                                                                                                                                   Deposit
    565        4516 SOUTH BROADWAY, TYLER, TX,      City of Tyler, TX                64543-50172              PO Box 336 Tyler Water Utilities, Tyler, TX,      WATER/SEWAGE       $       280.00                                                                                               $      300.00
               75703                                                                                          75710-0336
    1481       2507 MAIN STREET, UNION GAP, WA,     City of Union Gap, WA            3149                     P.O. Box 3008 0, Union Gap, WA, 98903-            WATER/SEWAGE       $        64.00                                                        $           75.00                      $         -
               98903                                                                                          0008
    520        1819 NORMAN DRIVE, VALDOSTA,         City of Valdosta, GA             151395-011               P.O. Box 1125 0, Valdosta, GA, 31603-1125         WATER/SEWAGE       $       190.00                                                        $           68.00                      $      100.00
               GA, 31601
    549        755 FINLAYSON STREET, VICTORIA,      City of Victoria, BC             236802                   #1 Centennial Square 0, Victoria, BC, V8W         WATER/SEWAGE       $        85.00                                                                                               $      100.00
               BC, V8T 4W4                                                                                    1P6
    1576       7903 N. NAVARRO ST., VICTORIA, TX,   City of Victoria,TX              049173101                P.O. Box 1279 Utility Billing Office, Victoria,   WATER/SEWAGE       $       250.00                                                                                               $      200.00
               77904                                                                                          TX, 77902
    143        607 GRAND CENTRAL AVE, VIENNA,       City of Vienna, WV               004-003-002200-002       P.O. Box 5097 0, Vienna, WV, 26105-0097           WATER/SEWAGE       $        27.00                                                                                               $         -
               WV, 26105
    1450       4018 SOUTH MOONEY BOULEVARD,         City of Visalia, CA - Utility    778167                   PO Box 80268 0, City of Industry, CA, 91716-      WATER/SEWAGE       $        16.00                                                                                               $         -
               VISALIA, CA, 93277                                                                             8268
    1365       2504 WEST LOOP 340, WACO, TX,        City of Waco Water Office        218112-483777            P.O. Box 2649 Water Office, Waco, TX,             WATER/SEWAGE       $       219.00                                                                                               $      200.00
               76711                                                                                          76702-2649
    1156       2622 WATSON BLVD SUITE A,            City of Warner Robins, GA        031-2693-00              PO Box 8659 Attn: Utility Payment, Warner         GAS                $       714.00                                                                                               $      700.00
               WARNER ROBINS, GA, 31093                                                                       Robins, GA, 31095-8659
    1300       7608 DENTON HWY SUITE 316,           City of Watauga                  21-5025-01               P.O. Box 48310 0, Watauga, TX, 76148              WATER/SEWAGE       $       334.00                                                        $          610.00                      $         -
               WATAUGA, TX, 76148
    726        2045 WEST NEW HAVEN AVE, WEST        City of West Melbourne, FL       002076                   P.O. Box 120009 0, West Melbourne, FL,            WATER/SEWAGE       $        27.00                                                                                               $         -
               MELBOURNE, FL, 32904                                                                           32912-0009
    212        4400 KEMP BLVD, WICHITA FALLS,       City of Wichita Falls, TX        4283-4283                P.O. Box 1440 0, Wichita Falls, TX, 76307-        WATER/SEWAGE       $       294.00                                                                                               $      300.00
               TX, 76308                                                                                      7532
    751        3660 CONCORD PIKE, WILMINGTON,       City of Wilmington, DE           48008                    PO Box 15622 Division of Revenue,                 WATER/SEWAGE       $        18.00                                                                                               $         -
               DE, 19803                                                                                      Wilmington, DE, 19886-5622
    1428       8315 SW JACK BURNS BLVD SUITE A,     City of Wilsonville, OR          00186854+001             P.O. Box 5310 0, Portland, OR, 97228-5310         WATER/SEWAGE       $       133.00                                                                                               $      100.00
               WILSONVILLE, OR, 97070

    111        2290 LEGGE BLVD, WINCHESTER, VA,     City of Winchester, VA           000553                   P.O. Box 75 Department of Public Utilities,       WATER/SEWAGE       $       101.00                                                                                               $      100.00
               22601                                                                                          Winchester, VA, 22604
    1076       785 DAKOTA STREET UNIT 3,            City of Winnipeg, MB             10870000006              112 - 1199 Pacific Ave Water & Waste Dept,        WATER/SEWAGE       $        30.00                                                                                               $         -
               WINNIPEG, MB, R2M 5M2                                                                          Winnipeg, MB, R3E 3S8
    670        1026 HANES MALL BLVD, WINSTON-       City of Winston-Salem, NC        2100991                  PO BOX 580055 0, Charlotte, NC, 28258-            WATER/SEWAGE       $        30.00                                                                                               $         -
               SALEM, NC, 27103                                                                               0055
    1266       440 CITI CENTRE STREET, WINTER       City of Winter Haven, FL         716005                   P.O. Box 2277 0, Winter Haven, FL, 33883-         WATER/SEWAGE       $       277.00                                                        $          212.78                      $      100.00
               HAVEN, FL, 33880                                                                               2277
    514        480 N ORLANDO AVE SUITE 100,         City of Winter Park, FL          746992-44799             P.O. Box 1986 0, Winter Park, FL, 32790-          ELECTRIC           $       923.00                                                                                               $      900.00
               WINTER PARK, FL, 32789                                                                         1986
    259        425 WASHINGTON ST, WOBURN,           City of Woburn, MA               011834                   P.O. Box 227 Collector's Office, Woburn, MA,      WATER/SEWAGE       $        62.00                                                                                               $      100.00
               MA, 1801                                                                                       01801-0327
    587        8452 TAMARACK VILLAGE,               City of Woodbury, MN             00006624-0034000901      8301 Valley Creek Road 0, Woodbury, MN,           WATER/SEWAGE       $        25.00                                                                                               $         -
               WOODBURY, MN, 55125                                                                            55125
    1160       4950 WILSON AVE SW SUITE 30,         City of Wyoming, MI              522093002                PO Box 908 0, Wyoming, MI, 49509-0908             WATER/SEWAGE       $        64.00                                                                                               $      100.00
               WYOMING, MI, 49418
    1476       1064 HARTER ROAD, YUBA CITY, CA,     City of Yuba City                002786-01                1201 Civic Center Blvd City of Yuba City          WATER/SEWAGE       $        69.00                                                                                               $      100.00
               95993                                                                                          Finance Dept, Yuba City, CA, 95993-3005

    569        3405 VIRGINIA BEACH BLVD,            City Treasurer, Virginia Beach   000-347229-0129987       2401 Courthouse Dr Bldg 1, Virginia Beach,        WATER/SEWAGE       $       356.00                                                                                               $      400.00
               VIRGINIA BEACH, VA, 23452                                                                      VA, 23456-9018
    190        2671 VIA DE LA VALLE, DEL MAR, CA,   City Treasurer-Public Utilitie   610000048041             Customer Care Center PO Box 129020, San           WATER/SEWAGE       $        75.00                                                                                               $      100.00
               92014                                                                                          Diego, CA, 92112-9020
    420        12004 CARMEL MOUNTAIN RD, SAN        City Treasurer-Public Utilitie   610000010562             Customer Care Center PO Box 129020, San           WATER/SEWAGE       $        60.00                                                                                               $      100.00
               DIEGO, CA, 92128                                                                               Diego, CA, 92112-9020
    344        1750 APPLE GLEN BLVD, FORT           City Utilities (Fort Wayne, IN   010477700031629          PO Box 4632 0, CAROL STREAM, IL, 60197-           WATER/SEWAGE       $        83.00                                                                                               $      100.00
               WAYNE, IN, 46804                                                                               4632
    786        4224 COLDWATER RD, FORT WAYNE,       City Utilities (Fort Wayne, IN   010477800480142          PO Box 4632 0, CAROL STREAM, IL, 60197-           WATER/SEWAGE       $        65.00                                                                                               $      100.00
               IN, 46805                                                                                      4632
    455        3110 S GLENSTONE AVE,                City Utilities of Springfield,   5696000040               P.O. Box 551 0, Springfield, MO, 65801-0551       ELECTRIC           $       786.00                                                                                               $      800.00
               SPRINGFIELD, MO, 65804
    1003       2300 E. HIGHLAND DR. STE. A,         City Water & Light (CWL)         1226074                  P.O. Box 1289 0, Jonesboro, AR, 72403-1289 ELECTRIC                  $       300.00                                                                                               $      300.00
               JONESBORO, AR, 72401




                                                                                                                                                  Page 18 of 77
                                                        Case 20-30805-KRH                            Doc 14 Filed 02/17/20 Entered 02/17/20 16:06:48                                                                         Desc Main
                                                                                                           Document    Page 60 of 118

                                                                                                                                                                                                                                                                                                   Proposed
                                                                                                                                                                                                                                    Surety Bond Limit
                                                                                     Account Number(s) (if                                                                   Average 14 Days                                                                  Cash Deposit    Letter of Credit     Adequate
Store Number              Store Address                      Provider / Company                                            Utility Address                      Service(s)                     Surety Bond #     Surety Name         of Liability (Pro-
                                                                                           known)                                                                                Spend                                                                          Amount            Amont            Assurance
                                                                                                                                                                                                                                           rated)
                                                                                                                                                                                                                                                                                                    Deposit
    889        2691 VETERANS PKWY, SPRINGFIELD,    City Water Light & Power, Spri   00080445-126221180       300 S 7th St Rm 101 Attn: Cashier's Office, ELECTRIC            $       853.00                                                                                                      $      900.00
               IL, 62704                                                                                     Springfield, IL, 62757-0001
    422        11211 SE 82ND AVE, HAPPY VALLEY,    Clackamas River Water            016102-06                P.O. Box 2439 0, Clackamas, OR, 97015-2439 WATER/SEWAGE         $        23.00                                                                                                      $         -
               OR, 97086
    1559       16525 SOUTH EAST MILL PLAIN         Clark Public Utilities           7178-164-5               P.O. Box 8989 0, VANCOUVER, WA, 98668-       ELECTRIC           $       322.00                                                                                                      $      300.00
               BOULEVARD, VANCOUVER, WA,                                                                     8989
               98684
    845        2819 WILMA RUDOLPH BLVD STE A,      Clarksville Department of Elec   96318-001                PO Box 31449 0, CLARKSVILLE, TN, 37040-   ELECTRIC              $       738.00 5940897            Safeco Ins. Co. of   $        3,020.00                                            $         -
               CLARKSVILLE, TN, 37040                                                                        0025                                                                                              Am.
    845        2819 WILMA RUDOLPH BLVD STE A,      Clarksville Gas & Water Depart   004-8157.300             2215 Madison St 0, CLARKSVILLE, TN, 37043 GAS                   $       162.00                                                                                                      $      200.00
               CLARKSVILLE, TN, 37040
    375        66 PARK PLACE, COVINGTON, LA,       Cleco Power LLC                  200001188081             1010 W Mockingbird Ln Lockbox 660228,        ELECTRIC           $       658.00                                                                                                      $      700.00
               70433                                                                                         FirstData-Remitco, DALLAS, TX, 75247

    1682       690 TOWN CENTER PKWY, SLIDELL,      Cleco Power LLC                  200002029797             1010 W Mockingbird Ln Lockbox 660228,        ELECTRIC           $       661.00 22052687           Liberty Mutual       $        1,230.00                                            $         -
               LA, 70458                                                                                     FirstData-Remitco, DALLAS, TX, 75247                                                              Insurance Co.

    169        304 CLIFTON PARK CENTER RD,        Clifton Park Water Authority      290140-IR                PO BOX 1446 0, CLIFTON PARK, NY, 12065       WATER/SEWAGE       $        13.00                                                                                                      $         -
               CLIFTON PARK, NY, 12065
    892        8801 UNIVERSITY AVE BLDG F, CLIVE, Clive Water Department            2-14600-00               1900 NW 114th Street 0, Clive, IA, 50325-    WATER/SEWAGE       $        63.00                                                                                                      $      100.00
               IA, 50325                                                                                     7077
    1646       1855 PALM BEACH LAKES BLVD SUITE CLPF-Marketplace LLC                702217                   PO Box 32038 0, New York, NY, 10087-9468     WATER/SEWAGE       $       112.00                                                                                                      $      100.00
               B05, WEST PALM BEACH, FL, 33401

    1267       72359 HIGHWAY 111, PALM DESERT,     Coachella Valley Water Distric   281835-741240            P.O. Box 5000 0, Coachella, CA, 92236-5000 WATER/SEWAGE         $        43.00                                                                                                      $         -
               CA, 92260
     83        1401 JOHNSON FERRY RD SUITE 172,    Cobb EMC                         293632004                PO Box 105082 0, Atlanta, GA, 30348-5082     ELECTRIC           $       556.00                                                               $           15.00                      $      500.00
               MARIETTA, GA, 30062
    1663       815 ERNEST W BARRETT PKWY NW        Cobb EMC                         214660001                PO Box 105082 0, Atlanta, GA, 30348-5082     ELECTRIC           $       834.00                                                                                                      $      800.00
               #150, KENNESAW, GA, 30144
    1463       1424 TEXAS AVENUE SOUTH,            College Station Utilities - TX   265361-160614            P.O. Box 10230 Utility Customer Services,    ELECTRIC           $      1,209.00                                                                                                     $    1,200.00
               COLLEGE STATION, TX, 77840                                                                    College Station, TX, 77842-0230

    1297       1685 BRIARGATE PKWY STE 311,        Colorado Springs Utilities       7451 4493 61             PO Box 340 0, Colorado Springs, CO, 80901    ELECTRIC           $       600.00                                                                                                      $      600.00
               COLORADO SPRINGS, CO, 80920
    1306       3030 NEW CENTER POINT,              Colorado Springs Utilities       4272 5597 20             PO Box 340 0, Colorado Springs, CO, 80901    ELECTRIC           $       744.00                                                                                                      $      700.00
               COLORADO SPRINGS, CO, 80922
    331        1900 PAVILLION WAY, LEXINGTON,      Columbia Gas of Kentucky         10607661 002 000 4       PO Box 4660 0, CAROL STREAM, IL, 60197-      GAS                $       114.00                                                                                                      $      100.00
               KY, 40509                                                                                     4660
    432        4001 NICHOLASVILLE RD,              Columbia Gas of Kentucky         10607661 001 000 5       PO Box 4660 0, CAROL STREAM, IL, 60197-      GAS                $       116.00                                                                                                      $      100.00
               LEXINGTON, KY, 40503                                                                          4660
    1661       7800 JOHN DAVIS DR STE 200,         Columbia Gas of Kentucky         10607661 005 000 1       PO Box 4660 0, CAROL STREAM, IL, 60197-      GAS                $        69.00                                                                                                      $      100.00
               FRANKFORT, KY, 40601                                                                          4660
    424        17730 GARLAND GROH BLVD,            Columbia Gas of Maryland         15476244 001 000 8       PO BOX 742519 0, Cincinnati, OH, 45274-      GAS                $       126.00                                                                                                      $      100.00
               HAGERSTOWN, MD, 21740                                                                         2519
    486        1282 WASHINGTON ST, HANOVER,        Columbia Gas of Massachusetts    765-412-003-9            PO BOX 742514 @ NiSource, Inc, Cincinnati,   GAS                $       201.00                                                                                                      $      200.00
               MA, 2339                                                                                      OH, 45274-2514
    527        145 HIGHLAND AVE, SEEKONK, MA,      Columbia Gas of Massachusetts    237-022-009-0            PO BOX 742514 @ NiSource, Inc, Cincinnati,   GAS                $       188.00                                                                                                      $      200.00
               2771                                                                                          OH, 45274-2514
    1487       133 TURNPIKE STREET, NORTH          Columbia Gas of Massachusetts    538-414-005-9            PO BOX 742514 @ NiSource, Inc, Cincinnati,   GAS                $       268.00                                                                                                      $      300.00
               ANDOVER, MA, 1845                                                                             OH, 45274-2514
    1693       249 HARTFORD AVE B, BELLINGHAM,     Columbia Gas of Massachusetts    681-997-001-2            PO BOX 742514 @ NiSource, Inc, Cincinnati,   ELECTRIC           $       100.00                                                                                                      $      100.00
               MA, 2019                                                                                      OH, 45274-2514
     91        5020 MILAN RD, SANDUSKY, OH,        Columbia Gas of Ohio             13537431 001 000 1       PO Box 4629 0, CAROL STREAM, IL, 60197-      GAS                $       232.00                                                                                                      $      200.00
               44870                                                                                         4629
    232        5203 MONROE ST, TOLEDO, OH,         Columbia Gas of Ohio             11302693 001 000 4       PO Box 4629 0, CAROL STREAM, IL, 60197-      GAS                $       258.00                                                                                                      $      300.00
               43623                                                                                         4629
    543        3970 MORSE CROSSING, COLUMBUS,      Columbia Gas of Ohio             15340549 003 000 3       PO Box 4629 0, CAROL STREAM, IL, 60197-      GAS                $        95.00                                                                                                      $      100.00
               OH, 43219                                                                                     4629
    1015       1949 TIFFIN AVE SUITE 4, FINDLAY,   Columbia Gas of Ohio             11911141 004 000 3       PO Box 4629 0, CAROL STREAM, IL, 60197-      GAS                $       122.00                                                                                                      $      100.00
               OH, 45840                                                                                     4629




                                                                                                                                              Page 19 of 77
                                                        Case 20-30805-KRH                          Doc 14 Filed 02/17/20 Entered 02/17/20 16:06:48                                                                       Desc Main
                                                                                                         Document    Page 61 of 118

                                                                                                                                                                                                                                                                                          Proposed
                                                                                                                                                                                                                                Surety Bond Limit
                                                                                   Account Number(s) (if                                                                 Average 14 Days                                                              Cash Deposit   Letter of Credit     Adequate
Store Number             Store Address                      Provider / Company                                           Utility Address                    Service(s)                     Surety Bond #     Surety Name         of Liability (Pro-
                                                                                         known)                                                                              Spend                                                                      Amount           Amont            Assurance
                                                                                                                                                                                                                                       rated)
                                                                                                                                                                                                                                                                                           Deposit
    1052       50850 VALLEY CENTRE BLVD, SAINT     Columbia Gas of Ohio           15801932 001 000 4       PO Box 4629 0, CAROL STREAM, IL, 60197-    GAS                $       378.00                                                                                                 $      400.00
               CLAIRSVILLE, OH, 43950                                                                      4629
    1228       35948 DETROIT ROAD, AVON, OH,       Columbia Gas of Ohio           15801932 002 000 3       PO Box 4629 0, CAROL STREAM, IL, 60197-    GAS                $       134.00                                                                                                 $      100.00
               44011                                                                                       4629
    1337       18094 ROYALTON ROAD,                Columbia Gas of Ohio           12917033 002 000 6       PO Box 4629 0, CAROL STREAM, IL, 60197-    GAS                $       231.00                                                                                                 $      200.00
               STRONGSVILLE, OH, 44136                                                                     4629
    1406       6672 SAWMILL RD, COLUMBUS, OH,      Columbia Gas of Ohio           15340549 004 000 2       PO Box 4629 0, CAROL STREAM, IL, 60197-    GAS                $       190.00                                                                                                 $      200.00
               43235                                                                                       4629
    1557       4959 GRANDE SHOPS AVENUE,           Columbia Gas of Ohio           12708286 002 000 4       PO Box 4629 0, CAROL STREAM, IL, 60197-    GAS                $        78.00                                                                                                 $      100.00
               MEDINA, OH, 44256                                                                           4629
    1673       1440 SPRING MEADOWS DR,             Columbia Gas of Ohio           13537431 002 000 0       PO Box 4629 0, CAROL STREAM, IL, 60197-    GAS                $       184.00                                                                                                 $      200.00
               HOLLAND, OH, 43528                                                                          4629
    517        422 EISENHOWER DR, HANOVER, PA,     Columbia Gas of Pennsylvania   13478535 004 000 0       PO Box 70285 0, Philadelphia, PA, 19176-   GAS                $       104.00                                                                                                 $      100.00
               17331                                                                                       0285
    1121       135 WAGNER ROAD, MONACA, PA,        Columbia Gas of Pennsylvania   13478535 007 000 7       PO Box 70285 0, Philadelphia, PA, 19176-   GAS                $        95.00                                                                                                 $      100.00
               15061                                                                                       0285
    1190       351 WASHINGTON ROAD,                Columbia Gas of Pennsylvania   13478535 008 000 6       PO Box 70285 0, Philadelphia, PA, 19176-   GAS                $       105.00                                                                                                 $      100.00
               WASHINGTON, PA, 15301                                                                       0285
    1583       1775 N HIGHLAND ROAD, UPPER ST      Columbia Gas of Pennsylvania   18972420 001 000 7       PO Box 70285 0, Philadelphia, PA, 19176-   GAS                $        94.00                                                                                                 $      100.00
               CLAIR, PA, 15241                                                                            0285
    1588       221 PATRIOT LANE, STATE COLLEGE,    Columbia Gas of Pennsylvania   18972420 003 000 5       PO Box 70285 0, Philadelphia, PA, 19176-   GAS                $        58.00                                                                                                 $      100.00
               PA, 16803                                                                                   0285
    1611       2975 CONCORD RD, YORK, PA, 17402    Columbia Gas of Pennsylvania   18972420 004 000 4       PO Box 70285 0, Philadelphia, PA, 19176-   GAS                $        87.00                                                                                                 $      100.00
                                                                                                           0285
    369        3071 PLANK RD, FREDERICKSBURG,      Columbia Gas of Virginia       13864619 001 000 7       PO BOX 742529 0, Cincinnati, OH, 45274-    GAS                $       110.00                                                                                                 $      100.00
               VA, 22401                                                                                   2529
    792        4140 PORTSMOUTH BLVD,               Columbia Gas of Virginia       13450330 001 000 9       PO BOX 742529 0, Cincinnati, OH, 45274-    GAS                $        88.00                                                                                                 $      100.00
               CHESAPEAKE, VA, 23321                                                                       2529
    1107       4024-B WARDS ROAD, LYNCHBURG,       Columbia Gas of Virginia       15858887 001 000 4       PO BOX 742529 0, Cincinnati, OH, 45274-    GAS                $        92.00                                                                                                 $      100.00
               VA, 24502                                                                                   2529
    1114       4572 COMMONWEALTH CENTER            Columbia Gas of Virginia       13868860 003 000 0       PO BOX 742529 0, Cincinnati, OH, 45274-    GAS                $        51.00                                                                                                 $      100.00
               PKWY, MIDLOTHIAN, VA, 23112                                                                 2529
    1145       11401 MIDLOTHIAN TURNPIKE,          Columbia Gas of Virginia       13868860 004 000 9       PO BOX 742529 0, Cincinnati, OH, 45274-    GAS                $        61.00                                                                                                 $      100.00
               RICHMOND, VA, 23235                                                                         2529
    1427       13261 GATEWAY CENTER DRIVE,         Columbia Gas of Virginia       13868860 005 000 8       PO BOX 742529 0, Cincinnati, OH, 45274-    GAS                $        71.00                                                                                                 $      100.00
               GAINESVILLE, VA, 20155                                                                      2529
    1479       729 SOUTHPARK BOULEVARD,            Columbia Gas of Virginia       13868860 006 000 7       PO BOX 742529 0, Cincinnati, OH, 45274-    GAS                $        32.00                                                                                                 $         -
               COLONIAL HEIGHTS, VA, 23834                                                                 2529
    1495       1250 STAFFORD MARKET PLACE,         Columbia Gas of Virginia       13868860 007 000 6       PO BOX 742529 0, Cincinnati, OH, 45274-    GAS                $        58.00                                                                                                 $      100.00
               STAFFORD, VA, 22556                                                                         2529
    543        3970 MORSE CROSSING, COLUMBUS,      Columbus - City Treasurer      350270-1154457           PO Box 182882 Sewer and Water Services,    WATER/SEWAGE       $        97.00                                                                                                 $      100.00
               OH, 43219                                                                                   Columbus, OH, 43218-2882
    144        1660 NORTH STATE RTE 50,            Com Ed                         1277022000               PO Box 6111 0, CAROL STREAM, IL, 60197-    ELECTRIC           $       433.00 22224502           Liberty Mutual       $        2,400.43                                       $         -
               BOURBONNAIS, IL, 60914                                                                      6111                                                                                            Insurance Co.
    400        1143 WEST LAKE ST, OAK PARK, IL,    Com Ed                         5889008016               PO Box 6111 0, CAROL STREAM, IL, 60197-    ELECTRIC           $       488.00 22224502           Liberty Mutual       $        2,400.43                                       $         -
               60301                                                                                       6111                                                                                            Insurance Co.
    593        5637 WEST TOUHY AVE, NILES, IL,     Com Ed                         2624148001               PO Box 6111 0, CAROL STREAM, IL, 60197-    ELECTRIC           $       595.00 22224502           Liberty Mutual       $        2,400.43                                       $         -
               60714                                                                                       6111                                                                                            Insurance Co.
    611        4362 EAST NEW YORK, AURORA, IL,     Com Ed                         8768258008               PO Box 6111 0, CAROL STREAM, IL, 60197-    ELECTRIC           $       545.00 22224502           Liberty Mutual       $        2,400.43                                       $         -
               60504                                                                                       6111                                                                                            Insurance Co.
    745        3064 PLAINFIELD RD, JOLIET, IL,     Com Ed                         8868351006               PO Box 6111 0, CAROL STREAM, IL, 60197-    ELECTRIC           $       565.00 22224502           Liberty Mutual       $        2,400.43                                       $         -
               60435                                                                                       6111                                                                                            Insurance Co.
    854        9820 RIDGELAND, CHICAGO RIDGE,      Com Ed                         1779010008               PO Box 6111 0, CAROL STREAM, IL, 60197-    ELECTRIC           $       618.00 22224502           Liberty Mutual       $        2,400.43                                       $         -
               IL, 60415                                                                                   6111                                                                                            Insurance Co.
    887        6325 EAST STATE ST, ROCKFORD, IL,   Com Ed                         2222072006               PO Box 6111 0, CAROL STREAM, IL, 60197-    ELECTRIC           $       655.00 22224502           Liberty Mutual       $        2,400.43                                       $         -
               61108                                                                                       6111                                                                                            Insurance Co.
    1068       2371 SYCAMORE RD #2371, DEKALB,     Com Ed                         3131090020               PO Box 6111 0, CAROL STREAM, IL, 60197-    ELECTRIC           $       413.00 22224502           Liberty Mutual       $        2,400.43                                       $         -
               IL, 60115                                                                                   6111                                                                                            Insurance Co.
    1098       20530 N RAND RD SUITE 136, DEER     Com Ed                         2281054011               PO Box 6111 0, CAROL STREAM, IL, 60197-    ELECTRIC           $       569.00 22224502           Liberty Mutual       $        2,400.43                                       $         -
               PARK, IL, 60010                                                                             6111                                                                                            Insurance Co.
    1148       358 RANDALL ROAD, SOUTH ELGIN,      Com Ed                         1911162010               PO Box 6111 0, CAROL STREAM, IL, 60197-    ELECTRIC           $       382.00 6206684            Safeco Ins. Co. of   $        2,345.00                                       $         -
               IL, 60177                                                                                   6111                                                                                            Am.




                                                                                                                                           Page 20 of 77
                                                        Case 20-30805-KRH                             Doc 14 Filed 02/17/20 Entered 02/17/20 16:06:48                                                                       Desc Main
                                                                                                            Document    Page 62 of 118

                                                                                                                                                                                                                                                                                             Proposed
                                                                                                                                                                                                                                   Surety Bond Limit
                                                                                      Account Number(s) (if                                                                 Average 14 Days                                                              Cash Deposit   Letter of Credit     Adequate
Store Number             Store Address                       Provider / Company                                             Utility Address                    Service(s)                     Surety Bond #     Surety Name         of Liability (Pro-
                                                                                            known)                                                                              Spend                                                                      Amount           Amont            Assurance
                                                                                                                                                                                                                                          rated)
                                                                                                                                                                                                                                                                                              Deposit
    1155       2328 N RICHMOND RD, MCHENRY, IL,     Com Ed                           2395136073               PO Box 6111 0, CAROL STREAM, IL, 60197-     ELECTRIC          $       415.00 22224502           Liberty Mutual       $        2,400.43                                       $          -
               60050                                                                                          6111                                                                                            Insurance Co.
    1261       2331 WILLOW ROAD, GLENVIEW, IL,      Com Ed                           2096162008               PO Box 6111 0, CAROL STREAM, IL, 60197-     ELECTRIC          $       556.00                                                                                                 $      600.00
               60025                                                                                          6111
    1317       718 SOUTH RANDALL ROAD,              Com Ed                           1884009028               PO Box 6111 0, CAROL STREAM, IL, 60197-     ELECTRIC          $       510.00                                                                                                 $      500.00
               ALGONQUIN, IL, 60102                                                                           6111
    1526       3062 W. RT 60, MUNDELEIN, IL,        Com Ed                           0615049057               PO Box 6111 0, CAROL STREAM, IL, 60197-     ELECTRIC          $       592.00 22224502           Liberty Mutual       $        2,400.43                                       $          -
               60060                                                                                          6111                                                                                            Insurance Co.
    1540       15150 SOUTH LA GRANGE RD,            Com Ed                           1143457006               PO Box 6111 0, CAROL STREAM, IL, 60197-     ELECTRIC          $       759.00 22224502           Liberty Mutual       $        2,400.43                                       $          -
               ORLAND PARK, IL, 60462                                                                         6111                                                                                            Insurance Co.
    1608       1116 W BOUGHTON RD,                  Com Ed                           8654787076               PO Box 6111 0, CAROL STREAM, IL, 60197-     ELECTRIC          $       726.00 22224502           Liberty Mutual       $        2,400.43                                       $          -
               BOLINGBROOK, IL, 60440                                                                         6111                                                                                            Insurance Co.
    1630       2155 WEST 22ND ST, OAK BROOK, IL,    Com Ed                           8246144023               PO Box 6111 0, CAROL STREAM, IL, 60197-     ELECTRIC          $       920.00 22036829           Liberty Mutual       $        2,120.00                                       $          -
               60523                                                                                          6111                                                                                            Insurance Co.
    1631       701 N MILWAUKEE AVE STE 302,         Com Ed                           1864819028               PO Box 6111 0, CAROL STREAM, IL, 60197-     ELECTRIC          $       793.00 22224502           Liberty Mutual       $        2,400.43                                       $          -
               VERNON HILLS, IL, 60061                                                                        6111                                                                                            Insurance Co.
    1649       110 DANADA SQ.W., WHEATON, IL,       Com Ed                           6246138087               PO Box 6111 0, CAROL STREAM, IL, 60197-     ELECTRIC          $       943.00 22224502           Liberty Mutual       $        2,400.43                                       $          -
               60189                                                                                          6111                                                                                            Insurance Co.
    1650       2520 US HIGHWAY 34, OSWEGO, IL,      Com Ed                           0150126140               PO Box 6111 0, CAROL STREAM, IL, 60197-     ELECTRIC          $       687.00 22224502           Liberty Mutual       $        2,400.43                                       $          -
               60543                                                                                          6111                                                                                            Insurance Co.
    1660       7320 191ST STREET SUITE 39, TINLEY   Com Ed                           4455160053               PO Box 6111 0, CAROL STREAM, IL, 60197-     ELECTRIC          $       678.00 22224502           Liberty Mutual       $        2,400.43                                       $          -
               PARK, IL, 60487                                                                                6111                                                                                            Insurance Co.
    1665       1574 N KINGSBURY ST UNIT A,          Com Ed                           0318113110               PO Box 6111 0, CAROL STREAM, IL, 60197-     ELECTRIC          $       832.00 22051323           Liberty Mutual       $        2,730.00                                       $          -
               CHICAGO, IL, 60642                                                                             6111                                                                                            Insurance Co.
    1685       360 W ARMY TRAIL RD,                 Com Ed                           6507524045               PO Box 6111 0, CAROL STREAM, IL, 60197-     ELECTRIC          $       656.00 22052693           Liberty Mutual       $        1,410.00                                       $          -
               BLOOMINGDALE, IL, 60108                                                                        6111                                                                                            Insurance Co.
    1688       1522 E GOLF RD, SCHAUMBURG, IL,      Com Ed                           3570098040               PO Box 6111 0, CAROL STREAM, IL, 60197-     ELECTRIC          $       572.00 22052643           Safeco Ins. Co. of   $        2,005.00                                       $          -
               60173                                                                                          6111                                                                                            Am.
 689, 1256     Various                              COMCAST                          N/A                      PO BOX 3005, SOUTHEASTERN, PA, 19398-       TELECOM           $       183.00                                                                                                 $      200.00
                                                                                                              3005
    1159       803 LANCASTER DR NE, SALEM, OR,      COMCAST BUSINESS                 N/A                      PO BOX 60533, CITY OF INDUSTRY, CA,         TELECOM           $       175.00                                                                                                 $      200.00
               97301                                                                                          91716-0533
    1005       525 BYPASS 72 NW SUITE C,            Commissioners of Public Wks -    067-0026-01              PO BOX 549 0, GREENWOOD, SC, 29648          ELECTRIC          $       396.00                                                                                                 $      400.00
               GREENWOOD, SC, 29649
    1319       424 AZALEA SQUARE BLVD,              Commissioners of Public Works-   48524                    PO Box 63070 0, Charlotte, NC, 28263-3070   WATER/SEWAGE      $        82.00                                                                                                 $      100.00
               SUMMERVILLE, SC, 29483
    246        792 BEDFORD ROAD, BEDFORD            Con Edison                       57-7310-0048-0001-3      390 WEST ROUTE 59 Attn: Payment           ELECTRIC            $       763.00                                                                                                 $      800.00
               HILLS, NY, 10507                                                                               Processing, SPRING VALLEY, NY, 10977-5300

    446        3125 E MAIN ST, MOHEGAN LAKE,        Con Edison                       58-8916-0581-2001-2      390 WEST ROUTE 59 Attn: Payment           ELECTRIC            $       950.00                                                                                                 $      900.00
               NY, 10547                                                                                      Processing, SPRING VALLEY, NY, 10977-5300

    680        499 TARRYTOWN RD, WHITE PLAINS, Con Edison                            55-5858-2615-0201-7      390 WEST ROUTE 59 Attn: Payment           ELECTRIC            $      1,167.00                                                                                                $     1,200.00
               NY, 10607                                                                                      Processing, SPRING VALLEY, NY, 10977-5300

    690        1329 BOSTON POST RD,                 Con Edison                       55-5716-0764-0005-0      390 WEST ROUTE 59 Attn: Payment           ELECTRIC            $       825.00                                                                                                 $      800.00
               LARCHMONT, NY, 10538                                                                           Processing, SPRING VALLEY, NY, 10977-5300

    1567       191 - 24 NORTHERN BLVD,              Con Edison                       23-3774-4088-3405-8      390 WEST ROUTE 59 Attn: Payment           ELECTRIC            $      1,400.00                                                                                                $     1,400.00
               FLUSHING, NY, 11358                                                                            Processing, SPRING VALLEY, NY, 10977-5300

    1567       191 - 24 NORTHERN BLVD,              Con Edison                       23-3774-4088-3405-8      390 WEST ROUTE 59 Attn: Payment           GAS                 $        46.00                                                                                                 $          -
               FLUSHING, NY, 11358                                                                            Processing, SPRING VALLEY, NY, 10977-5300

    1582       2146 BARTOW AVENUE, BRONX, NY, Con Edison                             30-2173-5499-2001-5      390 WEST ROUTE 59 Attn: Payment           ELECTRIC            $      1,648.00                                                                                                $     1,600.00
               10475                                                                                          Processing, SPRING VALLEY, NY, 10977-5300

    1596       2468 CENTRAL PARK AVE, YONKERS, Con Edison                            51-1013-0265-0004-6      390 WEST ROUTE 59 Attn: Payment           ELECTRIC            $      1,626.00                                                                                                $     1,600.00
               NY, 10710                                                                                      Processing, SPRING VALLEY, NY, 10977-5300




                                                                                                                                              Page 21 of 77
                                                         Case 20-30805-KRH                              Doc 14 Filed 02/17/20 Entered 02/17/20 16:06:48                                                                   Desc Main
                                                                                                              Document    Page 63 of 118

                                                                                                                                                                                                                                                                                         Proposed
                                                                                                                                                                                                                               Surety Bond Limit
                                                                                      Account Number(s) (if                                                                 Average 14 Days                                                          Cash Deposit   Letter of Credit     Adequate
Store Number              Store Address                      Provider / Company                                             Utility Address                    Service(s)                     Surety Bond #     Surety Name     of Liability (Pro-
                                                                                            known)                                                                              Spend                                                                  Amount           Amont            Assurance
                                                                                                                                                                                                                                      rated)
                                                                                                                                                                                                                                                                                          Deposit
    1609       427 BOSTON POST RD, PORT             Con Edison                       54-4701-0273-1405-9      390 WEST ROUTE 59 Attn: Payment           ELECTRIC            $      1,269.00                                                                                            $     1,300.00
               CHESTER, NY, 10573                                                                             Processing, SPRING VALLEY, NY, 10977-5300

    1609       427 BOSTON POST RD, PORT             Con Edison                       54-4701-0273-1405-9      390 WEST ROUTE 59 Attn: Payment           GAS                 $       132.00                                                                                             $      100.00
               CHESTER, NY, 10573                                                                             Processing, SPRING VALLEY, NY, 10977-5300

    1614       410 GATEWAY DRIVE BOX 1 UNIT 8,      Con Edison                       65-5376-0915-2401-9      390 WEST ROUTE 59 Attn: Payment           ELECTRIC            $      1,547.00                                                                                            $     1,500.00
               BROOKLYN, NY, 11239                                                                            Processing, SPRING VALLEY, NY, 10977-5300

    1616       2385 RICHMOND AVE, STATEN            Con Edison                       70-0650-4045-3001-1      390 WEST ROUTE 59 Attn: Payment           ELECTRIC            $      1,422.00                                                                                            $     1,400.00
               ISLAND, NY, 10314                                                                              Processing, SPRING VALLEY, NY, 10977-5300

    1056       975 BALTIMORE PIKE, GLEN MILLS,      Concord Township Sewer Dept-Se   2308                     PO Box 95000 0, Philadelphia, PA, 19195-   WATER/SEWAGE       $       109.00                                                                                             $      100.00
               PA, 19342                                                                                      4970
    698        2661 BERLIN TURNPIKE,                Connecticut Natural Gas Corp (   040-0010412-8190         PO Box 847820 0, Boston, MA, 02284-7820    GAS                $       188.00                                                                                             $      200.00
               NEWINGTON, CT, 6111
    802        385 WEST MAIN ST UNIT A, AVON,       Connecticut Natural Gas Corp (   040-0010417-1943         PO Box 847820 0, Boston, MA, 02284-7820    GAS                $       195.00                                                                                             $      200.00
               CT, 6001
    1130       2838 MAIN STREET, GLASTONBURY,       Connecticut Natural Gas Corp (   040-0010801-0709         PO Box 847820 0, Boston, MA, 02284-7820    GAS                $       217.00                                                                                             $      200.00
               CT, 6033
    1330       12760 RIVERDALE BLVD, COON           Connexus Energy                  668212-272673            P.O. Box 1808 0, Minneapolis, MN, 55480-   ELECTRIC           $       531.00                                                                                             $      500.00
               RAPIDS, MN, 55448                                                                              1808
    1162       1169 NIMMO PARKWAY SUITE 218,        Conservice                       14651602                 PO BOX 4718 0, LOGAN, UT, 84323-4718       WATER/SEWAGE       $       215.00                                                                                             $      200.00
               VIRGINIA BEACH, VA, 23456
    1293       1232 GREENBRIER PARKWAY,             Conservice                       18707831                 PO BOX 4718 0, LOGAN, UT, 84323-4718       WATER/SEWAGE       $        24.00                                                                                             $          -
               CHESAPEAKE, VA, 23320
    1162       1169 NIMMO PARKWAY SUITE 218,        Conservice - 4718                14651602                 PO BOX 4718 0, LOGAN, UT, 84323-4718       WATER/SEWAGE       $       207.00                                                                                             $      200.00
               VIRGINIA BEACH, VA, 23456
    1293       1232 GREENBRIER PARKWAY,             Conservice - 4718                18707831                 PO BOX 4718 0, LOGAN, UT, 84323-4718       WATER/SEWAGE       $        22.00                                                                                             $          -
               CHESAPEAKE, VA, 23320
 1321, 1443    Various                              CONSOLIDATED COMMUNICATIONS      N/A                      PO BOX 66523, SAINT LOUIS, MO, 63166-      TELECOM            $       202.00                                                                                             $      200.00
                                                                                                              6523
    886        14748 EAST INDIANA, SPOKANE, WA,     Consolidated Irrigation Dist #   8162.0                   120 N Greenacres Rd. 0, Greenacres, WA,    WATER/SEWAGE       $        29.00                                                                                             $          -
               99216                                                                                          99016
    1387       14105 WEST COLFAX DRIVE,             Consolidated Mutual Water        03222770-01              P.O. Box 150068 0, Lakewood, CO, 80215     WATER/SEWAGE       $       336.00                                                                                             $      300.00
               LAKEWOOD, CO, 80401
    101        1556 MARTIN LUTHER KING BLVD,        Consolidated Waterworks Distri   01-XX-XXXXXXX            P.O. Box 630 0, Houma, LA, 70361           WATER/SEWAGE       $        14.00                                                                                             $          -
               HOUMA, LA, 70360
     34        8140 RITCHIE HWY, PASADENA, MD,      Constellation NewEnergy/4640     1553551                  PO Box 4640 BANK OF AMERICA LOCKBOX        ELECTRIC           $       394.00 22224501           Liberty Mutual   $        5,909.09                                       $          -
               21122                                                                                          SERVICE, CAROL STREAM, IL, 60197-4640                                                           Insurance Co.

    120        4410 MITCHELLVILLE RD, BOWIE,        Constellation NewEnergy/4640     1553553                  PO Box 4640 BANK OF AMERICA LOCKBOX        ELECTRIC           $       249.00 22224501           Liberty Mutual   $        5,909.09                                       $          -
               MD, 20716                                                                                      SERVICE, CAROL STREAM, IL, 60197-4640                                                           Insurance Co.

    162        405 NORTH CENTER ST SUITE 13,        Constellation NewEnergy/4640     1553554                  PO Box 4640 BANK OF AMERICA LOCKBOX        ELECTRIC           $       425.00 22224501           Liberty Mutual   $        5,909.09                                       $          -
               WESTMINSTER, MD, 21157                                                                         SERVICE, CAROL STREAM, IL, 60197-4640                                                           Insurance Co.

    218        8165-A HONEYGO BLVD,                 Constellation NewEnergy/4640     1553555                  PO Box 4640 BANK OF AMERICA LOCKBOX        ELECTRIC           $       424.00 22224501           Liberty Mutual   $        5,909.09                                       $          -
               NOTTINGHAM, MD, 21236                                                                          SERVICE, CAROL STREAM, IL, 60197-4640                                                           Insurance Co.

    290        615 BEL AIR ROAD SUITE U, BEL AIR,   Constellation NewEnergy/4640     1553556                  PO Box 4640 BANK OF AMERICA LOCKBOX        ELECTRIC           $       369.00 22224501           Liberty Mutual   $        5,909.09                                       $          -
               MD, 21014                                                                                      SERVICE, CAROL STREAM, IL, 60197-4640                                                           Insurance Co.

    532        6131 COLUMBIA CROSSING CIRCLE        Constellation NewEnergy/4640     1553557                  PO Box 4640 BANK OF AMERICA LOCKBOX        GAS                $       329.00 22224501           Liberty Mutual   $        5,909.09                                       $          -
               SUITE T-4, COLUMBIA, MD, 21045                                                                 SERVICE, CAROL STREAM, IL, 60197-4640                                                           Insurance Co.

    596        2335 DIXWELL AVE, HAMDEN, CT,        Constellation NewEnergy/4640     3458680                  PO Box 4640 BANK OF AMERICA LOCKBOX        ELECTRIC           $       366.00 22224501           Liberty Mutual   $        5,909.09                                       $          -
               6514                                                                                           SERVICE, CAROL STREAM, IL, 60197-4640                                                           Insurance Co.

    650        3401 FORT MEADE ROAD, LAUREL,        Constellation NewEnergy/4640     1553558                  PO Box 4640 BANK OF AMERICA LOCKBOX        ELECTRIC           $       319.00                                                                                             $      300.00
               MD, 20724                                                                                      SERVICE, CAROL STREAM, IL, 60197-4640




                                                                                                                                              Page 22 of 77
                                                        Case 20-30805-KRH                          Doc 14 Filed 02/17/20 Entered 02/17/20 16:06:48                                                                      Desc Main
                                                                                                         Document    Page 64 of 118

                                                                                                                                                                                                                                                                                       Proposed
                                                                                                                                                                                                                             Surety Bond Limit
                                                                                   Account Number(s) (if                                                                  Average 14 Days                                                          Cash Deposit   Letter of Credit     Adequate
Store Number             Store Address                      Provider / Company                                           Utility Address                     Service(s)                     Surety Bond #     Surety Name     of Liability (Pro-
                                                                                         known)                                                                               Spend                                                                  Amount           Amont            Assurance
                                                                                                                                                                                                                                    rated)
                                                                                                                                                                                                                                                                                        Deposit
    890        1809 REISTERSTOWN RD SUITE 103,     Constellation NewEnergy/4640   1553559                  PO Box 4640 BANK OF AMERICA LOCKBOX         ELECTRIC           $       390.00                                                                                             $      400.00
               BALTIMORE, MD, 21208                                                                        SERVICE, CAROL STREAM, IL, 60197-4640

    1390       6600 BALTIMORE NATIONAL PIKE,       Constellation NewEnergy/4640   1553560                  PO Box 4640 BANK OF AMERICA LOCKBOX         ELECTRIC           $       462.00 22224501           Liberty Mutual   $        5,909.09                                       $         -
               CATONSVILLE, MD, 21228                                                                      SERVICE, CAROL STREAM, IL, 60197-4640                                                            Insurance Co.

    1391       1352 MAIN CHAPEL WAY,               Constellation NewEnergy/4640   1553561                  PO Box 4640 BANK OF AMERICA LOCKBOX         ELECTRIC           $       261.00 22224501           Liberty Mutual   $        5,909.09                                       $         -
               GAMBRILLS, MD, 21054                                                                        SERVICE, CAROL STREAM, IL, 60197-4640                                                            Insurance Co.

    1647       118 SHAWAN RD SUITE Y, HUNT         Constellation NewEnergy/4640   4429264                  PO Box 4640 BANK OF AMERICA LOCKBOX         ELECTRIC           $       509.00                                                                                             $      500.00
               VALLEY, MD, 21030                                                                           SERVICE, CAROL STREAM, IL, 60197-4640

    6011       913 OLD PHILADELPHIA ROAD           Constellation NewEnergy/4640   1553562                  PO Box 4640 BANK OF AMERICA LOCKBOX         ELECTRIC           $      6,973.00 22224501          Liberty Mutual   $        5,909.09                                       $    1,100.00
               ABERDEEN MD 21001                                                                           SERVICE, CAROL STREAM, IL, 60197-4640                                                            Insurance Co.

    6012       500 OLD POST RD                     Constellation NewEnergy/4640   4429265                  PO Box 4640 BANK OF AMERICA LOCKBOX         ELECTRIC           $       723.00 22224501           Liberty Mutual   $        5,909.09                                       $         -
               ABERDEEN MD 21001                                                                           SERVICE, CAROL STREAM, IL, 60197-4640                                                            Insurance Co.

    194        31800 WOODWARD AVE, ROYAL           Consumers Energy               100015031691             PO Box 740309 0, Cincinnati, OH, 45274-     GAS                $       200.00                                                                                             $      200.00
               OAK, MI, 48073                                                                              0309
    267        3180 SOUTH AIRPORT RD W,            Consumers Energy               100000223097             PO Box 740309 0, Cincinnati, OH, 45274-     ELECTRIC           $       856.00                                                                                             $      900.00
               TRAVERSE CITY, MI, 49684                                                                    0309
    338        44501 SCHOENHERR, STERLING          Consumers Energy               100029615844             PO Box 740309 0, Cincinnati, OH, 45274-     GAS                $       143.00                                                                                             $      100.00
               HEIGHTS, MI, 48313                                                                          0309
    363        4310 MILLER RD, FLINT, MI, 48507    Consumers Energy               100000138865             PO Box 740309 0, Cincinnati, OH, 45274-     ELECTRIC           $       620.00                                                                                             $      600.00
                                                                                                           0309
    363        4310 MILLER RD, FLINT, MI, 48507    Consumers Energy               100000138865             PO Box 740309 0, Cincinnati, OH, 45274-     GAS                $        86.00                                                                                             $      100.00
                                                                                                           0309
    380        388 JOHN R RD, TROY, MI, 48083      Consumers Energy               100008515882             PO Box 740309 0, Cincinnati, OH, 45274-     GAS                $       188.00                                                                                             $      200.00
                                                                                                           0309
    540        3918 BALDWIN ROAD, AUBURN           Consumers Energy               100021733512             PO Box 740309 0, Cincinnati, OH, 45274-     GAS                $       115.00                                                                                             $      100.00
               HILLS, MI, 48326                                                                            0309
    655        1409 JOE MANN BLVD, MIDLAND,        Consumers Energy               100000352524             PO Box 740309 0, Cincinnati, OH, 45274-     ELECTRIC           $       587.00                                                                                             $      600.00
               MI, 48642                                                                                   0309
    655        1409 JOE MANN BLVD, MIDLAND,        Consumers Energy               100000352524             PO Box 740309 0, Cincinnati, OH, 45274-     GAS                $       138.00                                                                                             $      100.00
               MI, 48642                                                                                   0309
    659        2508 TITTABAWASSEE RD, SAGINAW,     Consumers Energy               100000178929             PO Box 740309 0, Cincinnati, OH, 45274-     ELECTRIC           $      1,107.00                                                                                            $    1,100.00
               MI, 48604                                                                                   0309
    855        3909 ALPINE AVE NW, COMSTOCK        Consumers Energy               100000433985             PO Box 740309 0, Cincinnati, OH, 45274-     ELECTRIC           $       662.00                                                                                             $      700.00
               PARK, MI, 49321                                                                             0309
    1131       647 N MARKET PLACE BLVD,            Consumers Energy               100000093029             PO Box 740309 0, Cincinnati, OH, 45274-     ELECTRIC           $       743.00                                                                                             $      700.00
               LANSING, MI, 48917                                                                          0309
    1131       647 N MARKET PLACE BLVD,            Consumers Energy               100000093029             PO Box 740309 0, Cincinnati, OH, 45274-     GAS                $       105.00                                                                                             $      100.00
               LANSING, MI, 48917                                                                          0309
    1142       2917 PREYDE BLVD, LANSING, MI,      Consumers Energy               100022424905             PO Box 740309 0, Cincinnati, OH, 45274-     GAS                $        68.00                                                                                             $      100.00
               48912                                                                                       0309
    1160       4950 WILSON AVE SW SUITE 30,        Consumers Energy               100000431229             PO Box 740309 0, Cincinnati, OH, 45274-     ELECTRIC           $       767.00                                                                                             $      800.00
               WYOMING, MI, 49418                                                                          0309
    1259       15250 SILVER PARKWAY, FENTON,       Consumers Energy               100000035947             PO Box 740309 0, Cincinnati, OH, 45274-     ELECTRIC           $       789.00                                                                                             $      800.00
               MI, 48430                                                                                   0309
    1307       17955 HAGGERTY ROAD,                Consumers Energy               100028086922             PO Box 740309 0, Cincinnati, OH, 45274-     GAS                $       126.00                                                                                             $      100.00
               NORTHVILLE, MI, 48168                                                                       0309
    1408       1336 SOUTH ROCHESTER ROAD,          Consumers Energy               100005768344             PO Box 740309 0, Cincinnati, OH, 45274-     GAS                $       434.00                                                                                             $      400.00
               ROCHESTER HILLS, MI, 48307                                                                  0309
    1513       5130 WEST MAIN STREET,              Consumers Energy               100012351977             PO Box 740309 0, Cincinnati, OH, 45274-     ELECTRIC           $      1,110.00                                                                                            $    1,100.00
               KALAMAZOO, MI, 49009                                                                        0309
    1577       9524 VILLAGE PLACE BLVD.,           Consumers Energy               1000 6252 3822           PO Box 740309 0, Cincinnati, OH, 45274-     GAS                $       103.00                                                                                             $      100.00
               BRIGHTON, MI, 48116                                                                         0309
    397        751 UNIVERSITY DR, CORAL SPRINGS,   Coral Springs Improv. Dist.    520-8741-01              10300 NW 11th Manor 0, Coral Springs, FL,   WATER/SEWAGE       $        49.00                                                                                             $         -
               FL, 33071                                                                                   33071
    1017       3321 PRESTON RD, FRISCO, TX,        CoServ                         1368000123               PO BOX 650785 0, DALLAS, TX, 75265-0785     ELECTRIC           $       629.00                                                                                             $      600.00
               75034




                                                                                                                                           Page 23 of 77
                                                        Case 20-30805-KRH                              Doc 14 Filed 02/17/20 Entered 02/17/20 16:06:48                                                                       Desc Main
                                                                                                             Document    Page 65 of 118

                                                                                                                                                                                                                                                                                            Proposed
                                                                                                                                                                                                                                  Surety Bond Limit
                                                                                     Account Number(s) (if                                                                     Average 14 Days                                                          Cash Deposit   Letter of Credit     Adequate
Store Number             Store Address                      Provider / Company                                             Utility Address                        Service(s)                     Surety Bond #     Surety Name     of Liability (Pro-
                                                                                           known)                                                                                  Spend                                                                  Amount           Amont            Assurance
                                                                                                                                                                                                                                         rated)
                                                                                                                                                                                                                                                                                             Deposit
    1244       6101 LONG PRAIRIE ROAD SUITE 450,   CoServ                           0711210199               PO BOX 650785 0, DALLAS, TX, 75265-0785        ELECTRIC           $       794.00                                                                                             $      800.00
               FLOWER MOUND, TX, 75028
    1580       170 E STACY RD SUITE 2314 BLDG.     CoServ                           0000449965               PO BOX 650785 0, DALLAS, TX, 75265-0785        GAS                $        13.00                                                                                             $         -
               2300, ALLEN, TX, 75002
    1033       9840 BROOK RD, GLEN ALLEN, VA,      County of Henrico, VA            0087479-00613298         PO Box 90799 Department of Public Utilities,   WATER/SEWAGE       $        19.00                                                                                             $         -
               23059                                                                                         Henrico, VA, 23228-0799
    1037       16901 SE 272ND ST. STE. 45,         Covington Water District         142210-000               PO BOX 9109 0, COVINGTON, WA, 98042-           WATER/SEWAGE       $        69.00                                                                                             $      100.00
               COVINGTON, WA, 98042                                                                          0074
    211        130 PAVILLION PKWY, FAYETTEVILLE,   Coweta-Fayette EMC               33023443001              PO Box 530812 SEDC, Atlanta, GA, 30353-        ELECTRIC           $       410.00                                                                                             $      400.00
               GA, 30214                                                                                     0812
    1176       421 THREE RIVERS DRIVE, KELSO,      Cowlitz County PUD               4346375                  P.O. Box 3007 0, Longview, WA, 98632           ELECTRIC           $       523.00                                                                                             $      500.00
               WA, 98626
    222        18120 SAN PEDRO AVE, SAN            CPS Energy                       300-0619-379             P.O. Box 2678 0, San Antonio, TX, 78289-       ELECTRIC           $       586.00                                                                                             $      600.00
               ANTONIO, TX, 78232                                                                            0001
    633        7080 SAN PEDRO AVE, SAN             CPS Energy                       300-0024-065             P.O. Box 2678 0, San Antonio, TX, 78289-       ELECTRIC           $       753.00                                                                                             $      800.00
               ANTONIO, TX, 78216                                                                            0001
    784        11745 IH 10 W #410 BLDG 4, SAN      CPS Energy                       300-0619-376             P.O. Box 2678 0, San Antonio, TX, 78289-       ELECTRIC           $       591.00                                                                                             $      600.00
               ANTONIO, TX, 78230                                                                            0001
    1080       8344 AGORA PARKWAY SUITE 100,       CPS Energy                       300-0619-383             P.O. Box 2678 0, San Antonio, TX, 78289-       ELECTRIC           $       433.00                                                                                             $      400.00
               SELMA, TX, 78154                                                                              0001
    1095       11625 BANDERA ROAD, SAN             CPS Energy                       300-0619-373             P.O. Box 2678 0, San Antonio, TX, 78289-       ELECTRIC           $       690.00                                                                                             $      700.00
               ANTONIO, TX, 78250                                                                            0001
    1095       11625 BANDERA ROAD, SAN             CPS Energy                       300-0619-373             P.O. Box 2678 0, San Antonio, TX, 78289-       GAS                $        15.00                                                                                             $         -
               ANTONIO, TX, 78250                                                                            0001
    636        20267 RTE 19 N, CRANBERRY           Cranberry Township, PA           00015992                 2525 Rochester Rd, Ste 400 Municipal Sewer     WATER/SEWAGE       $        65.00                                                                                             $      100.00
               TOWNSHIP, PA, 16066                                                                           & Water Authority, Cranberry Township, PA,
                                                                                                             16066-6498
    643        2200 FOOTHILL BLVD, LA CANADA       Crescenta Valley Water Distric   019226-000               2700 Foothill Blvd 0, La Cresenta, CA, 91214   WATER/SEWAGE       $       212.00                                                                                             $      200.00
               FLINTRIDGE, CA, 91011
    498        1275 PROMENADE PLACE, EAGAN,        Dakota Electric Association      200002248102             P.O. Box 64427 0, St. Paul, MN, 55164-0427 ELECTRIC               $       515.00                                                                                             $      500.00
               MN, 55121
    844        1501 COUNTY RD 42 W, BURNSVILLE,    Dakota Electric Association      200003395977             P.O. Box 64427 0, St. Paul, MN, 55164-0427 ELECTRIC               $       590.00                                                                                             $      600.00
               MN, 55306
    1134       6850 HIGHWAY 90 SUITE A-8,          Daphne Utilities                 18631                    PO Box 580051 0, Charlotte, NC, 28258-0051 WATER/SEWAGE           $        94.00                                                                                             $      100.00
               DAPHNE, AL, 36526
     94        2781-A CENTRE DR, FAIRBORN, OH,     Dayton Power & Light             5627882931               PO Box 1247 Customer Payment Center,           ELECTRIC           $       401.00                                                                                             $      400.00
               45324                                                                                         Dayton, OH, 45401-1247
    742        2777 MIAMISBURG-CENTERVILLE RD,     Dayton Power & Light             9056923449               PO Box 1247 Customer Payment Center,           ELECTRIC           $       473.00                                                                                             $      500.00
               DAYTON, OH, 45459                                                                             Dayton, OH, 45401-1247
    1098       20530 N RAND RD SUITE 136, DEER     DDR Deer Park Town Center, LLC   t0010514                 P.O. Box 92361 0, Cleveland, OH, 44193         WATER/SEWAGE       $        46.00                                                                                             $         -
               PARK, IL, 60010
     48        254 PLAINFIELD RD, WEST LEBANON,    Dead River Company/11000         2729562                  PO Box 11000 0, Lewiston, ME, 04243-9402       GAS                $       297.00                                                                                             $      300.00
               NH, 3784
    1287       12 STEPHEN KING DR SUITE 3,         Dead River Company/11000         388881                   PO Box 11000 0, Lewiston, ME, 04243-9402       GAS                $       179.00                                                                                             $      200.00
               AUGUSTA, ME, 4330
    878        3795 NORTH DRUID HILLS RD,          Dekalb County Water/Sewer Syst   1210486                  PO Box 71224 0, Charlotte, NC, 28272-1224      WATER/SEWAGE       $        19.00                                                                                             $         -
               DECATUR, GA, 30033
     82        400 CENTRE BLVD, NEWARK, DE,        DELMARVA POWER DE/MD/VA/17000/5500 5865 369               PO Box 13609 0, Philadelphia, PA, 19101-       ELECTRIC           $       521.00                                                                                             $      500.00
               19702                                                                                         3609
    300        2320 NORTH SALISBURY BLVD,          DELMARVA POWER DE/MD/VA/17000/5500 5911 056               PO Box 13609 0, Philadelphia, PA, 19101-       ELECTRIC           $       757.00                                                                                             $      800.00
               SALISBURY, MD, 21801                                                                          3609
    751        3660 CONCORD PIKE, WILMINGTON,      DELMARVA POWER DE/MD/VA/17000/5500 1121 080               PO Box 13609 0, Philadelphia, PA, 19101-       ELECTRIC           $       747.00                                                                                             $      700.00
               DE, 19803                                                                                     3609
    1096       18742 COASTAL HWY, REHOBOTH         DELMARVA POWER DE/MD/VA/17000/5500 3430 406               PO Box 13609 0, Philadelphia, PA, 19101-       ELECTRIC           $       501.00                                                                                             $      500.00
               BEACH, DE, 19971                                                                              3609
    1598       12641 OCEAN GTWY STE 104, OCEAN     DELMARVA POWER DE/MD/VA/17000/5501 0403 065               PO Box 13609 0, Philadelphia, PA, 19101-       ELECTRIC           $      1,122.00 22222299          Liberty Mutual   $        4,365.00                                       $         -
               CITY, MD, 21842                                                                               3609                                                                                                Insurance Co.
    1131       647 N MARKET PLACE BLVD,            Delta Charter Township, MI       00019198                 7710 West Saginaw Highway 0, Lansing, MI,      WATER/SEWAGE       $        21.00                                                                                             $         -
               LANSING, MI, 48917                                                                            48917-9712
    232        5203 MONROE ST, TOLEDO, OH,         Department of Public Utilities   7700-0043-3589           420 Madison Ave Ste 100, Toledo, OH, 43667     WATER/SEWAGE       $        45.00                                                                                             $         -
               43623




                                                                                                                                              Page 24 of 77
                                                         Case 20-30805-KRH                                Doc 14 Filed 02/17/20 Entered 02/17/20 16:06:48                                                                 Desc Main
                                                                                                                Document    Page 66 of 118

                                                                                                                                                                                                                                                                                              Proposed
                                                                                                                                                                                                                               Surety Bond Limit
                                                                                      Account Number(s) (if                                                                    Average 14 Days                                                           Cash Deposit    Letter of Credit     Adequate
Store Number             Store Address                       Provider / Company                                              Utility Address                      Service(s)                     Surety Bond #   Surety Name    of Liability (Pro-
                                                                                            known)                                                                                 Spend                                                                   Amount            Amont            Assurance
                                                                                                                                                                                                                                      rated)
                                                                                                                                                                                                                                                                                               Deposit
    1673       1440 SPRING MEADOWS DR,              Department of Public Utilities   7700-0265-0362           420 Madison Ave Ste 100, Toledo, OH, 43667 WATER/SEWAGE          $        63.00                                                                                               $      100.00
               HOLLAND, OH, 43528
    229        1544 PIEDMONT RD, ATLANTA, GA,       DEPENDABILL SOLUTIONS            resident ID 694987       PO BOX 935135 , ATLANTA, GA, 31193-5135 WATER/SEWAGE             $        16.00                                                                                               $         -
               30324
    164        4424 COMMONS DR. EAST STE 1-A,       Destin Water Users, Inc.         483003810-00             P.O. Box 308 0, Destin, FL, 32540            WATER/SEWAGE        $        44.00                                                        $           30.00                      $         -
               DESTIN, FL, 32541
    505        3630 BRENTWOOD RD NW #700,           Direct Energy Regulated Servic   760003352670             PO Box 1520, STN M 0, Calgary, AB, T2P 5R6 GAS                   $        92.00                                                                                               $      100.00
               CALGARY, AB, T2L 1K8
    529        5506 SIGNAL HILL CENTER, CALGARY,    Direct Energy Regulated Servic   760002499936             PO Box 1520, STN M 0, Calgary, AB, T2P 5R6 GAS                   $        84.00                                                                                               $      100.00
               AB, T3H 3P8
    547        200-303 SHAWVILLE BLVD SE,           Direct Energy Regulated Servic   760005648513             PO Box 1520, STN M 0, Calgary, AB, T2P 5R6 GAS                   $       116.00                                                                                               $      100.00
               CALGARY, AB, T2Y 3W6
    1001       1910 99 STREET NW SOUTH              Direct Energy Regulated Servic   760003053526             PO Box 1520, STN M 0, Calgary, AB, T2P 5R6 GAS                   $        71.00                                                                                               $      100.00
               EDMONTON COMMON, EDMONTON,
               AB, T6N 1K9
    1119       13530 137TH AVENUE NW,               Direct Energy Regulated Servic   760002035904             PO Box 1520, STN M 0, Calgary, AB, T2P 5R6 GAS                   $        79.00                                                                                               $      100.00
               EDMONTON, AB, T5L 5E9
    1122       17515 STONY PLAIN RD NW,             Direct Energy Regulated Servic   760002036183             PO Box 1520, STN M 0, Calgary, AB, T2P 5R6 GAS                   $        96.00                                                                                               $      100.00
               EDMONTON, AB, T5S 2S1
    1210       2004-50TH AVE UNIT 189, RED DEER,    Direct Energy Regulated Servic   760005648828             PO Box 1520, STN M 0, Calgary, AB, T2P 5R6 GAS                   $        77.00                                                                                               $      100.00
               AB, T4R 3A2
    1269       3221 SUNRIDGE WAY SUITE 700,         Direct Energy Regulated Servic   760000692227             PO Box 1520, STN M 0, Calgary, AB, T2P 5R6 GAS                   $       134.00                                                                                               $      100.00
               CALGARY, AB, T1Y 7M4
    1440       8180 11TH STREET SE STE 700,         Direct Energy Regulated Servic   760008210691             PO Box 1520, STN M 0, Calgary, AB, T2P 5R6 GAS                   $       111.00                                                                                               $      100.00
               CALGARY, AB, T2H 3B5
    1504       745 1ST AVENUE SOUTH,                Direct Energy Regulated Servic   760006831126             PO Box 1520, STN M 0, Calgary, AB, T2P 5R6 GAS                   $       100.00                                                                                               $      100.00
               LETHBRIDGE, AB, T1J 5A4
    1615       105-11517 WESTGATE DRIVE,            Direct Energy Regulated Servic   770002012126             PO Box 1520, STN M 0, Calgary, AB, T2P 5R6 ELECTRIC              $       703.00                                                                                               $      700.00
               GRANDE PRAIRIE, AB, T8V 3B1
    1615       105-11517 WESTGATE DRIVE,            Direct Energy Regulated Servic   770002012126             PO Box 1520, STN M 0, Calgary, AB, T2P 5R6 GAS                   $        59.00                                                                                               $      100.00
               GRANDE PRAIRIE, AB, T8V 3B1
    116        146 WOLF RD, ALBANY, NY, 12205       Direct Energy/70220              1671980                  PO Box 70220, Philadelphia, 19176            ELECTRIC            $       547.00                                                                                               $      500.00

     47        3734 EAST FRANKLIN BLVD,             Dominion Energy North Carolina   0-1981-0515-5824         P.O. Box 100256 @ SCANA Corporation,         GAS                 $        11.00                                                                                               $         -
               GASTONIA, NC, 28056                                                                            Columbia, SC, 29202-3256
     65        1819 WALNUT ST, CARY, NC, 27518      Dominion Energy North Carolina   8-1981-0423-8546         P.O. Box 100256 @ SCANA Corporation,         GAS                 $        18.00                                                                                               $         -
                                                                                                              Columbia, SC, 29202-3256
    1069       88 HIGHLAND SQUARE DR,               Dominion Energy North Carolina   5-1981-0579-0311         P.O. Box 100256 @ SCANA Corporation,         GAS                 $        17.00                                                                                               $         -
               HENDERSONVILLE, NC, 28792                                                                      Columbia, SC, 29202-3256
    1140       100 RIVER HILLS RD, ASHEVILLE, NC,   Dominion Energy North Carolina   2-2100-5519-8851         P.O. Box 100256 @ SCANA Corporation,         GAS                 $        11.00                                                                                               $         -
               28805                                                                                          Columbia, SC, 29202-3256
    1247       598 RIVER HIGHWAY SUITE E,           Dominion Energy North Carolina   2-2100-5675-1647         P.O. Box 100256 @ SCANA Corporation,         GAS                 $        10.00                                                                                               $         -
               MOORESVILLE, NC, 28117                                                                         Columbia, SC, 29202-3256
    1252       6807 FAYETTEVILLE RD SUITE 102,      Dominion Energy North Carolina   0-2100-5932-7336         P.O. Box 100256 @ SCANA Corporation,         GAS                 $        12.00                                                                                               $         -
               DURHAM, NC, 27713                                                                              Columbia, SC, 29202-3256
    1270       230 SHENSTONE BLVD, GARNER, NC,      Dominion Energy North Carolina   2-2100-5803-5987         P.O. Box 100256 @ SCANA Corporation,         GAS                 $        11.00                                                                                               $         -
               27529                                                                                          Columbia, SC, 29202-3256
    1275       8391 BRIER CREEK PARKWAY,            Dominion Energy North Carolina   2-2100-5797-3622         P.O. Box 100256 @ SCANA Corporation,         GAS                 $        19.00                                                                                               $         -
               RALEIGH, NC, 27617                                                                             Columbia, SC, 29202-3256
    1389       5900 POYNER ANCHOR LANE SUITE        Dominion Energy North Carolina   0-2100-6259-1048         P.O. Box 100256 @ SCANA Corporation,         GAS                 $        12.00                                                                                               $         -
               101, RALEIGH, NC, 27616                                                                        Columbia, SC, 29202-3256
    1523       4 MCKENNA ROAD, ARDEN, NC,           Dominion Energy North Carolina   0-2100-6777-3682         P.O. Box 100256 @ SCANA Corporation,         GAS                 $        21.00                                                                                               $         -
               28704                                                                                          Columbia, SC, 29202-3256
    1536       436 DANIELS STREET, RALEIGH, NC,     Dominion Energy North Carolina   0210066748369            P.O. Box 100256 @ SCANA Corporation,         GAS                 $        10.00                                                                                               $         -
               27605                                                                                          Columbia, SC, 29202-3256
    1575       8080 CONCORD MILLS RD.,              Dominion Energy North Carolina   0210090587668            P.O. Box 100256 @ SCANA Corporation,         GAS                 $        11.00                                                                                               $         -
               CONCORD, NC, 28027                                                                             Columbia, SC, 29202-3256
    1603       152 GRAND HILL PLACE, HOLLY          Dominion Energy North Carolina   0210096167782            P.O. Box 100256 @ SCANA Corporation,         GAS                 $        24.00                                                                                               $         -
               SPRINGS, NC, 27540                                                                             Columbia, SC, 29202-3256
    1657       2108 VILLAGE MARKET PL.,             Dominion Energy North Carolina   0-2101-0106-6184         P.O. Box 100256 @ SCANA Corporation,         GAS                 $        11.00                                                                                               $         -
               MORRISVILLE, NC, 27560                                                                         Columbia, SC, 29202-3256




                                                                                                                                                  Page 25 of 77
                                                       Case 20-30805-KRH                               Doc 14 Filed 02/17/20 Entered 02/17/20 16:06:48                                                                    Desc Main
                                                                                                             Document    Page 67 of 118

                                                                                                                                                                                                                                                                                           Proposed
                                                                                                                                                                                                                                 Surety Bond Limit
                                                                                     Account Number(s) (if                                                                Average 14 Days                                                              Cash Deposit   Letter of Credit     Adequate
Store Number             Store Address                     Provider / Company                                              Utility Address                   Service(s)                     Surety Bond #     Surety Name         of Liability (Pro-
                                                                                           known)                                                                             Spend                                                                      Amount           Amont            Assurance
                                                                                                                                                                                                                                        rated)
                                                                                                                                                                                                                                                                                            Deposit
     88        6025 KRUSE DR SUITE 156, SOLON,     Dominion Energy Ohio/26785       0 4405 0043 9332         P.O. Box 26785 @ Dominion Resources       GAS                $       111.00 6304475            Safeco Ins. Co. of   $          462.75                                       $          -
               OH, 44139                                                                                     Services, Inc, Richmond, VA, 23261-6785                                                        Am.

    114        5580 YOUNGSTOWN-WARREN RD           Dominion Energy Ohio/26785       5 4221 0032 6559         P.O. Box 26785 @ Dominion Resources       GAS                $       119.00 6304475            Safeco Ins. Co. of   $          462.75                                       $          -
               SUITE 11, NILES, OH, 44446                                                                    Services, Inc, Richmond, VA, 23261-6785                                                        Am.

    313        3737 WEST MARKET ST UNIT B,         Dominion Energy Ohio/26785       6 4215 0032 6516         P.O. Box 26785 @ Dominion Resources       GAS                $        72.00 6304475            Safeco Ins. Co. of   $          462.75                                       $          -
               FAIRLAWN, OH, 44333                                                                           Services, Inc, Richmond, VA, 23261-6785                                                        Am.

    708        7777 MENTOR AVE UNIT 1, MENTOR, Dominion Energy Ohio/26785           3 4411 0043 9363         P.O. Box 26785 @ Dominion Resources       GAS                $       150.00 6304475            Safeco Ins. Co. of   $          462.75                                       $          -
               OH, 44060                                                                                     Services, Inc, Richmond, VA, 23261-6785                                                        Am.

    736        4643 EVERHARD RD, CANTON, OH,       Dominion Energy Ohio/26785       0 4213 0032 6529         P.O. Box 26785 @ Dominion Resources       GAS                $       156.00 6304475            Safeco Ins. Co. of   $          462.75                                       $          -
               44718                                                                                         Services, Inc, Richmond, VA, 23261-6785                                                        Am.

    1127       392 HOWE AVENUE, CUYAHOGA           Dominion Energy Ohio/26785       3 5000 0973 4526         P.O. Box 26785 @ Dominion Resources       GAS                $        77.00 6304475            Safeco Ins. Co. of   $          462.75                                       $          -
               FALLS, OH, 44221                                                                              Services, Inc, Richmond, VA, 23261-6785                                                        Am.

    1171       25953 GREAT NORTHERN SHOP CTR, Dominion Energy Ohio/26785            6 5000 1191 4264         P.O. Box 26785 @ Dominion Resources       GAS                $        79.00 6304475            Safeco Ins. Co. of   $          462.75                                       $          -
               NORTH OLMSTED, OH, 44070                                                                      Services, Inc, Richmond, VA, 23261-6785                                                        Am.

    1205       550 BOARDMAN POLAND ROAD,           Dominion Energy Ohio/26785       4 5000 1270 3721         P.O. Box 26785 @ Dominion Resources       GAS                $        44.00 6304475            Safeco Ins. Co. of   $          462.75                                       $          -
               YOUNGSTOWN, OH, 44512                                                                         Services, Inc, Richmond, VA, 23261-6785                                                        Am.

    1599       24703 CEDAR RD., LYNDHURST, OH,     Dominion Energy Ohio/26785       0 5000 5233 0662         P.O. Box 26785 @ Dominion Resources       GAS                $        67.00                                                                                                 $      100.00
               44124                                                                                         Services, Inc, Richmond, VA, 23261-6785

     26        1128 MARKET CENTER BLVD, MOUNT      Dominion Energy South Carolina   3-2100-4675-8428         PO Box 100255 0, Columbia, SC, 29202-3255 ELECTRIC           $       764.00 22224459           Liberty Mutual       $        3,881.25                                       $          -
               PLEASANT, SC, 29464                                                                                                                                                                          Insurance Co.
    346        1909 SAM RITTENBURG,                Dominion Energy South Carolina   9-1975-0222-5811         PO Box 100255 0, Columbia, SC, 29202-3255 ELECTRIC           $       766.00 22224459           Liberty Mutual       $        3,881.25                                       $          -
               CHARLESTON, SC, 29407                                                                                                                                                                        Insurance Co.
    612        1101 SEABOARD ST, MYRTLE BEACH,     Dominion Energy South Carolina   3-2100-5266-8153         PO Box 100255 0, Columbia, SC, 29202-3255 GAS                $        79.00 22224459           Liberty Mutual       $        3,881.25                                       $          -
               SC, 29577                                                                                                                                                                                    Insurance Co.
    767        250 HARBISON BLVD, COLUMBIA, SC,    Dominion Energy South Carolina   5-1974-0210-4951         PO Box 100255 0, Columbia, SC, 29202-3255 ELECTRIC           $      1,304.00 22224459          Liberty Mutual       $        3,881.25                                       $          -
               29212                                                                                                                                                                                        Insurance Co.
    834        7643 NORTH RIVERS AVE, NORTH        Dominion Energy South Carolina   7-1975-0171-5760         PO Box 100255 0, Columbia, SC, 29202-3255 ELECTRIC           $      1,363.00 22224459          Liberty Mutual       $        3,881.25                                       $          -
               CHARLESTON, SC, 29406                                                                                                                                                                        Insurance Co.
    1319       424 AZALEA SQUARE BLVD,             Dominion Energy South Carolina   7-2100-5830-4218         PO Box 100255 0, Columbia, SC, 29202-3255 ELECTRIC           $       918.00 22224459           Liberty Mutual       $        3,881.25                                       $          -
               SUMMERVILLE, SC, 29483                                                                                                                                                                       Insurance Co.
    1411       32 MALPHRUS ROAD SUITE 117,         Dominion Energy South Carolina   2-2100-6486-5341         PO Box 100255 0, Columbia, SC, 29202-3255 ELECTRIC           $      1,041.00 22224459          Liberty Mutual       $        3,881.25                                       $          -
               BLUFFTON, SC, 29910                                                                                                                                                                          Insurance Co.
    1426       6090 GARNERS FERRY ROAD SUITE D,    Dominion Energy South Carolina   2-2100-6265-6366         PO Box 100255 0, Columbia, SC, 29202-3255 ELECTRIC           $      1,284.00 22224459          Liberty Mutual       $        3,881.25                                       $          -
               COLUMBIA, SC, 29209                                                                                                                                                                          Insurance Co.
    143        607 GRAND CENTRAL AVE, VIENNA,      Dominion Energy West Virginia    0 5000 0107 0532         PO Box 26783 0, Richmond, VA, 23261-6783 GAS                 $        86.00                                                                                                 $      100.00
               WV, 26105
    1109       499 EMILY DRIVE, CLARKSBURG, WV,    Dominion Energy West Virginia    1 5000 0787 4536         PO Box 26783 0, Richmond, VA, 23261-6783 GAS                 $        53.00                                                                                                 $      100.00
               26301
    408        6535 LANDMARK DRIVE, PARK CITY,     Dominion Energy/27031            5583950000               PO Box 27031 0, Richmond, VA, 23261-7031 GAS                 $        20.00                                                                                                 $          -
               UT, 84098
    433        4850 HIGHLAND DR, SALT LAKE CITY,   Dominion Energy/27031            5545920000               PO Box 27031 0, Richmond, VA, 23261-7031 GAS                 $        88.00                                                                                                 $      100.00
               UT, 84117
    715        102 WEST 10600 SOUTH ST, SANDY,     Dominion Energy/27031            8131520000               PO Box 27031 0, Richmond, VA, 23261-7031 GAS                 $        41.00                                                                                                 $          -
               UT, 84070
    1106       329 SOUTH RIVER ROAD, SAINT         Dominion Energy/27031            0158080000               PO Box 27031 0, Richmond, VA, 23261-7031 GAS                 $        12.00                                                                                                 $          -
               GEORGE, UT, 84790
    1220       1087 W RIVERDALE ROAD,              Dominion Energy/27031            5898880000               PO Box 27031 0, Richmond, VA, 23261-7031 GAS                 $        21.00                                                                                                 $          -
               RIVERDALE, UT, 84405
    1493       120 NORTH FRONTAGE ROAD,            Dominion Energy/27031            9136189241               PO Box 27031 0, Richmond, VA, 23261-7031 GAS                 $         9.00                                                                                                 $          -
               CENTERVILLE, UT, 84014
    1667       374 E. UNIVERSITY PKWY, OREM, UT,   Dominion Energy/27031            8981402311               PO Box 27031 0, Richmond, VA, 23261-7031 GAS                 $        29.00                                                                                                 $          -
               84058




                                                                                                                                             Page 26 of 77
                                                       Case 20-30805-KRH                             Doc 14 Filed 02/17/20 Entered 02/17/20 16:06:48                                                                      Desc Main
                                                                                                           Document    Page 68 of 118

                                                                                                                                                                                                                                                                                           Proposed
                                                                                                                                                                                                                                 Surety Bond Limit
                                                                                     Account Number(s) (if                                                                Average 14 Days                                                              Cash Deposit   Letter of Credit     Adequate
Store Number             Store Address                    Provider / Company                                               Utility Address                   Service(s)                     Surety Bond #     Surety Name         of Liability (Pro-
                                                                                           known)                                                                             Spend                                                                      Amount           Amont            Assurance
                                                                                                                                                                                                                                        rated)
                                                                                                                                                                                                                                                                                            Deposit
    408        6535 LANDMARK DRIVE, PARK CITY,     Dominion Energy/45841            5583950000               PO Box 27031 0, Richmond, VA, 23261-7031 GAS                 $       129.00                                                                                                 $      100.00
               UT, 84098
    433        4850 HIGHLAND DR, SALT LAKE CITY,   Dominion Energy/45841            5545920000               PO Box 27031 0, Richmond, VA, 23261-7031 GAS                 $       426.00                                                                                                 $      400.00
               UT, 84117
    715        102 WEST 10600 SOUTH ST, SANDY,     Dominion Energy/45841            8131520000               PO Box 27031 0, Richmond, VA, 23261-7031 GAS                 $       269.00                                                                                                 $      300.00
               UT, 84070
    1106       329 SOUTH RIVER ROAD, SAINT         Dominion Energy/45841            0158080000               PO Box 27031 0, Richmond, VA, 23261-7031 GAS                 $       131.00                                                                                                 $      100.00
               GEORGE, UT, 84790
    1220       1087 W RIVERDALE ROAD,              Dominion Energy/45841            5898880000               PO Box 27031 0, Richmond, VA, 23261-7031 GAS                 $       164.00                                                                                                 $      200.00
               RIVERDALE, UT, 84405
    1493       120 NORTH FRONTAGE ROAD,            Dominion Energy/45841            9136189241               PO Box 27031 0, Richmond, VA, 23261-7031 GAS                 $       131.00                                                                                                 $      100.00
               CENTERVILLE, UT, 84014
    1667       374 E. UNIVERSITY PKWY, OREM, UT,   Dominion Energy/45841            8981402311               PO Box 27031 0, Richmond, VA, 23261-7031 GAS                 $       122.00                                                                                                 $      100.00
               84058
    177        1045 WEST MERCURY BLVD,             Dominion VA/NC Power/26543/266   6110485007               P.O. Box 26543 0, Richmond, VA, 23290-   ELECTRIC            $       575.00 6304474            Safeco Ins. Co. of   $        3,955.33                                       $         -
               HAMPTON, VA, 23666                                                                            0001                                                                                           Am.
    332        5857-A LEESBURG PIKE, FALLS         Dominion VA/NC Power/26543/266   9338632269               P.O. Box 26543 0, Richmond, VA, 23290-   ELECTRIC            $       438.00 6304474            Safeco Ins. Co. of   $        3,955.33                                       $         -
               CHURCH, VA, 22041                                                                             0001                                                                                           Am.
    369        3071 PLANK RD, FREDERICKSBURG,      Dominion VA/NC Power/26543/266   5574900006               P.O. Box 26543 0, Richmond, VA, 23290-   ELECTRIC            $       510.00 6304474            Safeco Ins. Co. of   $        3,955.33                                       $         -
               VA, 22401                                                                                     0001                                                                                           Am.
    431        6751-A FRONTIER DR, SPRINGFIELD,    Dominion VA/NC Power/26543/266   5533695572               P.O. Box 26543 0, Richmond, VA, 23290-   ELECTRIC            $       371.00 6304474            Safeco Ins. Co. of   $        3,955.33                                       $         -
               VA, 22150                                                                                     0001                                                                                           Am.
    454        11210 JAMES SWART CIRCLE,           Dominion VA/NC Power/26543/266   6548511259               P.O. Box 26543 0, Richmond, VA, 23290-   ELECTRIC            $       449.00 6304474            Safeco Ins. Co. of   $        3,955.33                                       $         -
               FAIRFAX, VA, 22030                                                                            0001                                                                                           Am.
    470        11120 W BROAD STREET, GLEN          Dominion VA/NC Power/26543/266   2723045056               P.O. Box 26543 0, Richmond, VA, 23290-   ELECTRIC            $       602.00 6304474            Safeco Ins. Co. of   $        3,955.33                                       $         -
               ALLEN, VA, 23060                                                                              0001                                                                                           Am.
    569        3405 VIRGINIA BEACH BLVD,           Dominion VA/NC Power/26543/266   5101242500               P.O. Box 26543 0, Richmond, VA, 23290-   ELECTRIC            $       480.00 6304474            Safeco Ins. Co. of   $        3,955.33                                       $         -
               VIRGINIA BEACH, VA, 23452                                                                     0001                                                                                           Am.
    689        21050 SOUTHBANK, STERLING, VA,      Dominion VA/NC Power/26543/266   3980947877               P.O. Box 26543 0, Richmond, VA, 23290-   ELECTRIC            $       488.00 6304474            Safeco Ins. Co. of   $        3,955.33                                       $         -
               20165                                                                                         0001                                                                                           Am.
    746        502 D EAST MARKET ST, LEESBURG,     Dominion VA/NC Power/26543/266   7151697500               P.O. Box 26543 0, Richmond, VA, 23290-   ELECTRIC            $       443.00 6304474            Safeco Ins. Co. of   $        3,955.33                                       $         -
               VA, 20176                                                                                     0001                                                                                           Am.
    792        4140 PORTSMOUTH BLVD,               Dominion VA/NC Power/26543/266   8775130001               P.O. Box 26543 0, Richmond, VA, 23290-   ELECTRIC            $       606.00 6304474            Safeco Ins. Co. of   $        3,955.33                                       $         -
               CHESAPEAKE, VA, 23321                                                                         0001                                                                                           Am.
    1033       9840 BROOK RD, GLEN ALLEN, VA,      Dominion VA/NC Power/26543/266   7531029986               P.O. Box 26543 0, Richmond, VA, 23290-   ELECTRIC            $       418.00 6304474            Safeco Ins. Co. of   $        3,955.33                                       $         -
               23059                                                                                         0001                                                                                           Am.
    1114       4572 COMMONWEALTH CENTER            Dominion VA/NC Power/26543/266   9508066371               P.O. Box 26543 0, Richmond, VA, 23290-   ELECTRIC            $       378.00 6304474            Safeco Ins. Co. of   $        3,955.33                                       $         -
               PKWY, MIDLOTHIAN, VA, 23112                                                                   0001                                                                                           Am.
    1145       11401 MIDLOTHIAN TURNPIKE,          Dominion VA/NC Power/26543/266   6294489775               P.O. Box 26543 0, Richmond, VA, 23290-   ELECTRIC            $       396.00 6304474            Safeco Ins. Co. of   $        3,955.33                                       $         -
               RICHMOND, VA, 23235                                                                           0001                                                                                           Am.
    1162       1169 NIMMO PARKWAY SUITE 218,       Dominion VA/NC Power/26543/266   8882281481               P.O. Box 26543 0, Richmond, VA, 23290-   ELECTRIC            $       549.00 6304474            Safeco Ins. Co. of   $        3,955.33                                       $         -
               VIRGINIA BEACH, VA, 23456                                                                     0001                                                                                           Am.
    1293       1232 GREENBRIER PARKWAY,            Dominion VA/NC Power/26543/266   4045794577               P.O. Box 26543 0, Richmond, VA, 23290-   ELECTRIC            $       885.00 6304474            Safeco Ins. Co. of   $        3,955.33                                       $         -
               CHESAPEAKE, VA, 23320                                                                         0001                                                                                           Am.
    1311       3901 RICHMOND HWY, ALEXANDRIA,      Dominion VA/NC Power/26543/266   3097626307               P.O. Box 26543 0, Richmond, VA, 23290-   ELECTRIC            $       865.00 6304474            Safeco Ins. Co. of   $        3,955.33                                       $         -
               VA, 22305                                                                                     0001                                                                                           Am.
    1427       13261 GATEWAY CENTER DRIVE,         Dominion VA/NC Power/26543/266   6786755790               P.O. Box 26543 0, Richmond, VA, 23290-   ELECTRIC            $       515.00 6304474            Safeco Ins. Co. of   $        3,955.33                                       $         -
               GAINESVILLE, VA, 20155                                                                        0001                                                                                           Am.
    1479       729 SOUTHPARK BOULEVARD,            Dominion VA/NC Power/26543/266   1959394873               P.O. Box 26543 0, Richmond, VA, 23290-   ELECTRIC            $       682.00 6304474            Safeco Ins. Co. of   $        3,955.33                                       $         -
               COLONIAL HEIGHTS, VA, 23834                                                                   0001                                                                                           Am.
    1488       12551 JEFFERSON AVENUE SUITE        Dominion VA/NC Power/26543/266   4861538553               P.O. Box 26543 0, Richmond, VA, 23290-   ELECTRIC            $       539.00 6304474            Safeco Ins. Co. of   $        3,955.33                                       $         -
               161, NEWPORT NEWS, VA, 23602                                                                  0001                                                                                           Am.
    1495       1250 STAFFORD MARKET PLACE,         Dominion VA/NC Power/26543/266   3821757162               P.O. Box 26543 0, Richmond, VA, 23290-   ELECTRIC            $       573.00                                                                                                 $      600.00
               STAFFORD, VA, 22556                                                                           0001
    1592       1951 SWANSON DR,                    Dominion VA/NC Power/26543/266   3891845814               P.O. Box 26543 0, Richmond, VA, 23290-   ELECTRIC            $       526.00                                                                                                 $      500.00
               CHARLOTTESVILLE, VA, 22901                                                                    0001
    1624       7684 RICHMOND HWY, ALEXANDRIA,      Dominion VA/NC Power/26543/266   8573646760               P.O. Box 26543 0, Richmond, VA, 23290-   ELECTRIC            $       545.00                                                                                                 $      500.00
               VA, 22306                                                                                     0001
    1639       1717 CLARENDON BLVD,                Dominion VA/NC Power/26543/266   6923012634               P.O. Box 26543 0, Richmond, VA, 23290-   ELECTRIC            $       725.00                                                                                                 $      700.00
               ARLINGTON, VA, 22209                                                                          0001
    1653       4625 CASEY BLVD #100,               Dominion VA/NC Power/26543/266   3845465347               P.O. Box 26543 0, Richmond, VA, 23290-   ELECTRIC            $       555.00                                                                                                 $      600.00
               WILLIAMSBURG, VA, 23188                                                                       0001




                                                                                                                                             Page 27 of 77
                                                        Case 20-30805-KRH                               Doc 14 Filed 02/17/20 Entered 02/17/20 16:06:48                                                                       Desc Main
                                                                                                              Document    Page 69 of 118

                                                                                                                                                                                                                                                                                               Proposed
                                                                                                                                                                                                                                     Surety Bond Limit
                                                                                      Account Number(s) (if                                                                   Average 14 Days                                                              Cash Deposit   Letter of Credit     Adequate
Store Number             Store Address                      Provider / Company                                              Utility Address                      Service(s)                     Surety Bond #     Surety Name         of Liability (Pro-
                                                                                            known)                                                                                Spend                                                                      Amount           Amont            Assurance
                                                                                                                                                                                                                                            rated)
                                                                                                                                                                                                                                                                                                Deposit
    1666       4609 DUKE STREET, ALEXANDRIA, VA, Dominion VA/NC Power/26543/266      8871383215               P.O. Box 26543 0, Richmond, VA, 23290-       ELECTRIC           $       439.00                                                                                                 $      400.00
               22304                                                                                          0001
    192        200 BUYERS DR, DOTHAN, AL, 36303 Dothan Utilities                     21803-6531               P.O. Box 6728 0, Dothan, AL, 36302-6728      ELECTRIC           $       842.00                                                                                                 $      800.00

    194        31800 WOODWARD AVE, ROYAL            DTE Energy/630795/740786         9100 138 7131 4          PO BOX 630795 0, Cincinnati, OH, 45263-      ELECTRIC           $       975.00                                                                                                 $    1,000.00
               OAK, MI, 48073                                                                                 0795
    267        3180 SOUTH AIRPORT RD W,             DTE Energy/630795/740786         9100 210 4325 2          PO BOX 630795 0, Cincinnati, OH, 45263-      GAS                $       277.00                                                                                                 $      300.00
               TRAVERSE CITY, MI, 49684                                                                       0795
    291        19233 VERNIER RD, HARPER WOODS,      DTE Energy/630795/740786         9100 133 4892 5          PO BOX 630795 0, Cincinnati, OH, 45263-      ELECTRIC           $       798.00                                                                                                 $      800.00
               MI, 48225                                                                                      0795
    291        19233 VERNIER RD, HARPER WOODS,      DTE Energy/630795/740786         9100 133 4892 5          PO BOX 630795 0, Cincinnati, OH, 45263-      GAS                $       181.00                                                                                                 $      200.00
               MI, 48225                                                                                      0795
    338        44501 SCHOENHERR, STERLING           DTE Energy/630795/740786         9100 024 8382 4          PO BOX 630795 0, Cincinnati, OH, 45263-      ELECTRIC           $       377.00                                                                                                 $      400.00
               HEIGHTS, MI, 48313                                                                             0795
    540        3918 BALDWIN ROAD, AUBURN            DTE Energy/630795/740786         9100 128 4919 6          PO BOX 630795 0, Cincinnati, OH, 45263-      ELECTRIC           $       465.00                                                                                                 $      500.00
               HILLS, MI, 48326                                                                               0795
    682        14440 PARDEE ROAD, TAYLOR, MI,       DTE Energy/630795/740786         9100 155 2488 7          PO BOX 630795 0, Cincinnati, OH, 45263-      ELECTRIC           $       502.00                                                                                                 $      500.00
               48180                                                                                          0795
    682        14440 PARDEE ROAD, TAYLOR, MI,       DTE Energy/630795/740786         9100 155 2488 7          PO BOX 630795 0, Cincinnati, OH, 45263-      GAS                $       116.00                                                                                                 $      100.00
               48180                                                                                          0795
    842        51405 GRATIOT AVE, CHESTERFIELD,     DTE Energy/630795/740786         9100 217 9823 6          PO BOX 630795 0, Cincinnati, OH, 45263-      ELECTRIC           $       372.00                                                                                                 $      400.00
               MI, 48051                                                                                      0795
    855        3909 ALPINE AVE NW, COMSTOCK         DTE Energy/630795/740786         9100 210 4336 9          PO BOX 630795 0, Cincinnati, OH, 45263-      GAS                $       166.00                                                                                                 $      200.00
               PARK, MI, 49321                                                                                0795
    1016       5325 HARVEY ST, MUSKEGON, MI,        DTE Energy/630795/740786         9100 210 4315 3          PO BOX 630795 0, Cincinnati, OH, 45263-      GAS                $       131.00                                                                                                 $      100.00
               49444                                                                                          0795
    1101       1309 SPRING STREET SUITE 130,        DTE Energy/630795/740786         9100 210 9031 1          PO BOX 630795 0, Cincinnati, OH, 45263-      GAS                $       130.00                                                                                                 $      100.00
               PETOSKEY, MI, 49770                                                                            0795
    1160       4950 WILSON AVE SW SUITE 30,         DTE Energy/630795/740786         9100 224 9890 1          PO BOX 630795 0, Cincinnati, OH, 45263-      ELECTRIC           $       192.00                                                                                                 $      200.00
               WYOMING, MI, 49418                                                                             0795
    1307       17955 HAGGERTY ROAD,                 DTE Energy/630795/740786         9100 210 4288 2          PO BOX 630795 0, Cincinnati, OH, 45263-      ELECTRIC           $       561.00                                                                                                 $      600.00
               NORTHVILLE, MI, 48168                                                                          0795
    1433       41872 FORD ROAD, CANTON, MI,         DTE Energy/630795/740786         9100 210 4301 3          PO BOX 630795 0, Cincinnati, OH, 45263-      GAS                $       732.00                                                                                                 $      700.00
               48187                                                                                          0795
    1546       3200 FAIRLANE DRIVE, ALLEN PARK,     DTE Energy/630795/740786         9100 258 7642 6          PO BOX 630795 0, Cincinnati, OH, 45263-      GAS                $        90.00                                                                                                 $      100.00
               MI, 48101                                                                                      0795
    1621       926 W. EISENHOWER PKWY, ANN          DTE Energy/630795/740786         9100 350 0159 3          PO BOX 630795 0, Cincinnati, OH, 45263-      GAS                $        93.00                                                                                                 $      100.00
               ARBOR, MI, 48103                                                                               0795
    450        4976 DUBLIN BLVD, DUBLIN, CA,        Dublin San Ramon Services Dist   06-21-497600-001         7051 Dublin Blvd 0, Dublin, CA, 94568-3018   WATER/SEWAGE       $        57.00                                                                                                 $      100.00
               94568
     65        1819 WALNUT ST, CARY, NC, 27518      Duke Energy Progress             384 410 5993             PO Box 1003 0, Charlotte, NC, 28201-1003     ELECTRIC           $       608.00 6304411            Safeco Ins. Co. of   $        2,051.43                                       $         -
                                                                                                                                                                                                                Am.
    224        2033 S GLENBURNIE RD, NEW BERN,      Duke Energy Progress             793 900 2742             PO Box 1003 0, Charlotte, NC, 28201-1003     ELECTRIC           $       429.00 6304411            Safeco Ins. Co. of   $        2,051.43                                       $         -
               NC, 28562                                                                                                                                                                                        Am.
    429        3741 OLEANDER DR, WILMINGTON,        Duke Energy Progress             865 341 1770             PO Box 1003 0, Charlotte, NC, 28201-1003     ELECTRIC           $       403.00 6304411            Safeco Ins. Co. of   $        2,051.43                                       $         -
               NC, 28403                                                                                                                                                                                        Am.
    688        9 PINECREST PLAZA, SOUTHERN          Duke Energy Progress             561 218 3078             PO Box 1003 0, Charlotte, NC, 28201-1003     GAS                $       345.00 6304411            Safeco Ins. Co. of   $        2,051.43                                       $         -
               PINES, NC, 28387                                                                                                                                                                                 Am.
    1030       5218 A HWY 70 W, MOREHEAD CITY,      Duke Energy Progress             521 444 4464             PO Box 1003 0, Charlotte, NC, 28201-1003     ELECTRIC           $       402.00 6304411            Safeco Ins. Co. of   $        2,051.43                                       $         -
               NC, 28557                                                                                                                                                                                        Am.
    1140       100 RIVER HILLS RD, ASHEVILLE, NC,   Duke Energy Progress             530 670 9816             PO Box 1003 0, Charlotte, NC, 28201-1003     ELECTRIC           $       527.00 6304411            Safeco Ins. Co. of   $        2,051.43                                       $         -
               28805                                                                                                                                                                                            Am.
    1161       6885 MAIN STREET, WILMINGTON,        Duke Energy Progress             757 883 5436             PO Box 1003 0, Charlotte, NC, 28201-1003     ELECTRIC           $       551.00 6304411            Safeco Ins. Co. of   $        2,051.43                                       $         -
               NC, 28405                                                                                                                                                                                        Am.
    1270       230 SHENSTONE BLVD, GARNER, NC,      Duke Energy Progress             698 347 9855             PO Box 1003 0, Charlotte, NC, 28201-1003     ELECTRIC           $       489.00 6304411            Safeco Ins. Co. of   $        2,051.43                                       $         -
               27529                                                                                                                                                                                            Am.
    1275       8391 BRIER CREEK PARKWAY,            Duke Energy Progress             677 289 0361             PO Box 1003 0, Charlotte, NC, 28201-1003     ELECTRIC           $       617.00 6304411            Safeco Ins. Co. of   $        2,051.43                                       $         -
               RALEIGH, NC, 27617                                                                                                                                                                               Am.
    1389       5900 POYNER ANCHOR LANE SUITE        Duke Energy Progress             790 372 6680             PO Box 1003 0, Charlotte, NC, 28201-1003     ELECTRIC           $       608.00 6304411            Safeco Ins. Co. of   $        2,051.43                                       $         -
               101, RALEIGH, NC, 27616                                                                                                                                                                          Am.
    1523       4 MCKENNA ROAD, ARDEN, NC,           Duke Energy Progress             079 811 1332             PO Box 1003 0, Charlotte, NC, 28201-1003     ELECTRIC           $       465.00 6304411            Safeco Ins. Co. of   $        2,051.43                                       $         -
               28704                                                                                                                                                                                            Am.




                                                                                                                                              Page 28 of 77
                                                       Case 20-30805-KRH                         Doc 14 Filed 02/17/20 Entered 02/17/20 16:06:48                                                                       Desc Main
                                                                                                       Document    Page 70 of 118

                                                                                                                                                                                                                                                                                        Proposed
                                                                                                                                                                                                                              Surety Bond Limit
                                                                                 Account Number(s) (if                                                                 Average 14 Days                                                              Cash Deposit   Letter of Credit     Adequate
Store Number             Store Address                     Provider / Company                                          Utility Address                    Service(s)                     Surety Bond #     Surety Name         of Liability (Pro-
                                                                                       known)                                                                              Spend                                                                      Amount           Amont            Assurance
                                                                                                                                                                                                                                     rated)
                                                                                                                                                                                                                                                                                         Deposit
    1536       436 DANIELS STREET, RALEIGH, NC,    Duke Energy Progress         342 884 3365             PO Box 1003 0, Charlotte, NC, 28201-1003   ELECTRIC           $       594.00 6304411            Safeco Ins. Co. of   $        2,051.43                                       $          -
               27605                                                                                                                                                                                     Am.
    1603       152 GRAND HILL PLACE, HOLLY         Duke Energy Progress         7809671139               PO Box 1003 0, Charlotte, NC, 28201-1003   ELECTRIC           $       648.00 6304411            Safeco Ins. Co. of   $        2,051.43                                       $          -
               SPRINGS, NC, 27540                                                                                                                                                                        Am.
    1657       2108 VILLAGE MARKET PL.,            Duke Energy Progress         1869372704               PO Box 1003 0, Charlotte, NC, 28201-1003   ELECTRIC           $       586.00                                                                                                 $      600.00
               MORRISVILLE, NC, 27560
    421        2351 101ST STREET, LARGO, FL,       Duke Energy/1004             00635 65346              PO Box 1004 0, Charlotte, NC, 28201-1004   ELECTRIC           $       879.00 6179312            Safeco Ins. Co. of   $        4,295.56                                       $          -
               33771                                                                                                                                                                                     Am.
    487        31650 U S HWY 19 N, PALM HARBOR,    Duke Energy/1004             92757 05871              PO Box 1004 0, Charlotte, NC, 28201-1004   ELECTRIC           $       810.00 6179312            Safeco Ins. Co. of   $        4,295.56                                       $          -
               FL, 34684                                                                                                                                                                                 Am.
    723        4949 4TH ST N, SAINT PETERSBURG,    Duke Energy/1004             04757 19441              PO Box 1004 0, Charlotte, NC, 28201-1004   ELECTRIC           $       910.00 6179312            Safeco Ins. Co. of   $        4,295.56                                       $          -
               FL, 33703                                                                                                                                                                                 Am.
    766        760 U S 27 N, SEBRING, FL, 33870    Duke Energy/1004             96354 92384              PO Box 1004 0, Charlotte, NC, 28201-1004   ELECTRIC           $       554.00 6179312            Safeco Ins. Co. of   $        4,295.56                                       $          -
                                                                                                                                                                                                         Am.
    1000       525 N ALAFAYA TRL WATERFORD         Duke Energy/1004             80313 84235              PO Box 1004 0, Charlotte, NC, 28201-1004   ELECTRIC           $       717.00 6179312            Safeco Ins. Co. of   $        4,295.56                                       $          -
               LAKES TOWN CENTER, ORLANDO, FL,                                                                                                                                                           Am.
               32828
    1305       2713 GULF TO BAY BLVD,              Duke Energy/1004             81640 70293              PO Box 1004 0, Charlotte, NC, 28201-1004   ELECTRIC           $       840.00 6179312            Safeco Ins. Co. of   $        4,295.56                                       $          -
               CLEARWATER, FL, 33759                                                                                                                                                                     Am.
    1361       3006 LITTLE ROAD, TRINITY, FL,      Duke Energy/1004             41696 59530              PO Box 1004 0, Charlotte, NC, 28201-1004   ELECTRIC           $       894.00 6179312            Safeco Ins. Co. of   $        4,295.56                                       $          -
               34655                                                                                                                                                                                     Am.
    1379       2030 TYRONE BLVD, ST PETERSBURG,    Duke Energy/1004             23335 10144              PO Box 1004 0, Charlotte, NC, 28201-1004   ELECTRIC           $       948.00 6179312            Safeco Ins. Co. of   $        4,295.56                                       $          -
               FL, 33710                                                                                                                                                                                 Am.
    1635       303 E. ALTAMONTE DR. STE. 1000,     Duke Energy/1004             95433 63032              PO Box 1004 0, Charlotte, NC, 28201-1004   ELECTRIC           $       878.00                                                                                                 $      900.00
               ALTAMONTE SPRINGS, FL, 32701

    227        8063 MONTGOMERY RD,                 Duke Energy/1326             4790-0696-20-1           PO Box 1326 0, Charlotte, NC, 28201-1326   ELECTRIC           $       559.00                                                                                                 $      600.00
               CINCINNATI, OH, 45236
    411        2689 EDMONDSON ROAD,                Duke Energy/1326             0210-2191-02-4           PO Box 1326 0, Charlotte, NC, 28201-1326   ELECTRIC           $       653.00                                                                                                 $      700.00
               CINCINNATI, OH, 45209
    544        2683 EAST MAIN STREET SUITE 103,    Duke Energy/1326             4780-2701-01-9           PO Box 1326 0, Charlotte, NC, 28201-1326   ELECTRIC           $       501.00 22056283           Liberty Mutual       $        1,992.50                                       $          -
               PLAINFIELD, IN, 46168                                                                                                                                                                     Insurance Co.
    697        7606 MALL RD, FLORENCE, KY, 41042   Duke Energy/1326             5760-0841-21-3           PO Box 1326 0, Charlotte, NC, 28201-1326   ELECTRIC           $       595.00 22056283           Liberty Mutual       $        1,992.50                                       $          -
                                                                                                                                                                                                         Insurance Co.
    697        7606 MALL RD, FLORENCE, KY, 41042 Duke Energy/1326               5760-0841-21-3           PO Box 1326 0, Charlotte, NC, 28201-1326   GAS                $       193.00                                                                                                 $      200.00

    849        849 AUTOMALL RD, BLOOMINGTON, Duke Energy/1326                   9080-2673-01-8           PO Box 1326 0, Charlotte, NC, 28201-1326   ELECTRIC           $       551.00 22056283           Liberty Mutual       $        1,992.50                                       $          -
               IN, 47401                                                                                                                                                                                 Insurance Co.
    1021       1429 S REED RD, KOKOMO, IN, 46902 Duke Energy/1326               4530-3099-01-1           PO Box 1326 0, Charlotte, NC, 28201-1326   ELECTRIC           $       709.00 22056283           Liberty Mutual       $        1,992.50                                       $          -
                                                                                                                                                                                                         Insurance Co.
    1238       17070 MERCANTILE BLVD,              Duke Energy/1326             7980-3204-01-8           PO Box 1326 0, Charlotte, NC, 28201-1326   ELECTRIC           $       454.00 22056283           Liberty Mutual       $        1,992.50                                       $          -
               NOBLESVILLE, IN, 46060                                                                                                                                                                    Insurance Co.
    1273       7676 VOICE OF AMERICA DRIVE,        Duke Energy/1326             0960-3511-02-3           PO Box 1326 0, Charlotte, NC, 28201-1326   GAS                $       545.00                                                                                                 $      500.00
               WEST CHESTER, OH, 45069
    352        4729 SOUTH BLVD, CHARLOTTE, NC,     Duke Energy/70515/70516      2051692082               P.O. Box 70516 @ Duke Energy, Charlotte,   ELECTRIC           $       786.00 22055606           Liberty Mutual       $        3,585.00                                       $          -
               28217                                                                                     NC, 28272-0516                                                                                  Insurance Co.
    670        1026 HANES MALL BLVD, WINSTON-      Duke Energy/70515/70516      0002992301               P.O. Box 70516 @ Duke Energy, Charlotte,   ELECTRIC           $       396.00 22055612           Safeco Ins. Co. of   $        2,082.50                                       $          -
               SALEM, NC, 27103                                                                          NC, 28272-0516                                                                                  Am.
    1069       88 HIGHLAND SQUARE DR,              Duke Energy/70515/70516      1366230068               P.O. Box 70516 @ Duke Energy, Charlotte,   ELECTRIC           $       356.00 22055612           Safeco Ins. Co. of   $        2,082.50                                       $          -
               HENDERSONVILLE, NC, 28792                                                                 NC, 28272-0516                                                                                  Am.
    1110       2315 MATTHEWS TOWNSHIP              Duke Energy/70515/70516      1508691087               P.O. Box 70516 @ Duke Energy, Charlotte,   ELECTRIC           $       542.00 22055612           Safeco Ins. Co. of   $        2,082.50                                       $          -
               PARKWAY, MATTHEWS, NC, 28105                                                              NC, 28272-0516                                                                                  Am.

    1128       1844 CATAWBA VALLEY BLVD SE,  Duke Energy/70515/70516            1983443975               P.O. Box 70516 @ Duke Energy, Charlotte,   ELECTRIC           $       475.00 22055612           Safeco Ins. Co. of   $        2,082.50                                       $          -
               HICKORY, NC, 28602                                                                        NC, 28272-0516                                                                                  Am.
    1193       5335 BALLANTYNE COMMONS PKWY Duke Energy/70515/70516             1731264792               P.O. Box 70516 @ Duke Energy, Charlotte,   ELECTRIC           $       535.00 22055612           Safeco Ins. Co. of   $        2,082.50                                       $          -
               SUITE F, CHARLOTTE, NC, 28277                                                             NC, 28272-0516                                                                                  Am.

    1219       3116 NORTHLINE AVE, GREENSBORO, Duke Energy/70515/70516          2145450807               P.O. Box 70516 @ Duke Energy, Charlotte,   ELECTRIC           $       433.00 22055612           Safeco Ins. Co. of   $        2,082.50                                       $          -
               NC, 27408                                                                                 NC, 28272-0516                                                                                  Am.
    1222       1210-C BRIDFORD PARKWAY,        Duke Energy/70515/70516          1837171546               P.O. Box 70516 @ Duke Energy, Charlotte,   ELECTRIC           $       453.00 22055611           Safeco Ins. Co. of   $        2,245.00                                       $          -
               GREENSBORO, NC, 27407                                                                     NC, 28272-0516                                                                                  Am.




                                                                                                                                         Page 29 of 77
                                                         Case 20-30805-KRH                            Doc 14 Filed 02/17/20 Entered 02/17/20 16:06:48                                                                          Desc Main
                                                                                                            Document    Page 71 of 118

                                                                                                                                                                                                                                                                                                     Proposed
                                                                                                                                                                                                                                      Surety Bond Limit
                                                                                      Account Number(s) (if                                                                    Average 14 Days                                                                  Cash Deposit    Letter of Credit     Adequate
Store Number             Store Address                        Provider / Company                                            Utility Address                       Service(s)                     Surety Bond #     Surety Name         of Liability (Pro-
                                                                                            known)                                                                                 Spend                                                                          Amount            Amont            Assurance
                                                                                                                                                                                                                                             rated)
                                                                                                                                                                                                                                                                                                      Deposit
    1247       598 RIVER HIGHWAY SUITE E,           Duke Energy/70515/70516          1858741472               P.O. Box 70516 @ Duke Energy, Charlotte,      ELECTRIC           $       442.00 22055612           Safeco Ins. Co. of   $        2,082.50                                            $          -
               MOORESVILLE, NC, 28117                                                                         NC, 28272-0516                                                                                     Am.
    1252       6807 FAYETTEVILLE RD SUITE 102,      Duke Energy/70515/70516          1781816580               P.O. Box 70516 @ Duke Energy, Charlotte,      ELECTRIC           $       607.00 22055612           Safeco Ins. Co. of   $        2,082.50                                            $          -
               DURHAM, NC, 27713                                                                              NC, 28272-0516                                                                                     Am.
    1295       120 DORMAN CENTRE DRIVE SUITE        Duke Energy/70515/70516          1089552012               P.O. Box 70516 @ Duke Energy, Charlotte,      ELECTRIC           $       649.00 22055612           Safeco Ins. Co. of   $        2,082.50                                            $          -
               120-B, SPARTANBURG, SC, 29301                                                                  NC, 28272-0516                                                                                     Am.

    1334       120 STATION DRIVE, ANDERSON, SC,     Duke Energy/70515/70516          1326383605               P.O. Box 70516 @ Duke Energy, Charlotte,      ELECTRIC           $       538.00 22055611           Safeco Ins. Co. of   $        2,245.00                                            $          -
               29621                                                                                          NC, 28272-0516                                                                                     Am.
    1571       1389 BOONE STATION DRIVE,            Duke Energy/70515/70516          1096992084               P.O. Box 70516 @ Duke Energy, Charlotte,      ELECTRIC           $       513.00 22055611           Safeco Ins. Co. of   $        2,245.00                                            $          -
               BURLINGTON, NC, 27215                                                                          NC, 28272-0516                                                                                     Am.
    1656       13540 HOOVER CREEK BLVD. # 200,      Duke Energy/70515/70516          1452662801               P.O. Box 70516 @ Duke Energy, Charlotte,      ELECTRIC           $       648.00 22055611           Safeco Ins. Co. of   $        2,245.00                                            $          -
               CHARLOTTE, NC, 28273                                                                           NC, 28272-0516                                                                                     Am.
    1664       1025 WOODRUFF RD F105,               Duke Energy/70515/70516          1971604769               P.O. Box 70516 @ Duke Energy, Charlotte,      ELECTRIC           $       725.00 22055611           Safeco Ins. Co. of   $        2,245.00                                            $          -
               GREENVILLE, SC, 29607                                                                          NC, 28272-0516                                                                                     Am.
    160        4201 WM PENN HWY,                    Duquesne Light Company           5944060000               P.O. Box 10 Payment Processing Center,        ELECTRIC           $       987.00                                                                                                      $     1,000.00
               MONROEVILLE, PA, 15146                                                                         Pittsburgh, PA, 15230
    821        843 FREEPORT RD, PITTSBURGH, PA,     Duquesne Light Company           9489130000               P.O. Box 10 Payment Processing Center,        ELECTRIC           $       482.00                                                                                                      $      500.00
               15238                                                                                          Pittsburgh, PA, 15230
    1058       7219 B MCKNIGHT RD, PITTSBURGH,      Duquesne Light Company           9701710000               P.O. Box 10 Payment Processing Center,        ELECTRIC           $       501.00                                                                                                      $      500.00
               PA, 15237                                                                                      Pittsburgh, PA, 15230
    1121       135 WAGNER ROAD, MONACA, PA,         Duquesne Light Company           0303340000               P.O. Box 10 Payment Processing Center,        ELECTRIC           $       335.00                                                                                                      $      300.00
               15061                                                                                          Pittsburgh, PA, 15230
    1601       1902 MT. DIABLO BLVD., WALNUT        East Bay Municipal Utility Dis   50851328398              EBMUD Payment Center PO Box 1000,             WATER/SEWAGE       $       331.00                                                               $          870.00                      $          -
               CREEK, CA, 94596                                                                               Oakland, CA, 94649-0001
    1584       615 ROUTE 18 SOUTH, EAST             East Brunswick Water/Sewer Uti   3859-7                   P.O. Box 1081 0, East Brunswick, NJ, 08816-   WATER/SEWAGE       $        26.00                                                                                                      $          -
               BRUNSWICK, NJ, 8816                                                                            1081
    713        125A SOUTH BROADWAY, SALEM,          Eastern Propane & Oil            511001                   P.O. Box 8900 0, Lewiston, ME, 04243-8900     GAS                $       873.00                                                                                                      $      900.00
               NH, 3079
    1335       4443 SOUTHMONT WAY, EASTON,          Easton Suburban Water Authorit   00151001                 P.O. Box 3819 0, EASTON, PA, 18043-3819       WATER/SEWAGE       $        10.00                                                               $           50.00                      $          -
               PA, 18045
    1144       219 MARLBORO AVE, EASTON, MD,        Easton Utilities - 1189          553700-006538            PO BOX 1189 0, EASTON, MD, 21601              ELECTRIC           $       554.00                                                                                                      $      600.00
               21601
    1144       219 MARLBORO AVE, EASTON, MD,        Easton Utilities - 1189          553700-006538            PO BOX 1189 0, EASTON, MD, 21601              WATER/SEWAGE       $        20.00                                                                                                      $          -
               21601
    1144       219 MARLBORO AVE, EASTON, MD,        EASTON UTILITIES COMMISSION      N/A                      PO BOX 1189, EASTON, MD, 21601                TELECOM            $       109.00                                                                                                      $      100.00
               21601
    244        3020 EAST LOHMAN AVE, LAS            El Paso Electric/650801          2051330000               PO Box 650801 0, DALLAS, TX, 75265-0801       ELECTRIC           $       632.00                                                                                                      $      600.00
               CRUCES, NM, 88011
    725        730 SUNLAND PARK DR MESA HILLS       El Paso Electric/650801          9423300000               PO Box 650801 0, DALLAS, TX, 75265-0801       ELECTRIC           $       608.00                                                                                                      $      600.00
               @ SUNLAND PARK DR, EL PASO, TX,
               79912
    1447       1327 GEORGE DIETER DRIVE SUITE D,    El Paso Electric/650801          1429910000               PO Box 650801 0, DALLAS, TX, 75265-0801       ELECTRIC           $       600.00                                                                                                      $      600.00
               EL PASO, TX, 79936
    1632       8889 GATEWAY BLVD W STE 570, EL      El Paso Electric/650801          4252178813               PO Box 650801 0, DALLAS, TX, 75265-0801       ELECTRIC           $       758.00                                                                                                      $      800.00
               PASO, TX, 79925
    725        730 SUNLAND PARK DR MESA HILLS       El Paso Water Utilities          90-8040.300              P.O. Box 511 0, EL Paso, TX, 79961-0511       WATER/SEWAGE       $       126.00                                                                                                      $      100.00
               @ SUNLAND PARK DR, EL PASO, TX,
               79912
    1447       1327 GEORGE DIETER DRIVE SUITE D,    El Paso Water Utilities          270-9592.302             P.O. Box 511 0, EL Paso, TX, 79961-0511       WATER/SEWAGE       $       110.00                                                                                                      $      100.00
               EL PASO, TX, 79936
    1632       8889 GATEWAY BLVD W STE 570, EL      El Paso Water Utilities          210-9287.301             P.O. Box 511 0, EL Paso, TX, 79961-0511       WATER/SEWAGE       $       143.00                                                                                                      $      100.00
               PASO, TX, 79925
    1560       23620 EL TORO ROAD, LAKE FOREST,     El Toro Water District           22315                    P.O. Box 4000 0, Laguna Hills, CA, 92654- WATER/SEWAGE           $       121.00                                                                                                      $      100.00
               CA, 92630                                                                                      4000
    1334       120 STATION DRIVE, ANDERSON, SC,     Electric City Utilities/City o   500006497                PO Box 100146 0, Columbia, SC, 29202-3301 WATER/SEWAGE           $        79.00                                                               $           50.00                      $          -
               29621
    241        90 KINGSTON RD E UNIT 2, AJAX, ON,   Elexicon Energy                  60022293-00              55 Taunton Rd 0, Ajax, ON, L1T 3V3            ELECTRIC           $       340.00                                                                                                      $      300.00
               L1Z 1G1
    1023       39 REAVILLE AVE, FLEMINGTON, NJ,     Elizabethtown Gas/5412           8460976781               PO BOX 5412 0, CAROL STREAM, IL, 60197-       GAS                $       123.00                                                                                                      $      100.00
               8822                                                                                           5412




                                                                                                                                               Page 30 of 77
                                                         Case 20-30805-KRH                           Doc 14 Filed 02/17/20 Entered 02/17/20 16:06:48                                                                       Desc Main
                                                                                                           Document    Page 72 of 118

                                                                                                                                                                                                                                                                                                 Proposed
                                                                                                                                                                                                                                  Surety Bond Limit
                                                                                   Account Number(s) (if                                                                   Average 14 Days                                                                  Cash Deposit    Letter of Credit     Adequate
Store Number             Store Address                       Provider / Company                                          Utility Address                      Service(s)                     Surety Bond #     Surety Name         of Liability (Pro-
                                                                                         known)                                                                                Spend                                                                          Amount            Amont            Assurance
                                                                                                                                                                                                                                         rated)
                                                                                                                                                                                                                                                                                                  Deposit
    1517       889 SAINT GEORGE AVENUE,             Elizabethtown Gas/5412        6490582811               PO BOX 5412 0, CAROL STREAM, IL, 60197-      GAS                $        86.00                                                                                                      $      100.00
               WOODBRIDGE, NJ, 7095                                                                        5412
    151        1820 N DIXIE HWY, ELIZABETHTOWN,     Elizabethtown Utilities, KY   017342-000               P.O. Box 550 City Hall, Elizabethtown, KY,   WATER/SEWAGE       $         9.00                                                                                                      $         -
               KY, 42701                                                                                   42701
    494        410 RANGE LINE RD, JOPLIN, MO,       Empire District - 650689      167508-68-8              PO Box 650689 0, DALLAS, TX, 75265-0689      ELECTRIC           $       941.00 6075795            Safeco Ins. Co. of   $        1,500.00 $            2,600.00                      $         -
               64801                                                                                                                                                                                         Am.
    1618       1041 BRANSON HILLS PKWY.,            Empire District - 650689      167508-51-4              PO Box 650689 0, DALLAS, TX, 75265-0689      ELECTRIC           $      1,228.00                                                                                                     $    1,200.00
               BRANSON, MO, 65616
    171        1595 MERIVALE ROAD, OTTAWA, ON,      Enbridge Consumers Gas/644    19 65 01 31540 5         PO Box 644 Attn: Payment Processing,         GAS                $        79.00                                                                                                      $      100.00
               K2G 3J4                                                                                     Scarborough, ON, M1K 5H1
    241        90 KINGSTON RD E UNIT 2, AJAX, ON,   Enbridge Consumers Gas/644    11 45 20 39911 5         PO Box 644 Attn: Payment Processing,         GAS                $        88.00                                                                                                      $      100.00
               L1Z 1G1                                                                                     Scarborough, ON, M1K 5H1
    377        5980 MCLAUGHLIN RD UNIT 1,           Enbridge Consumers Gas/644    10 21 67 23111 0         PO Box 644 Attn: Payment Processing,         GAS                $        99.00                                                                                                      $      100.00
               MISSISSAUGA, ON, L5R 3X9                                                                    Scarborough, ON, M1K 5H1
    500        200 GREAT LAKES DRIVE UNIT #142,     Enbridge Consumers Gas/644    08 21 51 54621 6         PO Box 644 Attn: Payment Processing,         GAS                $       128.00                                                                                                      $      100.00
               BRAMPTON, ON, L6R 2K7                                                                       Scarborough, ON, M1K 5H1
    546        221 GLENDALE AVE. #601, ST.          Enbridge Consumers Gas/644    05 76 53 24051 5         PO Box 644 Attn: Payment Processing,         GAS                $       119.00                                                                                                      $      100.00
               CATHARINES, ON, L2T 2K9                                                                     Scarborough, ON, M1K 5H1
    630        17440 YONGE ST, NEWMARKET, ON,       Enbridge Consumers Gas/644    04 35 50 34211 2         PO Box 644 Attn: Payment Processing,         GAS                $       125.00                                                                                                      $      100.00
               L3Y 6Y9                                                                                     Scarborough, ON, M1K 5H1
    661        815 EGLINTON AVE E, EAST YORK,       Enbridge Consumers Gas/644    14 01 41 07851 6         PO Box 644 Attn: Payment Processing,         GAS                $        78.00                                                                                                      $      100.00
               ON, M4G 4G9                                                                                 Scarborough, ON, M1K 5H1
    738        3900 HWY 7 UNIT 4, WOODBRIDGE,       Enbridge Consumers Gas/644    18 35 30 32871 1         PO Box 644 Attn: Payment Processing,         GAS                $        72.00                                                                                                      $      100.00
               ON, L4L 1A6                                                                                 Scarborough, ON, M1K 5H1
    827        1163 ST LAURENT BLVD, OTTAWA,        Enbridge Consumers Gas/644    08 65 25 55120 4         PO Box 644 Attn: Payment Processing,         GAS                $        99.00                                                                                                      $      100.00
               ON, K1K 3B7                                                                                 Scarborough, ON, M1K 5H1
    896        70 BARRIE VIEW DR, BARRIE, ON, L4N   Enbridge Consumers Gas/644    15 53 20 48182 0         PO Box 644 Attn: Payment Processing,         GAS                $        96.00                                                               $        2,000.00                      $         -
               8V4                                                                                         Scarborough, ON, M1K 5H1
    1175       3135 HIGHWAY 7, MARKHAM, ON,         Enbridge Consumers Gas/644    08 35 35 31335 6         PO Box 644 Attn: Payment Processing,         GAS                $       135.00                                                                                                      $      100.00
               L3R 0T9                                                                                     Scarborough, ON, M1K 5H1
    1188       501 EARL GREY DRIVE, KANATA, ON,     Enbridge Consumers Gas/644    17 65 07 57131 0         PO Box 644 Attn: Payment Processing,         GAS                $       144.00                                                                                                      $      100.00
               K2T 1K4                                                                                     Scarborough, ON, M1K 5H1
    1216       3135 ARGENTIA RD #4,                 Enbridge Consumers Gas/644    14 21 49 91182 0         PO Box 644 Attn: Payment Processing,         GAS                $       157.00                                                                                                      $      200.00
               MISSISSAUGA, ON, L5N 8E1                                                                    Scarborough, ON, M1K 5H1
    1348       1635 VICTORIA STREET EAST,           Enbridge Consumers Gas/644    09 45 80 36951 4         PO Box 644 Attn: Payment Processing,         GAS                $        91.00                                                                                                      $      100.00
               WHITBY, ON, L1N 9W4                                                                         Scarborough, ON, M1K 5H1
    1385       1009 DAZE STREET UNIT B SOUTH        Enbridge Consumers Gas/644    05 65 66 05652 1         PO Box 644 Attn: Payment Processing,         GAS                $       106.00                                                                                                      $      100.00
               KEYS CENTRUM, OTTAWA, ON, K1V                                                               Scarborough, ON, M1K 5H1
               2G3
    1392       1425 HARMONY ROAD NORTH,             Enbridge Consumers Gas/644    09 45 12 45494 1         PO Box 644 Attn: Payment Processing,         GAS                $       118.00                                                                                                      $      100.00
               OSHAWA, ON, L1H 7K5                                                                         Scarborough, ON, M1K 5H1
    1414       8825 YONGE STREET UNIT A1,           Enbridge Consumers Gas/644    20 35 45 78270 1         PO Box 644 Attn: Payment Processing,         GAS                $       136.00                                                                                                      $      100.00
               RICHMOND HILL, ON, L4C 6Z1                                                                  Scarborough, ON, M1K 5H1
    1419       125 THE QUEENSWAY BUILDING B,        Enbridge Consumers Gas/644    08 01 43 69442 6         PO Box 644 Attn: Payment Processing,         GAS                $       108.00                                                                                                      $      100.00
               ETOBICOKE, ON, M8Y 1H6                                                                      Scarborough, ON, M1K 5H1
    1574       3161 GREENBANK ROAD UNIT 1,          Enbridge Consumers Gas/644    91 00 06 78813 6         PO Box 644 Attn: Payment Processing,         GAS                $       216.00                                                                                                      $      200.00
               OTTAWA, ON, K2J 4H9                                                                         Scarborough, ON, M1K 5H1
    1640       30 WESTON ROAD UNIT 209,             Enbridge Consumers Gas/644    91 00 15 19577 2         PO Box 644 Attn: Payment Processing,         GAS                $        60.00                                                                                                      $      100.00
               TORONTO, ON, M6N 0A7                                                                        Scarborough, ON, M1K 5H1
    1679       170 NORTH QUEEN ST UNIT D,           Enbridge Consumers Gas/644    91 00 21 69210 3         PO Box 644 Attn: Payment Processing,         GAS                $        91.00                                                                                                      $      100.00
               TORONTO, ON, M9C 1A7                                                                        Scarborough, ON, M1K 5H1
    145        94 FANSHAWE PK RD E, LONDON,         Enbridge Gas (Union Gas)      261-9572 236-0429        PO Box 4001 STN A 0, Toronto, ON, M5W        GAS                $        10.00                                                                                                      $         -
               ON, N5X 4C5                                                                                 0G2
    522        2501 HAMPSHIRE GATE #1,              Enbridge Gas (Union Gas)      255-3507 230-4128        PO Box 4001 STN A 0, Toronto, ON, M5W        GAS                $        10.00                                                                                                      $         -
               OAKVILLE, ON, L6H 6C8                                                                       0G2
    1064       646 GARDINERS RD #15, KINGSTON,      Enbridge Gas (Union Gas)      277-1092 243-4928        PO Box 4001 STN A 0, Toronto, ON, M5W        GAS                $        14.00                                                                                                      $         -
               ON, K7M 3X9                                                                                 0G2
    1125       3230 FAIRVIEW STREET UNIT 2,         Enbridge Gas (Union Gas)      285-6314 245-1609        PO Box 4001 STN A 0, Toronto, ON, M5W        GAS                $        11.00                                                                                                      $         -
               BURLINGTON, ON, L7N 3H5                                                                     0G2
    1168       4315 WALKER ROAD, WINDSOR, ON,       Enbridge Gas (Union Gas)      299-9477 248-5694        PO Box 4001 STN A 0, Toronto, ON, M5W        GAS                $        11.00                                                                                                      $         -
               N8W 3T6                                                                                     0G2




                                                                                                                                            Page 31 of 77
                                                       Case 20-30805-KRH                           Doc 14 Filed 02/17/20 Entered 02/17/20 16:06:48                                                                       Desc Main
                                                                                                         Document    Page 73 of 118

                                                                                                                                                                                                                                                                                        Proposed
                                                                                                                                                                                                                              Surety Bond Limit
                                                                                  Account Number(s) (if                                                                    Average 14 Days                                                          Cash Deposit   Letter of Credit     Adequate
Store Number             Store Address                     Provider / Company                                            Utility Address                      Service(s)                     Surety Bond #     Surety Name     of Liability (Pro-
                                                                                        known)                                                                                 Spend                                                                  Amount           Amont            Assurance
                                                                                                                                                                                                                                     rated)
                                                                                                                                                                                                                                                                                         Deposit
    1250       1400 MARCUS DRIVE, SUDBURY, ON,     Enbridge Gas (Union Gas)      242-3248 248-2771        PO Box 4001 STN A 0, Toronto, ON, M5W         GAS                $        29.00                                                                                             $          -
               P3B 4K5                                                                                    0G2
    1283       737 GOLF LINKS RD UNIT 6,           Enbridge Gas (Union Gas)      303-3815 233-9446        PO Box 4001 STN A 0, Toronto, ON, M5W         GAS                $        15.00                                                                                             $          -
               ANCASTER, ON, L9K 1L5                                                                      0G2
    1382       1230 WELLINGTON RD UNIT 101,        Enbridge Gas (Union Gas)      317-4237 252-8201        PO Box 4001 STN A 0, Toronto, ON, M5W         GAS                $        11.00                                                                                             $          -
               LONDON, ON, N6E 1M3                                                                        0G2
    1437       389 MAIN STREET UNIT B 2,           Enbridge Gas (Union Gas)      243-2876 253-6154        PO Box 4001 STN A 0, Toronto, ON, M5W         GAS                $        17.00                                                                                             $          -
               THUNDER BAY, ON, P7B 5L6                                                                   0G2
    1471       435 STONE ROAD WEST UNIT L10,       Enbridge Gas (Union Gas)      243-2876 255-3065        PO Box 4001 STN A 0, Toronto, ON, M5W         GAS                $        16.00                                                                                             $          -
               GUELPH, ON, N1G 2X6                                                                        0G2
    1191       185 TRINITY DR, MONCTON, NB, E1G    Energie NB Power              5193750-0                P.O. Box - CP 2000 0, Caraquet, NB, E1W 1C1   ELECTRIC           $       424.00                                                                                             $      400.00
               2J7
     31        8105 SUDLEY RD, MANASSAS, VA,       ENERGY MANAGEMENT SYSTEMS     EMS 1876-003100          PO BOX 646 , EXTON, PA, 19341-0646            WATER/SEWAGE       $        15.00                                                                                             $          -
               20109
    656        1601 MARKET PLACE DR SUITE 1,       Energy West - Montana         210640413                P.O. Box 2229 0, Great Falls, MT, 59403-2229 GAS                 $       115.00                                                                                             $      100.00
               GREAT FALLS, MT, 59404
    1165       8805 TOWNLEY ROAD,                  EnergyUnited                  2233151                  P.O. Box 1831 0, Statesville, NC, 28687-1831 ELECTRIC            $       485.00                                                                                             $      500.00
               HUNTERSVILLE, NC, 28078
    246        792 BEDFORD ROAD, BEDFORD           ENGIE Resources               70981-95000              P.O. Box 9001025 0, Louisville, KY, 40290-    ELECTRIC           $       210.00 Pending            Liberty Mutual   $        1,333.33                                       $          -
               HILLS, NY, 10507                                                                           1025                                                                                               Insurance Co.
    446        3125 E MAIN ST, MOHEGAN LAKE,       ENGIE Resources               81021-20014              P.O. Box 9001025 0, Louisville, KY, 40290-    ELECTRIC           $       243.00 Pending            Liberty Mutual   $        1,333.33                                       $          -
               NY, 10547                                                                                  1025                                                                                               Insurance Co.
    495        150 SPRING VALLEY MARKET PLACE,     ENGIE Resources               46221-75011              P.O. Box 9001025 0, Louisville, KY, 40290-    ELECTRIC           $       295.00 Pending            Liberty Mutual   $        1,333.33                                       $          -
               SPRING VALLEY, NY, 10977                                                                   1025                                                                                               Insurance Co.

    680        499 TARRYTOWN RD, WHITE PLAINS,     ENGIE Resources               01281-16012              P.O. Box 9001025 0, Louisville, KY, 40290-    ELECTRIC           $       435.00 Pending            Liberty Mutual   $        1,333.33                                       $          -
               NY, 10607                                                                                  1025                                                                                               Insurance Co.
    690        1329 BOSTON POST RD,                ENGIE Resources               94321-41000              P.O. Box 9001025 0, Louisville, KY, 40290-    ELECTRIC           $       207.00 Pending            Liberty Mutual   $        1,333.33                                       $          -
               LARCHMONT, NY, 10538                                                                       1025                                                                                               Insurance Co.
    1136       1255 ROUTE 300, NEWBURGH, NY,       ENGIE Resources               11689-54006              P.O. Box 9001025 0, Louisville, KY, 40290-    ELECTRIC           $       298.00 Pending            Liberty Mutual   $        1,333.33                                       $          -
               12550                                                                                      1025                                                                                               Insurance Co.
    1332       2519 SOUTH ROAD SUITE A,            ENGIE Resources               81443-42010              P.O. Box 9001025 0, Louisville, KY, 40290-    ELECTRIC           $       352.00 Pending            Liberty Mutual   $        1,333.33                                       $          -
               POUGHKEEPSIE, NY, 12601                                                                    1025                                                                                               Insurance Co.
    1455       1165 ULSTER AVENUE, KINGSTON,       ENGIE Resources               33744-22011              P.O. Box 9001025 0, Louisville, KY, 40290-    ELECTRIC           $       315.00 Pending            Liberty Mutual   $        1,333.33                                       $          -
               NY, 12401                                                                                  1025                                                                                               Insurance Co.
    1567       191 - 24 NORTHERN BLVD,             ENGIE Resources               93681-76013              P.O. Box 9001025 0, Louisville, KY, 40290-    ELECTRIC           $       473.00 Pending            Liberty Mutual   $        1,333.33                                       $          -
               FLUSHING, NY, 11358                                                                        1025                                                                                               Insurance Co.
    1582       2146 BARTOW AVENUE, BRONX, NY,      ENGIE Resources               51081-86013              P.O. Box 9001025 0, Louisville, KY, 40290-    ELECTRIC           $       869.00 Pending            Liberty Mutual   $        1,333.33                                       $          -
               10475                                                                                      1025                                                                                               Insurance Co.
    1596       2468 CENTRAL PARK AVE, YONKERS,     ENGIE Resources               20601-36005              P.O. Box 9001025 0, Louisville, KY, 40290-    ELECTRIC           $       580.00 Pending            Liberty Mutual   $        1,333.33                                       $          -
               NY, 10710                                                                                  1025                                                                                               Insurance Co.
    1614       410 GATEWAY DRIVE BOX 1 UNIT 8,     ENGIE Resources               86161-68004              P.O. Box 9001025 0, Louisville, KY, 40290-    ELECTRIC           $       650.00 Pending            Liberty Mutual   $        1,333.33                                       $          -
               BROOKLYN, NY, 11239                                                                        1025                                                                                               Insurance Co.
    1616       2385 RICHMOND AVE, STATEN           ENGIE Resources               89041-59000              P.O. Box 9001025 0, Louisville, KY, 40290-    ELECTRIC           $      1,029.00 Pending           Liberty Mutual   $        1,333.33                                       $          -
               ISLAND, NY, 10314                                                                          1025                                                                                               Insurance Co.
    505        3630 BRENTWOOD RD NW #700,          ENMAX/2900                    500582381                PO Box 2900 Station M, Calgary, AB, T2P 3A7   ELECTRIC           $       529.00                                                                                             $      500.00
               CALGARY, AB, T2L 1K8
    529        5506 SIGNAL HILL CENTER, CALGARY,   ENMAX/2900                    500582397                PO Box 2900 Station M, Calgary, AB, T2P 3A7 ELECTRIC             $       468.00                                                                                             $      500.00
               AB, T3H 3P8
    547        200-303 SHAWVILLE BLVD SE,          ENMAX/2900                    500582408                PO Box 2900 Station M, Calgary, AB, T2P 3A7 ELECTRIC             $       585.00                                                                                             $      600.00
               CALGARY, AB, T2Y 3W6
    1210       2004-50TH AVE UNIT 189, RED DEER,   ENMAX/2900                    500582420                PO Box 2900 Station M, Calgary, AB, T2P 3A7 ELECTRIC             $       488.00                                                                                             $      500.00
               AB, T4R 3A2
    1269       3221 SUNRIDGE WAY SUITE 700,        ENMAX/2900                    500582429                PO Box 2900 Station M, Calgary, AB, T2P 3A7 ELECTRIC             $       547.00                                                                                             $      500.00
               CALGARY, AB, T1Y 7M4
    1440       8180 11TH STREET SE STE 700,        ENMAX/2900                    500582444                PO Box 2900 Station M, Calgary, AB, T2P 3A7 ELECTRIC             $       581.00                                                                                             $      600.00
               CALGARY, AB, T2H 3B5
    1269       3221 SUNRIDGE WAY SUITE 700,        ENMAX/2988                    500582429                PO Box 2900 Station M, Calgary, AB, T2P 3A7 ELECTRIC             $       580.00                                                                                             $      600.00
               CALGARY, AB, T1Y 7M4
    414        724 SOUTH BOWMAN RD, LITTLE         Entergy Arkansas, Inc./8101   1710490                  PO BOX 8101 0, BATON ROUGE, LA, 70891-        ELECTRIC           $       455.00                                                                                             $      500.00
               ROCK, AR, 72211                                                                            8101




                                                                                                                                            Page 32 of 77
                                                         Case 20-30805-KRH                             Doc 14 Filed 02/17/20 Entered 02/17/20 16:06:48                                                                       Desc Main
                                                                                                             Document    Page 74 of 118

                                                                                                                                                                                                                                                                                                   Proposed
                                                                                                                                                                                                                                    Surety Bond Limit
                                                                                      Account Number(s) (if                                                                  Average 14 Days                                                                  Cash Deposit    Letter of Credit     Adequate
Store Number             Store Address                       Provider / Company                                              Utility Address                    Service(s)                     Surety Bond #     Surety Name         of Liability (Pro-
                                                                                            known)                                                                               Spend                                                                          Amount            Amont            Assurance
                                                                                                                                                                                                                                           rated)
                                                                                                                                                                                                                                                                                                    Deposit
    649        200 CORNERSTONE BLVD, HOT            Entergy Arkansas, Inc./8101      7422926                  PO BOX 8101 0, BATON ROUGE, LA, 70891-      ELECTRIC           $       457.00                                                                                                      $      500.00
               SPRINGS, AR, 71913                                                                             8101
    531        6757 BLUEBONNET BLVD, BATON          Entergy Gulf States LA, LLC/81   35435155                 PO BOX 8103 0, BATON ROUGE, LA, 70891-      ELECTRIC           $       443.00 60S003191          Safeco Ins. Co. of   $        3,621.33                                            $         -
               ROUGE, LA, 70836                                                                               8103                                                                                             Am.
    1126       302 W PRIEN LAKE ROAD, LAKE          Entergy Gulf States LA, LLC/81   34734269                 PO BOX 8103 0, BATON ROUGE, LA, 70891-      ELECTRIC           $       417.00 60S003191          Safeco Ins. Co. of   $        3,621.33                                            $         -
               CHARLES, LA, 70601                                                                             8103                                                                                             Am.
    1645       3535 PERKINS RD. STE. 300, BATON     Entergy Gulf States LA, LLC/81   114693708                PO BOX 8103 0, BATON ROUGE, LA, 70891-      ELECTRIC           $       656.00                                                                                                      $      700.00
               ROUGE, LA, 70808                                                                               8103
     28        800 METAIRIE RD SUITE B, METAIRIE,   Entergy Louisiana, Inc./8108     30123046                 PO BOX 8108 0, BATON ROUGE, LA, 70891-      ELECTRIC           $       450.00 6134864            Safeco Ins. Co. of   $        5,484.00                                            $         -
               LA, 70005                                                                                      8108                                                                                             Am.
    136        8832 VETERANS MEMORIAL HWY,          Entergy Louisiana, Inc./8108     26485003                 PO BOX 8108 0, BATON ROUGE, LA, 70891-      ELECTRIC           $       855.00 6134864            Safeco Ins. Co. of   $        5,484.00                                            $         -
               METAIRIE, LA, 70003                                                                            8108                                                                                             Am.
    711        4681 PECANLAND MALL DR,              Entergy Louisiana, Inc./8108     28155505                 PO BOX 8108 0, BATON ROUGE, LA, 70891-      ELECTRIC           $       899.00 6134864            Safeco Ins. Co. of   $        5,484.00                                            $         -
               MONROE, LA, 71203                                                                              8108                                                                                             Am.
    1051       1629 WESTBANK EXPRESSWAY SUITE       Entergy Louisiana, Inc./8108     26207381                 PO BOX 8108 0, BATON ROUGE, LA, 70891-      ELECTRIC           $       509.00 6134864            Safeco Ins. Co. of   $        5,484.00                                            $         -
               A, HARVEY, LA, 70058                                                                           8108                                                                                             Am.
    1166       279 DOGWOOD BLVD, FLOWOOD,           Entergy Mississippi, Inc./8105   18349621                 PO BOX 8105 0, BATON ROUGE, LA, 70891-      ELECTRIC           $       644.00 6075764            Safeco Ins. Co. of   $        3,987.67                                            $         -
               MS, 39232                                                                                      8105                                                                                             Am.
    1477       6420 TOWN CENTER LOOP,               Entergy Mississippi, Inc./8105   50711886                 PO BOX 8105 0, BATON ROUGE, LA, 70891-      ELECTRIC           $       671.00 6075764            Safeco Ins. Co. of   $        3,987.67                                            $         -
               SOUTHAVEN, MS, 38671                                                                           8105                                                                                             Am.
    115        5300 TCHOUPITOULAS ST SUITE E,       Entergy New Orleans/8106         12342069                 PO BOX 8106 0, BATON ROUGE, LA, 70891-      ELECTRIC           $       612.00 6403774            Safeco Ins. Co. of   $        2,915.00                                            $         -
               NEW ORLEANS, LA, 70115                                                                         8106                                                                                             Am.
    1321       505 I-45 NORTH, CONROE, TX, 77304    Entergy Texas, Inc./8104         139168025                PO BOX 8104 0, BATON ROUGE, LA, 70891-      ELECTRIC           $       553.00                                                                                                      $      600.00
                                                                                                              8104
    1466       4029 DOWLEN ROAD, BEAUMONT, Entergy Texas, Inc./8104                  140116336                PO BOX 8104 0, BATON ROUGE, LA, 70891-      ELECTRIC           $       581.00                                                                                                      $      600.00
               TX, 77706                                                                                      8104
    1674       2025 HUGHES LANDING BLVD SUITE Entergy Texas, Inc./8104               139588214                PO BOX 8104 0, BATON ROUGE, LA, 70891-      ELECTRIC           $       640.00                                                                                                      $      600.00
               100, THE WOODLANDS, TX, 77380                                                                  8104

    1168       4315 WALKER ROAD, WINDSOR, ON, ENWIN Utilities Ltd.                   00032112-00              Box 1625 STATION A, Windsor, ON, N9A 5T7 ELECTRIC              $       598.00                                                                                   $      5,000.00 $            -
               N8W 3T6
    867        2130 HAMILTON PLACE BLVD,      EPB - Electric Power Board-Cha         216-0615.000             PO BOX 182254 ATTN: REMITTANCE              ELECTRIC           $       978.00 22036796           Liberty Mutual       $        6,900.00                                            $         -
               CHATTANOOGA, TN, 37421                                                                         PROCESSING, CHATTANOOGA, TN, 37422-                                                              Insurance Co.
                                                                                                              7253
    1119       13530 137TH AVENUE NW,               EPCOR                            10641421                 PO Box 500 0, Edmonton, AB, T5J 3Y3         ELECTRIC           $       422.00                                                                                                      $      400.00
               EDMONTON, AB, T5L 5E9
    1122       17515 STONY PLAIN RD NW,             EPCOR                            10974988                 PO Box 500 0, Edmonton, AB, T5J 3Y3         ELECTRIC           $       477.00                                                                                                      $      500.00
               EDMONTON, AB, T5S 2S1
    1104       13710 W BELL ROAD, SURPRISE, AZ,     EPCOR Water/80036                0087854                  PO Box 80036 0, Prescott, AZ, 86304-8036    WATER/SEWAGE       $        88.00                                                                                                      $      100.00
               85374
    1135       16815 EAST SHEA BLVD SUITE 125,      EPCOR Water/80036                0661839                  PO Box 80036 0, Prescott, AZ, 86304-8036    WATER/SEWAGE       $        71.00                                                                                                      $      100.00
               FOUNTAIN HILLS, AZ, 85268
    1001       1910 99 STREET NW SOUTH              EPCOR/500                        10146298                 PO Box 500 0, Edmonton, AB, T5J 3Y3         ELECTRIC           $       598.00                                                                                                      $      600.00
               EDMONTON COMMON, EDMONTON,
               AB, T6N 1K9
    1119       13530 137TH AVENUE NW,               EPCOR/500                        10641421                 PO Box 500 0, Edmonton, AB, T5J 3Y3         ELECTRIC           $       463.00                                                                                                      $      500.00
               EDMONTON, AB, T5L 5E9
    1122       17515 STONY PLAIN RD NW,             EPCOR/500                        10974988                 PO Box 500 0, Edmonton, AB, T5J 3Y3         ELECTRIC           $       510.00                                                                                                      $      500.00
               EDMONTON, AB, T5S 2S1
     91        5020 MILAN RD, SANDUSKY, OH,         Erie County Dept. of Environme   15166-0                  P.O. Box 549 0, Sandusky, OH, 44871-0549    WATER/SEWAGE       $        31.00                                                                                                      $         -
               44870
    871        5666 PEACH ST, ERIE, PA, 16509       Erie Water Works                 523010-527560            PO Box 4170 Eriebank, Woburn, MA, 01888- WATER/SEWAGE          $        32.00                                                                                                      $         -
                                                                                                              4170
    1019       298 COBURG RD, EUGENE, OR, 97401 Eugene Water & Electric Board        69990-44490              PO Box 35192 0, Seattle, WA, 98124-5192  ELECTRIC              $       482.00                                                                                                      $      500.00

    1314       6501 E LLOYD EXPRESSWAY SUITE 19, Evansville Water and Sewer Uti      69802477-195853          P.O. Box 19 0, Evansville, IN, 47740-0019   WATER/SEWAGE       $        34.00                                                               $           25.00                      $         -
               EVANSVILLE, IN, 47715
     68        7076 WEST 105TH ST, OVERLAND      Evergy KS MO Metro MO West 219      3107994091               P.O. Box 219330 0, Kansas City, MO, 64121- ELECTRIC            $       812.00                                                                                                      $      800.00
               PARK, KS, 66212                                                                                9330
    403        6001 NW BARRY RD, KANSAS CITY,    Evergy KS MO Metro MO West 219      3307595661               P.O. Box 219330 0, Kansas City, MO, 64121- ELECTRIC            $       417.00                                                                                                      $      400.00
               MO, 64154                                                                                      9330




                                                                                                                                                Page 33 of 77
                                                       Case 20-30805-KRH                             Doc 14 Filed 02/17/20 Entered 02/17/20 16:06:48                                                                    Desc Main
                                                                                                           Document    Page 75 of 118

                                                                                                                                                                                                                                                                                       Proposed
                                                                                                                                                                                                                             Surety Bond Limit
                                                                                     Account Number(s) (if                                                                   Average 14 Days                                                       Cash Deposit   Letter of Credit     Adequate
Store Number             Store Address                     Provider / Company                                              Utility Address                      Service(s)                     Surety Bond #   Surety Name    of Liability (Pro-
                                                                                           known)                                                                                Spend                                                               Amount           Amont            Assurance
                                                                                                                                                                                                                                    rated)
                                                                                                                                                                                                                                                                                        Deposit
    1196       1712 NW CHIPMAN ROAD, LEES          Evergy KS MO Metro MO West 219   7981475546               P.O. Box 219330 0, Kansas City, MO, 64121-   ELECTRIC           $       336.00                                                                                          $      300.00
               SUMMIT, MO, 64081                                                                             9330
    1279       15300 SHAWNEE MISSION               Evergy KS MO Metro MO West 219   7854694154               P.O. Box 219330 0, Kansas City, MO, 64121-   ELECTRIC           $       878.00                                                                                          $      900.00
               PARKWAY, SHAWNEE, KS, 66217                                                                   9330
    1292       1011 W 136TH STREET, KANSAS CITY,   Evergy KS MO Metro MO West 219   6781135178               P.O. Box 219330 0, Kansas City, MO, 64121-   ELECTRIC           $       540.00                                                                                          $      500.00
               MO, 64145                                                                                     9330
    1331       8530 N EVANSTON RD, KANSAS CITY,    Evergy KS MO Metro MO West 219   5045671620               P.O. Box 219330 0, Kansas City, MO, 64121-   ELECTRIC           $       403.00                                                                                          $      400.00
               MO, 64157                                                                                     9330
     68        7076 WEST 105TH ST, OVERLAND        Evergy/219330/219703             3107994091               P.O. Box 219330 0, Kansas City, MO, 64121-   ELECTRIC           $       729.00                                                                                          $      700.00
               PARK, KS, 66212                                                                               9330
    403        6001 NW BARRY RD, KANSAS CITY,      Evergy/219330/219703             3307595661               P.O. Box 219330 0, Kansas City, MO, 64121-   ELECTRIC           $       530.00                                                                                          $      500.00
               MO, 64154                                                                                     9330
    1292       1011 W 136TH STREET, KANSAS CITY,   Evergy/219330/219703             6781135178               P.O. Box 219330 0, Kansas City, MO, 64121-   ELECTRIC           $       840.00                                                                                          $      800.00
               MO, 64145                                                                                     9330
    1331       8530 N EVANSTON RD, KANSAS CITY,    Evergy/219330/219703             5045671620               P.O. Box 219330 0, Kansas City, MO, 64121-   ELECTRIC           $       583.00                                                                                          $      600.00
               MO, 64157                                                                                     9330
    1469       15340 WEST 119TH STREET, OLATHE,    Evergy/219330/219703             3768017720               P.O. Box 219330 0, Kansas City, MO, 64121-   ELECTRIC           $       663.00                                                                                          $      700.00
               KS, 66062                                                                                     9330
    203        1930 SW WANAMAKER RD, TOPEKA,       Evergy/419353                    6630736682               PO Box 419353 0, Kansas City, MO, 64141-     ELECTRIC           $       501.00                                                                                          $      500.00
               KS, 66604                                                                                     6353
    1010       1800 N ROCK ROAD SUITE 100,         Evergy/419353                    1557574465               PO Box 419353 0, Kansas City, MO, 64141-     ELECTRIC           $       885.00                                                                                          $      900.00
               WICHITA, KS, 67206                                                                            6353
    1430       320 SOUTHWIND PLACE,                Evergy/419353                    8339774602               PO Box 419353 0, Kansas City, MO, 64141-     ELECTRIC           $       597.00                                                                                          $      600.00
               MANHATTAN, KS, 66503                                                                          6353
    1573       2441 N MAIZE ROAD SUITE 1701,       Evergy/419353                    9130776929               PO Box 419353 0, Kansas City, MO, 64141-     ELECTRIC           $      1,265.00                                                                                         $    1,300.00
               WICHITA, KS, 67205                                                                            6353
    147        36 FAUNCE CORNER ROAD, NORTH        Eversource Energy 660753/56007   1224 419 0026            PO Box 56007 0, Boston, MA, 02205-6007       GAS                $       826.00                                                                                          $      800.00
               DARTMOUTH, MA, 2747
    259        425 WASHINGTON ST, WOBURN,          Eversource Energy 660753/56007   2605 756 1008            PO Box 56007 0, Boston, MA, 02205-6007       ELECTRIC           $      2,086.00                                                                                         $    2,100.00
               MA, 1801
    848        1070 RTE 132 FESTIVAL AT HYANNIS,   Eversource Energy 660753/56007   1426 847 0029            PO Box 56007 0, Boston, MA, 02205-6007       ELECTRIC           $       840.00                                                                                          $      800.00
               HYANNIS, MA, 2601
    1112       571 BOSTON TURNPIKE SUITE B,        Eversource Energy 660753/56007   2681 602 0023            PO Box 56007 0, Boston, MA, 02205-6007       ELECTRIC           $        17.00                                                                                          $         -
               SHREWSBURY, MA, 1545
    1112       571 BOSTON TURNPIKE SUITE B,        Eversource Energy 660753/56007   2681 602 0023            PO Box 56007 0, Boston, MA, 02205-6007       GAS                $        71.00                                                                                          $      100.00
               SHREWSBURY, MA, 1545
    1246       145 GREAT ROAD SUITE 15, ACTON,     Eversource Energy 660753/56007   2721 286 0012            PO Box 56007 0, Boston, MA, 02205-6007       ELECTRIC           $      1,234.00                                                                                         $    1,200.00
               MA, 1720
    1662       122 COLONY PLACE RD., PLYMOUTH,     Eversource Energy 660753/56007   2919 869 0025            PO Box 56007 0, Boston, MA, 02205-6007       GAS                $      1,298.00                                                                                         $    1,300.00
               MA, 2360
    1680       1 WORCESTER RD #9950,               Eversource Energy 660753/56007   2935 109 0021            PO Box 56007 0, Boston, MA, 02205-6007       GAS                $        12.00                                                                                          $         -
               FRAMINGHAM, MA, 1701
    1693       249 HARTFORD AVE B, BELLINGHAM,     Eversource Energy 660753/56007   2963 385 0028            PO Box 56007 0, Boston, MA, 02205-6007       ELECTRIC           $      1,399.00                                                                                         $    1,400.00
               MA, 2019
    1693       249 HARTFORD AVE B, BELLINGHAM,     Eversource Energy 660753/56007   2963 385 0028            PO Box 56007 0, Boston, MA, 02205-6007       UTILITIES          $      1,675.00                                                                                         $    1,700.00
               MA, 2019
    340        775 MAIN STREET SOUTH,              Eversource Energy/56002          5152 499 3060            PO Box 56002 0, Boston, MA, 02205-6002       ELECTRIC           $       514.00                                                                                          $      500.00
               SOUTHBURY, CT, 6488
    365        1078 WEST MAIN ST, BRANFORD, CT,    Eversource Energy/56002          5101 320 3013            PO Box 56002 0, Boston, MA, 02205-6002       ELECTRIC           $       744.00                                                                                          $      700.00
               6405
    477        34 HAZARD AVE UNIT #8, ENFIELD,     Eversource Energy/56002          5100 762 4091            PO Box 56002 0, Boston, MA, 02205-6002       ELECTRIC           $       662.00                                                                                          $      700.00
               CT, 6082
    518        665 BOSTON POST RD, OLD             Eversource Energy/56002          5147 180 3098            PO Box 56002 0, Boston, MA, 02205-6002       ELECTRIC           $       894.00                                                                                          $      900.00
               SAYBROOK, CT, 6475
    698        2661 BERLIN TURNPIKE,               Eversource Energy/56002          5172 812 3027            PO Box 56002 0, Boston, MA, 02205-6002       ELECTRIC           $       773.00                                                                                          $      800.00
               NEWINGTON, CT, 6111
    753        594 FARMINGTON AVE, BRISTOL, CT,    Eversource Energy/56002          5100 269 3018            PO Box 56002 0, Boston, MA, 02205-6002       ELECTRIC           $       756.00                                                                                          $      800.00
               6010
    802        385 WEST MAIN ST UNIT A, AVON,      Eversource Energy/56002          5156 064 2027            PO Box 56002 0, Boston, MA, 02205-6002       ELECTRIC           $       755.00                                                                                          $      800.00
               CT, 6001
    841        1 SUGAR HOLLOW RD, DANBURY, CT,     Eversource Energy/56002          5144 115 3046            PO Box 56002 0, Boston, MA, 02205-6002       GAS                $      1,202.00                                                                                         $    1,200.00
               6810




                                                                                                                                             Page 34 of 77
                                                        Case 20-30805-KRH                            Doc 14 Filed 02/17/20 Entered 02/17/20 16:06:48                                                                  Desc Main
                                                                                                           Document    Page 76 of 118

                                                                                                                                                                                                                                                                                          Proposed
                                                                                                                                                                                                                           Surety Bond Limit
                                                                                     Account Number(s) (if                                                                 Average 14 Days                                                           Cash Deposit    Letter of Credit     Adequate
Store Number             Store Address                       Provider / Company                                            Utility Address                    Service(s)                     Surety Bond #   Surety Name    of Liability (Pro-
                                                                                           known)                                                                              Spend                                                                   Amount            Amont            Assurance
                                                                                                                                                                                                                                  rated)
                                                                                                                                                                                                                                                                                           Deposit
    1004       777 CONNECTICUT AVE, NORWALK,       Eversource Energy/56002          5179 635 3027            PO Box 56002 0, Boston, MA, 02205-6002     ELECTRIC           $       839.00                                                                                               $      800.00
               CT, 6854
    1130       2838 MAIN STREET, GLASTONBURY,      Eversource Energy/56002          5105 699 2001            PO Box 56002 0, Boston, MA, 02205-6002     ELECTRIC           $       635.00                                                                                               $      600.00
               CT, 6033
    1671       69 EVERGREEN WAY, SOUTH             Eversource Energy/56002          5185 250 7078            PO Box 56002 0, Boston, MA, 02205-6002     ELECTRIC           $      1,322.00                                                                                              $    1,300.00
               WINDSOR, CT, 6074
     648       1111 SOUTH WILLOW ST,               Eversource Energy/56003          5667 811 1014            PO Box 56003 0, Boston, MA, 02205-6003     ELECTRIC           $       552.00                                                                                               $      600.00
               MANCHESTER, NH, 3103
     836       2 NORTHWEST BLVD, NASHUA, NH,       Eversource Energy/56003          5684 633 1098            PO Box 56003 0, Boston, MA, 02205-6003     ELECTRIC           $       589.00                                                                                               $      600.00
               3063
    1350       36 ASH BROOK ROAD, KEENE, NH,       Eversource Energy/56003          5693 415 1036            PO Box 56003 0, Boston, MA, 02205-6003     ELECTRIC           $       866.00                                                                                               $      900.00
               3431
    1654       266 DANIEL WEBSTER HWY,             Eversource Energy/56003          5638 340 7020            PO Box 56003 0, Boston, MA, 02205-6003     ELECTRIC           $       859.00                                                                                               $      900.00
               NASHUA, NH, 3060
     340       775 MAIN STREET SOUTH,              Eversource Energy/56004          5745 401 0075            PO Box 56004 0, Boston, MA, 02205-6004     GAS                $       249.00                                                                                               $      200.00
               SOUTHBURY, CT, 6488
     477       34 HAZARD AVE UNIT #8, ENFIELD,     Eversource Energy/56004          5782 367 0047            PO Box 56004 0, Boston, MA, 02205-6004     GAS                $       173.00                                                                                               $      200.00
               CT, 6082
     753       594 FARMINGTON AVE, BRISTOL, CT,    Eversource Energy/56004          5715 671 0055            PO Box 56004 0, Boston, MA, 02205-6004     ELECTRIC           $       333.00                                                                                               $      300.00
               6010
     841       1 SUGAR HOLLOW RD, DANBURY, CT,     Eversource Energy/56004          5749 684 0083            PO Box 56004 0, Boston, MA, 02205-6004     ELECTRIC           $       368.00                                                                                               $      400.00
               6810
    1004       777 CONNECTICUT AVE, NORWALK,       Eversource Energy/56004          5734 206 0076            PO Box 56004 0, Boston, MA, 02205-6004     ELECTRIC           $       174.00                                                                                               $      200.00
               CT, 6854
    1671       69 EVERGREEN WAY, SOUTH             Eversource Energy/56004          5790 319 6020            PO Box 56004 0, Boston, MA, 02205-6004     GAS                $       134.00                                                                                               $      100.00
               WINDSOR, CT, 6074
     824       555 HUBBARD AVE, PITTSFIELD, MA,    Eversource Energy/56005          5494 350 2062            PO Box 56005 0, Boston, MA, 02205-6005     ELECTRIC           $       518.00                                                                                               $      500.00
               1201
    1449       351 RUSSELL STREET SUITE B,         Eversource Energy/56005          5459 708 1058            PO Box 56005 0, Boston, MA, 02205-6005     ELECTRIC           $      1,388.00                                                                                              $    1,400.00
               HADLEY, MA, 1035
    1112       571 BOSTON TURNPIKE SUITE B,        Eversource Energy/56007          2681 602 0023            PO Box 56007 0, Boston, MA, 02205-6007     GAS                $       179.00                                                                                               $      200.00
               SHREWSBURY, MA, 1545
    1680       1 WORCESTER RD #9950,               Eversource Energy/56007          2935 109 0021            PO Box 56007 0, Boston, MA, 02205-6007     GAS                $       312.00                                                                                               $      300.00
               FRAMINGHAM, MA, 1701
    1693       249 HARTFORD AVE B, BELLINGHAM,     Eversource Energy/56007          2963 385 0028            PO Box 56007 0, Boston, MA, 02205-6007     UTILITIES          $       668.00                                                                                               $      700.00
               MA, 2019
     431       6751-A FRONTIER DR, SPRINGFIELD,    Fairfax Water - VA               0000301827952            PO BOX 71076 0, Charlotte, NC, 28272-1076 WATER/SEWAGE        $        20.00                                                                                               $         -
               VA, 22150
    1624       7684 RICHMOND HWY, ALEXANDRIA,      Fairfax Water - VA               0000306416801            PO BOX 71076 0, Charlotte, NC, 28272-1076 WATER/SEWAGE        $        15.00                                                                                               $         -
               VA, 22306
    1241       11130 PARKSIDE DR, KNOXVILLE, TN,   First Utility District of Knox   13168-001                P.O. Box 22580 0, Knoxville, TN, 37933     WATER/SEWAGE       $        23.00                                                                                               $         -
               37934
    1289       2375 US HIGHWAY 93 NORTH,           Flathead Electric Cooperative,   1030989                  2510 US Highway 2 East 0, Kalispell, MT,   ELECTRIC           $       298.00                                                                                               $      300.00
               KALISPELL, MT, 59901                                                                          59901-2312
Various        Various                             FLEXENTIAL COLORADO CORP         N/A                      PO BOX 732368, DALLAS, TX, 75373-2368      TELECOM            $       774.00                                                                                               $      800.00

    1156       2622 WATSON BLVD SUITE A,           Flint EMC,GA                     32549116001              PO Box 530812 0, Atlanta, GA, 30353-0812   ELECTRIC           $       594.00                                                                                               $      600.00
               WARNER ROBINS, GA, 31093
     363       4310 MILLER RD, FLINT, MI, 48507    Flint Township-Board of Public   07-0000137430-150631 G 1490 South Dye Road 0, Flint, MI, 48532      WATER/SEWAGE       $        52.00                                                                                               $      100.00

     697       7606 MALL RD, FLORENCE, KY, 41042 Florence Water & Sewer             015596-000               PO Box 368 0, FLORENCE, KY, 41022-0368     WATER/SEWAGE       $        28.00                                                                                               $         -

     726       2045 WEST NEW HAVEN AVE, WEST       Florida City Gas/5410            5687746322               PO Box 5410 0, CAROL STREAM, IL, 60197- GAS                   $        16.00                                                        $        1,843.41                      $         -
               MELBOURNE, FL, 32904                                                                          5410
     350       2716 NORTH ROOSEVELT BLVD, KEY      Florida Keys Aqueduct Authorit   525654-042560            1100 KENNEDY DRIVE 0, Key West, FL, 33040- WATER/SEWAGE       $        31.00                                                        $           46.58                      $         -
               WEST, FL, 33040                                                                               4021
    1441       91214 OVERSEAS HIGHWAY,             Florida Keys Aqueduct Authorit   514122-028205            1100 KENNEDY DRIVE 0, Key West, FL, 33040- WATER/SEWAGE       $        79.00                                                                                               $      100.00
               TAVERNIER, FL, 33070                                                                          4021
    1441       91214 OVERSEAS HIGHWAY,             Florida Keys Electric Coop Ass   9324710004               P.O. Box 377 0, Tavernier, FL, 33070-0377  ELECTRIC           $      1,472.00                                                                                              $    1,500.00
               TAVERNIER, FL, 33070




                                                                                                                                              Page 35 of 77
                                                        Case 20-30805-KRH                            Doc 14 Filed 02/17/20 Entered 02/17/20 16:06:48                                                                        Desc Main
                                                                                                           Document    Page 77 of 118

                                                                                                                                                                                                                                                                                              Proposed
                                                                                                                                                                                                                                   Surety Bond Limit
                                                                                     Account Number(s) (if                                                                  Average 14 Days                                                              Cash Deposit    Letter of Credit     Adequate
Store Number             Store Address                      Provider / Company                                              Utility Address                    Service(s)                     Surety Bond #     Surety Name         of Liability (Pro-
                                                                                           known)                                                                               Spend                                                                      Amount            Amont            Assurance
                                                                                                                                                                                                                                          rated)
                                                                                                                                                                                                                                                                                               Deposit
     1         780 EAST MERRITT ISLAND CSWY         Florida Power & Light Company   22620-26368              General Mail Facility @ FPL Group, Inc,    ELECTRIC            $       505.00 6075770            Safeco Ins. Co. of   $        5,384.67                                        $          -
               UNIT 5, MERRITT ISLAND, FL, 32952                                                             Miami, FL, 33188-0001                                                                            Am.

     13        5980 20TH ST, VERO BEACH, FL,        Florida Power & Light Company   73506-56224              General Mail Facility @ FPL Group, Inc,    ELECTRIC            $       537.00                                                                                                  $      500.00
               32966                                                                                         Miami, FL, 33188-0001
    129        1224 SOUTH DIXIE HWY, CORAL          Florida Power & Light Company   95561-64011              General Mail Facility @ FPL Group, Inc,    ELECTRIC            $       734.00 6075770            Safeco Ins. Co. of   $        5,384.67 $           25.00                      $          -
               GABLES, FL, 33146                                                                             Miami, FL, 33188-0001                                                                            Am.
    225        320 NORTH CONGRESS AVE,              Florida Power & Light Company   50359-19454              General Mail Facility @ FPL Group, Inc,    ELECTRIC            $       625.00                                                                                                  $      600.00
               BOYNTON BEACH, FL, 33426                                                                      Miami, FL, 33188-0001
    283        2451 WEST INTERNATIONAL SPDWY        Florida Power & Light Company   55278-08983              General Mail Facility @ FPL Group, Inc,    ELECTRIC            $       834.00 6075770            Safeco Ins. Co. of   $        5,384.67                                        $          -
               SUITE 1101, DAYTONA BEACH, FL,                                                                Miami, FL, 33188-0001                                                                            Am.
               32114
    391        8725 SW 136TH ST, MIAMI, FL, 33176   Florida Power & Light Company   31258-65166              General Mail Facility @ FPL Group, Inc,    ELECTRIC            $       666.00 6075770            Safeco Ins. Co. of   $        5,384.67                                        $          -
                                                                                                             Miami, FL, 33188-0001                                                                            Am.
    397        751 UNIVERSITY DR, CORAL SPRINGS,    Florida Power & Light Company   78441-66988              General Mail Facility @ FPL Group, Inc,    ELECTRIC            $       653.00 6075770            Safeco Ins. Co. of   $        5,384.67 $          800.00                      $          -
               FL, 33071                                                                                     Miami, FL, 33188-0001                                                                            Am.
    469        3520 NORTHWEST FEDERAL HWY,          Florida Power & Light Company   03492-27546              General Mail Facility @ FPL Group, Inc,    ELECTRIC            $       814.00 6075770            Safeco Ins. Co. of   $        5,384.67                                        $          -
               JENSEN BEACH, FL, 34957                                                                       Miami, FL, 33188-0001                                                                            Am.
    504        18681 BISCAYNE BLVD, AVENTURA,       Florida Power & Light Company   44976-96171              General Mail Facility @ FPL Group, Inc,    ELECTRIC            $       605.00 6075770            Safeco Ins. Co. of   $        5,384.67                                        $          -
               FL, 33180                                                                                     Miami, FL, 33188-0001                                                                            Am.
    519        4945 S CLEVELAND AVE, FORT           Florida Power & Light Company   91964-71065              General Mail Facility @ FPL Group, Inc,    ELECTRIC            $       704.00 6075770            Safeco Ins. Co. of   $        5,384.67                                        $          -
               MYERS, FL, 33907                                                                              Miami, FL, 33188-0001                                                                            Am.
    536        18500 VETERANS BLVD UNIT 1, PORT     Florida Power & Light Company   67821-08432              General Mail Facility @ FPL Group, Inc,    ELECTRIC            $       585.00 6075770            Safeco Ins. Co. of   $        5,384.67                                        $          -
               CHARLOTTE, FL, 33954                                                                          Miami, FL, 33188-0001                                                                            Am.
    604        401 TOWN CENTER BLVD, SANFORD,       Florida Power & Light Company   37906-66022              General Mail Facility @ FPL Group, Inc,    ELECTRIC            $       552.00                                                                                                  $      600.00
               FL, 32771                                                                                     Miami, FL, 33188-0001
    640        1860 NORTH FEDERAL HWY, FORT         Florida Power & Light Company   50366-77572              General Mail Facility @ FPL Group, Inc,    ELECTRIC            $       839.00 6075770            Safeco Ins. Co. of   $        5,384.67                                        $          -
               LAUDERDALE, FL, 33305                                                                         Miami, FL, 33188-0001                                                                            Am.
    647        4430 14TH ST W, BRADENTON, FL,       Florida Power & Light Company   79549-60055              General Mail Facility @ FPL Group, Inc,    ELECTRIC            $       614.00 6075770            Safeco Ins. Co. of   $        5,384.67 $          641.00                      $          -
               34207                                                                                         Miami, FL, 33188-0001                                                                            Am.
    663        11575 PINES BLVD, PEMBROKE           Florida Power & Light Company   12790-50106              General Mail Facility @ FPL Group, Inc,    ELECTRIC            $       736.00 6075770            Safeco Ins. Co. of   $        5,384.67                                        $          -
               PINES, FL, 33026                                                                              Miami, FL, 33188-0001                                                                            Am.
    726        2045 WEST NEW HAVEN AVE, WEST        Florida Power & Light Company   32154-05121              General Mail Facility @ FPL Group, Inc,    ELECTRIC            $       773.00 6075770            Safeco Ins. Co. of   $        5,384.67                                        $          -
               MELBOURNE, FL, 32904                                                                          Miami, FL, 33188-0001                                                                            Am.
    757        20655 LYONS RD, BOCA RATON, FL,      Florida Power & Light Company   36847-17659              General Mail Facility @ FPL Group, Inc,    ELECTRIC            $       779.00                                                                                                  $      800.00
               33434                                                                                         Miami, FL, 33188-0001
    787        8415 SW 24TH ST, MIAMI, FL, 33155    Florida Power & Light Company   48253-60441              General Mail Facility @ FPL Group, Inc,    ELECTRIC            $       768.00 6075770            Safeco Ins. Co. of   $        5,384.67                                        $          -
                                                                                                             Miami, FL, 33188-0001                                                                            Am.
    797        5062 AIRPORT PULLING RD N,           Florida Power & Light Company   02045-93453              General Mail Facility @ FPL Group, Inc,    ELECTRIC            $       893.00 6075770            Safeco Ins. Co. of   $        5,384.67                                        $          -
               NAPLES, FL, 34105                                                                             Miami, FL, 33188-0001                                                                            Am.
    1035       8615 SW 124TH AVE, MIAMI, FL,        Florida Power & Light Company   76016-49101              General Mail Facility @ FPL Group, Inc,    ELECTRIC            $       873.00 6075770            Safeco Ins. Co. of   $        5,384.67                                        $          -
               33183                                                                                         Miami, FL, 33188-0001                                                                            Am.
    1042       1000 IMMOKALEE RD #90, NAPLES,       Florida Power & Light Company   98407-25031              General Mail Facility @ FPL Group, Inc,    ELECTRIC            $       659.00 6075770            Safeco Ins. Co. of   $        5,384.67                                        $          -
               FL, 34110                                                                                     Miami, FL, 33188-0001                                                                            Am.
    1093       10510 W FOREST HILL BLVD,            Florida Power & Light Company   29937-35493              General Mail Facility @ FPL Group, Inc,    ELECTRIC            $       636.00 6075770            Safeco Ins. Co. of   $        5,384.67                                        $          -
               WELLINGTON, FL, 33414                                                                         Miami, FL, 33188-0001                                                                            Am.
    1225       330 CBL DRIVE, ST AUGUSTINE, FL,     Florida Power & Light Company   92447-52219              General Mail Facility @ FPL Group, Inc,    ELECTRIC            $       619.00 6075770            Safeco Ins. Co. of   $        5,384.67                                        $          -
               32086                                                                                         Miami, FL, 33188-0001                                                                            Am.
    1239       12160 WEST SUNRISE BLVD,             Florida Power & Light Company   89570-60232              General Mail Facility @ FPL Group, Inc,    ELECTRIC            $       680.00 6075770            Safeco Ins. Co. of   $        5,384.67                                        $          -
               PLANTATION, FL, 33323                                                                         Miami, FL, 33188-0001                                                                            Am.
    1256       10600 NW 19TH STREET, MIAMI, FL,     Florida Power & Light Company   32992-14167              General Mail Facility @ FPL Group, Inc,    ELECTRIC            $       938.00                                                                                                  $      900.00
               33172                                                                                         Miami, FL, 33188-0001
    1277       7201 SHOPPES DRIVE SUITE 117,        Florida Power & Light Company   12964-94162              General Mail Facility @ FPL Group, Inc,    ELECTRIC            $       847.00 6075770            Safeco Ins. Co. of   $        5,384.67                                        $          -
               MELBOURNE, FL, 32940                                                                          Miami, FL, 33188-0001                                                                            Am.
    1454       4210 TAMIAMI TRAIL SOUTH,            Florida Power & Light Company   36604-60035              General Mail Facility @ FPL Group, Inc,    ELECTRIC            $       790.00 6075770            Safeco Ins. Co. of   $        5,384.67                                        $          -
               VENICE, FL, 34293                                                                             Miami, FL, 33188-0001                                                                            Am.
    1506       1981 NORTH FEDERAL HWY,              Florida Power & Light Company   71508-25185              General Mail Facility @ FPL Group, Inc,    ELECTRIC            $       434.00 6075770            Safeco Ins. Co. of   $        5,384.67 $           70.00                      $          -
               POMPANO BEACH, FL, 33062                                                                      Miami, FL, 33188-0001                                                                            Am.
    1510       17901 SUMMERLIN ROAD, FORT           Florida Power & Light Company   96824-95040              General Mail Facility @ FPL Group, Inc,    ELECTRIC            $       521.00 6075770            Safeco Ins. Co. of   $        5,384.67                                        $          -
               MYERS, FL, 33908                                                                              Miami, FL, 33188-0001                                                                            Am.
    1535       11275 LEGACY AVENUE, PALM            Florida Power & Light Company   38029-59092              General Mail Facility @ FPL Group, Inc,    ELECTRIC            $       848.00 6075770            Safeco Ins. Co. of   $        5,384.67                                        $          -
               BEACH GARDENS, FL, 33410                                                                      Miami, FL, 33188-0001                                                                            Am.




                                                                                                                                               Page 36 of 77
                                                       Case 20-30805-KRH                              Doc 14 Filed 02/17/20 Entered 02/17/20 16:06:48                                                                         Desc Main
                                                                                                            Document    Page 78 of 118

                                                                                                                                                                                                                                                                                                    Proposed
                                                                                                                                                                                                                                     Surety Bond Limit
                                                                                    Account Number(s) (if                                                                     Average 14 Days                                                                  Cash Deposit    Letter of Credit     Adequate
Store Number             Store Address                      Provider / Company                                             Utility Address                       Service(s)                     Surety Bond #     Surety Name         of Liability (Pro-
                                                                                          known)                                                                                  Spend                                                                          Amount            Amont            Assurance
                                                                                                                                                                                                                                            rated)
                                                                                                                                                                                                                                                                                                     Deposit
    1561       8052 MEDITERRANEAN DRIVE #31,      Florida Power & Light Company    2686955481               General Mail Facility @ FPL Group, Inc,        ELECTRIC           $       850.00 6075770            Safeco Ins. Co. of   $        5,384.67                                            $          -
               ESTERO, FL, 33928                                                                            Miami, FL, 33188-0001                                                                               Am.
    1566       10888 SW VILLAGE PKWY, PORT ST.    Florida Power & Light Company    6323728268               General Mail Facility @ FPL Group, Inc,        ELECTRIC           $       921.00                                                                                                      $      900.00
               LUCIE, FL, 34987                                                                             Miami, FL, 33188-0001
    1586       8485 COOPER CREEK BLVD.,           Florida Power & Light Company    96459-40207              General Mail Facility @ FPL Group, Inc,        ELECTRIC           $       859.00                                                                                                      $      900.00
               UNIVERSITY PARK, FL, 34201                                                                   Miami, FL, 33188-0001
    1646       1855 PALM BEACH LAKES BLVD SUITE   Florida Power & Light Company    6331271319               General Mail Facility @ FPL Group, Inc,        ELECTRIC           $       883.00                                                                                                      $      900.00
               B05, WEST PALM BEACH, FL, 33401                                                              Miami, FL, 33188-0001

    1675       3800 S TAMIAMI TRAIL SUITE 24,     Florida Power & Light Company    04840-95567              General Mail Facility @ FPL Group, Inc,        ELECTRIC           $       955.00                                                                                                      $     1,000.00
               SARASOTA, FL, 34239                                                                          Miami, FL, 33188-0001
    1683       1851 S. FEDERAL HWY UNIT 504,      Florida Power & Light Company    59848-68215              General Mail Facility @ FPL Group, Inc,        ELECTRIC           $       831.00                                                                                                      $      800.00
               DELRAY BEACH, FL, 33483                                                                      Miami, FL, 33188-0001
    1594       5460 WEST GRAND PARKWAY            Fort Bend MUD 50                 30446-0900253700         PO BOX 3150 0, Houston, TX, 77253-3150         WATER/SEWAGE       $        20.00                                                                                                      $          -
               SOUTH, RICHMOND, TX, 77406
     41        4336 SOUTH COLLEGE AVE, FORT       Fort Collins Utilities           359866-40655             PO Box 1580 0, Fort Collins, CO, 80522-1580 ELECTRIC              $       323.00                                                                                                      $      300.00
               COLLINS, CO, 80525
    586        4901 OVERTON RIDGE BLVD, FORT      Fort Worth Water Dept, TX        609941-365574            P.O. BOX 870 0, Fort Worth, TX, 76101          WATER/SEWAGE       $        38.00                                                               $          100.00                      $          -
               WORTH, TX, 76132
    1344       1500 BANKS ROAD UNIT # 502,        FortisBC-Electric                5951393006-1             PO BOX 8970 STATION MAIN, VANCOUVER,           ELECTRIC           $       247.00                                                                                                      $      200.00
               KELOWNA, BC, V1X 7Y1                                                                         BC, V6B4E2
    548        20195 LANGLEY BYPASS, LANGLEY,     FortisBC-Natural Gas             520265                   Box 6666 Station Terminal, VANCOUVER, BC,      GAS                $        76.00                                                                                                      $      100.00
               BC, V3A 6K9                                                                                  V6B 6M9
    549        755 FINLAYSON STREET, VICTORIA,    FortisBC-Natural Gas             1452348                  Box 6666 Station Terminal, VANCOUVER, BC,      GAS                $        70.00                                                                                                      $      100.00
               BC, V8T 4W4                                                                                  V6B 6M9
    1078       9771 BRIDGEPORT RD, RICHMOND,      FortisBC-Natural Gas             601008                   Box 6666 Station Terminal, VANCOUVER, BC,      GAS                $       115.00                                                                                                      $      100.00
               BC, V6X 1S3                                                                                  V6B 6M9
    1097       1055 HILLSIDE DR, KAMLOOPS, BC,    FortisBC-Natural Gas             427833                   Box 6666 Station Terminal, VANCOUVER, BC,      GAS                $        56.00                                                                                                      $      100.00
               V2E 2S5                                                                                      V6B 6M9
    1102       3091 152ND STREET UNIT 360,        FortisBC-Natural Gas             603840                   Box 6666 Station Terminal, VANCOUVER, BC,      GAS                $       101.00                                                                                                      $      100.00
               SURREY, BC, V4P 3K1                                                                          V6B 6M9
    1103       32720 S FRASER WAY, ABBOTSFORD,    FortisBC-Natural Gas             602755                   Box 6666 Station Terminal, VANCOUVER, BC,      GAS                $        74.00                                                                                                      $      100.00
               BC, V2T 4M5                                                                                  V6B 6M9
    1154       1595 MARINE DRIVE, NORTH           FortisBC-Natural Gas             582571                   Box 6666 Station Terminal, VANCOUVER, BC,      GAS                $       117.00                                                                                                      $      100.00
               VANCOUVER, BC, V7P 1T8                                                                       V6B 6M9
    1272       6660 MARY ELLEN DR, NANAIMO, BC,   FortisBC-Natural Gas             1477500                  Box 6666 Station Terminal, VANCOUVER, BC,      GAS                $        94.00                                                                                                      $      100.00
               V9V 1T7                                                                                      V6B 6M9
    1288       2755 LOUGHEED HWY UNIT 8, PORT     FortisBC-Natural Gas             1051675                  Box 6666 Station Terminal, VANCOUVER, BC,      GAS                $        48.00                                                                                                      $          -
               COQUITLAM, BC, V3B 5Y9                                                                       V6B 6M9
    1344       1500 BANKS ROAD UNIT # 502,        FortisBC-Natural Gas             1106377                  Box 6666 Station Terminal, VANCOUVER, BC,      GAS                $       125.00                                                                                                      $      100.00
               KELOWNA, BC, V1X 7Y1                                                                         V6B 6M9
    1543       940-19800 LOUGHEED HWY, PITT       FortisBC-Natural Gas             1328389                  Box 6666 Station Terminal, VANCOUVER, BC,      GAS                $        36.00                                                                                                      $          -
               MEADOWS, BC, V3Y 2W1                                                                         V6B 6M9
    1556       117-2401C MILLSTREAM ROAD,         FortisBC-Natural Gas             1562766                  Box 6666 Station Terminal, VANCOUVER, BC,      GAS                $        32.00                                                                                                      $          -
               VICTORIA, BC, V9B 3R5                                                                        V6B 6M9
    1135       16815 EAST SHEA BLVD SUITE 125,    Fountain Hills Sanitary Distri   728                      16941 East Pepperwood Cir 0, Fountain Hills,   WATER/SEWAGE       $        22.00                                                                                                      $          -
               FOUNTAIN HILLS, AZ, 85268                                                                    AZ, 85288
    611        4362 EAST NEW YORK, AURORA, IL,    Fox Metro                        A99-5037                 PO BOX 160 Water Reclamation District,         WATER/SEWAGE       $         7.00                                                                                                      $          -
               60504                                                                                        AURORA, IL, 60507-0160
    1650       2520 US HIGHWAY 34, OSWEGO, IL,    Fox Metro                        O04-9641                 PO BOX 160 Water Reclamation District,         WATER/SEWAGE       $         7.00                                                                                                      $          -
               60543                                                                                        AURORA, IL, 60507-0160
    1661       7800 JOHN DAVIS DR STE 200,        Frankfort Plant Board - 308      113614                   P.O. Box 308 0, Frankfort, KY, 40602           ELECTRIC           $       632.00 22036845           Liberty Mutual       $        1,800.00                                            $          -
               FRANKFORT, KY, 40601                                                                                                                                                                             Insurance Co.
    752        210 EAST SUNRISE HWY               Freeport Electric                002-1210.001             46 North Ocean Avenue 0, Freeport, NY,         ELECTRIC           $       603.00                                                                                                      $      600.00
               MEADOWBROOK COMMONS,                                                                         11520
               FREEPORT, NY, 11520
    1562       1275 EAST SOUTHLAKE BLVD SUITE     FRONTIER                         N/A                      PO BOX 740407, CINCINNATI, OH, 45274-          TELECOM            $        52.00                                                                                                      $      100.00
               401, SOUTHLAKE, TX, 76092                                                                    0407

    1405       6551 NORTH POINT PARKWAY,          Fulton County Finance Departme   0024824700064534         PO Box 105300 0, Atlanta, GA, 30348-5300       WATER/SEWAGE       $        16.00                                                                                                      $          -
               ALPHARETTA, GA, 30022




                                                                                                                                              Page 37 of 77
                                                        Case 20-30805-KRH                            Doc 14 Filed 02/17/20 Entered 02/17/20 16:06:48                                                                        Desc Main
                                                                                                           Document    Page 79 of 118

                                                                                                                                                                                                                                                                                                  Proposed
                                                                                                                                                                                                                                   Surety Bond Limit
                                                                                     Account Number(s) (if                                                                  Average 14 Days                                                                  Cash Deposit    Letter of Credit     Adequate
Store Number             Store Address                      Provider / Company                                             Utility Address                     Service(s)                     Surety Bond #     Surety Name         of Liability (Pro-
                                                                                           known)                                                                               Spend                                                                          Amount            Amont            Assurance
                                                                                                                                                                                                                                          rated)
                                                                                                                                                                                                                                                                                                   Deposit
    1560       23620 EL TORO ROAD, LAKE FOREST,    FUSION CLOUD COMPANY, LLC        N/A                      PO BOX 51538, LOS ANGELES, CA, 90051-      TELECOM             $       111.00                                                                                                      $      100.00
               CA, 92630                                                                                     5838
    583        3638 SW ARCHER RD, GAINESVILLE,     Gainesville Regional Utilities   2000-1103-5941           P.O. Box 147051 0, Gainesville, FL, 32614- ELECTRIC            $      1,093.00                                                              $        3,000.00                      $         -
               FL, 32608                                                                                     7051
    211        130 PAVILLION PKWY, FAYETTEVILLE,   Gas South/530552                 4669854267               P.O. Box 530552 0, Atlanta, GA, 30353-0552 ELECTRIC            $       275.00                                                                                                      $      300.00
               GA, 30214
    289        1708 SCENIC HWY N SUITE E-G,        Gas South/530552                 5532117146               P.O. Box 530552 0, Atlanta, GA, 30353-0552 ELECTRIC            $       146.00                                                                                                      $      100.00
               SNELLVILLE, GA, 30078
    312        5500 ABERCORN SUITE 1,              Gas South/530552                 7054426475               P.O. Box 530552 0, Atlanta, GA, 30353-0552 ELECTRIC            $        74.00                                                                                                      $      100.00
               SAVANNAH, GA, 31405
    503        2850 CHAPEL HILL ROAD,              Gas South/530552                 0032637367               P.O. Box 530552 0, Atlanta, GA, 30353-0552 ELECTRIC            $        76.00                                                                                                      $      100.00
               DOUGLASVILLE, GA, 30135
    520        1819 NORMAN DRIVE, VALDOSTA,        Gas South/530552                 7231915419               P.O. Box 530552 0, Atlanta, GA, 30353-0552 ELECTRIC            $        40.00                                                                                                      $         -
               GA, 31601
    695        181 GOLDEN ISLES PLAZA,             Gas South/530552                 2651511605               P.O. Box 530552 0, Atlanta, GA, 30353-0552 ELECTRIC            $        98.00                                                                                                      $      100.00
               BRUNSWICK, GA, 31520
    878        3795 NORTH DRUID HILLS RD,          Gas South/530552                 1599611243               P.O. Box 530552 0, Atlanta, GA, 30353-0552 ELECTRIC            $       199.00                                                                                                      $      200.00
               DECATUR, GA, 30033
    1207       1505 MARKET PLACE BLVD,             Gas South/530552                 1618882626               P.O. Box 530552 0, Atlanta, GA, 30353-0552 ELECTRIC            $        81.00                                                                                                      $      100.00
               CUMMING, GA, 30041
    1215       1784 JONESBORO RD, MCDONOUGH,       Gas South/530552                 2471769233               P.O. Box 530552 0, Atlanta, GA, 30353-0552 ELECTRIC            $       183.00                                                                                                      $      200.00
               GA, 30253
    1285       1438 TURNER MCCALL BLVD SW,         Gas South/530552                 5895752885               P.O. Box 530552 0, Atlanta, GA, 30353-0552 ELECTRIC            $        74.00                                                                                                      $      100.00
               ROME, GA, 30161
    1310       267 ROBERT C DANIEL JR PKWY,        Gas South/530552                 8923336707               P.O. Box 530552 0, Atlanta, GA, 30353-0552 ELECTRIC            $       132.00                                                                                                      $      100.00
               AUGUSTA, GA, 30909
    1405       6551 NORTH POINT PARKWAY,           Gas South/530552                 9174029412               P.O. Box 530552 0, Atlanta, GA, 30353-0552 ELECTRIC            $       113.00                                                                                                      $      100.00
               ALPHARETTA, GA, 30022
    1484       6285 ROSWELL ROAD, ATLANTA, GA,     Gas South/530552                 5582422687               P.O. Box 530552 0, Atlanta, GA, 30353-0552 ELECTRIC            $       151.00                                                                                                      $      200.00
               30328
    1663       815 ERNEST W BARRETT PKWY NW        Gas South/530552                 1741381767               P.O. Box 530552 0, Atlanta, GA, 30353-0552 ELECTRIC            $       122.00                                                                                                      $      100.00
               #150, KENNESAW, GA, 30144
    1677       5080 RIVERSIDE DR STE 602, MACON,   Gas South/530552                 3449188147               P.O. Box 530552 0, Atlanta, GA, 30353-0552 ELECTRIC            $        92.00                                                                                                      $      100.00
               GA, 31210
    6021       1 KNOWLTON WAY                      Gas South/530552                 6381745970               P.O. Box 530552 0, Atlanta, GA, 30353-0552 ELECTRIC            $      1,910.00                                                                                                     $    1,900.00
               SAVANNAH GA 31407
 530, 1600,    Various                             GCI COMMUNICATIONS CORP          N/A                      PO BOX 99016, ANCHORAGE, AK, 99509-          TELECOM           $       561.00                                                                                                      $      600.00
   1669                                                                                                      9016
     94        2781-A CENTRE DR, FAIRBORN, OH,     GCSED                            0000009399               667 Dayton-Xenia Road 0, Xenia, OH, 45385-   WATER/SEWAGE      $        37.00                                                                                                      $         -
               45324                                                                                         2605
    229        1544 PIEDMONT RD, ATLANTA, GA,      Georgia Power                    35449-01003              96 ANNEX @ Southern Company, Atlanta,        ELECTRIC          $       830.00 6443318            Safeco Ins. Co. of   $        8,469.21                                            $         -
               30324                                                                                         GA, 30396                                                                                        Am.
    312        5500 ABERCORN SUITE 1,              Georgia Power                    64370-04018              96 ANNEX @ Southern Company, Atlanta,        ELECTRIC          $       778.00 6443318            Safeco Ins. Co. of   $        8,469.21                                            $         -
               SAVANNAH, GA, 31405                                                                           GA, 30396                                                                                        Am.
    404        2620 DAWSON RD, ALBANY, GA,         Georgia Power                    83066-62008              96 ANNEX @ Southern Company, Atlanta,        ELECTRIC          $      1,254.00 6443318           Safeco Ins. Co. of   $        8,469.21                                            $         -
               31707                                                                                         GA, 30396                                                                                        Am.
    520        1819 NORMAN DRIVE, VALDOSTA,        Georgia Power                    12234-49019              96 ANNEX @ Southern Company, Atlanta,        ELECTRIC          $       646.00 6443318            Safeco Ins. Co. of   $        8,469.21                                            $         -
               GA, 31601                                                                                     GA, 30396                                                                                        Am.
    541        1695 MALL OF GEORGIA BLVD,          Georgia Power                    21747-38028              96 ANNEX @ Southern Company, Atlanta,        ELECTRIC          $       495.00 6443318            Safeco Ins. Co. of   $        8,469.21                                            $         -
               BUFORD, GA, 30519                                                                             GA, 30396                                                                                        Am.
    567        300 PEARL NIX PKWY, GAINESVILLE,    Georgia Power                    78005-60004              96 ANNEX @ Southern Company, Atlanta,        ELECTRIC          $       452.00 6443318            Safeco Ins. Co. of   $        8,469.21                                            $         -
               GA, 30501                                                                                     GA, 30396                                                                                        Am.
    695        181 GOLDEN ISLES PLAZA,             Georgia Power                    34803-20011              96 ANNEX @ Southern Company, Atlanta,        ELECTRIC          $       692.00 6443318            Safeco Ins. Co. of   $        8,469.21                                            $         -
               BRUNSWICK, GA, 31520                                                                          GA, 30396                                                                                        Am.
    878        3795 NORTH DRUID HILLS RD,          Georgia Power                    45667-74001              96 ANNEX @ Southern Company, Atlanta,        ELECTRIC          $       656.00 6443318            Safeco Ins. Co. of   $        8,469.21                                            $         -
               DECATUR, GA, 30033                                                                            GA, 30396                                                                                        Am.
    1185       5555 WHITTLESEY BLVD SUITE 1600,    Georgia Power                    15584-93012              96 ANNEX @ Southern Company, Atlanta,        ELECTRIC          $       613.00 6443318            Safeco Ins. Co. of   $        8,469.21                                            $         -
               COLUMBUS, GA, 31909                                                                           GA, 30396                                                                                        Am.
    1215       1784 JONESBORO RD, MCDONOUGH,       Georgia Power                    02889-25002              96 ANNEX @ Southern Company, Atlanta,        ELECTRIC          $       609.00 6443318            Safeco Ins. Co. of   $        8,469.21                                            $         -
               GA, 30253                                                                                     GA, 30396                                                                                        Am.
    1285       1438 TURNER MCCALL BLVD SW,         Georgia Power                    18094-49019              96 ANNEX @ Southern Company, Atlanta,        ELECTRIC          $       763.00 6443318            Safeco Ins. Co. of   $        8,469.21                                            $         -
               ROME, GA, 30161                                                                               GA, 30396                                                                                        Am.




                                                                                                                                             Page 38 of 77
                                                        Case 20-30805-KRH                            Doc 14 Filed 02/17/20 Entered 02/17/20 16:06:48                                                                           Desc Main
                                                                                                           Document    Page 80 of 118

                                                                                                                                                                                                                                                                                                     Proposed
                                                                                                                                                                                                                                      Surety Bond Limit
                                                                                     Account Number(s) (if                                                                     Average 14 Days                                                                  Cash Deposit    Letter of Credit     Adequate
Store Number             Store Address                       Provider / Company                                             Utility Address                       Service(s)                     Surety Bond #     Surety Name         of Liability (Pro-
                                                                                           known)                                                                                  Spend                                                                          Amount            Amont            Assurance
                                                                                                                                                                                                                                             rated)
                                                                                                                                                                                                                                                                                                      Deposit
    1310       267 ROBERT C DANIEL JR PKWY,        Georgia Power                    50437-69049              96 ANNEX @ Southern Company, Atlanta,           ELECTRIC          $       623.00 6443318            Safeco Ins. Co. of   $        8,469.21                                            $          -
               AUGUSTA, GA, 30909                                                                            GA, 30396                                                                                           Am.
    1405       6551 NORTH POINT PARKWAY,           Georgia Power                    59047-81045              96 ANNEX @ Southern Company, Atlanta,           ELECTRIC          $      1,442.00 6443318           Safeco Ins. Co. of   $        8,469.21                                            $          -
               ALPHARETTA, GA, 30022                                                                         GA, 30396                                                                                           Am.
    1484       6285 ROSWELL ROAD, ATLANTA, GA,     Georgia Power                    08968-00052              96 ANNEX @ Southern Company, Atlanta,           ELECTRIC          $       873.00 6443318            Safeco Ins. Co. of   $        8,469.21                                            $          -
               30328                                                                                         GA, 30396                                                                                           Am.
    1578       3232 PEACHTREE RD UNIT A1,          Georgia Power                    17702-79074              96 ANNEX @ Southern Company, Atlanta,           ELECTRIC          $      1,041.00                                                                                                     $     1,000.00
               ATLANTA, GA, 30305                                                                            GA, 30396
    6021       1 KNOWLTON WAY                      Georgia Power                    06780-28030              96 ANNEX @ Southern Company, Atlanta,           ELECTRIC          $    16,614.00 6443318            Safeco Ins. Co. of   $        8,469.21                                            $     8,100.00
               SAVANNAH GA 31407                                                                             GA, 30396                                                                                           Am.
    153        11140 JEFFERSON BLVD, CULVER        Golden State Water Co.           31431100002              PO Box 9016 0, San Dimas, CA, 91773-9016        WATER/SEWAGE      $       106.00                                                                                                      $      100.00
               CITY, CA, 90230
    1668       984 PORT WASHINGTON ROAD,           Grafton Water & Wastewater WI    231-4021-00              860 Badger Circle 0, Grafton, WI, 53024         WATER/SEWAGE      $        24.00                                                                                                      $          -
               GRAFTON, WI, 53024
    1412       4717 MICHAELS DRIVE, APPLETON,      Grand Chute Utilities            221591102                1900 Grand Chute Blvd Utilities, Grand          WATER/SEWAGE      $        27.00                                                                                                      $          -
               WI, 54913                                                                                     Chute, WI, 54913-9613
    267        3180 SOUTH AIRPORT RD W,            Grand Traverse County Dept of    5374711                  2650 Lafranier Road 0, Traverse City, MI,       WATER/SEWAGE      $        86.00                                                                                                      $      100.00
               TRAVERSE CITY, MI, 49684                                                                      49686-8972
    1580       170 E STACY RD SUITE 2314 BLDG.     GRANDE COMMUNICATIONS            N/A                      PO BOX 660401, DALLAS, TX, 75266-0401           TELECOM           $        63.00                                                                                                      $      100.00
               2300, ALLEN, TX, 75002
 1017, 1580    Various                             GRANDE COMMUNICATIONS NETWORKN/A                          PO BOX 679367, DALLAS, TX, 75267-9367           TELECOM           $       136.00                                                                                                      $      100.00

  Various      Various                             GRANITE TELECOMMUNICATIONS       08881313                 CLIENT ID #311, BOSTON, MA, 02298-3119          TELECOM           $      1,791.00                                                                                                     $     1,800.00

  Various      Various                             GRANITE TELECOMMUNICATIONS       01645118                 CLIENT ID #311, BOSTON, MA, 02298-3119          TELECOM           $    95,866.00                                                                                                      $    95,900.00

     90        9828 GREAT HILLS TRAIL #700,        Great Hills Retail, Inc.         9170-003088              c/o Cencor Realty Services 16976 Collections WATER/SEWAGE         $        13.00                                                                                                      $          -
               AUSTIN, TX, 78759                                                                             Ctr Dr, Chicago, IL, 60693-0169

    1287       12 STEPHEN KING DR SUITE 3,         Greater Augusta Utility Distri   000080064911             12 WILLIAMS ST 0, AUGUSTA, ME, 04330            WATER/SEWAGE      $        17.00                                                                                                      $          -
               AUGUSTA, ME, 4330
    521        5115 W HOLIDAY DRIVE, PEORIA, IL,   Greater Peoria Sanitary Distri   1300024.01               2322 South Darst Street 0, Peoria, IL, 61607-   WATER/SEWAGE      $         6.00                                                                                                      $          -
               61615                                                                                         2093
    1659       59 GARDEN STREET, SOUTH             Green Mountain Power Corporati   89367313866              P.O. Box 1611 0, Brattleboro, VT, 05302-        ELECTRIC          $      1,259.00                                                                                                     $     1,300.00
               BURLINGTON, VT, 5403                                                                          1611
    1577       9524 VILLAGE PLACE BLVD.,           Green Oak Charter Township, MI   VPBL-009524-0000-01      10001 SILVER LAKE RD ATTN: UTILITY DEPT,        WATER/SEWAGE      $        28.00                                                                                                      $          -
               BRIGHTON, MI, 48116                                                                           Brighton, MI, 48116-8361
    1199       714 SE GREENVILLE BLVD SUITE 55,    Greenville Utilities Commissio   1911600000               PO Box 1432 0, Charlotte, NC, 28201-1432        ELECTRIC          $       708.00                                                                                                      $      700.00
               GREENVILLE, NC, 27858
    1664       1025 WOODRUFF RD F105,              Greenville Water, SC             0100066935               P.O. Box 687 0, Greenville, SC, 29602-0687      WATER/SEWAGE      $        46.00                                                                                                      $          -
               GREENVILLE, SC, 29607
    503        2850 CHAPEL HILL ROAD,              GreyStone Power Corporation (e   8435820000               PO BOX 6071 0, DOUGLASVILLE, GA, 30154- ELECTRIC                  $       483.00 6075772            Safeco Ins. Co. of   $        4,000.00                                            $          -
               DOUGLASVILLE, GA, 30135                                                                       6071                                                                                                Am.
    1250       1400 MARCUS DRIVE, SUDBURY, ON,     GSU - Greater Sudbury Utilitie   00090161-00              PO Box/CP Box 250 0, Sudbury, ON, P3E 4P1 ELECTRIC                $       487.00                                                                                                      $      500.00
               P3B 4K5
    1471       435 STONE ROAD WEST UNIT L10,       Guelph Hydro                     000698095-000459450      395 Southgate Dr 0, Guelph, ON, N1G 4Y1         ELECTRIC          $       334.00                                                               $        2,720.11                      $          -
               GUELPH, ON, N1G 2X6
    164        4424 COMMONS DR. EAST STE 1-A,      Gulf Power                       20130-98016              PO Box 29090 0, Miami, FL, 33102-9090           ELECTRIC          $       551.00 6075779            Safeco Ins. Co. of   $        6,185.00                                            $          -
               DESTIN, FL, 32541                                                                                                                                                                                 Am.
    1234       4970 BAYOU BLVD, PENSACOLA, FL,     Gulf Power                       25725-16022              PO Box 29090 0, Miami, FL, 33102-9090           ELECTRIC          $      1,023.00 6075779           Safeco Ins. Co. of   $        6,185.00                                            $          -
               32503                                                                                                                                                                                             Am.
    1622       15500 PANAMA CITY BEACH PKWY        Gulf Power                       4739871011               PO Box 29090 0, Miami, FL, 33102-9090           ELECTRIC          $       683.00                                                                                                      $      700.00
               #820, PANAMA CITY BEACH, FL,
               32413
    541        1695 MALL OF GEORGIA BLVD,          Gwinnett Co. Water Resources     20130736                 PO Box 71225 0, Charlotte, NC, 28272-1225       WATER/SEWAGE      $        23.00                                                               $          100.00                      $          -
               BUFORD, GA, 30519
    1015       1949 TIFFIN AVE SUITE 4, FINDLAY,   Hancock-Wood Electric Cooperat   3701901                  PO BOX 190 0, NORTH BALTIMORE, OH,              ELECTRIC          $       525.00                                                                                                      $      500.00
               OH, 45840                                                                                     45872-0190
    151        1820 N DIXIE HWY, ELIZABETHTOWN,    Hardin County Water District #   00054178                 PO Box 645854 0, Pittsburgh, PA, 15264-         WATER/SEWAGE      $        42.00                                                                                                      $          -
               KY, 42701                                                                                     5256




                                                                                                                                               Page 39 of 77
                                                        Case 20-30805-KRH                            Doc 14 Filed 02/17/20 Entered 02/17/20 16:06:48                                                                        Desc Main
                                                                                                           Document    Page 81 of 118

                                                                                                                                                                                                                                                                                                  Proposed
                                                                                                                                                                                                                                   Surety Bond Limit
                                                                                     Account Number(s) (if                                                                  Average 14 Days                                                                  Cash Deposit    Letter of Credit     Adequate
Store Number             Store Address                      Provider / Company                                             Utility Address                     Service(s)                     Surety Bond #     Surety Name         of Liability (Pro-
                                                                                           known)                                                                               Spend                                                                          Amount            Amont            Assurance
                                                                                                                                                                                                                                          rated)
                                                                                                                                                                                                                                                                                                   Deposit
    6011       913 OLD PHILADELPHIA ROAD           Harford County, MD/609           99021889003              P.O. Box 609 Bureau of Revenue             WATER/SEWAGE        $       129.00                                                                                                      $      100.00
               ABERDEEN MD 21001                                                                             Collection/Water & Sew, Bel Air, MD, 21014

    6021       1 KNOWLTON WAY                   HARGRAY REMITTANCE CENTER           N/A                      PO BOX 100116, COLUMBIA, SC, 29202-3116 TELECOM                $       786.00                                                                                                      $      800.00
               SAVANNAH GA 31407
    184        6815 HWY 6 N, HOUSTON, TX, 77084 Harris County MUD 257               ELB 90339-3391877200     PO Box 4824 0, Houston, TX, 77210-4824      WATER/SEWAGE       $        29.00                                                               $          100.00                      $         -

    1613       1170 AUAHI ST STE. 101              HAWAIIAN TELCOM                  N/A                      PO BOX 30770, HONOLULU, HI, 96820-0770 TELECOM                 $        47.00                                                                                                      $         -
               HONOLULU, HI 96814
    598        5500 GROSSMONT CENTER DR SUITE      Helix Water District             210632                   PO Box 513597 0, Los Angeles, CA, 90051-    WATER/SEWAGE       $        41.00                                                                                                      $         -
               123, LA MESA, CA, 91942                                                                       3597
    1579       205 HECTOR GATE, DARTMOUTH, NS,     Heritage Gas\Canada              3006626-0                Park Place 1 200-238 Brownlow Ave,          GAS                $       238.00                                                                                                      $      200.00
               B3B 0E5                                                                                       Darmouth, NS, B3B1Y2
    1589       1321 WENDY COURT, SPRING HILL,      Hernando County Utilities, FL    C700161-03               P.O. Box 30384 0, Tampa, FL, 33630-3384     WATER/SEWAGE       $        25.00                                                                                                      $         -
               FL, 34607
    1607       12783 MAIN STREET, HESPERIA, CA,    Hesperia Water District, CA      ZJ0516-002               9700 7TH AVE 0, HESPERIA, CA, 92345-3495 WATER/SEWAGE          $        63.00                                                                                                      $      100.00
               92345
    1297       1685 BRIARGATE PKWY STE 311,        HGIT Briargate LLC               10031126                 PO Box 734862 0, DALLAS, TX, 75373-4862     WATER/SEWAGE       $        64.00                                                                                                      $      100.00
               COLORADO SPRINGS, CO, 80920
    411        2689 EDMONDSON ROAD,                HGREIT II Edmondson Road LLC     13170                    PO Box 733538 0, DALLAS, TX, 75373-3538     WATER/SEWAGE       $        50.00                                                                                                      $         -
               CINCINNATI, OH, 45209
    675        16318 NORTH DALE MABRY, TAMPA,      Hillsborough County Water Reso   5865110000               PO Box 342456 Payments Department,          WATER/SEWAGE       $        18.00                                                                                                      $         -
               FL, 33618                                                                                     Tampa, FL, 33694-2456
    829        2111 WEST BRANDON BLVD,             Hillsborough County Water Reso   1882610000               PO Box 342456 Payments Department,          WATER/SEWAGE       $        39.00                                                                                                      $         -
               BRANDON, FL, 33511                                                                            Tampa, FL, 33694-2456
    1291       6907 GUNN HWY, TAMPA, FL, 33625     Hillsborough County Water Reso   2093200000               PO Box 342456 Payments Department,          WATER/SEWAGE       $       217.00                                                               $          700.00                      $         -
                                                                                                             Tampa, FL, 33694-2456
     46        2308 NORTH PARK DR, HOLLAND, MI,    Holland Board of Public Works    09856650-01              625 Hastings Avenue 0, Holland, MI, 49423   ELECTRIC           $       515.00                                                                                                      $      500.00
               49424
     46        2308 NORTH PARK DR, HOLLAND, MI,    Holland Charter Township, MI     51211030                 353 North 120th Avenue 0, Holland, MI,      WATER/SEWAGE       $        34.00                                                                                                      $         -
               49424                                                                                         49424
    1028       2130 STATE ROUTE 35, HOLMDEL, NJ,   Holmdel Township Sewer Dept      1000-6                   4 Crawfords Corner Rd Sewer Billing,        WATER/SEWAGE       $       143.00                                                                                                      $      100.00
               7733                                                                                          Holmdel, NJ, 07733
    1346       220 BEAVER CREEK PLACE PO BOX       Holy Cross Energy                501475001                PO Box 2150 0, GLENWOOD SPRINGS, CO,        ELECTRIC           $       368.00                                                                                                      $      400.00
               8274, AVON, CO, 81620                                                                         81602-2150
    853        98 LOWER WESTFIELD RD, HOLYOKE,     Holyoke Gas & Electric Departm   57346-32928              99 Suffolk Street 0, Holyoke, MA, 01040-    ELECTRIC           $       717.00 6075774            Safeco Ins. Co. of   $        5,000.00                                            $         -
               MA, 1040                                                                                      5082                                                                                             Am.
    1566       10888 SW VILLAGE PKWY, PORT ST.     HOME TOWN COMMUNICATIONS         N/A                      PO BOX 28160, MIAMI, FL, 33102-8160         TELECOM            $       388.00                                                                                                      $      400.00
               LUCIE, FL, 34987
    546        221 GLENDALE AVE. #601, ST.         Horizon Utilities Corporation    6374781300               PO Box 3700 0, Concord, ON, L4K 5N2         ELECTRIC           $       343.00                                                                                                      $      300.00
               CATHARINES, ON, L2T 2K9
    649        200 CORNERSTONE BLVD, HOT           Hot Springs Municipal Utilitie   1223300-001              PO Box 3830 0, Hot Springs, AR, 71914-3830 WATER/SEWAGE        $        38.00                                                                                                      $         -
               SPRINGS, AR, 71913
    177        1045 WEST MERCURY BLVD,             HRSD/HRUBS                       7106900005               PO Box 37097 0, Boone, IA, 50037-0097       WATER/SEWAGE       $        15.00                                                                                                      $         -
               HAMPTON, VA, 23666
    569        3405 VIRGINIA BEACH BLVD,           HRSD/HRUBS                       0005360000               PO Box 37097 0, Boone, IA, 50037-0097       WATER/SEWAGE       $        15.00                                                                                                      $         -
               VIRGINIA BEACH, VA, 23452
    792        4140 PORTSMOUTH BLVD,               HRSD/HRUBS                       2926320002               PO Box 37097 0, Boone, IA, 50037-0097       WATER/SEWAGE       $       248.00                                                                                                      $      200.00
               CHESAPEAKE, VA, 23321
    1488       12551 JEFFERSON AVENUE SUITE        HRSD/HRUBS                       9879310005               PO Box 37097 0, Boone, IA, 50037-0097       WATER/SEWAGE       $         5.00                                                                                                      $         -
               161, NEWPORT NEWS, VA, 23602
    147        36 FAUNCE CORNER ROAD, NORTH        Hudson Energy Services NY - 29   277443                   PO Box 29193, New York, 11202               ELECTRIC           $       671.00                                                                                                      $      700.00
               DARTMOUTH, MA, 2747
    259        425 WASHINGTON ST, WOBURN,          Hudson Energy Services NY - 29   277574                   PO Box 29193, New York, 11202               ELECTRIC           $      1,346.00                                                                                                     $    1,300.00
               MA, 1801
    486        1282 WASHINGTON ST, HANOVER,        Hudson Energy Services NY - 29   277420                   PO Box 29193, New York, 11202               ELECTRIC           $      1,739.00                                                                                                     $    1,700.00
               MA, 2339
    527        145 HIGHLAND AVE, SEEKONK, MA,      Hudson Energy Services NY - 29   277419                   PO Box 29193, New York, 11202               ELECTRIC           $      1,017.00                                                                                                     $    1,000.00
               2771
    848        1070 RTE 132 FESTIVAL AT HYANNIS,   Hudson Energy Services NY - 29   277444                   PO Box 29193, New York, 11202               ELECTRIC           $       520.00                                                                                                      $      500.00
               HYANNIS, MA, 2601




                                                                                                                                             Page 40 of 77
                                                          Case 20-30805-KRH                             Doc 14 Filed 02/17/20 Entered 02/17/20 16:06:48                                                                           Desc Main
                                                                                                              Document    Page 82 of 118

                                                                                                                                                                                                                                                                                                   Proposed
                                                                                                                                                                                                                                         Surety Bond Limit
                                                                                       Account Number(s) (if                                                                      Average 14 Days                                                              Cash Deposit   Letter of Credit     Adequate
Store Number              Store Address                        Provider / Company                                              Utility Address                       Service(s)                     Surety Bond #     Surety Name         of Liability (Pro-
                                                                                             known)                                                                                   Spend                                                                      Amount           Amont            Assurance
                                                                                                                                                                                                                                                rated)
                                                                                                                                                                                                                                                                                                    Deposit
    1050       289 NORTH MAIN STREET 15 WATER        Hudson Energy Services NY - 29   277717                   PO Box 29193, New York, 11202                   ELECTRIC           $       556.00                                                                                                 $      600.00
               TOWER PLAZA, LEOMINSTER, MA,
               1453
    1246       145 GREAT ROAD SUITE 15, ACTON,       Hudson Energy Services NY - 29   277603                   PO Box 29193, New York, 11202                   ELECTRIC           $       720.00                                                                                                 $      700.00
               MA, 1720
    1487       133 TURNPIKE STREET, NORTH            Hudson Energy Services NY - 29   277572                   PO Box 29193, New York, 11202                   ELECTRIC           $      1,158.00                                                                                                $    1,200.00
               ANDOVER, MA, 1845
    1662       122 COLONY PLACE RD., PLYMOUTH,       Hudson Energy Services NY - 29   277573                   PO Box 29193, New York, 11202                   ELECTRIC           $       978.00                                                                                                 $    1,000.00
               MA, 2360
    386        4806 UNIVERSITY DR, HUNTSVILLE,       Huntsville Utilities, AL         211010120053             Huntsville Utilities 0, Huntsville, AL, 35895   ELECTRIC           $       846.00 5940917            Safeco Ins. Co. of   $        5,500.00                                       $         -
               AL, 35816                                                                                                                                                                                            Am.
    1213       2750 CARL T JONES DRIVE SUITE 900,    Huntsville Utilities, AL         211010093633             Huntsville Utilities 0, Huntsville, AL, 35895   GAS                $       717.00 6171335            Safeco Ins. Co. of   $        5,500.00                                       $         -
               HUNTSVILLE, AL, 35802                                                                                                                                                                                Am.
    1064       646 GARDINERS RD #15, KINGSTON,       Hydro One Networks, Inc.         2000 4818 2695           PO BOX 4102 STATION A, Toronto, ON,             ELECTRIC           $       310.00                                                                                                 $      300.00
               ON, K7M 3X9                                                                                     M5W3L3
    1283       737 GOLF LINKS RD UNIT 6,             Hydro One Networks, Inc.         2000 8468 7132           PO BOX 4102 STATION A, Toronto, ON,             ELECTRIC           $       510.00                                                                                                 $      500.00
               ANCASTER, ON, L9K 1L5                                                                           M5W3L3
    171        1595 MERIVALE ROAD, OTTAWA, ON,       Hydro Ottawa                     59395430003948216000     PO BOX 4483 STATION A, Toronto, ON,             ELECTRIC           $       364.00                                                                                                 $      400.00
               K2G 3J4                                                                                         M5W5Z1
    827        1163 ST LAURENT BLVD, OTTAWA,         Hydro Ottawa                     85475530006283156000     PO BOX 4483 STATION A, Toronto, ON,             ELECTRIC           $       357.00 LMTO-100071-013Liberty Mutual           $        3,905.00                                       $         -
               ON, K1K 3B7                                                                                     M5W5Z1                                                                                           Insurance Co.
    1188       501 EARL GREY DRIVE, KANATA, ON,      Hydro Ottawa                     51517430002252816000     PO BOX 4483 STATION A, Toronto, ON,             ELECTRIC           $       450.00                                                                                                 $      400.00
               K2T 1K4                                                                                         M5W5Z1
    1385       1009 DAZE STREET UNIT B SOUTH         Hydro Ottawa                     27667147629531324711     PO BOX 4483 STATION A, Toronto, ON,             ELECTRIC           $       379.00                                                                                                 $      400.00
               KEYS CENTRUM, OTTAWA, ON, K1V                                                                   M5W5Z1
               2G3
    1574       3161 GREENBANK ROAD UNIT 1,           Hydro Ottawa                     62863671677894426000 PO BOX 4483 STATION A, Toronto, ON,                 ELECTRIC           $       663.00                                                                                                 $      700.00
               OTTAWA, ON, K2J 4H9                                                                         M5W5Z1
    652        1676 LOCUST ST N, TWIN FALLS, ID,     Idaho Power                      2206107019           PO BOX 34966 PROCESSING CENTER, Seattle,            ELECTRIC           $       231.00                                                                                                 $      200.00
               83301                                                                                       WA, 98124-1966
    722        140 NORTH MILWAUKEE, BOISE, ID,       Idaho Power                      2203411638           PO BOX 34966 PROCESSING CENTER, Seattle,            ELECTRIC           $       309.00                                                                                                 $      300.00
               83704                                                                                       WA, 98124-1966
    1670       2170 N EAGLE RD, MERIDIAN, ID,        Idaho Power                      2220995175           PO BOX 34966 PROCESSING CENTER, Seattle,            ELECTRIC           $       369.00                                                                                                 $      400.00
               83642                                                                                       WA, 98124-1966
    521        5115 W HOLIDAY DRIVE, PEORIA, IL,     Illinois American Water          1025-210001169969    PO Box 3027 0, Milwaukee, WI, 53201-3027            WATER/SEWAGE       $        35.00                                                                                                 $         -
               61615
    555        2001 NORTH PROSPECT AVE,              Illinois American Water          1025-210000146772        PO Box 3027 0, Milwaukee, WI, 53201-3027 WATER/SEWAGE              $        26.00                                                                                                 $         -
               CHAMPAIGN, IL, 61822
    752        210 EAST SUNRISE HWY                  Incorporated Village of Freepo   36-1416.300              46 North Ocean Avenue Municipal Water           WATER/SEWAGE       $        12.00                                                                                                 $         -
               MEADOWBROOK COMMONS,                                                                            Service, Freeport, NY, 11520
               FREEPORT, NY, 11520
     13        5980 20TH ST, VERO BEACH, FL,         Indian River County Utilities,   0024316-031730           PO Box 850001 0, Orlando, FL, 32885             WATER/SEWAGE       $        42.00                                                                                                 $         -
               32966
    1021       1429 S REED RD, KOKOMO, IN, 46902     Indiana American Water           1010-210006589117        PO Box 3027 0, Milwaukee, WI, 53201-3027 WATER/SEWAGE              $        25.00                                                                                                 $         -

    344        1750 APPLE GLEN BLVD, FORT            Indiana Michigan Power           040-705-102-1-1          PO Box 371496 0, Pittsburgh, PA, 15250-         ELECTRIC           $       523.00                                                                                                 $      500.00
               WAYNE, IN, 46804                                                                                7496
    511        4024 ELKHART RD SUITE 20A,            Indiana Michigan Power           047-836-926-5-2          PO Box 371496 0, Pittsburgh, PA, 15250-         ELECTRIC           $       484.00                                                                                                 $      500.00
               GOSHEN, IN, 46526                                                                               7496
    786        4224 COLDWATER RD, FORT WAYNE,        Indiana Michigan Power           040-436-533-0-4          PO Box 371496 0, Pittsburgh, PA, 15250-         ELECTRIC           $       848.00                                                                                                 $      800.00
               IN, 46805                                                                                       7496
    1062       6810 S EMERSON AVE SUITE A,           Indianapolis Power & Light (IP   909042                   P.O. Box 110 @ IPALCO Enterprises,              ELECTRIC           $       411.00                                                                                                 $      400.00
               INDIANAPOLIS, IN, 46237                                                                         Indianapolis, IN, 46206-0110
    1117       2902 WEST 86TH STREET SUITE 100,      Indianapolis Power & Light (IP   481211                   P.O. Box 110 @ IPALCO Enterprises,              ELECTRIC           $       479.00                                                                                                 $      500.00
               INDIANAPOLIS, IN, 46268                                                                         Indianapolis, IN, 46206-0110
    1578       3232 PEACHTREE RD UNIT A1,            Infinite Energy Inc-Gas          7794686037               PO Box 71247 0, Charlotte, NC, 28272-1247       GAS                $        99.00                                                                                                 $      100.00
               ATLANTA, GA, 30305
    178        2275 EAST 17TH ST, IDAHO FALLS, ID,   Intermountain Gas Company        025 734 3000 2           PO Box 5600 0, Bismarck, ND, 58506-5600         GAS                $       190.00                                                                                                 $      200.00
               83404
    652        1676 LOCUST ST N, TWIN FALLS, ID,     Intermountain Gas Company        172 734 3000 3           PO Box 5600 0, Bismarck, ND, 58506-5600         GAS                $        82.00                                                                                                 $      100.00
               83301




                                                                                                                                                   Page 41 of 77
                                                          Case 20-30805-KRH                          Doc 14 Filed 02/17/20 Entered 02/17/20 16:06:48                                                                        Desc Main
                                                                                                           Document    Page 83 of 118

                                                                                                                                                                                                                                                                                             Proposed
                                                                                                                                                                                                                                   Surety Bond Limit
                                                                                     Account Number(s) (if                                                                  Average 14 Days                                                              Cash Deposit   Letter of Credit     Adequate
Store Number              Store Address                      Provider / Company                                             Utility Address                    Service(s)                     Surety Bond #     Surety Name         of Liability (Pro-
                                                                                           known)                                                                               Spend                                                                      Amount           Amont            Assurance
                                                                                                                                                                                                                                          rated)
                                                                                                                                                                                                                                                                                              Deposit
    722        140 NORTH MILWAUKEE, BOISE, ID,      Intermountain Gas Company       776 480 3000 3           PO Box 5600 0, Bismarck, ND, 58506-5600    GAS                 $       101.00                                                                                                 $      100.00
               83704
    1670       2170 N EAGLE RD, MERIDIAN, ID,       Intermountain Gas Company       134 022 3000 0           PO Box 5600 0, Bismarck, ND, 58506-5600    GAS                 $        15.00                                                                                                 $         -
               83642
    1633       4235 ELMORE AVE, DAVENPORT, IA,      Iowa American Water Company     1011-220002845232        PO Box 3027 0, Milwaukee, WI, 53201-3027 WATER/SEWAGE          $        50.00                                                                                                 $      100.00
               52807
    1366       2822 EL CAMINO REAL, TUSTIN, CA,     Irvine Ranch Water District     5842800000               PO Box 51403 0, Los Angeles, CA, 90051-    WATER/SEWAGE        $        25.00                                                                                                 $         -
               92782                                                                                         5703
    1610       1241 VANN DR., JACKSON, TN, 38305    Jackson Energy Authority        255199-155199            PO Box 2082 0, Memphis, TN, 38101-2082     ELECTRIC            $       856.00                                                                                                 $      900.00

    1610       1241 VANN DR., JACKSON, TN, 38305 Jackson Energy Authority - 228     255199-155199            PO Box 2082 0, Memphis, TN, 38101-2082     ELECTRIC            $       747.00                                                                                                 $      700.00

    1383       2800 DEERFIELD DRIVE, JANESVILLE,    Janesville Water & Wastewater   83097-37076              P.O. Box 5005 0, Janseville, WI, 53547     WATER/SEWAGE        $       153.00                                                                                                 $      200.00
               WI, 53546
     45        1071 ATLANTIC BLVD, ATLANTIC         JEA                             1071ATLANTICBLVDECE PO Box 45047 Payment Processing,                ELECTRIC            $       881.00 5940896            Safeco Ins. Co. of   $        3,875.00                                       $         -
               BEACH, FL, 32233                                                                            JACKSONVILLE, FL, 32232-5047                                                                       Am.
    1453       4643 RIVER CITY DRIVE SUITE 101,     JEA                             4643RiverCityDrSte101SCWS
                                                                                                           PO Box 45047 Payment Processing,             WATER/SEWAGE        $       259.00 5940896            Safeco Ins. Co. of   $        3,875.00                                       $         -
               JACKSONVILLE, FL, 32246                                                                     JACKSONVILLE, FL, 32232-5047                                                                       Am.
    1602       9625 CROSSHILL BLVD. SUITE 105,      JEA                             9625CROSSHILLBLVDSTE105ECE
                                                                                                           PO Box 45047 Payment Processing,             ELECTRIC            $       840.00 5940896            Safeco Ins. Co. of   $        3,875.00                                       $         -
               JACKSONVILLE, FL, 32222                                                                     JACKSONVILLE, FL, 32232-5047                                                                       Am.
    1602       9625 CROSSHILL BLVD. SUITE 105,      JEA                             9625CROSSHILLBLVDSTE105ECE
                                                                                                           PO Box 45047 Payment Processing,             WATER/SEWAGE        $        32.00 5940896            Safeco Ins. Co. of   $        3,875.00                                       $         -
               JACKSONVILLE, FL, 32222                                                                     JACKSONVILLE, FL, 32232-5047                                                                       Am.
     28        800 METAIRIE RD SUITE B, METAIRIE,   Jefferson Parish, LA            120487 1204872         PO Box 10007 Department of Water,            WATER/SEWAGE        $         8.00                                                                                                 $         -
               LA, 70005                                                                                   Jefferson, LA, 70181-0007
    136        8832 VETERANS MEMORIAL HWY,          Jefferson Parish, LA            158033 1580331         PO Box 10007 Department of Water,            WATER/SEWAGE        $        14.00                                                                                                 $         -
               METAIRIE, LA, 70003                                                                         Jefferson, LA, 70181-0007
    1051       1629 WESTBANK EXPRESSWAY SUITE       Jefferson Parish, LA            204082 0017808         PO Box 10007 Department of Water,            WATER/SEWAGE        $        62.00                                                                                                 $      100.00
               A, HARVEY, LA, 70058                                                                        Jefferson, LA, 70181-0007
    449        4331 ROUTE 9 UNIT 1, FREEHOLD, NJ,   Jersey Central Power & Light    10 00 08 8827 3 8      PO Box 3687 Remittance Processing Center,    ELECTRIC            $       652.00                                                                                                 $      700.00
               7728                                                                                        Akron, OH, 44309-3687
    790        621 BAY AVE, TOMS RIVER, NJ, 8753    Jersey Central Power & Light    10 00 18 4594 8 5      PO Box 3687 Remittance Processing Center,    ELECTRIC            $       543.00                                                                                                 $      500.00
                                                                                                           Akron, OH, 44309-3687
    793        375 RTE 10, EAST HANOVER, NJ, 7936 Jersey Central Power & Light      10 00 06 3087 2 8      PO Box 3687 Remittance Processing Center,    ELECTRIC            $       687.00                                                                                                 $      700.00
                                                                                                           Akron, OH, 44309-3687
    1023       39 REAVILLE AVE, FLEMINGTON, NJ,     Jersey Central Power & Light    10 00 43 3106 3 8      PO Box 3687 Remittance Processing Center,    ELECTRIC            $       392.00                                                                                                 $      400.00
               8822                                                                                        Akron, OH, 44309-3687
    1028       2130 STATE ROUTE 35, HOLMDEL, NJ,    Jersey Central Power & Light    10 00 51 9969 9 7      PO Box 3687 Remittance Processing Center,    ELECTRIC            $       602.00                                                                                                 $      600.00
               7733                                                                                        Akron, OH, 44309-3687
    1092       2410 HIGHWAY 35, MANASQUAN,          Jersey Central Power & Light    10 00 49 2725 1 9      PO Box 3687 Remittance Processing Center,    ELECTRIC            $       669.00                                                                                                 $      700.00
               NJ, 8736                                                                                    Akron, OH, 44309-3687
    1182       30 INTERNATIONAL DR SOUTH SUITE      Jersey Central Power & Light    10 00 49 1187 4 6      PO Box 3687 Remittance Processing Center,    ELECTRIC            $       711.00                                                                                                 $      700.00
               F2, FLANDERS, NJ, 7836                                                                      Akron, OH, 44309-3687
    1284       4759 ROUTE 9 NORTH, HOWELL, NJ,      Jersey Central Power & Light    10 00 56 3002 5 2      PO Box 3687 Remittance Processing Center,    ELECTRIC            $       676.00                                                                                                 $      700.00
               7731                                                                                        Akron, OH, 44309-3687
    1465       395 MOUNT HOPE AVENUE,               Jersey Central Power & Light    10 00 64 2686 2 4      PO Box 3687 Remittance Processing Center,    ELECTRIC            $       686.00                                                                                                 $      700.00
               ROCKAWAY, NJ, 7866                                                                          Akron, OH, 44309-3687
    1489       1100 HIGHWAY 35, OCEAN, NJ, 7712     Jersey Central Power & Light    10 00 64 8217 9 4      PO Box 3687 Remittance Processing Center,    ELECTRIC            $       856.00                                                                                                 $      900.00
                                                                                                           Akron, OH, 44309-3687
    1518       56 STATE ROUTE 23 NORTH,             Jersey Central Power & Light    10 00 68 4562 4 1      PO Box 3687 Remittance Processing Center,    ELECTRIC            $       754.00                                                                                                 $      800.00
               RIVERDALE, NJ, 7457                                                                         Akron, OH, 44309-3687
    1276       125 18TH STREET, JERSEY CITY, NJ,    Jersey City MUA                 30304163340000         PO Box 40114 0, Newark, NJ, 07101-4001       WATER/SEWAGE        $       155.00                                                                                                 $      200.00
               7310
    412        2116 NORTH ROAN ST SUITE 1B,         Johnson City Utility System     252-09600-01             P.O. Box 2386 0, Johnson City, TN, 37605   WATER/SEWAGE        $        27.00                                                                                                 $         -
               JOHNSON CITY, TN, 37601
    1513       5130 WEST MAIN STREET,               Kalamazoo City Treasurer        MAK00513010              241 W South St 0, Kalamazoo, MI, 49007-    WATER/SEWAGE        $        52.00                                                                                                 $      100.00
               KALAMAZOO, MI, 49009                                                                          4750
    203        1930 SW WANAMAKER RD, TOPEKA,        Kansas Gas Service              510603443 1615795 09     PO Box 219046 0, Kansas City, MO, 64121-   GAS                 $        68.00                                                                                                 $      100.00
               KS, 66604                                                                                     9046
    1010       1800 N ROCK ROAD SUITE 100,          Kansas Gas Service              510113757 1632869 91     PO Box 219046 0, Kansas City, MO, 64121-   GAS                 $        55.00                                                                                                 $      100.00
               WICHITA, KS, 67206                                                                            9046
    1279       15300 SHAWNEE MISSION                Kansas Gas Service              510133201 1614040 91     PO Box 219046 0, Kansas City, MO, 64121-   GAS                 $       101.00                                                                                                 $      100.00
               PARKWAY, SHAWNEE, KS, 66217                                                                   9046




                                                                                                                                               Page 42 of 77
                                                        Case 20-30805-KRH                              Doc 14 Filed 02/17/20 Entered 02/17/20 16:06:48                                                                          Desc Main
                                                                                                             Document    Page 84 of 118

                                                                                                                                                                                                                                                                                                      Proposed
                                                                                                                                                                                                                                       Surety Bond Limit
                                                                                     Account Number(s) (if                                                                      Average 14 Days                                                                  Cash Deposit    Letter of Credit     Adequate
Store Number             Store Address                      Provider / Company                                              Utility Address                        Service(s)                     Surety Bond #     Surety Name         of Liability (Pro-
                                                                                           known)                                                                                   Spend                                                                          Amount            Amont            Assurance
                                                                                                                                                                                                                                              rated)
                                                                                                                                                                                                                                                                                                       Deposit
    1430       320 SOUTHWIND PLACE,                Kansas Gas Service               510809191 1673789 18     PO Box 219046 0, Kansas City, MO, 64121- GAS                       $        90.00                                                                                                      $      100.00
               MANHATTAN, KS, 66503                                                                          9046
    501        5221 FREDERICA ST SUITE 101,        Kenergy Corp                     1502002000               PO Box 1389 0, Owensboro, KY, 42302-1389 ELECTRIC                  $       544.00 5940918            Safeco Ins. Co. of   $        4,150.00                                            $         -
               OWENSBORO, KY, 42301                                                                                                                                                                               Am.
    1313       6830 GREENBAY ROAD, KENOSHA,        Kenosha Water Utility            2 06830 9799 000         4401 Green Bay Road 0, Kenosha, WI, 53144 WATER/SEWAGE             $        13.00                                                                                                      $         -
               WI, 53142
    432        4001 NICHOLASVILLE RD,              Kentucky American Water Compan   1012-210007941008        PO Box 790247 0, St Louis, MO, 63179-0247 WATER/SEWAGE             $        27.00                                                                                                      $         -
               LEXINGTON, KY, 40503
    1006       1304 JUNCTION HWY #100,             Kerrville PUB                    52134001                 2250 Memorial Blvd 0, Kerrville, TX, 78028-      ELECTRIC          $       337.00                                                                                                      $      300.00
               KERRVILLE, TX, 78028                                                                          5613
    350        2716 NORTH ROOSEVELT BLVD, KEY      Keys Energy Services             6581140-03               PO Box 279038 0, Miramar, FL, 33027              ELECTRIC          $       625.00                                                               $        7,895.25                      $         -
               WEST, FL, 33040
    1452       3210 NORTH JOHN YOUNG               Kissimmee Utility Authority      001761090-000854200      P.O. BOX 423219 0, KISSIMMEE, FL, 34742-         ELECTRIC          $       912.00 22055310           Safeco Ins. Co. of   $        3,500.00                                            $         -
               PARKWAY BUILDING B9, KISSIMMEE,                                                               3219                                                                                                 Am.
               FL, 34741
    1388       655 FAIRWAY RD S BLDG C,            Kitchener-Wilmot Hydro Commiss   R1425 289 035            P.O. Box 9010 0, KITCHENER, ON, N2G 4L2          ELECTRIC          $       375.00                                                                                                      $      400.00
               KITCHENER, ON, N2C 1X4
    261        3235 NW PLAZA ST, SILVERDALE, WA,   Kitsap County Public Works       16080000                 614 DIVISION ST STOP 27, PORT ORCHARD, WATER/SEWAGE                $       222.00                                                                                                      $      200.00
               98383                                                                                         WA, 98366-4686
    659        2508 TITTABAWASSEE RD, SAGINAW,     Kochville Township, MI           00210                    5851 Mackinaw Road 0, Saginaw, MI, 48604 WATER/SEWAGE              $       181.00                                                                                                      $      200.00
               MI, 48604
    303        8301 KINGSTON PIKE, KNOXVILLE,      KUB-Knoxville Utilities Board    9728410000               P.O. Box 59017 0, Knoxville, TN, 37950-9017 ELECTRIC               $       600.00                                                                                                      $      600.00
               TN, 37919
    1241       11130 PARKSIDE DR, KNOXVILLE, TN,   KUB-Knoxville Utilities Board    0815443981               P.O. Box 59017 0, Knoxville, TN, 37950-9017 GAS                    $        49.00 6179304            Safeco Ins. Co. of   $        2,000.00                                            $         -
               37934                                                                                                                                                                                              Am.
    151        1820 N DIXIE HWY, ELIZABETHTOWN,    KU-Kentucky Utilities Company    3000-0584-0503           PO Box 9001954 0, Louisville, KY, 40290-         ELECTRIC          $       388.00                                                                                                      $      400.00
               KY, 42701                                                                                     1954
    331        1900 PAVILLION WAY, LEXINGTON,      KU-Kentucky Utilities Company    3000-0230-5583           PO Box 9001954 0, Louisville, KY, 40290-         ELECTRIC          $       433.00                                                                                                      $      400.00
               KY, 40509                                                                                     1954
    432        4001 NICHOLASVILLE RD,              KU-Kentucky Utilities Company    3000-0130-8547           PO Box 9001954 0, Louisville, KY, 40290-         ELECTRIC          $       442.00                                                                                                      $      400.00
               LEXINGTON, KY, 40503                                                                          1954
    683        1105 WEST AVE P, PALMDALE, CA,      LA County Waterworks             341794570075907          260 E AVENUE K8 0, LANCASTER, CA, 93535-         WATER/SEWAGE      $        61.00                                                                                                      $      100.00
               93551                                                                                         4527
    732        3616 HWY 157, LA CROSSE, WI,        La Crosse Water Utility          3047220-01               400 La Crosse Street City Hall, La Crosse, WI,   WATER/SEWAGE      $        20.00                                                                                                      $         -
               54601                                                                                         54601
    1527       800 SOUTH CAMINO DEL RIO,           La Plata Electric Association,   2005194300               PO BOX 2750 0, DURANGO, CO, 81302-2750           ELECTRIC          $       553.00                                                                                                      $      600.00
               DURANGO, CO, 81301
    852        5530 JOHNSTON ST, LAFAYETTE, LA,    Lafayette Utilities Systems (L   6885231000               P.O. Box 4024-C 0, Lafayette, LA, 70502          ELECTRIC          $       600.00 6075763            Safeco Ins. Co. of   $        1,635.00                                            $         -
               70503                                                                                                                                                                                              Am.
    874        2424 SOUTH 320TH ST, FEDERAL        Lakehaven Water & Sewer Distri   2052211                  PO Box 34882 0, Seattle, WA, 98124-1882          WATER/SEWAGE      $        60.00                                                                                                      $      100.00
               WAY, WA, 98003
    658        3880 U S HWY 98 N, LAKELAND, FL,    Lakeland Electric/City of Lake   3203442                  P.O. Box 32006 0, Lakeland, FL, 33802-2006       ELECTRIC          $       914.00 6075765            Safeco Ins. Co. of   $        1,200.00                                            $         -
               33809                                                                                                                                                                                              Am.
    210        2015 SCHORRWAY DR, LANCASTER,       Lancaster Utilities Collection   00009574                 P.O. Box 1099 0, LANCASTER, OH, 43130-           WATER/SEWAGE      $       330.00                                                                                                      $      300.00
               OH, 43130                                                                                     0819
    1142       2917 PREYDE BLVD, LANSING, MI,      Lansing Board of Water & Light   088498-002-0             P.O. Box 13007 0, Lansing, MI, 48901-3007        ELECTRIC          $       963.00                                                                                                      $    1,000.00
               48912
    519        4945 S CLEVELAND AVE, FORT          Lee County Utilities, FL         0026919-1                PO Box 60045 0, Prescott, AZ, 86304-6045         WATER/SEWAGE      $        84.00                                                               $          497.49                      $         -
               MYERS, FL, 33907
    1510       17901 SUMMERLIN ROAD, FORT          Lee County Utilities, FL         1098276-7                PO Box 60045 0, Prescott, AZ, 86304-6045         WATER/SEWAGE      $        22.00                                                               $          103.68                      $         -
               MYERS, FL, 33908
    1684       833 N KROCKS RD SUITE 104,          Lehigh County Authority/3210     70825                    P.O. Box 3210 0, Allentown, PA, 18106-0210 UTILITIES               $        41.00                                                                                                      $         -
               ALLENTOWN, PA, 18106
    1241       11130 PARKSIDE DR, KNOXVILLE, TN,   Lenoir City Utilities Board (L   224934-124987            P.O. Box 449 0, Lenoir City, TN, 37771           ELECTRIC          $       611.00 6206686            Safeco Ins. Co. of   $        2,350.00                                            $         -
               37934                                                                                                                                                                                              Am.
  Various      Various                             LEVEL 3 COMMUNICATIONS           N/A                      PO BOX 910182, DENVER, CO, 80291-0182            TELECOM           $      7,494.00                                                                                                     $    7,500.00

    432        4001 NICHOLASVILLE RD,              Lexington-Fayette Urban County   172756300                PO Box 34090 0, Lexington, KY, 40588-4090        WATER/SEWAGE      $        44.00                                                                                                      $         -
               LEXINGTON, KY, 40503
    132        4165 SHELBYVILLE RD, LOUISVILLE,    LG&E - Louisville Gas & Electr   3000-0833-5147           PO Box 9001960 @ LG&E Energy, Louisville, ELECTRIC                 $       772.00                                                                                                      $      800.00
               KY, 40207                                                                                     KY, 40290




                                                                                                                                                Page 43 of 77
                                                        Case 20-30805-KRH                             Doc 14 Filed 02/17/20 Entered 02/17/20 16:06:48                                                                      Desc Main
                                                                                                            Document    Page 85 of 118

                                                                                                                                                                                                                                                                                               Proposed
                                                                                                                                                                                                                                Surety Bond Limit
                                                                                     Account Number(s) (if                                                                   Average 14 Days                                                              Cash Deposit    Letter of Credit     Adequate
Store Number             Store Address                       Provider / Company                                             Utility Address                     Service(s)                     Surety Bond #     Surety Name     of Liability (Pro-
                                                                                           known)                                                                                Spend                                                                      Amount            Amont            Assurance
                                                                                                                                                                                                                                       rated)
                                                                                                                                                                                                                                                                                                Deposit
    132        4165 SHELBYVILLE RD, LOUISVILLE,    LG&E - Louisville Gas & Electr   3000-0833-5147           PO Box 9001960 @ LG&E Energy, Louisville,    GAS                $        56.00                                                                                                  $      100.00
               KY, 40207                                                                                     KY, 40290
    309        2000 SOUTH HURSTBORNE PKWY,         LG&E - Louisville Gas & Electr   3000-0878-0193           PO Box 9001960 @ LG&E Energy, Louisville,    ELECTRIC           $       748.00                                                                                                  $      700.00
               LOUISVILLE, KY, 40220                                                                         KY, 40290
    1036       4330 SUMMIT PLAZA DR, LOUISVILLE,   LG&E - Louisville Gas & Electr   3000-1244-6914           PO Box 9001960 @ LG&E Energy, Louisville,    ELECTRIC           $       534.00                                                                                                  $      500.00
               KY, 40241                                                                                     KY, 40290
    494        410 RANGE LINE RD, JOPLIN, MO,      Liberty Utilities - Empire Dis   167508-68-8              PO Box 650689 0, DALLAS, TX, 75265-0689      ELECTRIC           $       769.00                                                                                                  $      800.00
               64801
    1618       1041 BRANSON HILLS PKWY.,           Liberty Utilities - Empire Dis   167508-51-4              PO Box 650689 0, DALLAS, TX, 75265-0689      ELECTRIC           $       969.00                                                                                                  $    1,000.00
               BRANSON, MO, 65616
     48        254 PLAINFIELD RD, WEST LEBANON,    Liberty Utilities - NH           44651302-44339055        75 Remittance Dr, Ste 1032 0, Chicago, IL,  ELECTRIC            $       453.00                                                                                                  $      500.00
               NH, 3784                                                                                      60675-1032
    648        1111 SOUTH WILLOW ST,               Liberty Utilities - NH           44592584-44253832        75 Remittance Dr, Ste 1032 0, Chicago, IL,  GAS                 $       229.00                                                                                                  $      200.00
               MANCHESTER, NH, 3103                                                                          60675-1032
    713        125A SOUTH BROADWAY, SALEM,         Liberty Utilities - NH           44614920-44352022        75 Remittance Dr, Ste 1032 0, Chicago, IL,  ELECTRIC            $       560.00                                                                                                  $      600.00
               NH, 3079                                                                                      60675-1032
    836        2 NORTHWEST BLVD, NASHUA, NH,       Liberty Utilities - NH           44541313-44167353        75 Remittance Dr, Ste 1032 0, Chicago, IL,  GAS                 $       350.00                                                                                                  $      400.00
               3063                                                                                          60675-1032
    1350       36 ASH BROOK ROAD, KEENE, NH,       Liberty Utilities - NH           44666027-44435569        75 Remittance Dr, Ste 1032 0, Chicago, IL,  GAS                 $       219.00                                                                                                  $      200.00
               3431                                                                                          60675-1032
    1654       266 DANIEL WEBSTER HWY,             Liberty Utilities - NH           44550944-44339055        75 Remittance Dr, Ste 1032 0, Chicago, IL,  GAS                 $       191.00 22049179           Liberty Mutual   $        4,000.00                                            $         -
               NASHUA, NH, 3060                                                                              60675-1032                                                                                        Insurance Co.
    567        300 PEARL NIX PKWY, GAINESVILLE,    Liberty Utilities Georgia        67550322-67174990        75 Remittance Dr Ste 1918 0, Chicago, IL,   GAS                 $        72.00                                                                                                  $      100.00
               GA, 30501                                                                                     60675-1918
    1185       5555 WHITTLESEY BLVD SUITE 1600,    Liberty Utilities Georgia        67501609-67144655        75 Remittance Dr Ste 1918 0, Chicago, IL,   GAS                 $        55.00                                                                                                  $      100.00
               COLUMBUS, GA, 31909                                                                           60675-1918
    1243       1442 N LITCHFIELD ROAD,             Liberty Utilities/52691          8600408562-514623        PO Box 52691 Dept 8600, Phoenix, AZ, 85072- ELECTRIC            $        93.00                                                                                                  $      100.00
               GOODYEAR, AZ, 85395                                                                           2691
    1191       185 TRINITY DR, MONCTON, NB, E1G    Liberty Utilities/New Brunswic   002-0003442-000          440 Wilsey Rd, Suite 101 Fredericton,NB E3B GAS                 $      1,252.00                                                                                                 $    1,300.00
               2J7                                                                                           6E9
    1233       2950 PINE LAKE ROAD SUITE C,        Lincoln Electric System          028238008                PO Box 2986 0, OMAHA, NE, 68103-2986        ELECTRIC            $       427.00                                                                                                  $      400.00
               LINCOLN, NE, 68516
    145        94 FANSHAWE PK RD E, LONDON,        London Hydro                     3795450                  P.O. Box 3060 0, London, ON, N6A 4J8         ELECTRIC           $       341.00                                                           $        3,600.00                      $         -
               ON, N5X 4C5
    1382       1230 WELLINGTON RD UNIT 101,        London Hydro                     6064084                  P.O. Box 3060 0, London, ON, N6A 4J8         ELECTRIC           $       366.00                                                                                                  $      400.00
               LONDON, ON, N6E 1M3
    683        1105 WEST AVE P, PALMDALE, CA,      Los Angeles County Waterworks    341794570075907          260 E AVENUE K8 0, LANCASTER, CA, 93535-     WATER/SEWAGE       $        88.00                                                                                                  $      100.00
               93551                                                                                         4527
    191        5711 HOLLYWOOD BLVD, LOS            Los Angeles Dept of Water & Po   518 750 0000             P.O. Box 30808 0, Los Angeles, CA, 90030-    ELECTRIC           $      2,394.00                                                                                                 $    2,400.00
               ANGELES, CA, 90028                                                                            0808
    657        8940 TAMPA AVE, NORTHRIDGE, CA,     Los Angeles Dept of Water & Po   290 139 0000             P.O. Box 30808 0, Los Angeles, CA, 90030-    ELECTRIC           $      1,251.00                                                                                                 $    1,300.00
               91324                                                                                         0808
    1491       12160 VENTURA BOULEVARD,            Los Angeles Dept of Water & Po   980 139 0000             P.O. Box 30808 0, Los Angeles, CA, 90030-    ELECTRIC           $      1,550.00                                                                                                 $    1,500.00
               STUDIO CITY, CA, 91604                                                                        0808
    132        4165 SHELBYVILLE RD, LOUISVILLE,    Louisville Water Company         3375420000               550 S 3rd St 0, Louisville, KY, 40202-1839   WATER/SEWAGE       $        32.00                                                                                                  $         -
               KY, 40207
    309        2000 SOUTH HURSTBORNE PKWY,         Louisville Water Company         0540030000               550 S 3rd St 0, Louisville, KY, 40202-1839   WATER/SEWAGE       $       238.00                                                                                                  $      200.00
               LOUISVILLE, KY, 40220
    1684       833 N KROCKS RD SUITE 104,          Lower Macungie Township, PA      70825.01                 3400 Brookside RD 0, MacUngie, PA, 18062- ELECTRIC              $        15.00                                                                                                  $         -
               ALLENTOWN, PA, 18106                                                                          1428
     71        5104 JONESTOWN RD, HARRISBURG,      Lower Paxton Township Authorit   112075000.98             425 PRINCE ST RM 139 0, HARRISBURG, PA, WATER/SEWAGE            $        60.00                                                                                                  $      100.00
               PA, 17112                                                                                     17109-3020
    265        7475 MINERAL POINT RD, MADISON,     Madison Gas and Electric, WI     11160199                 PO Box 1231 0, Madison, WI, 53701-1231    GAS                   $       140.00                                                                                                  $      100.00
               WI, 53717
    472        4260 EAST TOWNE BLVD, MADISON,      Madison Gas and Electric, WI     11722279                 PO Box 1231 0, Madison, WI, 53701-1231       GAS                $       641.00                                                                                                  $      600.00
               WI, 53704
    1030       5218 A HWY 70 W, MOREHEAD CITY,     Mallard Oil-Cape Carteret        Pieron                   5459 Highway 24 0, Newport, NC, 28570        GAS                $        64.00                                                                                                  $      100.00
               NC, 28557
    108        1761 GALLERIA BLVD, FRANKLIN, TN,   Mallory Valley Utility Distric   7012000.00 98            PO BOX 306056 0, NASHVILLE, TN, 37230-       WATER/SEWAGE       $        24.00                                                                                                  $         -
               37067                                                                                         6056
    1076       785 DAKOTA STREET UNIT 3,           Manitoba Hydro                   7540600 6291508          PO BOX 7900 STN MAIN 0, Winnipeg, MB,        ELECTRIC           $       397.00                                                                                                  $      400.00
               WINNIPEG, MB, R2M 5M2                                                                         R3C5R1




                                                                                                                                               Page 44 of 77
                                                         Case 20-30805-KRH                              Doc 14 Filed 02/17/20 Entered 02/17/20 16:06:48                                                                   Desc Main
                                                                                                              Document    Page 86 of 118

                                                                                                                                                                                                                                                                                              Proposed
                                                                                                                                                                                                                               Surety Bond Limit
                                                                                     Account Number(s) (if                                                                  Average 14 Days                                                              Cash Deposit    Letter of Credit     Adequate
Store Number             Store Address                      Provider / Company                                             Utility Address                     Service(s)                     Surety Bond #     Surety Name     of Liability (Pro-
                                                                                           known)                                                                               Spend                                                                      Amount            Amont            Assurance
                                                                                                                                                                                                                                      rated)
                                                                                                                                                                                                                                                                                               Deposit
    1214       3101 COBB PARKWAY SE SUITE 100,     Marietta Power                   440462-69633             P.O. Box 609 0, Marietta, GA, 30061         ELECTRIC           $      1,238.00 22029516          Liberty Mutual   $        5,345.00                                            $          -
               ATLANTA, GA, 30339                                                                                                                                                                             Insurance Co.
    1445       1406 TWIXT TOWN ROAD, MARION,       Marion Water Department          90290356-000             1225 6TH AVE STE 150 0, MARION, IA, 52302- WATER/SEWAGE        $        18.00                                                                                                  $          -
               IA, 52302                                                                                     3453
    1282       3155 US HIGHWAY 41 WEST,            Marquette Board of Light & Pow   575-1785.001             2200 Wright St 0, Marquette, MI, 49855     ELECTRIC            $       637.00                                                           $        1,766.36                      $          -
               MARQUETTE, MI, 49855
    469        3520 NORTHWEST FEDERAL HWY,         Martin County Utilities          12138-13184              P.O. Box 9000 0, Stuart, FL, 34995-9000     WATER/SEWAGE       $        67.00                                                                                                  $      100.00
               JENSEN BEACH, FL, 34957
     11        5129 ROUTE 30, GREENSBURG, PA,      MAWC                             G-055-051-20             P.O. Box 800 MAWC, Greensburg, PA, 15601- WATER/SEWAGE         $        34.00                                                                                                  $          -
               15601                                                                                         0800
    1691       406 E EXPRESSWAY 83, MCALLEN, TX,   McAllen Public Utilities -TX     00054841-0006728         P.O. Box 280 0, McAllen, TX, 78505-0280   WATER/SEWAGE         $       238.00                                                                                                  $      200.00
               78503
    1641       4303 NAWILIWILI RD J                MCI                              N/A                      PO BOX 96022, CHARLOTTE, NC, 28296-0022 TELECOM                $        25.00                                                                                                  $          -
               LIHUE, HI 96766
    647        4430 14TH ST W, BRADENTON, FL,      MCUD-Manatee County Utilities    57567-57266              PO Box 25350 0, Bradenton, FL, 34206-5350 WATER/SEWAGE         $        34.00                                                           $          670.51                      $          -
               34207
     15        3425 CRATER LAKE HWY, MEDFORD,      Medford Water Commission, OR     00061248-0596289         200 South Ivy Street Rm 177, Medford, OR,   WATER/SEWAGE       $        46.00                                                                                                  $          -
               OR, 97504                                                                                     97501-3189
    1557       4959 GRANDE SHOPS AVENUE,           Medina County Sanitary Enginee   683320                   P.O. Box 542 0, Medina, OH, 44258           WATER/SEWAGE       $        39.00                                                                                                  $          -
               MEDINA, OH, 44256
     2         3115 WALNUT GROVE RD, MEMPHIS,      Memphis Light, Gas & Water Div   00016-2929-1074-336      P.O. Box 388 0, Memphis, TN, 38145-0388     ELECTRIC           $       598.00                                                                                                  $      600.00
               TN, 38111
    585        2725 NORTH GERMANTOWN PKWY,         Memphis Light, Gas & Water Div   00016-2929-1238-713      P.O. Box 388 0, Memphis, TN, 38145-0388     ELECTRIC           $       840.00                                                                                                  $      800.00
               MEMPHIS, TN, 38133
    694        7730 POPLAR AVE SUITE 7,            Memphis Light, Gas & Water Div   00016-2929-1324-125      P.O. Box 388 0, Memphis, TN, 38145-0388     ELECTRIC           $       929.00                                                                                                  $      900.00
               GERMANTOWN, TN, 38138
    1436       3605 HOUSTON LEVEE ROAD SUITE       Memphis Light, Gas & Water Div   00016-2929-1479-815      P.O. Box 388 0, Memphis, TN, 38145-0388     GAS                $       790.00                                                                                                  $      800.00
               101, COLLIERVILLE, TN, 38017

    1325       1778 W OLIVE AVE, MERCED, CA,       Merced Irrigation District       005-00003332-01          744 W 20th St 0, Merced, CA, 95340          ELECTRIC           $       716.00                                                                                                  $      700.00
               95348
    1626       801 HADDONFIELD ROAD, CHERRY        Merchantville - Pennsauken       2162950-0                6751 Westfield Avenue 0, Pennsauken, NJ,    WATER/SEWAGE       $       165.00                                                                                                  $      200.00
               HILL, NJ, 8002                                                                                08110
    135        2710 HARBOR BLVD, COSTA MESA,       Mesa Water District              03202000-008427          PO Box 515474 0, Los Angeles, CA, 90051-    WATER/SEWAGE       $        23.00                                                                                                  $          -
               CA, 92626                                                                                     6774
    148        1040 BERKSHIRE BLVD, READING, PA,   Met-Ed/3687                      10 00 12 7072 1 0        P.O. Box 3687 @ FirstEnergy Corp., Akron,   ELECTRIC           $       360.00                                                                                                  $      400.00
               19610                                                                                         OH, 44309-3687
    517        422 EISENHOWER DR, HANOVER, PA,     Met-Ed/3687                      100 036 232 781          P.O. Box 3687 @ FirstEnergy Corp., Akron,   ELECTRIC           $       313.00                                                                                                  $      300.00
               17331                                                                                         OH, 44309-3687
    1611       2975 CONCORD RD, YORK, PA, 17402    Met-Ed/3687                      100 103 612 469          P.O. Box 3687 @ FirstEnergy Corp., Akron,   ELECTRIC           $       537.00                                                                                                  $      500.00
                                                                                                             OH, 44309-3687
    782        7320 SOUTH LINDBERGH BLVD,      METROPOLITAN ST LOUIS                1250992-3                SEWER DISTRICT PO BOX 437, ST LOUIS, MO,    WATER/SEWAGE       $         2.00                                                                                                  $          -
               SAINT LOUIS, MO, 63125                                                                        63166-0437
    782        7320 SOUTH LINDBERGH BLVD,      Metropolitan St. Louis Sewer D       1033624-6                P.O. Box 437 0, St. Louis, MO, 63166        WATER/SEWAGE       $        19.00                                                                                                  $          -
               SAINT LOUIS, MO, 63125
     57        7405 DODGE ST, OMAHA, NE, 68114 Metropolitan Utilities Distric       112000281880             PO BOX 3600 0, OMAHA, NE, 68103-0600        GAS                $        32.00                                                                                                  $          -

    1363       17110 DAVENPORT STREET SUITE       Metropolitan Utilities Distric 112000309487                PO BOX 3600 0, OMAHA, NE, 68103-0600        GAS                $       118.00                                                                                                  $      100.00
               114, OMAHA, NE, 68118
    129        1224 SOUTH DIXIE HWY, CORAL        MIAMI-DADE WATER AND SEWER DEP 0538868200                  P.O. Box 026055 0, Miami, FL, 33102-6055    WATER/SEWAGE       $       261.00                                                                                                  $      300.00
               GABLES, FL, 33146
    391        8725 SW 136TH ST, MIAMI, FL, 33176 MIAMI-DADE WATER AND SEWER DEP 7468868200                  P.O. Box 026055 0, Miami, FL, 33102-6055    WATER/SEWAGE       $        62.00                                                                                                  $      100.00

    787        8415 SW 24TH ST, MIAMI, FL, 33155 MIAMI-DADE WATER AND SEWER DEP 1538868200                   P.O. Box 026055 0, Miami, FL, 33102-6055    WATER/SEWAGE       $        76.00                                                                                                  $      100.00

    1035       8615 SW 124TH AVE, MIAMI, FL,     MIAMI-DADE WATER AND SEWER DEP 2538868200                   P.O. Box 026055 0, Miami, FL, 33102-6055    WATER/SEWAGE       $        87.00                                                                                                  $      100.00
               33183
    513        1000 E NAPIER AVE SUITE A, BENTON Michigan Gas Utilities         0505649522-00001             PO Box 3140 0, Milwaukee, WI, 53201-3140 GAS                   $        81.00                                                                                                  $      100.00
               HARBOR, MI, 49022
    298        4265 SERGEANT RD, SIOUX CITY, IA, MidAmerican Energy Company     89900-58010                  P.O. Box 8020 @ MidAmerican Energy          ELECTRIC           $       532.00                                                                                                  $      500.00
               51106                                                                                         Holdings Company, Davenport, IA, 52808-
                                                                                                             8020




                                                                                                                                              Page 45 of 77
                                                        Case 20-30805-KRH                              Doc 14 Filed 02/17/20 Entered 02/17/20 16:06:48                                                                       Desc Main
                                                                                                             Document    Page 87 of 118

                                                                                                                                                                                                                                                                                                   Proposed
                                                                                                                                                                                                                                    Surety Bond Limit
                                                                                     Account Number(s) (if                                                                   Average 14 Days                                                                  Cash Deposit    Letter of Credit     Adequate
Store Number             Store Address                      Provider / Company                                             Utility Address                      Service(s)                     Surety Bond #     Surety Name         of Liability (Pro-
                                                                                           known)                                                                                Spend                                                                          Amount            Amont            Assurance
                                                                                                                                                                                                                                           rated)
                                                                                                                                                                                                                                                                                                    Deposit
    525        1401 CORAL RIDGE AVE, CORALVILLE, MidAmerican Energy Company         84430-83020              P.O. Box 8020 @ MidAmerican Energy           GAS                $       533.00                                                                                                      $      500.00
               IA, 52241                                                                                     Holdings Company, Davenport, IA, 52808-
                                                                                                             8020
    552        3801 WEST 49TH ST, SIOUX FALLS,     MidAmerican Energy Company       97770-23038              P.O. Box 8020 @ MidAmerican Energy           GAS                $        96.00                                                                                                      $      100.00
               SD, 57106                                                                                     Holdings Company, Davenport, IA, 52808-
                                                                                                             8020
    892        8801 UNIVERSITY AVE BLDG F, CLIVE, MidAmerican Energy Company        38590-45011              P.O. Box 8020 @ MidAmerican Energy           ELECTRIC           $       667.00                                                                                                      $      700.00
               IA, 50325                                                                                     Holdings Company, Davenport, IA, 52808-
                                                                                                             8020
    1170       1965 SE DELAWARE AVE, ANKENY, IA, MidAmerican Energy Company         06271-49023              P.O. Box 8020 @ MidAmerican Energy           ELECTRIC           $       595.00                                                                                                      $      600.00
               50021                                                                                         Holdings Company, Davenport, IA, 52808-
                                                                                                             8020
    1445       1406 TWIXT TOWN ROAD, MARION, MidAmerican Energy Company             13351-69008              P.O. Box 8020 @ MidAmerican Energy           GAS                $        56.00                                                                                                      $      100.00
               IA, 52302                                                                                     Holdings Company, Davenport, IA, 52808-
                                                                                                             8020
    1612       6305 MILLS CIVIC PKWY. SUITE 2115, MidAmerican Energy Company        02760-51078              P.O. Box 8020 @ MidAmerican Energy           ELECTRIC           $       645.00                                                                                                      $      600.00
               WEST DES MOINES, IA, 50266                                                                    Holdings Company, Davenport, IA, 52808-
                                                                                                             8020
    1633       4235 ELMORE AVE, DAVENPORT, IA, MidAmerican Energy Company           312 300 4025             P.O. Box 8020 @ MidAmerican Energy           UTILITIES          $       536.00                                                                                                      $      500.00
               52807                                                                                         Holdings Company, Davenport, IA, 52808-
                                                                                                             8020
    108        1761 GALLERIA BLVD, FRANKLIN, TN,   Middle Tennessee Electric Memb   20 2637 8513             PO Box 330008 0, Murfreesboro, TN, 37133-    ELECTRIC           $       762.00 5940912            Safeco Ins. Co. of   $        3,500.00                                            $         -
               37067                                                                                         0008                                                                                              Am.
    1623       600 S MT. JULIET ROAD SUITE #104,   Middle Tennessee Electric Memb   20 5850 8264             PO Box 330008 0, Murfreesboro, TN, 37133-    ELECTRIC           $       537.00                                                                                                      $      500.00
               MT. JULIET, TN, 37122                                                                         0008
    1517       889 SAINT GEORGE AVENUE,            Middlesex Water Company          8665400000               PO Box 826538 0, Philadelphia, PA, 19182-    WATER/SEWAGE       $        78.00                                                                                                      $      100.00
               WOODBRIDGE, NJ, 7095                                                                          6538
    282        5170 SOUTH 76TH ST, GREENDALE,      Milwaukee Water Works            399-0307.300             P.O. Box 3268 0, Milwaukee, WI, 53201-3268   WATER/SEWAGE       $        46.00                                                                                                      $         -
               WI, 53129
    498        1275 PROMENADE PLACE, EAGAN,        Minnesota Energy Resources       0505979452-00001         PO Box 3140 0, Milwaukee, WI, 53201-3140 GAS                    $       148.00                                                                                                      $      100.00
               MN, 55121
    888        1201 SOUTH BROADWAY #16,            Minnesota Energy Resources       0503773692-00001         PO Box 3140 0, Milwaukee, WI, 53201-3140 GAS                    $       117.00                                                                                                      $      100.00
               ROCHESTER, MN, 55904
    584        901 WEST CENTRAL ENTRANCE,          Minnesota Power                  6137300000               P.O. Box 1001 0, Duluth, MN, 55806-1001      ELECTRIC           $       391.00                                                                                                      $      400.00
               DULUTH, MN, 55811
    1254       405 UNIVERSITY DRIVE E, GRANGER,    Mishawaka Utilities, IN          27875                    PO Box 363 0, Mishawaka, IN, 46546-0363      ELECTRIC           $       645.00                                                                                                      $      600.00
               IN, 46530
    407        15154 CROSSROADS PKWAY,             Mississippi Power                10471-09018              P.O. Box 245 @ Southern Company,             ELECTRIC           $       694.00                                                                                                      $      700.00
               GULFPORT, MS, 39503                                                                           Birmingham, AL, 35201
    631        2800 NORTH RESERVE, MISSOULA,       Missoula Water, MT               081012                   PO Box 5388 0, Missoula, MT, 59806-5388      WATER/SEWAGE       $        22.00                                                                                                      $         -
               MT, 59808
    494        410 RANGE LINE RD, JOPLIN, MO,      Missouri American Water          1017-210014206604        PO Box 790247 0, St Louis, MO, 63179-0247 WATER/SEWAGE          $        77.00                                                                                                      $      100.00
               64801
    782        7320 SOUTH LINDBERGH BLVD,          Missouri American Water          1017-210011360790        PO Box 790247 0, St Louis, MO, 63179-0247 WATER/SEWAGE          $        17.00                                                                                                      $         -
               SAINT LOUIS, MO, 63125
    537        3787 AIRPORT BLVD, MOBILE, AL,      Mobile Area Water & Sewer Syst   0204610300               PO Box 830130 0, Birmingham, AL, 35283-      WATER/SEWAGE       $       195.00                                                               $          450.00                      $         -
               36608                                                                                         0130
    1195       3801 PELANDALE AVE #F-1,            Modesto Irrigation District      9795612085               PO Box 5355 0, Modesto, CA, 95352-5355       ELECTRIC           $      1,008.00                                                                                                     $    1,000.00
               MODESTO, CA, 95356
    143        607 GRAND CENTRAL AVE, VIENNA,      MonPower/Monongahela Power       110087002561             PO Box 3615 0, Akron, OH, 44309-3615         ELECTRIC           $       487.00                                                                                                      $      500.00
               WV, 26105
    188        750 VENTURE DR, MORGANTOWN,         MonPower/Monongahela Power       110083491495             PO Box 3615 0, Akron, OH, 44309-3615         ELECTRIC           $       422.00                                                                                                      $      400.00
               WV, 26508
    1109       499 EMILY DRIVE, CLARKSBURG, WV,    MonPower/Monongahela Power       110081989532             PO Box 3615 0, Akron, OH, 44309-3615         ELECTRIC           $       394.00                                                                                                      $      400.00
               26301
    668        300 HYLAN DR, ROCHESTER, NY,        Monroe County Water Authority    156526                   PO Box 10999 0, Rochester, NY, 14610-0999 WATER/SEWAGE          $        26.00                                                                                                      $         -
               14623
    160        4201 WM PENN HWY,                   Monroeville Municipal Authorit   9147-0                   PO Box 6163 0, Hermitage, PA, 16148-0922     WATER/SEWAGE       $        82.00                                                               $           19.42                      $      100.00
               MONROEVILLE, PA, 15146
     50        2220 HAINES AVE, RAPID CITY, SD,    Montana-Dakota Utilities Co.     976 410 1000 0           P.O. Box 5600 @ MDU Resources Group, Inc, GAS                   $        96.00                                                                                                      $      100.00
               57701                                                                                         Bismarck, ND, 58506-5600




                                                                                                                                             Page 46 of 77
                                                         Case 20-30805-KRH                             Doc 14 Filed 02/17/20 Entered 02/17/20 16:06:48                                                                          Desc Main
                                                                                                             Document    Page 88 of 118

                                                                                                                                                                                                                                                                                                    Proposed
                                                                                                                                                                                                                                     Surety Bond Limit
                                                                                      Account Number(s) (if                                                                       Average 14 Days                                                              Cash Deposit    Letter of Credit     Adequate
Store Number             Store Address                       Provider / Company                                              Utility Address                         Service(s)                     Surety Bond #     Surety Name     of Liability (Pro-
                                                                                            known)                                                                                    Spend                                                                      Amount            Amont            Assurance
                                                                                                                                                                                                                                            rated)
                                                                                                                                                                                                                                                                                                     Deposit
    102        715 SOUTH WASHINGTON ST,          Montana-Dakota Utilities Co.        442 961 1000 8           P.O. Box 5600 @ MDU Resources Group, Inc, ELECTRIC                  $       531.00                                                                                                  $      500.00
               BISMARCK, ND, 58504                                                                            Bismarck, ND, 58506-5600
    219        2395 ROSEBUD, BILLINGS, MT, 59102 Montana-Dakota Utilities Co.        516 880 1000 1           P.O. Box 5600 @ MDU Resources Group, Inc, GAS                       $       102.00                                                                                                  $      100.00
                                                                                                              Bismarck, ND, 58506-5600
     14        5440 MORENO ST, MONTCLAIR, CA,       Monte Vista Water District       001-360-04               PO Box 50000 0, ONTARIO, CA, 91761-1077 WATER/SEWAGE                $        52.00                                                           $          320.00                      $         -
               91763
    742        2777 MIAMISBURG-CENTERVILLE RD,      Montgomery County Environmenta   41671-516540             PO Box 742598 0, Cincinnati, OH, 46274-          WATER/SEWAGE       $        39.00                                                                                                  $         -
               DAYTON, OH, 45459                                                                              2598
    794        801 HORSHAM RD P O BOX 428,          Montgomery Township Municipal    509084                   PO Box 618 0, Souderton, PA, 18964-0618          WATER/SEWAGE       $        54.00                                                                                                  $      100.00
               MONTGOMERYVILLE, PA, 18936
    196        26771 ALISO CREEK RD, ALISO VIEJO,   Moulton Niguel Water             64675                    P.O. Box 30204 0, Laguna Niguel, CA, 92607- WATER/SEWAGE            $       121.00                                                                                                  $      100.00
               CA, 92656                                                                                      0204
    1570       28371 MARGUERITE PARKWAY,            Moulton Niguel Water             61960                    P.O. Box 30204 0, Laguna Niguel, CA, 92607- WATER/SEWAGE            $       110.00                                                                                                  $      100.00
               MISSION VIEJO, CA, 92692                                                                       0204
    1694       1100 NIXON DR, MOUNT LAUREL, NJ,     Mount Laurel Twp MUA             12000001G                PO Box 6001 0, Bellmawr, NJ, 08099-6001     ELECTRIC                $        40.00                                                                                                  $         -
               8054
     26        1128 MARKET CENTER BLVD, MOUNT       Mount Pleasant Waterworks, SC    00457719                 PO Box 602832 0, Charlotte, NC, 28260-2832 WATER/SEWAGE             $        83.00                                                                                                  $      100.00
               PLEASANT, SC, 29464
    188        750 VENTURE DR, MORGANTOWN,          MOUNTAINEER GAS/5656             362093-430846            PO Box 580211 0, Charlotte, NC, 28258-0211 ELECTRIC                 $       200.00                                                                                                  $      200.00
               WV, 26508
    791        150 MALL RD, BARBOURSVILLE, WV,      MOUNTAINEER GAS/5656             339528-402703            PO Box 580211 0, Charlotte, NC, 28258-0211 GAS                      $       286.00                                                                                                  $      300.00
               25504
    1018       36 RHL BLVD, SOUTH CHARLESTON,       MOUNTAINEER GAS/5656             364997-434468            PO Box 580211 0, Charlotte, NC, 28258-0211 GAS                      $       103.00                                                                                                  $      100.00
               WV, 25309
    188        750 VENTURE DR, MORGANTOWN,          Mountaineer Gas/580211           362093-430846            PO Box 580211 0, Charlotte, NC, 28258-0211 ELECTRIC                 $        21.00                                                                                                  $         -
               WV, 26508
    791        150 MALL RD, BARBOURSVILLE, WV,      Mountaineer Gas/580211           339528-402703            PO Box 580211 0, Charlotte, NC, 28258-0211 GAS                      $        40.00                                                                                                  $         -
               25504
    1018       36 RHL BLVD, SOUTH CHARLESTON,       Mountaineer Gas/580211           364997-434468            PO Box 580211 0, Charlotte, NC, 28258-0211 GAS                      $        22.00                                                                                                  $         -
               WV, 25309
    794        801 HORSHAM RD P O BOX 428,          MTMSA                            509084                   PO Box 618 0, Souderton, PA, 18964-0618          WATER/SEWAGE       $        27.00                                                                                                  $         -
               MONTGOMERYVILLE, PA, 18936
    806        1971 OLD FORT PKWY,                  Murfreesboro Electric Departme   55896001                 P.O. Box 9 0, Murfreesboro, TN, 37133-0009 ELECTRIC                 $       379.00                                                           $        3,394.93                      $         -
               MURFREESBORO, TN, 37129
    806        1971 OLD FORT PKWY,                  Murfreesboro Water Resources D   000016003-00013424       PO Box 897 300 NW Broad St, Murfreesboro,        WATER/SEWAGE       $        51.00                                                                                                  $      100.00
               MURFREESBORO, TN, 37129                                                                        TN, 37133-0897
    836        2 NORTHWEST BLVD, NASHUA, NH,        Nashua Waste Water System        02127701                 229 Mian St City Hall First Floor, Nashua, NH,   WATER/SEWAGE       $         7.00                                                                                                  $         -
               3063                                                                                           03061
    372        2021 N GALLATIN RD SUITE 200,        Nashville Electric Service       0143201-0142684          PO Box 305099 0, NASHVILLE, TN, 37230-           ELECTRIC           $      1,051.00                                                                                                 $    1,100.00
               MADISON, TN, 37115                                                                             5099
    253        1650 NIAGARA FALLS BLVD,             National Fuel/371835             5315434 07               PO Box 371835 0, Pittsburgh, PA, 15250-          GAS                $        84.00                                                                                                  $      100.00
               TONAWANDA, NY, 14150                                                                           7835
    795        3701 MCKINLEY PKWY BOX 1070          National Fuel/371835             3798908 01               PO Box 371835 0, Pittsburgh, PA, 15250-          GAS                $       129.00                                                                                                  $      100.00
               MCKINLEY MALL, BLASDELL, NY,                                                                   7835
               14219
    871        5666 PEACH ST, ERIE, PA, 16509       National Fuel/371835             3295244 09               PO Box 371835 0, Pittsburgh, PA, 15250-          GAS                $       153.00                                                                                                  $      200.00
                                                                                                              7835
    1031       8420 TRANSIT RD, WILLIAMSVILLE,      National Fuel/371835             5376799 03               PO Box 371835 0, Pittsburgh, PA, 15250-          GAS                $       158.00                                                                                                  $      200.00
               NY, 14221                                                                                      7835
    1189       1740 WALDEN AVE SUITE 300,           National Fuel/371835             5618402 06               PO Box 371835 0, Pittsburgh, PA, 15250-          GAS                $        50.00                                                                                                  $         -
               CHEEKTOWAGA, NY, 14225                                                                         7835
    1614       410 GATEWAY DRIVE BOX 1 UNIT 8,      National Grid - Brooklyn/11741   05910-12401              PO Box 11741 0, Newark, NJ, 07101-4741           GAS                $       104.00                                                                                                  $      100.00
               BROOKLYN, NY, 11239
     61        216 GLEN COVE, CARLE PLACE, NY,      National Grid - Hicksville/117   82090-65009              PO Box 11791 0, Newark, NJ, 07101-4791           GAS                $       263.00 22036792           Liberty Mutual   $          922.91                                            $         -
               11514                                                                                                                                                                                                Insurance Co.
    456        7 EAST JERICHO TURNPIKE,             National Grid - Hicksville/117   68850-22002              PO Box 11791 0, Newark, NJ, 07101-4791           GAS                $       181.00 22036792           Liberty Mutual   $          922.91                                            $         -
               HUNTINGTON STATION, NY, 11746                                                                                                                                                                        Insurance Co.

    669        1871 SUNRISE HWY, BAYSHORE, NY, National Grid - Hicksville/117        69660-29001              PO Box 11791 0, Newark, NJ, 07101-4791           GAS                $       149.00 22036792           Liberty Mutual   $          922.91                                            $         -
               11706                                                                                                                                                                                                Insurance Co.
    704        2021 SMITH HAVEN PLAZA, LAKE    National Grid - Hicksville/117        94559-17002              PO Box 11791 0, Newark, NJ, 07101-4791           GAS                $       217.00 22036792           Liberty Mutual   $          922.91                                            $         -
               GROVE, NY, 11755                                                                                                                                                                                     Insurance Co.




                                                                                                                                                Page 47 of 77
                                                         Case 20-30805-KRH                            Doc 14 Filed 02/17/20 Entered 02/17/20 16:06:48                                                                   Desc Main
                                                                                                            Document    Page 89 of 118

                                                                                                                                                                                                                                                                                       Proposed
                                                                                                                                                                                                                             Surety Bond Limit
                                                                                      Account Number(s) (if                                                               Average 14 Days                                                          Cash Deposit   Letter of Credit     Adequate
Store Number             Store Address                       Provider / Company                                            Utility Address                   Service(s)                     Surety Bond #     Surety Name     of Liability (Pro-
                                                                                            known)                                                                            Spend                                                                  Amount           Amont            Assurance
                                                                                                                                                                                                                                    rated)
                                                                                                                                                                                                                                                                                        Deposit
    706        214 EAST PARK AVE, LONG BEACH,       National Grid - Hicksville/117   67531-52006              PO Box 11791 0, Newark, NJ, 07101-4791   GAS                $       242.00 22036792           Liberty Mutual   $          922.91                                       $          -
               NY, 11561                                                                                                                                                                                    Insurance Co.
    752        210 EAST SUNRISE HWY                 National Grid - Hicksville/117   81705-15007              PO Box 11791 0, Newark, NJ, 07101-4791   ELECTRIC           $       163.00                                                                                             $      200.00
               MEADOWBROOK COMMONS,
               FREEPORT, NY, 11520
    1067       291 ROUTE 25A, ROCKY POINT, NY,      National Grid - Hicksville/117   00587-06004              PO Box 11791 0, Newark, NJ, 07101-4791   GAS                $       205.00 22036792           Liberty Mutual   $          922.91                                       $          -
               11778                                                                                                                                                                                        Insurance Co.
    1237       118 VETERANS MEMORIAL HWY,           National Grid - Hicksville/117   67336-37008              PO Box 11791 0, Newark, NJ, 07101-4791   GAS                $       113.00                                                                                             $      100.00
               COMMACK, NY, 11725
    1274       5220 SUNRISE HIGHWAY,                National Grid - Hicksville/117   81894-43005              PO Box 11791 0, Newark, NJ, 07101-4791   GAS                $        22.00                                                                                             $          -
               MASSAPEQUA PARK, NY, 11762
    1302       1470 OLD COUNTRY RD, RIVERHEAD,      National Grid - Hicksville/117   75403-66002              PO Box 11791 0, Newark, NJ, 07101-4791   GAS                $       178.00 22036792           Liberty Mutual   $          922.91                                       $          -
               NY, 11901                                                                                                                                                                                    Insurance Co.
    1369       1454 UNION TURNPIKE, NEW HYDE        National Grid - Hicksville/117   43950-19006              PO Box 11791 0, Newark, NJ, 07101-4791   GAS                $       317.00 22036792           Liberty Mutual   $          922.91                                       $          -
               PARK, NY, 11040                                                                                                                                                                              Insurance Co.
    486        1282 WASHINGTON ST, HANOVER,         National Grid - Massachusetts/   38854-16001              PO Box 11737 0, Newark, NJ, 07101-4737   ELECTRIC           $      1,293.00                                                                                            $     1,300.00
               MA, 2339
    527        145 HIGHLAND AVE, SEEKONK, MA,       National Grid - Massachusetts/   25794-69008              PO Box 11737 0, Newark, NJ, 07101-4737   ELECTRIC           $       602.00                                                                                             $      600.00
               2771
    1050       289 NORTH MAIN STREET 15 WATER       National Grid - Massachusetts/   63211-86007              PO Box 11737 0, Newark, NJ, 07101-4737   ELECTRIC           $       611.00                                                                                             $      600.00
               TOWER PLAZA, LEOMINSTER, MA,
               1453
    1487       133 TURNPIKE STREET, NORTH           National Grid - Massachusetts/   53272-98005              PO Box 11737 0, Newark, NJ, 07101-4737   ELECTRIC           $      1,116.00                                                                                            $     1,100.00
               ANDOVER, MA, 1845
    116        146 WOLF RD, ALBANY, NY, 12205       National Grid - New York/11742   60462-81105              PO Box 11742 0, Newark, NJ, 07101-4742   ELECTRIC           $       540.00                                                                                             $      500.00

    169        304 CLIFTON PARK CENTER RD,          National Grid - New York/11742   23738-19108              PO Box 11742 0, Newark, NJ, 07101-4742   GAS                $       167.00                                                                                             $      200.00
               CLIFTON PARK, NY, 12065
    251        5788 BRIDGE ST, EAST SYRACUSE, NY,   National Grid - New York/11742   21549-89109              PO Box 11742 0, Newark, NJ, 07101-4742   ELECTRIC           $       368.00                                                                                             $      400.00
               13057
    251        5788 BRIDGE ST, EAST SYRACUSE, NY,   National Grid - New York/11742   21549-89109              PO Box 11742 0, Newark, NJ, 07101-4742   GAS                $       246.00                                                                                             $      200.00
               13057
    253        1650 NIAGARA FALLS BLVD,             National Grid - New York/11742   31261-45018              PO Box 11742 0, Newark, NJ, 07101-4742   ELECTRIC           $       353.00                                                                                             $      400.00
               TONAWANDA, NY, 14150
    762        4100 RTE 31, CLAY, NY, 13041         National Grid - New York/11742   61263-82103              PO Box 11742 0, Newark, NJ, 07101-4742   ELECTRIC           $       463.00                                                                                             $      500.00

    1031       8420 TRANSIT RD, WILLIAMSVILLE,      National Grid - New York/11742   32230-67028              PO Box 11742 0, Newark, NJ, 07101-4742   ELECTRIC           $       346.00                                                                                             $      300.00
               NY, 14221
    1218       4799 COMMERCIAL DRIVE, NEW           National Grid - New York/11742   61530-91015              PO Box 11742 0, Newark, NJ, 07101-4742   ELECTRIC           $       525.00                                                                                             $      500.00
               HARTFORD, NY, 13413
    1224       3078 STATE ROUTE 50, SARATOGA        National Grid - New York/11742   07290-51012              PO Box 11742 0, Newark, NJ, 07101-4742   ELECTRIC           $       496.00                                                                                             $      500.00
               SPRINGS, NY, 12866
    259        425 WASHINGTON ST, WOBURN,           National Grid - Newark/11735     45128-20080              PO Box 11735 0, Newark, NJ, 07101-4735   GAS                $       176.00                                                                                             $      200.00
               MA, 1801
    764        1583 PROVIDENCE HWY, NORWOOD,        National Grid - Newark/11735     52018-21850              PO Box 11735 0, Newark, NJ, 07101-4735   GAS                $       260.00                                                                                             $      300.00
               MA, 2062
    848        1070 RTE 132 FESTIVAL AT HYANNIS,    National Grid - Newark/11735     54654-19990              PO Box 11735 0, Newark, NJ, 07101-4735   GAS                $       148.00                                                                                             $      100.00
               HYANNIS, MA, 2601
    1029       120 GRANITE ST, BRAINTREE, MA,       National Grid - Newark/11735     52634-26440              PO Box 11735 0, Newark, NJ, 07101-4735   GAS                $       176.00                                                                                             $      200.00
               2184
    1050       289 NORTH MAIN STREET 15 WATER       National Grid - Newark/11735     47542-10691              PO Box 11735 0, Newark, NJ, 07101-4735   GAS                $       263.00                                                                                             $      300.00
               TOWER PLAZA, LEOMINSTER, MA,
               1453
    1246       145 GREAT ROAD SUITE 15, ACTON,      National Grid - Newark/11735     48218-12351              PO Box 11735 0, Newark, NJ, 07101-4735   GAS                $       155.00                                                                                             $      200.00
               MA, 1720
    1358       50 INDEPENDENCE WAY UNIT 1,          National Grid - Newark/11735     42530-22750              PO Box 11735 0, Newark, NJ, 07101-4735   ELECTRIC           $       277.00                                                                                             $      300.00
               DANVERS, MA, 1923
    445        1276 BALD HILL RD, WARWICK, RI,      National Grid - Rhode Island/1   88910-83022              PO Box 11739 0, Newark, NJ, 07101-4739   ELECTRIC           $       689.00                                                                                             $      700.00
               2886
    510        100 FRANKLIN STREET #M,              National Grid - Rhode Island/1   27161-13005              PO Box 11739 0, Newark, NJ, 07101-4739   ELECTRIC           $       543.00                                                                                             $      500.00
               WESTERLY, RI, 2891




                                                                                                                                             Page 48 of 77
                                                        Case 20-30805-KRH                            Doc 14 Filed 02/17/20 Entered 02/17/20 16:06:48                                                                      Desc Main
                                                                                                           Document    Page 90 of 118

                                                                                                                                                                                                                                                                                          Proposed
                                                                                                                                                                                                                               Surety Bond Limit
                                                                                     Account Number(s) (if                                                                     Average 14 Days                                                       Cash Deposit    Letter of Credit     Adequate
Store Number             Store Address                      Provider / Company                                              Utility Address                       Service(s)                     Surety Bond #   Surety Name    of Liability (Pro-
                                                                                           known)                                                                                  Spend                                                               Amount            Amont            Assurance
                                                                                                                                                                                                                                      rated)
                                                                                                                                                                                                                                                                                           Deposit
    510        100 FRANKLIN STREET #M,             National Grid - Rhode Island/1   27161-13005              PO Box 11739 0, Newark, NJ, 07101-4739         GAS                $       144.00                                                                                           $      100.00
               WESTERLY, RI, 2891
    1681       233 CREEKSIDE CROSSING, NEW         New Braunfels Utilities, TX      00084648-01              PO Box 660 0, San Antonio, TX, 78293-0660      ELECTRIC           $       666.00                                                                                           $      700.00
               BRAUNFELS, TX, 78130
    466        385 U S HWY 202-206,                New Jersey American Water Comp   1018-210021032368        P.O. Box 371331 0, Pittsburgh, PA, 15250-      WATER/SEWAGE       $        16.00                                                                                           $         -
               BRIDGEWATER, NJ, 8807                                                                         7331
    534        1515 ROUTE 22 WEST #16,             New Jersey American Water Comp   1018-210020683114        P.O. Box 371331 0, Pittsburgh, PA, 15250-      WATER/SEWAGE       $        25.00                                                                                           $         -
               WATCHUNG, NJ, 7069                                                                            7331
    1028       2130 STATE ROUTE 35, HOLMDEL, NJ,   New Jersey American Water Comp   1018-210039415704        P.O. Box 371331 0, Pittsburgh, PA, 15250-      ELECTRIC           $        35.00                                                                                           $         -
               7733                                                                                          7331
    1182       30 INTERNATIONAL DR SOUTH SUITE     New Jersey American Water Comp   1018-210022155516        P.O. Box 371331 0, Pittsburgh, PA, 15250-      WATER/SEWAGE       $       240.00                                                                                           $      200.00
               F2, FLANDERS, NJ, 7836                                                                        7331
    1316       5 COURT HOUSE SOUTH DENNIS,         New Jersey American Water Comp   1018-210024917567        P.O. Box 371331 0, Pittsburgh, PA, 15250-      WATER/SEWAGE       $        90.00                                                                                           $      100.00
               CAPE MAY COURT HOUSE, NJ, 8210                                                                7331

    1349       3512 BRUNSWICK PIKE, PRINCETON, New Jersey American Water Comp       1018-210021606028        P.O. Box 371331 0, Pittsburgh, PA, 15250-      WATER/SEWAGE       $       160.00                                                                                           $      200.00
               NJ, 8540                                                                                      7331
    1489       1100 HIGHWAY 35, OCEAN, NJ, 7712 New Jersey American Water Comp      1018-210024140602        P.O. Box 371331 0, Pittsburgh, PA, 15250-      WATER/SEWAGE       $        74.00                                                                                           $      100.00
                                                                                                             7331
    1507       57 BETHEL ROAD, SOMERS POINT,       New Jersey American Water Comp   1018-210023236289        P.O. Box 371331 0, Pittsburgh, PA, 15250-      WATER/SEWAGE       $       230.00                                                                                           $      200.00
               NJ, 8244                                                                                      7331
    206        6670 INDIAN SCHOOL RD NE,           New Mexico Gas Company           015340502-0237592-4      PO Box 27885 0, Albuquerque, NM, 87125-        GAS                $        72.00                                                                                           $      100.00
               ALBUQUERQUE, NM, 87110                                                                        7885
    334        10010 COORS BLVD NW,                New Mexico Gas Company           031250701-0375557-8      PO Box 27885 0, Albuquerque, NM, 87125-        GAS                $        18.00                                                                                           $         -
               ALBUQUERQUE, NM, 87114                                                                        7885
    337        4056 CERRILLOS SUITE A, SANTA FE,   New Mexico Gas Company           043261900-0469856-7      PO Box 27885 0, Albuquerque, NM, 87125-        GAS                $        66.00                                                                                           $      100.00
               NM, 87507                                                                                     7885
    1394       56 ABERDEEN AVENUE, ST. JOHN'S,     Newfoundland Power               0009014358               P.O. Box 12069 0, St. John's, NL, A1B 4B6      ELECTRIC           $       848.00                                                                                           $      800.00
               NL, A1A 5T3
    630        17440 YONGE ST, NEWMARKET, ON,      Newmarket-Tay Power Distributi   00271739-00              590 Steven Crt 0, Newmarket, ON, L3Y 6Z2       ELECTRIC           $       413.00 LMTO-100039-012Liberty Mutual    $        4,000.00 $        3,808.59                      $         -
               L3Y 6Y9                                                                                                                                                                                       Insurance Co.
    177        1045 WEST MERCURY BLVD,             Newport News Waterworks          200000128588             P.O. Box 979 Department of Public Utilities,   WATER/SEWAGE       $        52.00                                                                                           $      100.00
               HAMPTON, VA, 23666                                                                            Newport News, VA, 23607
    1488       12551 JEFFERSON AVENUE SUITE        Newport News Waterworks          200000015842             P.O. Box 979 Department of Public Utilities,   WATER/SEWAGE       $        34.00                                                                                           $         -
               161, NEWPORT NEWS, VA, 23602                                                                  Newport News, VA, 23607
    144        1660 NORTH STATE RTE 50,            Nicor Gas/2020/0632/5407         8189691000 7             PO Box 5407 0, CAROL STREAM, IL, 60197-        GAS                $       198.00                                                                                           $      200.00
               BOURBONNAIS, IL, 60914                                                                        5407
    400        1143 WEST LAKE ST, OAK PARK, IL,    Nicor Gas/2020/0632/5407         5914740000 2             PO Box 5407 0, CAROL STREAM, IL, 60197-        GAS                $       193.00                                                                                           $      200.00
               60301                                                                                         5407
    562        1 AUTO ROW DR, BLOOMINGTON, IL,     Nicor Gas/2020/0632/5407         8283991000 5             PO Box 5407 0, CAROL STREAM, IL, 60197-        GAS                $       188.00                                                                                           $      200.00
               61704                                                                                         5407
    593        5637 WEST TOUHY AVE, NILES, IL,     Nicor Gas/2020/0632/5407         3173240000 2             PO Box 5407 0, CAROL STREAM, IL, 60197-        GAS                $       133.00                                                                                           $      100.00
               60714                                                                                         5407
    611        4362 EAST NEW YORK, AURORA, IL,     Nicor Gas/2020/0632/5407         1013821000 9             PO Box 5407 0, CAROL STREAM, IL, 60197-        GAS                $       163.00                                                                                           $      200.00
               60504                                                                                         5407
    707        481 NORTH RANDALL, BATAVIA, IL,     Nicor Gas/2020/0632/5407         1477301000 5             PO Box 5407 0, CAROL STREAM, IL, 60197-        GAS                $        78.00                                                                                           $      100.00
               60510                                                                                         5407
    745        3064 PLAINFIELD RD, JOLIET, IL,     Nicor Gas/2020/0632/5407         7706491000 1             PO Box 5407 0, CAROL STREAM, IL, 60197-        GAS                $       242.00                                                                                           $      200.00
               60435                                                                                         5407
    854        9820 RIDGELAND, CHICAGO RIDGE,      Nicor Gas/2020/0632/5407         8638431000 8             PO Box 5407 0, CAROL STREAM, IL, 60197-        GAS                $       276.00                                                                                           $      300.00
               IL, 60415                                                                                     5407
    887        6325 EAST STATE ST, ROCKFORD, IL,   Nicor Gas/2020/0632/5407         4511491000 8             PO Box 5407 0, CAROL STREAM, IL, 60197-        GAS                $       131.00                                                                                           $      100.00
               61108                                                                                         5407
    1068       2371 SYCAMORE RD #2371, DEKALB,     Nicor Gas/2020/0632/5407         7952151000 2             PO Box 5407 0, CAROL STREAM, IL, 60197-        GAS                $       106.00                                                                                           $      100.00
               IL, 60115                                                                                     5407
    1098       20530 N RAND RD SUITE 136, DEER     Nicor Gas/2020/0632/5407         5895941000 0             PO Box 5407 0, CAROL STREAM, IL, 60197-        GAS                $       118.00                                                                                           $      100.00
               PARK, IL, 60010                                                                               5407
    1148       358 RANDALL ROAD, SOUTH ELGIN,      Nicor Gas/2020/0632/5407         0886151000 9             PO Box 5407 0, CAROL STREAM, IL, 60197-        GAS                $        63.00                                                                                           $      100.00
               IL, 60177                                                                                     5407
    1155       2328 N RICHMOND RD, MCHENRY, IL,    Nicor Gas/2020/0632/5407         7445930925 3             PO Box 5407 0, CAROL STREAM, IL, 60197-        GAS                $        83.00                                                                                           $      100.00
               60050                                                                                         5407




                                                                                                                                               Page 49 of 77
                                                         Case 20-30805-KRH                             Doc 14 Filed 02/17/20 Entered 02/17/20 16:06:48                                                                           Desc Main
                                                                                                             Document    Page 91 of 118

                                                                                                                                                                                                                                                                                                   Proposed
                                                                                                                                                                                                                                        Surety Bond Limit
                                                                                      Account Number(s) (if                                                                      Average 14 Days                                                              Cash Deposit    Letter of Credit     Adequate
Store Number             Store Address                       Provider / Company                                              Utility Address                        Service(s)                     Surety Bond #     Surety Name         of Liability (Pro-
                                                                                            known)                                                                                   Spend                                                                      Amount            Amont            Assurance
                                                                                                                                                                                                                                               rated)
                                                                                                                                                                                                                                                                                                    Deposit
    1261       2331 WILLOW ROAD, GLENVIEW, IL,      Nicor Gas/2020/0632/5407         0062615003 1             PO Box 5407 0, CAROL STREAM, IL, 60197-         GAS                $        86.00                                                                                                  $      100.00
               60025                                                                                          5407
    1317       718 SOUTH RANDALL ROAD,              Nicor Gas/2020/0632/5407         2950418918 3             PO Box 5407 0, CAROL STREAM, IL, 60197-         GAS                $       136.00                                                                                                  $      100.00
               ALGONQUIN, IL, 60102                                                                           5407
    1526       3062 W. RT 60, MUNDELEIN, IL,        Nicor Gas/2020/0632/5407         4779346317 6             PO Box 5407 0, CAROL STREAM, IL, 60197-         GAS                $        61.00                                                                                                  $      100.00
               60060                                                                                          5407
    1540       15150 SOUTH LA GRANGE RD,            Nicor Gas/2020/0632/5407         9139531000 5             PO Box 5407 0, CAROL STREAM, IL, 60197-         GAS                $       190.00                                                                                                  $      200.00
               ORLAND PARK, IL, 60462                                                                         5407
    1608       1116 W BOUGHTON RD,                  Nicor Gas/2020/0632/5407         1420289852 5             PO Box 5407 0, CAROL STREAM, IL, 60197-         GAS                $        79.00                                                                                                  $      100.00
               BOLINGBROOK, IL, 60440                                                                         5407
    1630       2155 WEST 22ND ST, OAK BROOK, IL,    Nicor Gas/2020/0632/5407         8718702000 0             PO Box 5407 0, CAROL STREAM, IL, 60197-         GAS                $        46.00                                                                                                  $         -
               60523                                                                                          5407
    1649       110 DANADA SQ.W., WHEATON, IL,       Nicor Gas/2020/0632/5407         7500620000 2             PO Box 5407 0, CAROL STREAM, IL, 60197-         GAS                $        81.00                                                                                                  $      100.00
               60189                                                                                          5407
    1650       2520 US HIGHWAY 34, OSWEGO, IL,      Nicor Gas/2020/0632/5407         4210868322 0             PO Box 5407 0, CAROL STREAM, IL, 60197-         GAS                $        50.00                                                                                                  $      100.00
               60543                                                                                          5407
    1660       7320 191ST STREET SUITE 39, TINLEY   Nicor Gas/2020/0632/5407         0360819879 6             PO Box 5407 0, CAROL STREAM, IL, 60197-         GAS                $        66.00                                                                                                  $      100.00
               PARK, IL, 60487                                                                                5407
    1685       360 W ARMY TRAIL RD,                 Nicor Gas/2020/0632/5407         2844800354 2             PO Box 5407 0, CAROL STREAM, IL, 60197-         ELECTRIC           $        67.00                                                                                                  $      100.00
               BLOOMINGDALE, IL, 60108                                                                        5407
    1688       1522 E GOLF RD, SCHAUMBURG, IL,      Nicor Gas/2020/0632/5407         5926540000 8             PO Box 5407 0, CAROL STREAM, IL, 60197-         GAS                $       115.00                                                                                                  $      100.00
               60173                                                                                          5407
    344        1750 APPLE GLEN BLVD, FORT           NIPSCO - Northern Indiana Publ   280-792-007-6            P.O. Box 13007 @ NiSource, Inc, Merrillville,   GAS                $       148.00                                                                                                  $      100.00
               WAYNE, IN, 46804                                                                               IN, 46411-3007
    357        1685 EAST 80TH AVE, MERRILLVILLE,    NIPSCO - Northern Indiana Publ   128-920-003-3            P.O. Box 13007 @ NiSource, Inc, Merrillville,   ELECTRIC           $       872.00                                                                                                  $      900.00
               IN, 46410                                                                                      IN, 46411-3007
    511        4024 ELKHART RD SUITE 20A,           NIPSCO - Northern Indiana Publ   018-803-000-7            P.O. Box 13007 @ NiSource, Inc, Merrillville,   GAS                $        65.00                                                                                                  $      100.00
               GOSHEN, IN, 46526                                                                              IN, 46411-3007
    512        2802 FRONTAGE RD, WARSAW, IN,        NIPSCO - Northern Indiana Publ   832-213-004-9            P.O. Box 13007 @ NiSource, Inc, Merrillville,   GAS                $       525.00                                                                                                  $      500.00
               46580                                                                                          IN, 46411-3007
    786        4224 COLDWATER RD, FORT WAYNE,       NIPSCO - Northern Indiana Publ   850-960-005-1            P.O. Box 13007 @ NiSource, Inc, Merrillville,   GAS                $       145.00                                                                                                  $      100.00
               IN, 46805                                                                                      IN, 46411-3007
    1232       150 SILHAVY ROAD SUITE 110,          NIPSCO - Northern Indiana Publ   046-993-009-3            P.O. Box 13007 @ NiSource, Inc, Merrillville,   ELECTRIC           $       853.00                                                                                                  $      900.00
               VALPARAISO, IN, 46383                                                                          IN, 46411-3007
    1254       405 UNIVERSITY DRIVE E, GRANGER,     NIPSCO - Northern Indiana Publ   413-814-002-3            P.O. Box 13007 @ NiSource, Inc, Merrillville,   GAS                $       126.00                                                                                                  $      100.00
               IN, 46530                                                                                      IN, 46411-3007
    1644       141 US HIGHWAY 41, SCHERERVILLE,     NIPSCO - Northern Indiana Publ   861-580-009-0            P.O. Box 13007 @ NiSource, Inc, Merrillville,   GAS                $       950.00                                                                                                  $      900.00
               IN, 46375                                                                                      IN, 46411-3007
    449        4331 ROUTE 9 UNIT 1, FREEHOLD, NJ,   NJNG                             03-3405-0078-1Y          PO Box 11743 0, Newark, NJ, 07101-4743          GAS                $        73.00                                                                                                  $      100.00
               7728
    790        621 BAY AVE, TOMS RIVER, NJ, 8753    NJNG                             02-4517-0200-1Y          PO Box 11743 0, Newark, NJ, 07101-4743          GAS                $       276.00                                                                                                  $      300.00

    1028       2130 STATE ROUTE 35, HOLMDEL, NJ,    NJNG                             22-0007-9202-8Y          PO Box 11743 0, Newark, NJ, 07101-4743          GAS                $       144.00                                                                                                  $      100.00
               7733
    1092       2410 HIGHWAY 35, MANASQUAN,          NJNG                             22-0008-1800-85          PO Box 11743 0, Newark, NJ, 07101-4743          GAS                $        67.00                                                                                                  $      100.00
               NJ, 8736
    1182       30 INTERNATIONAL DR SOUTH SUITE      NJNG                             22-0008-1539-41          PO Box 11743 0, Newark, NJ, 07101-4743          GAS                $       123.00                                                                                                  $      100.00
               F2, FLANDERS, NJ, 7836
    1187       601 WASHINGTON AVE SUITE I,          NJNG                             22-0008-8343-41          PO Box 11743 0, Newark, NJ, 07101-4743          GAS                $        75.00                                                                                                  $      100.00
               MANAHAWKIN, NJ, 8050
    1284       4759 ROUTE 9 NORTH, HOWELL, NJ,      NJNG                             22-0008-9750-72          PO Box 11743 0, Newark, NJ, 07101-4743          GAS                $        78.00                                                                                                  $      100.00
               7731
    1465       395 MOUNT HOPE AVENUE,               NJNG                             22-0010-6940-00          PO Box 11743 0, Newark, NJ, 07101-4743          GAS                $       138.00                                                                                                  $      100.00
               ROCKAWAY, NJ, 7866
    1489       1100 HIGHWAY 35, OCEAN, NJ, 7712     NJNG                             22-0010-0631-36          PO Box 11743 0, Newark, NJ, 07101-4743          GAS                $       140.00                                                                                                  $      100.00

    1552       351 W. SCHUYLKILL RD STE. A-1,       North Coventry Municipal Autho   133-0069-00M Sewer       P.O. Box 833 0, Pottstown, PA, 19464-0833       WATER/SEWAGE       $        27.00                                                                                                  $         -
               POTTSTOWN, PA, 19465
    1552       351 W. SCHUYLKILL RD STE. A-1,       North Coventry Water Authority   133-0069-00M Water       P.O. Box 394 0, Pottstown, PA, 19464-0394       WATER/SEWAGE       $        11.00                                                                                                  $         -
               POTTSTOWN, PA, 19465
    810        2601 MCCAIN BLVD, NORTH LITTLE       North Little Rock Electric       140079-11                P.O. Box 936 0, North Little Rock, AR, 72115 ELECTRIC              $       634.00 5940911            Safeco Ins. Co. of   $        2,000.00 $           50.00                      $         -
               ROCK, AR, 72116                                                                                                                                                                                     Am.




                                                                                                                                                Page 50 of 77
                                                        Case 20-30805-KRH                              Doc 14 Filed 02/17/20 Entered 02/17/20 16:06:48                                                                 Desc Main
                                                                                                             Document    Page 92 of 118

                                                                                                                                                                                                                                                                                           Proposed
                                                                                                                                                                                                                            Surety Bond Limit
                                                                                     Account Number(s) (if                                                                  Average 14 Days                                                           Cash Deposit    Letter of Credit     Adequate
Store Number             Store Address                      Provider / Company                                              Utility Address                    Service(s)                     Surety Bond #   Surety Name    of Liability (Pro-
                                                                                           known)                                                                               Spend                                                                   Amount            Amont            Assurance
                                                                                                                                                                                                                                   rated)
                                                                                                                                                                                                                                                                                            Deposit
    1186       108 VINTAGE WAY B-1, NOVATO, CA,    North Marin Water District       1842303                  PO Box 511529 Payment Center, Los        WATER/SEWAGE          $        26.00                                                                                               $          -
               94945                                                                                         Angeles, CA, 90051-8084
    1631       701 N MILWAUKEE AVE STE 302,        North Shore Gas                  0610471887-00002         PO Box 2968 0, Milwaukee, WI, 53201-2968 GAS                   $        91.00                                                                                               $      100.00
               VERNON HILLS, IL, 60061
    794        801 HORSHAM RD P O BOX 428,         North Wales Water Authority      40039500/13091           P.O. Box 1339 0, North Wales, PA, 19454-   WATER/SEWAGE        $         9.00                                                        $           65.00                      $          -
               MONTGOMERYVILLE, PA, 18936                                                                    0339
     31        8105 SUDLEY RD, MANASSAS, VA,       Northern Virginia Electric Coo   1970954-003              PO Box 34795 NOVEC, Alexandria, VA, 22334- ELECTRIC            $       568.00                                                                                               $      600.00
               20109                                                                                         0795
    272        14348 GIDEON DR, WOODBRIDGE,        Northern Virginia Electric Coo   1970954-001              PO Box 34795 NOVEC, Alexandria, VA, 22334- ELECTRIC            $       795.00                                                                                               $      800.00
               VA, 22192                                                                                     0795
    219        2395 ROSEBUD, BILLINGS, MT, 59102   NorthWestern Energy, MT          0629346-8                11 E Park St 0, Butte, MT, 59701-1711      ELECTRIC            $       548.00                                                                                               $      500.00

    269        1640 NORTH 19TH AVE, BOZEMAN,       NorthWestern Energy, MT          0879515-5                11 E Park St 0, Butte, MT, 59701-1711      ELECTRIC            $       460.00                                                                                               $      500.00
               MT, 59718
    631        2800 NORTH RESERVE, MISSOULA,       NorthWestern Energy, MT          0687507-4                11 E Park St 0, Butte, MT, 59701-1711      ELECTRIC            $       467.00                                                                                               $      500.00
               MT, 59808
    656        1601 MARKET PLACE DR SUITE 1,       NorthWestern Energy, MT          0691298-4                11 E Park St 0, Butte, MT, 59701-1711      ELECTRIC            $       320.00                                                                                               $      300.00
               GREAT FALLS, MT, 59404
    1289       2375 US HIGHWAY 93 NORTH,           NorthWestern Energy, MT          1174485-1                11 E Park St 0, Butte, MT, 59701-1711      GAS                 $        85.00                                                                                               $      100.00
               KALISPELL, MT, 59901
    1197       7010 MUMFORD ROAD UNIT B4-2,        Nova Scotia Power Inc            1152155-6                P.O. Box 848 0, Halifax, NS, B3J2V7        ELECTRIC            $       689.00                                                                                               $      700.00
               HALIFAX, NS, B3L 4W7
    1579       205 HECTOR GATE, DARTMOUTH, NS,     Nova Scotia Power Inc            1724635-6                P.O. Box 848 0, Halifax, NS, B3J2V7        ELECTRIC            $       431.00                                                                                               $      400.00
               B3B 0E5
    1322       971 TOPSY LANE SUITE 334, CARSON    NV Energy/30073 North Nevada     1000077645404703943      PO Box 30073 0, Reno, NV, 89520-3073       ELECTRIC            $       376.00                                                                                               $      400.00
               CITY, NV, 89705
    1568       6137 S VIRGINIA ST, RENO, NV,       NV Energy/30073 North Nevada     1000077645401229660      PO Box 30073 0, Reno, NV, 89520-3073       ELECTRIC            $       456.00                                                                                               $      500.00
               89502
    1071       9887 SOUTH EASTERN AVE, LAS         NV Energy/30150 South Nevada     3000163171118622868      PO Box 30150 0, Reno, NV, 89520-3150       ELECTRIC            $       446.00                                                                                               $      400.00
               VEGAS, NV, 89123
    1212       535 N STEPHANIE ST, HENDERSON,      NV Energy/30150 South Nevada     3000102341418927408      PO Box 30150 0, Reno, NV, 89520-3150       ELECTRIC            $      1,258.00                                                                                              $     1,300.00
               NV, 89014
    1253       8945 W CHARLESTON BLVD, LAS         NV Energy/30150 South Nevada     3000102341419307154      PO Box 30150 0, Reno, NV, 89520-3150       ELECTRIC            $      1,007.00                                                                                              $     1,000.00
               VEGAS, NV, 89117
    1359       6680 N DURANGO DRIVE, LAS VEGAS,    NV Energy/30150 South Nevada     3000102341420013882      PO Box 30150 0, Reno, NV, 89520-3150       ELECTRIC            $       864.00                                                                                               $      900.00
               NV, 89149
    1386       4950 SOUTH FORT APACHE RD, LAS      NV Energy/30150 South Nevada     3000102341419880069      PO Box 30150 0, Reno, NV, 89520-3150       ELECTRIC            $       697.00                                                                                               $      700.00
               VEGAS, NV, 89148
    264        470 NW EASTMAN PKWY, GRESHAM,       NW Natural                       394386-7                 PO BOX 6017 Northwest Natural, Portland,   GAS                 $        25.00                                                                                               $          -
               OR, 97030                                                                                     OR, 97228-6017
    422        11211 SE 82ND AVE, HAPPY VALLEY,    NW Natural                       154129-1                 PO BOX 6017 Northwest Natural, Portland,   GAS                 $        57.00                                                                                               $      100.00
               OR, 97086                                                                                     OR, 97228-6017
    581        1800 N. TOMAHAWK ISLAND DR.,        NW Natural                       239152-2                 PO BOX 6017 Northwest Natural, Portland,   GAS                 $        40.00                                                                                               $          -
               PORTLAND, OR, 97217                                                                           OR, 97228-6017
    816        2483 NW 185TH AVE, HILLSBORO,       NW Natural                       410068-1                 PO BOX 6017 Northwest Natural, Portland,   GAS                 $       150.00                                                                                               $      200.00
               OR, 97124                                                                                     OR, 97228-6017
    1019       298 COBURG RD, EUGENE, OR, 97401    NW Natural                       1051474-3                PO BOX 6017 Northwest Natural, Portland,   GAS                 $        24.00                                                                                               $          -
                                                                                                             OR, 97228-6017
    1159       803 LANCASTER DR NE, SALEM, OR, NW Natural                           1209948-7                PO BOX 6017 Northwest Natural, Portland,   GAS                 $        29.00                                                                                               $          -
               97301                                                                                         OR, 97228-6017
    1428       8315 SW JACK BURNS BLVD SUITE A, NW Natural                          1429202-3                PO BOX 6017 Northwest Natural, Portland,   GAS                 $        53.00                                                                                               $      100.00
               WILSONVILLE, OR, 97070                                                                        OR, 97228-6017

    1559       16525 SOUTH EAST MILL PLAIN         NW Natural                       1700251-0                PO BOX 6017 Northwest Natural, Portland,   GAS                 $        75.00                                                                                               $      100.00
               BOULEVARD, VANCOUVER, WA,                                                                     OR, 97228-6017
               98684
    1689       10154 SW WASHINGTON SQUARE          NW Natural                       3332557-2                PO BOX 6017 Northwest Natural, Portland,   GAS                 $       134.00                                                                                               $      100.00
               RD, TIGARD, OR, 97223                                                                         OR, 97228-6017
    169        304 CLIFTON PARK CENTER RD,         NYSEG-New York State Electric    10010033255              PO Box 847812 0, Boston, MA, 02284-7812    ELECTRIC            $       500.00                                                                                               $      500.00
               CLIFTON PARK, NY, 12065
    600        2540 VESTAL PKWY EAST SUITE 1,      NYSEG-New York State Electric    10010242351              PO Box 847812 0, Boston, MA, 02284-7812    ELECTRIC            $       352.00                                                                                               $      400.00
               VESTAL, NY, 13850




                                                                                                                                               Page 51 of 77
                                                       Case 20-30805-KRH                               Doc 14 Filed 02/17/20 Entered 02/17/20 16:06:48                                                                     Desc Main
                                                                                                             Document    Page 93 of 118

                                                                                                                                                                                                                                                                                                 Proposed
                                                                                                                                                                                                                                  Surety Bond Limit
                                                                                    Account Number(s) (if                                                                  Average 14 Days                                                                  Cash Deposit    Letter of Credit     Adequate
Store Number             Store Address                     Provider / Company                                             Utility Address                     Service(s)                     Surety Bond #     Surety Name         of Liability (Pro-
                                                                                          known)                                                                               Spend                                                                          Amount            Amont            Assurance
                                                                                                                                                                                                                                         rated)
                                                                                                                                                                                                                                                                                                  Deposit
    795        3701 MCKINLEY PKWY BOX 1070        NYSEG-New York State Electric    10012773940              PO Box 847812 0, Boston, MA, 02284-7812     ELECTRIC           $       430.00                                                                                                      $      400.00
               MCKINLEY MALL, BLASDELL, NY,
               14219
    1189       1740 WALDEN AVE SUITE 300,         NYSEG-New York State Electric    10010937265              PO Box 847812 0, Boston, MA, 02284-7812     ELECTRIC           $       394.00                                                                                                      $      400.00
               CHEEKTOWAGA, NY, 14225
    1235       722 SOUTH MEADOW STREET SUITE      NYSEG-New York State Electric    10013498141              PO Box 847812 0, Boston, MA, 02284-7812     GAS                $       496.00                                                                                                      $      500.00
               1200, ITHACA, NY, 14850
    380        388 JOHN R RD, TROY, MI, 48083     Oakland Square Owner LLC         388                      PO Box 856690 0, Minneapolis, MN, 55485-    ELECTRIC           $       791.00                                                                                                      $      800.00
                                                                                                            6690
    522        2501 HAMPSHIRE GATE #1,            Oakville Hydro                   119802-00                PO Box 1900 0, Oakville, ON, L6L 6R6        ELECTRIC           $       425.00                                                               $        3,500.00                      $         -
               OAKVILLE, ON, L6H 6C8
    1625       1791 OCONEE CONNECTOR STE 160,     Oconee County Utility Departme   27847                    PO Box 88 0, Watkinsville, GA, 30677-0003   WATER/SEWAGE       $        78.00                                                                                                      $      100.00
               ATHENS, GA, 30606
    1625       1791 OCONEE CONNECTOR STE 160,     Oconee County Water Resources    27847                    PO Box 88 0, Watkinsville, GA, 30677-0003   WATER/SEWAGE       $        57.00                                                                                                      $      100.00
               ATHENS, GA, 30606
    762        4100 RTE 31, CLAY, NY, 13041       OCWA-Onondaga County Water Aut   122263-122263            PO Box 4949 0, Syracuse, NY, 13221-4949     WATER/SEWAGE       $        48.00                                                                                                      $         -

    496        5517 NORTH PENNSYLVANIA AVE,       OG&E -Oklahoma Gas & Electric    1228484-0                P.O. Box 24990 @ OGE Energy Corp,           ELECTRIC           $       595.00                                                                                                      $      600.00
               OKLAHOMA CITY, OK, 73112                                                                     Oklahoma City, OK, 73124-0990
    553        6604 ROGERS AVE, FORT SMITH, AR,   OG&E -Oklahoma Gas & Electric    16609-0                  P.O. Box 24990 @ OGE Energy Corp,           ELECTRIC           $       442.00                                                                                                      $      400.00
               72903                                                                                        Oklahoma City, OK, 73124-0990
    577        13801 NORTH PENNSYLVANIA #D,       OG&E -Oklahoma Gas & Electric    1221074-6                P.O. Box 24990 @ OGE Energy Corp,           ELECTRIC           $       365.00                                                                                                      $      400.00
               OKLAHOMA CITY, OK, 73134                                                                     Oklahoma City, OK, 73124-0990
     91        5020 MILAN RD, SANDUSKY, OH,       Ohio Edison                      11 00 10 7234 7 3        P.O. Box 3637 @ FirstEnergy Corporation,    ELECTRIC           $       354.00                                                                                                      $      400.00
               44870                                                                                        Akron, OH, 44309-3637
    313        3737 WEST MARKET ST UNIT B,        Ohio Edison                      11 00 08 1661 5 6        P.O. Box 3637 @ FirstEnergy Corporation,    ELECTRIC           $       487.00                                                                                                      $      500.00
               FAIRLAWN, OH, 44333                                                                          Akron, OH, 44309-3637
    1127       392 HOWE AVENUE, CUYAHOGA          Ohio Edison                      11 00 07 3895 1 0        P.O. Box 3637 @ FirstEnergy Corporation,    ELECTRIC           $       444.00                                                                                                      $      400.00
               FALLS, OH, 44221                                                                             Akron, OH, 44309-3637
    1205       550 BOARDMAN POLAND ROAD,          Ohio Edison                      11 00 15 5678 0 0        P.O. Box 3637 @ FirstEnergy Corporation,    ELECTRIC           $       554.00                                                                                                      $      600.00
               YOUNGSTOWN, OH, 44512                                                                        Akron, OH, 44309-3637
    1557       4959 GRANDE SHOPS AVENUE,          Ohio Edison                      11 00 46 4880 8 3        P.O. Box 3637 @ FirstEnergy Corporation,    ELECTRIC           $       545.00                                                                                                      $      500.00
               MEDINA, OH, 44256                                                                            Akron, OH, 44309-3637
     29        200 NORMAN CENTER CT, NORMAN,      Oklahoma Electric Cooperative    2935110701               P.O. Box 5481 0, Norman, OK, 73070          ELECTRIC           $       523.00                                                                                                      $      500.00
               OK, 73072
     29        200 NORMAN CENTER CT, NORMAN,      Oklahoma Natural Gas Co: Kansa   210220702 1206186 18     PO Box 219296 0, Kansas City, MO, 64121-    GAS                $        80.00                                                                                                      $      100.00
               OK, 73072                                                                                    9296
    124        5255 SOUTH SHERIDAN, TULSA, OK,    Oklahoma Natural Gas Co: Kansa   210063766 1062069 36     PO Box 219296 0, Kansas City, MO, 64121-    GAS                $        72.00                                                                                                      $      100.00
               74145                                                                                        9296
    496        5517 NORTH PENNSYLVANIA AVE,       Oklahoma Natural Gas Co: Kansa   211240569 1914680 82     PO Box 219296 0, Kansas City, MO, 64121-    GAS                $       104.00                                                                                                      $      100.00
               OKLAHOMA CITY, OK, 73112                                                                     9296
    577        13801 NORTH PENNSYLVANIA #D,       Oklahoma Natural Gas Co: Kansa   210379249 1346403 82     PO Box 219296 0, Kansas City, MO, 64121-    GAS                $        43.00                                                                                                      $         -
               OKLAHOMA CITY, OK, 73134                                                                     9296
    1226       1350 E 2ND STREET, EDMOND, OK,     Oklahoma Natural Gas Co: Kansa   211395611 2052856 18     PO Box 219296 0, Kansas City, MO, 64121-    GAS                $        32.00                                                                                                      $         -
               73034                                                                                        9296
    1563       2144 N PERKINS ROAD, STILLWATER,   Oklahoma Natural Gas Co: Kansa   211604309 2192392 27     PO Box 219296 0, Kansas City, MO, 64121-    GAS                $        34.00                                                                                                      $         -
               OK, 74075                                                                                    9296
     57        7405 DODGE ST, OMAHA, NE, 68114    Omaha Public Power District      8914200021               PO BOX 3995 0, OMAHA, NE, 68103-0995        ELECTRIC           $       309.00                                                                                                      $      300.00

    1363       17110 DAVENPORT STREET SUITE       Omaha Public Power District      8699447587               PO BOX 3995 0, OMAHA, NE, 68103-0995        ELECTRIC           $       726.00                                                                                                      $      700.00
               114, OMAHA, NE, 68118
    1604       7809 TOWNE CENTER PKWY SUITE       Omaha Public Power District      6736273918               PO BOX 3995 0, OMAHA, NE, 68103-0995        ELECTRIC           $       640.00                                                                                                      $      600.00
               115, PAPILLION, NE, 68046
    6051       3000 PHILADELPHIA STREET           Ontario Municipal Utilities Co   5593160600               PO BOX 8000 0, ONTARIO, CA, 91761-1076      WATER/SEWAGE       $       995.00                                                                                                      $    1,000.00
               ONTARIO CA 91761
    279        400 NORTH GALLERIA DR,             Orange and Rockland Utilities    83913-88004              PO Box 1005 0, SPRING VALLEY, NY, 10977-    ELECTRIC           $       835.00                                                                                                      $      800.00
               MIDDLETOWN, NY, 10941                                                                        0800
    495        150 SPRING VALLEY MARKET PLACE,    Orange and Rockland Utilities    51899-26006              PO Box 1005 0, SPRING VALLEY, NY, 10977-    ELECTRIC           $       812.00                                                                                                      $      800.00
               SPRING VALLEY, NY, 10977                                                                     0800

    1264       4600 MILLENIA PLAZA WAY,           Orlando Utilities Commission     4600 Millenia Plaza Way PO Box 31329 0, Tampa, FL, 33631-3329        ELECTRIC           $      1,117.00 6179311           Safeco Ins. Co. of   $        3,900.00 $            3,800.00                      $         -
               ORLANDO, FL, 32839                                                                                                                                                                            Am.




                                                                                                                                            Page 52 of 77
                                                         Case 20-30805-KRH                                Doc 14 Filed 02/17/20 Entered 02/17/20 16:06:48                                                                  Desc Main
                                                                                                                Document    Page 94 of 118

                                                                                                                                                                                                                                                                                                 Proposed
                                                                                                                                                                                                                                  Surety Bond Limit
                                                                                      Account Number(s) (if                                                                Average 14 Days                                                                  Cash Deposit    Letter of Credit     Adequate
Store Number              Store Address                      Provider / Company                                             Utility Address                   Service(s)                     Surety Bond #     Surety Name         of Liability (Pro-
                                                                                            known)                                                                             Spend                                                                          Amount            Amont            Assurance
                                                                                                                                                                                                                                         rated)
                                                                                                                                                                                                                                                                                                  Deposit
    1345       2788 E COLONIAL DRIVE, ORLANDO,      Orlando Utilities Commission     2788 E Colonial Dr       PO Box 31329 0, Tampa, FL, 33631-3329    ELECTRIC            $      1,287.00 6179311           Safeco Ins. Co. of   $        3,900.00                                            $          -
               FL, 32803                                                                                                                                                                                     Am.
    1072       10571 N. ORACLE RD SUITE 102, ORO    Oro Valley Water Utility         6970036010               PO Box 847327 0, Los Angeles, CA, 90084-   WATER/SEWAGE      $        87.00                                                                                                      $      100.00
               VALLEY, AZ, 85737                                                                              7327
    1392       1425 HARMONY ROAD NORTH,             Oshawa PUC Networks Inc          00103783-01              100 Simcoe Street South 0, Oshawa, ON, L1H ELECTRIC          $       399.00 LMTO-100058-012Liberty Mutual           $        3,075.00                                            $          -
               OSHAWA, ON, L1H 7K5                                                                            7M7                                                                                        Insurance Co.
    501        5221 FREDERICA ST SUITE 101,         Owensboro Municipal Utilities    517725-114541            P.O. BOX 806 0, Owensboro, KY, 42302       WATER/SEWAGE      $       267.00                                                                                                      $      300.00
               OWENSBORO, KY, 42301
    729        4100 NORTH COLLEGE AVE,              Ozarks Electric Cooperative      128865001                PO Box 22114 0, Tulsa, OK, 74121-9948    ELECTRIC            $       724.00                                                               $            5.00                      $      700.00
               FAYETTEVILLE, AR, 72703
    729        4100 NORTH COLLEGE AVE,              Ozarks Electric Cooperative Co   128865001                PO Box 22114 0, Tulsa, OK, 74121-9948    ELECTRIC            $       814.00                                                                                                      $      800.00
               FAYETTEVILLE, AR, 72703
     8         490 LIGHTHOUSE AVE, PACIFIC          Pacific Gas & Electric           0845058925-7             P.O. BOX 997300 PG&E CORPORATION,        ELECTRIC            $       771.00 22059181           Liberty Mutual       $        5,080.02                                            $          -
               GROVE, CA, 93950                                                                               Sacramento, CA, 95899-7300                                                                     Insurance Co.
     92        1520 NORTH MAIN ST, SALINAS, CA,     Pacific Gas & Electric           9336644831-9             P.O. BOX 997300 PG&E CORPORATION,        ELECTRIC            $       615.00 22059181           Liberty Mutual       $        5,080.02                                            $          -
               93906                                                                                          Sacramento, CA, 95899-7300                                                                     Insurance Co.
    247        2003 CHESS DR, SAN MATEO, CA,        Pacific Gas & Electric           1846270062-8             P.O. BOX 997300 PG&E CORPORATION,        ELECTRIC            $       918.00 22059181           Liberty Mutual       $        5,080.02                                            $          -
               94404                                                                                          Sacramento, CA, 95899-7300                                                                     Insurance Co.
    247        2003 CHESS DR, SAN MATEO, CA,        Pacific Gas & Electric           1846270062-8             P.O. BOX 997300 PG&E CORPORATION,        GAS                 $        18.00                                                                                                      $          -
               94404                                                                                          Sacramento, CA, 95899-7300
    250        1009 BLOSSOM HILL RD, SAN JOSE,      Pacific Gas & Electric           0734481970-6             P.O. BOX 997300 PG&E CORPORATION,        ELECTRIC            $       973.00 22059181           Liberty Mutual       $        5,080.02                                            $          -
               CA, 95123                                                                                      Sacramento, CA, 95899-7300                                                                     Insurance Co.
    250        1009 BLOSSOM HILL RD, SAN JOSE,      Pacific Gas & Electric           0734481970-6             P.O. BOX 997300 PG&E CORPORATION,        GAS                 $        22.00                                                                                                      $          -
               CA, 95123                                                                                      Sacramento, CA, 95899-7300
    286        3535 GEARY BLVD, SAN FRANCISCO,      Pacific Gas & Electric           8331297834-5             P.O. BOX 997300 PG&E CORPORATION,        ELECTRIC            $      1,106.00 22059181          Liberty Mutual       $        5,080.02                                            $          -
               CA, 94118                                                                                      Sacramento, CA, 95899-7300                                                                     Insurance Co.
    286        3535 GEARY BLVD, SAN FRANCISCO,      Pacific Gas & Electric           8331297834-5             P.O. BOX 997300 PG&E CORPORATION,        GAS                 $       143.00                                                                                                      $      100.00
               CA, 94118                                                                                      Sacramento, CA, 95899-7300
    370        7440 LAGUNA BLVD SUITE 102, ELK      Pacific Gas & Electric           0350773275-2             P.O. BOX 997300 PG&E CORPORATION,        GAS                 $        47.00 22059181           Liberty Mutual       $        5,080.02                                            $          -
               GROVE, CA, 95758                                                                               Sacramento, CA, 95899-7300                                                                     Insurance Co.
    374        20610 STEVENS CREEK BLVD,            Pacific Gas & Electric           3406968145-9             P.O. BOX 997300 PG&E CORPORATION,        ELECTRIC            $      1,346.00 22059181          Liberty Mutual       $        5,080.02                                            $          -
               CUPERTINO, CA, 95014                                                                           Sacramento, CA, 95899-7300                                                                     Insurance Co.
    439        7457 N BLACKSTONE AVE, FRESNO,       Pacific Gas & Electric           6099015939-8             P.O. BOX 997300 PG&E CORPORATION,        ELECTRIC            $      1,062.00 22059181          Liberty Mutual       $        5,080.02                                            $          -
               CA, 93720                                                                                      Sacramento, CA, 95899-7300                                                                     Insurance Co.
    439        7457 N BLACKSTONE AVE, FRESNO,       Pacific Gas & Electric           6099015939-8             P.O. BOX 997300 PG&E CORPORATION,        GAS                 $        14.00                                                                                                      $          -
               CA, 93720                                                                                      Sacramento, CA, 95899-7300
    450        4976 DUBLIN BLVD, DUBLIN, CA,        Pacific Gas & Electric           9111352089-3             P.O. BOX 997300 PG&E CORPORATION,        ELECTRIC            $      1,410.00 22059181          Liberty Mutual       $        5,080.02                                            $          -
               94568                                                                                          Sacramento, CA, 95899-7300                                                                     Insurance Co.
    450        4976 DUBLIN BLVD, DUBLIN, CA,        Pacific Gas & Electric           9111352089-3             P.O. BOX 997300 PG&E CORPORATION,        GAS                 $        15.00                                                                                                      $          -
               94568                                                                                          Sacramento, CA, 95899-7300
    485        101 COLMA BLVD, COLMA, CA, 94014     Pacific Gas & Electric           5157249782-7             P.O. BOX 997300 PG&E CORPORATION,        ELECTRIC            $       625.00 22059181           Liberty Mutual       $        5,080.02                                            $          -
                                                                                                              Sacramento, CA, 95899-7300                                                                     Insurance Co.
    642        39198 FREMONT BLVD. THE HUB,         Pacific Gas & Electric           9378276033-9             P.O. BOX 997300 PG&E CORPORATION,        ELECTRIC            $      1,162.00 22059181          Liberty Mutual       $        5,080.02                                            $          -
               FREMONT, CA, 94538                                                                             Sacramento, CA, 95899-7300                                                                     Insurance Co.
    642        39198 FREMONT BLVD. THE HUB,         Pacific Gas & Electric           9378276033-9             P.O. BOX 997300 PG&E CORPORATION,        GAS                 $         9.00                                                                                                      $          -
               FREMONT, CA, 94538                                                                             Sacramento, CA, 95899-7300
    674        1931 EAST 20TH ST, CHICO, CA,        Pacific Gas & Electric           4711212143-0             P.O. BOX 997300 PG&E CORPORATION,        ELECTRIC            $      1,120.00 22059181          Liberty Mutual       $        5,080.02                                            $          -
               95928                                                                                          Sacramento, CA, 95899-7300                                                                     Insurance Co.
    705        3800 MALL VIEW RD SUITE 300,         Pacific Gas & Electric           2123860070-0             P.O. BOX 997300 PG&E CORPORATION,        ELECTRIC            $       978.00 22059181           Liberty Mutual       $        5,080.02                                            $          -
               BAKERSFIELD, CA, 93306                                                                         Sacramento, CA, 95899-7300                                                                     Insurance Co.
    709        2716 SANTA ROSA AVE, SANTA ROSA,     Pacific Gas & Electric           1219247169-1             P.O. BOX 997300 PG&E CORPORATION,        ELECTRIC            $      1,090.00 22059181          Liberty Mutual       $        5,080.02                                            $          -
               CA, 95407                                                                                      Sacramento, CA, 95899-7300                                                                     Insurance Co.
    709        2716 SANTA ROSA AVE, SANTA ROSA,     Pacific Gas & Electric           1219247169-1             P.O. BOX 997300 PG&E CORPORATION,        GAS                 $        54.00                                                                                                      $      100.00
               CA, 95407                                                                                      Sacramento, CA, 95899-7300
    781        230 EAST BETTERAVIA RD, SANTA        Pacific Gas & Electric           8922135810-7             P.O. BOX 997300 PG&E CORPORATION,        ELECTRIC            $       536.00 22059181           Liberty Mutual       $        5,080.02 $              420.00                      $          -
               MARIA, CA, 93455                                                                               Sacramento, CA, 95899-7300                                                                     Insurance Co.
    813        1055 SHAW AVE, CLOVIS, CA, 93612     Pacific Gas & Electric           6223263650-6             P.O. BOX 997300 PG&E CORPORATION,        ELECTRIC            $       978.00 22059181           Liberty Mutual       $        5,080.02                                            $          -
                                                                                                              Sacramento, CA, 95899-7300                                                                     Insurance Co.
    813        1055 SHAW AVE, CLOVIS, CA, 93612 Pacific Gas & Electric               6223263650-6             P.O. BOX 997300 PG&E CORPORATION,        GAS                 $        37.00                                                                                                      $          -
                                                                                                              Sacramento, CA, 95899-7300
    1022       1101 GALLERIA BLVD, ROSEVILLE, CA, Pacific Gas & Electric             0251621863-9             P.O. BOX 997300 PG&E CORPORATION,        ELECTRIC            $        26.00 22059181           Liberty Mutual       $        5,080.02                                            $          -
               95678                                                                                          Sacramento, CA, 95899-7300                                                                     Insurance Co.




                                                                                                                                              Page 53 of 77
                                                          Case 20-30805-KRH                            Doc 14 Filed 02/17/20 Entered 02/17/20 16:06:48                                                                     Desc Main
                                                                                                             Document    Page 95 of 118

                                                                                                                                                                                                                                                                                          Proposed
                                                                                                                                                                                                                                Surety Bond Limit
                                                                                       Account Number(s) (if                                                                 Average 14 Days                                                          Cash Deposit   Letter of Credit     Adequate
Store Number             Store Address                        Provider / Company                                             Utility Address                    Service(s)                     Surety Bond #     Surety Name     of Liability (Pro-
                                                                                             known)                                                                              Spend                                                                  Amount           Amont            Assurance
                                                                                                                                                                                                                                       rated)
                                                                                                                                                                                                                                                                                           Deposit
    1026       2775 E BIDWELL ST SUITE 100,          Pacific Gas & Electric           5310878904-0             P.O. BOX 997300 PG&E CORPORATION,          GAS                $        28.00 22059181           Liberty Mutual   $        5,080.02                                       $          -
               FOLSOM, CA, 95630                                                                               Sacramento, CA, 95899-7300                                                                      Insurance Co.
    1047       2169 THEATER DR, PASO ROBLES, CA,     Pacific Gas & Electric           2297994901-7             P.O. BOX 997300 PG&E CORPORATION,          ELECTRIC           $       875.00 22059181           Liberty Mutual   $        5,080.02                                       $          -
               93446                                                                                           Sacramento, CA, 95899-7300                                                                      Insurance Co.
    1132       2070 HARBISON DRIVE, VACAVILLE,       Pacific Gas & Electric           6088428082-1             P.O. BOX 997300 PG&E CORPORATION,          ELECTRIC           $      1,565.00 22059181          Liberty Mutual   $        5,080.02                                       $          -
               CA, 95687                                                                                       Sacramento, CA, 95899-7300                                                                      Insurance Co.
    1153       2901 COUNTRYSIDE DRIVE, TURLOCK,      Pacific Gas & Electric           5723258467-2             P.O. BOX 997300 PG&E CORPORATION,          GAS                $         4.00 22059181           Liberty Mutual   $        5,080.02                                       $          -
               CA, 95380                                                                                       Sacramento, CA, 95899-7300                                                                      Insurance Co.
    1167       9030 ROSEDALE HWY, BAKERSFIELD,       Pacific Gas & Electric           5023010045-0             P.O. BOX 997300 PG&E CORPORATION,          ELECTRIC           $      1,221.00 22059181          Liberty Mutual   $        5,080.02                                       $          -
               CA, 93312                                                                                       Sacramento, CA, 95899-7300                                                                      Insurance Co.
    1169       636 BLOSSOM HILL RD, LOS GATOS,       Pacific Gas & Electric           1508478603-5             P.O. BOX 997300 PG&E CORPORATION,          ELECTRIC           $      1,042.00 22059181          Liberty Mutual   $        5,080.02                                       $          -
               CA, 95032                                                                                       Sacramento, CA, 95899-7300                                                                      Insurance Co.
    1169       636 BLOSSOM HILL RD, LOS GATOS,       Pacific Gas & Electric           1508478603-5             P.O. BOX 997300 PG&E CORPORATION,          GAS                $         9.00                                                                                             $          -
               CA, 95032                                                                                       Sacramento, CA, 95899-7300
    1173       3825 CLARES STREET, CAPITOLA, CA,     Pacific Gas & Electric           5099983142-8             P.O. BOX 997300 PG&E CORPORATION,          ELECTRIC           $      1,107.00 22059181          Liberty Mutual   $        5,080.02                                       $          -
               95010                                                                                           Sacramento, CA, 95899-7300                                                                      Insurance Co.
    1173       3825 CLARES STREET, CAPITOLA, CA,     Pacific Gas & Electric           5099983142-8             P.O. BOX 997300 PG&E CORPORATION,          GAS                $         6.00                                                                                             $          -
               95010                                                                                           Sacramento, CA, 95899-7300
    1179       1120 HILLTOP DRIVE, REDDING, CA,      Pacific Gas & Electric           2804751579-7             P.O. BOX 997300 PG&E CORPORATION,          GAS                $        62.00 22059181           Liberty Mutual   $        5,080.02                                       $          -
               96003                                                                                           Sacramento, CA, 95899-7300                                                                      Insurance Co.
    1186       108 VINTAGE WAY B-1, NOVATO, CA,      Pacific Gas & Electric           8013559132-1             P.O. BOX 997300 PG&E CORPORATION,          ELECTRIC           $      1,642.00 22059181          Liberty Mutual   $        5,080.02                                       $          -
               94945                                                                                           Sacramento, CA, 95899-7300                                                                      Insurance Co.
    1195       3801 PELANDALE AVE #F-1,              Pacific Gas & Electric           8511961862-8             P.O. BOX 997300 PG&E CORPORATION,          GAS                $        24.00 22059181           Liberty Mutual   $        5,080.02                                       $          -
               MODESTO, CA, 95356                                                                              Sacramento, CA, 95899-7300                                                                      Insurance Co.
    1245       760 W HAMMER LANE, STOCKTON,          Pacific Gas & Electric           1919945263-2             P.O. BOX 997300 PG&E CORPORATION,          ELECTRIC           $      1,401.00 22059181          Liberty Mutual   $        5,080.02                                       $          -
               CA, 95210                                                                                       Sacramento, CA, 95899-7300                                                                      Insurance Co.
    1304       5739 LONE TREE WAY, ANTIOCH, CA,      Pacific Gas & Electric           3016719258-9             P.O. BOX 997300 PG&E CORPORATION,          ELECTRIC           $      1,365.00 22059181          Liberty Mutual   $        5,080.02                                       $          -
               94531                                                                                           Sacramento, CA, 95899-7300                                                                      Insurance Co.
    1312       6835 CAMINO ARROYO, GILROY, CA,       Pacific Gas & Electric           7039143152-8             P.O. BOX 997300 PG&E CORPORATION,          ELECTRIC           $      1,138.00 22059181          Liberty Mutual   $        5,080.02                                       $          -
               95020                                                                                           Sacramento, CA, 95899-7300                                                                      Insurance Co.
    1325       1778 W OLIVE AVE, MERCED, CA,         Pacific Gas & Electric           5320246018-3             P.O. BOX 997300 PG&E CORPORATION,          GAS                $        20.00 22059181           Liberty Mutual   $        5,080.02                                       $          -
               95348                                                                                           Sacramento, CA, 95899-7300                                                                      Insurance Co.
    1371       285 COMMERCE AVENUE, MANTECA,         Pacific Gas & Electric           1599100876-2             P.O. BOX 997300 PG&E CORPORATION,          ELECTRIC           $       991.00 22059181           Liberty Mutual   $        5,080.02                                       $          -
               CA, 95336                                                                                       Sacramento, CA, 95899-7300                                                                      Insurance Co.
    1476       1064 HARTER ROAD, YUBA CITY, CA,      Pacific Gas & Electric           2094819295-8             P.O. BOX 997300 PG&E CORPORATION,          GAS                $       874.00 22059181           Liberty Mutual   $        5,080.02                                       $          -
               95993                                                                                           Sacramento, CA, 95899-7300                                                                      Insurance Co.
    1531       1379 S. LOWER SACRAMENTO RD           Pacific Gas & Electric           7843949195-8             P.O. BOX 997300 PG&E CORPORATION,          GAS                $        39.00 22059181           Liberty Mutual   $        5,080.02                                       $          -
               SUITE 503, LODI, CA, 95242                                                                      Sacramento, CA, 95899-7300                                                                      Insurance Co.
    1554       1975 DIAMOND BOULEVARD SUITE          Pacific Gas & Electric           7258241586-4             P.O. BOX 997300 PG&E CORPORATION,          ELECTRIC           $      1,116.00 22059181          Liberty Mutual   $        5,080.02                                       $          -
               F10, CONCORD, CA, 94520                                                                         Sacramento, CA, 95899-7300                                                                      Insurance Co.
    1585       1087 EL CAMINO REAL UNIT E,           Pacific Gas & Electric           3737985838-6             P.O. BOX 997300 PG&E CORPORATION,          ELECTRIC           $      1,671.00 22059181          Liberty Mutual   $        5,080.02                                       $          -
               REDWOOD CITY, CA, 94063                                                                         Sacramento, CA, 95899-7300                                                                      Insurance Co.
    1597       901 RANCHO PKWY, ARROYO               Pacific Gas & Electric           5110907144-2             P.O. BOX 997300 PG&E CORPORATION,          ELECTRIC           $      1,146.00 22059181          Liberty Mutual   $        5,080.02                                       $          -
               GRANDE, CA, 93420                                                                               Sacramento, CA, 95899-7300                                                                      Insurance Co.
    1601       1902 MT. DIABLO BLVD., WALNUT         Pacific Gas & Electric           9744335634-6             P.O. BOX 997300 PG&E CORPORATION,          ELECTRIC           $      1,486.00 22059181          Liberty Mutual   $        5,080.02                                       $          -
               CREEK, CA, 94596                                                                                Sacramento, CA, 95899-7300                                                                      Insurance Co.
    1605       409 3RD STREET, SAN RAFAEL, CA,       Pacific Gas & Electric           7637774984-1             P.O. BOX 997300 PG&E CORPORATION,          ELECTRIC           $      1,029.00 22059181          Liberty Mutual   $        5,080.02                                       $          -
               94901                                                                                           Sacramento, CA, 95899-7300                                                                      Insurance Co.
    1606       3900 BEL AIRE PLZ. STE.A, NAPA, CA,   Pacific Gas & Electric           0938716944-5             P.O. BOX 997300 PG&E CORPORATION,          ELECTRIC           $      1,270.00 22059181          Liberty Mutual   $        5,080.02                                       $          -
               94558                                                                                           Sacramento, CA, 95899-7300                                                                      Insurance Co.
    1628       1874 ARDEN WAY, SACRAMENTO,           Pacific Gas & Electric           7076277569-3             P.O. BOX 997300 PG&E CORPORATION,          GAS                $        13.00 22059181           Liberty Mutual   $        5,080.02                                       $          -
               CA, 95815                                                                                       Sacramento, CA, 95899-7300                                                                      Insurance Co.
     15        3425 CRATER LAKE HWY, MEDFORD,        Pacific Power-Rocky Mountain P   46868711-001 4           PO Box 26000 0, Portland, OR, 97256-0001   ELECTRIC           $       471.00                                                                                             $      500.00
               OR, 97504
    408        6535 LANDMARK DRIVE, PARK CITY,       Pacific Power-Rocky Mountain P   46868711-004 8           PO Box 26000 0, Portland, OR, 97256-0001   ELECTRIC           $       285.00                                                                                             $      300.00
               UT, 84098
    433        4850 HIGHLAND DR, SALT LAKE CITY,     Pacific Power-Rocky Mountain P   18437686-002 1           PO Box 26000 0, Portland, OR, 97256-0001   GAS                $       367.00                                                                                             $      400.00
               UT, 84117
    715        102 WEST 10600 SOUTH ST, SANDY,       Pacific Power-Rocky Mountain P   18437686-003 9           PO Box 26000 0, Portland, OR, 97256-0001   ELECTRIC           $       486.00                                                                                             $      500.00
               UT, 84070
    1220       1087 W RIVERDALE ROAD,                Pacific Power-Rocky Mountain P   78791179-001 4           PO Box 26000 0, Portland, OR, 97256-0001   ELECTRIC           $       434.00                                                                                             $      400.00
               RIVERDALE, UT, 84405




                                                                                                                                               Page 54 of 77
                                                        Case 20-30805-KRH                             Doc 14 Filed 02/17/20 Entered 02/17/20 16:06:48                                                                    Desc Main
                                                                                                            Document    Page 96 of 118

                                                                                                                                                                                                                                                                                             Proposed
                                                                                                                                                                                                                              Surety Bond Limit
                                                                                     Account Number(s) (if                                                                 Average 14 Days                                                              Cash Deposit    Letter of Credit     Adequate
Store Number              Store Address                     Provider / Company                                             Utility Address                    Service(s)                     Surety Bond #     Surety Name     of Liability (Pro-
                                                                                           known)                                                                              Spend                                                                      Amount            Amont            Assurance
                                                                                                                                                                                                                                     rated)
                                                                                                                                                                                                                                                                                              Deposit
    1402       2620 NE HWY 20 SUITE 200, BEND, Pacific Power-Rocky Mountain P       18437686-001 3           PO Box 26000 0, Portland, OR, 97256-0001   GAS                $       375.00                                                                                                  $      400.00
               OR, 97701
    1481       2507 MAIN STREET, UNION GAP, WA, Pacific Power-Rocky Mountain P      18437686-010 4           PO Box 26000 0, Portland, OR, 97256-0001   ELECTRIC           $       412.00                                                                                                  $      400.00
               98903
    1482       780 NW GARDEN VALLEY BLVD SUITE Pacific Power-Rocky Mountain P       18437686-008 8           PO Box 26000 0, Portland, OR, 97256-0001   ELECTRIC           $       467.00                                                                                                  $      500.00
               200, ROSEBURG, OR, 97471

    1493       120 NORTH FRONTAGE ROAD,            Pacific Power-Rocky Mountain P   18437686-0096            PO Box 26000 0, Portland, OR, 97256-0001   ELECTRIC           $       583.00                                                                                                  $      600.00
               CENTERVILLE, UT, 84014
    1667       374 E. UNIVERSITY PKWY, OREM, UT,   Pacific Power-Rocky Mountain P   18437686-011 2           PO Box 26000 0, Portland, OR, 97256-0001   ELECTRIC           $       473.00                                                                                                  $      500.00
               84058
    1676       555 NEWPORT RD, CASPER, WY,         Pacific Power-Rocky Mountain P   07981230-001 4           PO Box 26000 0, Portland, OR, 97256-0001   ELECTRIC           $       442.00                                                                                                  $      400.00
               82609
    1163       9820 MISSION GORGE ROAD,            Padre Dam Municipal Water Dist   026817-20910441          PO Box 6900 0, Artesia, CA, 90702-6900     WATER/SEWAGE       $       109.00                                                                                                  $      100.00
               SANTEE, CA, 92071
    561        3021 NEW HOLT ROAD KENTUCKY         Paducah Power System             14386001                 P.O. Box 180 0, Paducah, KY, 42002         ELECTRIC           $      1,163.00                                                                                                 $    1,200.00
               OAKS MALL, PADUCAH, KY, 42001

    561        3021 NEW HOLT ROAD KENTUCKY         Paducah Water Works              044643-000               P.O. Box 2477 0, Paducah, KY, 42002        WATER/SEWAGE       $       232.00                                                                                                  $      200.00
               OAKS MALL, PADUCAH, KY, 42001

    757        20655 LYONS RD, BOCA RATON, FL,     Palm Beach County Water Utilit   1000125714               P.O. Box 24740 0, West Palm Beach, FL,     WATER/SEWAGE       $        37.00                                                                                                  $         -
               33434                                                                                         33416-4740
    1113       82 E LANCASTER AVE STORE 2A,        Paoli Shop Ctr LP, Phase II      ems 0740-202011          1301 Lancaster Ave C/O Brandolini Mgmt,    ELECTRIC           $       482.00                                                                                                  $      500.00
               PAOLI, PA, 19301                                                                              Berwyn, PA, 19312
    1113       82 E LANCASTER AVE STORE 2A,        Paoli Shop Ctr LP, Phase II      ems 0740-202011          1301 Lancaster Ave C/O Brandolini Mgmt,    WATER/SEWAGE       $        30.00                                                                                                  $         -
               PAOLI, PA, 19301                                                                              Berwyn, PA, 19312
    1508       364 ROUTE 3 WEST, CLIFTON, NJ,      Passaic Valley Water Commissio   0206323159190            1525 Main Ave 0, CLIFTON, NJ, 07101        WATER/SEWAGE       $        68.00                                                                                                  $      100.00
               7014
    791        150 MALL RD, BARBOURSVILLE, WV,     Pea Ridge Public Serv Dist       301742                   P.O. Box 86 0, Barboursville, WV, 25504    WATER/SEWAGE       $         6.00                                                                                                  $         -
               25504
    204        1000 TURTLE CREEK DR SUITE 4,       Pearl River Valley EPA           92050-001                P.O. Box 1217 0, Columbia, MS, 39429-1217 ELECTRIC            $       752.00                                                           $           20.00                      $      700.00
               HATTIESBURG, MS, 39402
     22        140 ALLENDALE RD COURTSIDE SQ       PECO/37629                       20761-67034              PO BOX 37629 Payment Processing,           ELECTRIC           $       557.00 22220699           Liberty Mutual   $        1,651.00                                            $         -
               SUITE 100, KING OF PRUSSIA, PA,                                                               Philadelphia, PA, 19101                                                                         Insurance Co.
               19406
     63        630 COMMERCE BLVD, FAIRLESS         PECO/37629                       24269-00202              PO BOX 37629 Payment Processing,           ELECTRIC           $       551.00                                                                                                  $      600.00
               HILLS, PA, 19030                                                                              Philadelphia, PA, 19101
    580        1134 EASTON RD, WILLOW GROVE,       PECO/37629                       76462-00109              PO BOX 37629 Payment Processing,           ELECTRIC           $       460.00                                                                                                  $      500.00
               PA, 19090                                                                                     Philadelphia, PA, 19101
    794        801 HORSHAM RD P O BOX 428,         PECO/37629                       79524-01000              PO BOX 37629 Payment Processing,           ELECTRIC           $       454.00 22220699           Liberty Mutual   $        1,651.00                                            $         -
               MONTGOMERYVILLE, PA, 18936                                                                    Philadelphia, PA, 19101                                                                         Insurance Co.
    1048       287 MAIN ST, EXTON, PA, 19341       PECO/37629                       51242-00804              PO BOX 37629 Payment Processing,           ELECTRIC           $       616.00 22220699           Liberty Mutual   $        1,651.00                                            $         -
                                                                                                             Philadelphia, PA, 19101                                                                         Insurance Co.
    1056       975 BALTIMORE PIKE, GLEN MILLS,     PECO/37629                       71245-00907              PO BOX 37629 Payment Processing,           GAS                $       519.00 22220699           Liberty Mutual   $        1,651.00                                            $         -
               PA, 19342                                                                                     Philadelphia, PA, 19101                                                                         Insurance Co.
    1113       82 E LANCASTER AVE STORE 2A,        PECO/37629                       63604-00909              PO BOX 37629 Payment Processing,           GAS                $       195.00                                                                                                  $      200.00
               PAOLI, PA, 19301                                                                              Philadelphia, PA, 19101
    1251       120 EAST STREET ROAD,               PECO/37629                       36694-00602              PO BOX 37629 Payment Processing,           ELECTRIC           $       530.00 22220699           Liberty Mutual   $        1,651.00                                            $         -
               FEASTERVILLE, PA, 19053                                                                       Philadelphia, PA, 19101                                                                         Insurance Co.
    1318       1014 BALTIMORE PIKE, SPRINGFIELD,   PECO/37629                       31047-01107              PO BOX 37629 Payment Processing,           ELECTRIC           $       503.00 22220699           Liberty Mutual   $        1,651.00                                            $         -
               PA, 19064                                                                                     Philadelphia, PA, 19101                                                                         Insurance Co.
    1318       1014 BALTIMORE PIKE, SPRINGFIELD,   PECO/37629                       31047-01107              PO BOX 37629 Payment Processing,           GAS                $       132.00 22220699           Liberty Mutual   $        1,651.00                                            $         -
               PA, 19064                                                                                     Philadelphia, PA, 19101                                                                         Insurance Co.
    1461       2310 S CHRISTOPHER COLUMBUS,        PECO/37629                       34381-01409              PO BOX 37629 Payment Processing,           ELECTRIC           $       651.00                                                                                                  $      700.00
               PHILADELPHIA, PA, 19148                                                                       Philadelphia, PA, 19101

    1485       2807 SOUTH EAGLE ROAD,              PECO/37629                       89173-00601              PO BOX 37629 Payment Processing,           ELECTRIC           $       571.00 22220699           Liberty Mutual   $        1,651.00                                            $         -
               NEWTOWN, PA, 18940                                                                            Philadelphia, PA, 19101                                                                         Insurance Co.
    1552       351 W. SCHUYLKILL RD STE. A-1,      PECO/37629                       01415-01701              PO BOX 37629 Payment Processing,           GAS                $       110.00 22220699           Liberty Mutual   $        1,651.00                                            $         -
               POTTSTOWN, PA, 19465                                                                          Philadelphia, PA, 19101                                                                         Insurance Co.




                                                                                                                                              Page 55 of 77
                                                        Case 20-30805-KRH                                Doc 14 Filed 02/17/20 Entered 02/17/20 16:06:48                                                                     Desc Main
                                                                                                               Document    Page 97 of 118

                                                                                                                                                                                                                                                                                              Proposed
                                                                                                                                                                                                                                    Surety Bond Limit
                                                                                      Account Number(s) (if                                                                  Average 14 Days                                                              Cash Deposit   Letter of Credit     Adequate
Store Number              Store Address                     Provider / Company                                              Utility Address                     Service(s)                     Surety Bond #     Surety Name         of Liability (Pro-
                                                                                            known)                                                                               Spend                                                                      Amount           Amont            Assurance
                                                                                                                                                                                                                                           rated)
                                                                                                                                                                                                                                                                                               Deposit
    354        2800 OLD RTE 220 PLANK RD            Penelec/3687                     100 010 083 978          P.O. Box 3687 @ FirstEnergy Corp., Akron,   ELECTRIC           $       384.00                                                                                                 $      400.00
               COMMONS OUT PARCEL #4,                                                                         OH, 44309-3687
               ALTOONA, PA, 16601
    871        5666 PEACH ST, ERIE, PA, 16509       Penelec/3687                     10 00 05 0799 3 2        P.O. Box 3687 @ FirstEnergy Corp., Akron,   ELECTRIC           $       312.00                                                                                                 $      300.00
                                                                                                              OH, 44309-3687
    1150       5160 BORGEN BLVD, GIG HARBOR,        Peninsula Light Company          0617541029446            13315 Goodnough Dr NW 0, Gig Harbor, WA,    ELECTRIC           $       264.00                                                                                                 $      300.00
               WA, 98332                                                                                      98332-8640
    636        20267 RTE 19 N, CRANBERRY            Penn Power                       110 005 522 922          P.O. Box 3687 @ FirstEnergy Corporation,    ELECTRIC           $       722.00                                                                                                 $      700.00
               TOWNSHIP, PA, 16066                                                                            Akron, OH, 44309-3687
    836        2 NORTHWEST BLVD, NASHUA, NH,        Pennichuck Water Works, Inc.     100021343-28422          PO BOX 1947 0, MERRIMACK, NH, 03054-        WATER/SEWAGE       $        82.00                                                                                                 $      100.00
               3063                                                                                           1947
    1552       351 W. SCHUYLKILL RD STE. A-1,       Pennmark Coventry Holdings LLC   04-451                   1000 Germantown Pike A-2 0, Plymouth        ELECTRIC           $       453.00                                                                                                 $      500.00
               POTTSTOWN, PA, 19465                                                                           Meeting, PA, 19462
    1665       1574 N KINGSBURY ST UNIT A,          Peoples Gas                      0600687593-00002         PO Box 2968 0, Milwaukee, WI, 53201-2968    GAS                $       202.00                                                                                                 $      200.00
               CHICAGO, IL, 60642
     11        5129 ROUTE 30, GREENSBURG, PA,       Peoples/644760                   200003994544             PO Box 644760 0, Pittsburgh, PA, 15264-     GAS                $        83.00 6403748            Safeco Ins. Co. of   $        1,557.67                                       $         -
               15601                                                                                          4760                                                                                             Am.
    160        4201 WM PENN HWY,                    Peoples/644760                   200003994668             PO Box 644760 0, Pittsburgh, PA, 15264-     GAS                $        51.00 6403748            Safeco Ins. Co. of   $        1,557.67                                       $         -
               MONROEVILLE, PA, 15146                                                                         4760                                                                                             Am.
    354        2800 OLD RTE 220 PLANK RD            Peoples/644760                   200003994619             PO Box 644760 0, Pittsburgh, PA, 15264-     GAS                $       134.00 6403748            Safeco Ins. Co. of   $        1,557.67                                       $         -
               COMMONS OUT PARCEL #4,                                                                         4760                                                                                             Am.
               ALTOONA, PA, 16601
    821        843 FREEPORT RD, PITTSBURGH, PA,     Peoples/644760                   200007971175             PO Box 644760 0, Pittsburgh, PA, 15264-     GAS                $       127.00                                                                                                 $      100.00
               15238                                                                                          4760
    1058       7219 B MCKNIGHT RD, PITTSBURGH,      Peoples/644760                   200008647725             PO Box 644760 0, Pittsburgh, PA, 15264-     GAS                $       111.00                                                                                                 $      100.00
               PA, 15237                                                                                      4760
    509        30 GRAND CORNER AVENUE,              PEPCO (Potomac Electric Power    55018747984              PO Box 13608 0, Philadelphia, PA, 19101-    ELECTRIC           $       547.00 22222300           Liberty Mutual       $        2,300.00                                       $         -
               GAITHERSBURG, MD, 20878                                                                        3608                                                                                             Insurance Co.
    1637       12137 ROCKVILLE PIKE B, ROCKVILLE,   PEPCO (Potomac Electric Power    55023301579              PO Box 13608 0, Philadelphia, PA, 19101-    ELECTRIC           $      1,070.00                                                                                                $    1,100.00
               MD, 20852                                                                                      3608
    1461       2310 S CHRISTOPHER COLUMBUS,         Philadelphia Gas Works           0930921255               PO BOX 11700 0, Newark, NJ, 07101-4700      GAS                $       102.00                                                                                                 $      100.00
               PHILADELPHIA, PA, 19148

    108        1761 GALLERIA BLVD, FRANKLIN, TN,    Piedmont Natural Gas             7000099266001            PO Box 1246 @ Piedmont Natural Gas          GAS                $        53.00                                                                                                 $      100.00
               37067                                                                                          Company, Charlotte, NC, 28201-1246
    197        575 CROSS CREEK MALL,                Piedmont Natural Gas             1002079164001            PO Box 1246 @ Piedmont Natural Gas          GAS                $        26.00                                                                                                 $         -
               FAYETTEVILLE, NC, 28303                                                                        Company, Charlotte, NC, 28201-1246
    224        2033 S GLENBURNIE RD, NEW BERN,      Piedmont Natural Gas             9002125537001            PO Box 1246 @ Piedmont Natural Gas          GAS                $        21.00                                                                                                 $         -
               NC, 28562                                                                                      Company, Charlotte, NC, 28201-1246
    429        3741 OLEANDER DR, WILMINGTON,        Piedmont Natural Gas             6002079165001            PO Box 1246 @ Piedmont Natural Gas          GAS                $        16.00                                                                                                 $         -
               NC, 28403                                                                                      Company, Charlotte, NC, 28201-1246
    670        1026 HANES MALL BLVD, WINSTON-       Piedmont Natural Gas             7001176277001            PO Box 1246 @ Piedmont Natural Gas          GAS                $        77.00                                                                                                 $      100.00
               SALEM, NC, 27103                                                                               Company, Charlotte, NC, 28201-1246
    1110       2315 MATTHEWS TOWNSHIP               Piedmont Natural Gas             5001655388001            PO Box 1246 @ Piedmont Natural Gas          GAS                $        93.00                                                                                                 $      100.00
               PARKWAY, MATTHEWS, NC, 28105                                                                   Company, Charlotte, NC, 28201-1246

    1128       1844 CATAWBA VALLEY BLVD SE,         Piedmont Natural Gas             7000785152003            PO Box 1246 @ Piedmont Natural Gas          GAS                $        44.00                                                                                                 $         -
               HICKORY, NC, 28602                                                                             Company, Charlotte, NC, 28201-1246
    1161       6885 MAIN STREET, WILMINGTON,        Piedmont Natural Gas             3002223979001            PO Box 1246 @ Piedmont Natural Gas          GAS                $        25.00                                                                                                 $         -
               NC, 28405                                                                                      Company, Charlotte, NC, 28201-1246
    1165       8805 TOWNLEY ROAD,                   Piedmont Natural Gas             8001693649001            PO Box 1246 @ Piedmont Natural Gas          GAS                $        44.00                                                                                                 $         -
               HUNTERSVILLE, NC, 28078                                                                        Company, Charlotte, NC, 28201-1246
    1193       5335 BALLANTYNE COMMONS PKWY         Piedmont Natural Gas             5001781573003            PO Box 1246 @ Piedmont Natural Gas          GAS                $        59.00                                                                                                 $      100.00
               SUITE F, CHARLOTTE, NC, 28277                                                                  Company, Charlotte, NC, 28201-1246

    1219       3116 NORTHLINE AVE, GREENSBORO, Piedmont Natural Gas                  3001703987001            PO Box 1246 @ Piedmont Natural Gas          GAS                $        43.00                                                                                                 $         -
               NC, 27408                                                                                      Company, Charlotte, NC, 28201-1246
    1222       1210-C BRIDFORD PARKWAY,        Piedmont Natural Gas                  3001703987002            PO Box 1246 @ Piedmont Natural Gas          GAS                $        23.00                                                                                                 $         -
               GREENSBORO, NC, 27407                                                                          Company, Charlotte, NC, 28201-1246
    1295       120 DORMAN CENTRE DRIVE SUITE Piedmont Natural Gas                    1001808577001            PO Box 1246 @ Piedmont Natural Gas          GAS                $        31.00                                                                                                 $         -
               120-B, SPARTANBURG, SC, 29301                                                                  Company, Charlotte, NC, 28201-1246




                                                                                                                                               Page 56 of 77
                                                          Case 20-30805-KRH                           Doc 14 Filed 02/17/20 Entered 02/17/20 16:06:48                                                                      Desc Main
                                                                                                            Document    Page 98 of 118

                                                                                                                                                                                                                                                                                               Proposed
                                                                                                                                                                                                                                Surety Bond Limit
                                                                                      Account Number(s) (if                                                                     Average 14 Days                                                           Cash Deposit    Letter of Credit     Adequate
Store Number             Store Address                       Provider / Company                                             Utility Address                        Service(s)                     Surety Bond #   Surety Name    of Liability (Pro-
                                                                                            known)                                                                                  Spend                                                                   Amount            Amont            Assurance
                                                                                                                                                                                                                                       rated)
                                                                                                                                                                                                                                                                                                Deposit
    1334       120 STATION DRIVE, ANDERSON, SC,     Piedmont Natural Gas             7000744233002            PO Box 1246 @ Piedmont Natural Gas             GAS                $        21.00                                                                                               $          -
               29621                                                                                          Company, Charlotte, NC, 28201-1246
    1571       1389 BOONE STATION DRIVE,            Piedmont Natural Gas             3001437585003            PO Box 1246 @ Piedmont Natural Gas             GAS                $        40.00                                                                                               $          -
               BURLINGTON, NC, 27215                                                                          Company, Charlotte, NC, 28201-1246
    1623       600 S MT. JULIET ROAD SUITE #104,    Piedmont Natural Gas             3001703987003            PO Box 1246 @ Piedmont Natural Gas             GAS                $        68.00                                                                                               $      100.00
               MT. JULIET, TN, 37122                                                                          Company, Charlotte, NC, 28201-1246
    1656       13540 HOOVER CREEK BLVD. # 200,      Piedmont Natural Gas             8003593880001            PO Box 1246 @ Piedmont Natural Gas             GAS                $        42.00                                                                                               $          -
               CHARLOTTE, NC, 28273                                                                           Company, Charlotte, NC, 28201-1246
    1664       1025 WOODRUFF RD F105,               Piedmont Natural Gas             3003615523001            PO Box 1246 @ Piedmont Natural Gas             GAS                $        26.00                                                                                               $          -
               GREENVILLE, SC, 29607                                                                          Company, Charlotte, NC, 28201-1246
    439        7457 N BLACKSTONE AVE, FRESNO,       Pinedale County Water District   414400                   480 West Birch Street 0, Pinedale, CA, 93650   WATER/SEWAGE       $        39.00                                                                                               $          -
               CA, 93720
    421        2351 101ST STREET, LARGO, FL,        Pinellas County, FL-Utilities    100111246102             P.O. Box 1780 0, Clearwater, FL, 33757-1780 WATER/SEWAGE          $        19.00                                                        $           51.01                      $          -
               33771
    487        31650 U S HWY 19 N, PALM HARBOR,     Pinellas County, FL-Utilities    100101390801             P.O. Box 1780 0, Clearwater, FL, 33757-1780 WATER/SEWAGE          $        51.00                                                                                               $      100.00
               FL, 34684
    855        3909 ALPINE AVE NW, COMSTOCK         Plainfield Charter Township      010792                   6161 BELMONT AVE Water & Sewer                 WATER/SEWAGE       $        20.00                                                                                               $          -
               PARK, MI, 49321                                                                                Department, BELMONT, MI, 49306
    1387       14105 WEST COLFAX DRIVE,             Pleasant View Water and Sanita   1-11293-00               955 Moss 0, Golden, CO, 80401                  WATER/SEWAGE       $       128.00                                                                                               $      100.00
               LAKEWOOD, CO, 80401
    206        6670 INDIAN SCHOOL RD NE,            PNM                              015340502-0237592-4      PO BOX 27900 0, Albuquerque, NM, 87125-        ELECTRIC           $       599.00                                                                                               $      600.00
               ALBUQUERQUE, NM, 87110                                                                         7900
    334        10010 COORS BLVD NW,                 PNM                              031250701-0375557-8      PO BOX 27900 0, Albuquerque, NM, 87125-        ELECTRIC           $       732.00                                                                                               $      700.00
               ALBUQUERQUE, NM, 87114                                                                         7900
    337        4056 CERRILLOS SUITE A, SANTA FE,    PNM                              043313402-0470239-8      PO BOX 27900 0, Albuquerque, NM, 87125-        ELECTRIC           $       364.00                                                                                               $      400.00
               NM, 87507                                                                                      7900
    264        470 NW EASTMAN PKWY, GRESHAM,        Portland General Electric (PGE   9243510000               PO Box 4438 0, Portland, OR, 97208-4438        ELECTRIC           $       413.00                                                                                               $      400.00
               OR, 97030
    422        11211 SE 82ND AVE, HAPPY VALLEY,     Portland General Electric (PGE   0583450000               PO Box 4438 0, Portland, OR, 97208-4438        ELECTRIC           $       326.00                                                                                               $      300.00
               OR, 97086
    581        1800 N. TOMAHAWK ISLAND DR.,         Portland General Electric (PGE   5455870000               PO Box 4438 0, Portland, OR, 97208-4438        ELECTRIC           $       491.00                                                                                               $      500.00
               PORTLAND, OR, 97217
    816        2483 NW 185TH AVE, HILLSBORO,        Portland General Electric (PGE   1036760000               PO Box 4438 0, Portland, OR, 97208-4438        ELECTRIC           $       457.00                                                                                               $      500.00
               OR, 97124
    1159       803 LANCASTER DR NE, SALEM, OR,      Portland General Electric (PGE   2832440000               PO Box 4438 0, Portland, OR, 97208-4438        ELECTRIC           $       510.00                                                                                               $      500.00
               97301
    1428       8315 SW JACK BURNS BLVD SUITE A,     Portland General Electric (PGE   9960480000               PO Box 4438 0, Portland, OR, 97208-4438        ELECTRIC           $       448.00                                                                                               $      400.00
               WILSONVILLE, OR, 97070

    1689       10154 SW WASHINGTON SQUARE           Portland General Electric (PGE   7700520000               PO Box 4438 0, Portland, OR, 97208-4438        ELECTRIC           $       469.00                                                                                               $      500.00
               RD, TIGARD, OR, 97223
    1636       368 MAINE MALL RD, SOUTH             Portland Water District - ME     180181-03                P.O. Box 6800 0, Lewiston, ME, 04243-6800      WATER/SEWAGE       $        26.00                                                                                               $          -
               PORTLAND, ME, 4106
    424        17730 GARLAND GROH BLVD,             POTOMAC EDISON                   110088110785             PO Box 3615 0, Akron, OH, 44309-3615           ELECTRIC           $       424.00                                                                                               $      400.00
               HAGERSTOWN, MD, 21740
    1627       2470 OSPREY WAY, FREDERICK, MD,      POTOMAC EDISON                   110098852160             PO Box 3615 0, Akron, OH, 44309-3615           ELECTRIC           $       662.00                                                                                               $      700.00
               21701
    738        3900 HWY 7 UNIT 4, WOODBRIDGE,       PowerStream/3700                 8433700000               PO Box 3700 0, Concord, ON, L4K 5N2            ELECTRIC           $       245.00                                                                                               $      200.00
               ON, L4L 1A6
    896        70 BARRIE VIEW DR, BARRIE, ON, L4N   PowerStream/3700                 5752020000               PO Box 3700 0, Concord, ON, L4K 5N2            ELECTRIC           $       306.00                                                                                               $      300.00
               8V4
    1175       3135 HIGHWAY 7, MARKHAM, ON,         PowerStream/3700                 9573630000               PO Box 3700 0, Concord, ON, L4K 5N2            ELECTRIC           $       498.00                                                                                               $      500.00
               L3R 0T9
    1414       8825 YONGE STREET UNIT A1,           PowerStream/3700                 0336610000               PO Box 3700 0, Concord, ON, L4K 5N2            ELECTRIC           $       446.00                                                                                               $      400.00
               RICHMOND HILL, ON, L4C 6Z1
     71        5104 JONESTOWN RD, HARRISBURG,       PPL Electric Utilities/Allento   74280-69002              2 North 9th St CPC-Genn1 0, Allentown, PA, ELECTRIC               $       511.00                                                                                               $      500.00
               PA, 17112                                                                                      18101-1175
    158        806 PLAZA BLVD, LANCASTER, PA,       PPL Electric Utilities/Allento   84980-98005              2 North 9th St CPC-Genn1 0, Allentown, PA, ELECTRIC               $       449.00                                                                                               $      400.00
               17601                                                                                          18101-1175
    318        101 POCONO COMMONS DRIVE,            PPL Electric Utilities/Allento   01063-02014              2 North 9th St CPC-Genn1 0, Allentown, PA, ELECTRIC               $       298.00                                                                                               $      300.00
               STROUDSBURG, PA, 18360                                                                         18101-1175




                                                                                                                                               Page 57 of 77
                                                        Case 20-30805-KRH                             Doc 14 Filed 02/17/20 Entered 02/17/20 16:06:48                                                                       Desc Main
                                                                                                            Document    Page 99 of 118

                                                                                                                                                                                                                                                                                           Proposed
                                                                                                                                                                                                                                 Surety Bond Limit
                                                                                     Account Number(s) (if                                                                    Average 14 Days                                                          Cash Deposit   Letter of Credit     Adequate
Store Number             Store Address                      Provider / Company                                             Utility Address                       Service(s)                     Surety Bond #     Surety Name     of Liability (Pro-
                                                                                           known)                                                                                 Spend                                                                  Amount           Amont            Assurance
                                                                                                                                                                                                                                        rated)
                                                                                                                                                                                                                                                                                            Deposit
     542       407 ARENA HUB PLAZA, WILKES-        PPL Electric Utilities/Allento   00695-98018             2 North 9th St CPC-Genn1 0, Allentown, PA,     ELECTRIC           $       283.00                                                                                             $      300.00
               BARRE TOWNSHIP, PA, 18702                                                                    18101-1175
     575       700 COMMERCE BLVD, DICKSON          PPL Electric Utilities/Allento   32430-51008             2 North 9th St CPC-Genn1 0, Allentown, PA,     ELECTRIC           $       336.00                                                                                             $      300.00
               CITY, PA, 18519                                                                              18101-1175
    1335       4443 SOUTHMONT WAY, EASTON,         PPL Electric Utilities/Allento   77973-00010             2 North 9th St CPC-Genn1 0, Allentown, PA,     ELECTRIC           $       429.00                                                                                             $      400.00
               PA, 18045                                                                                    18101-1175
    1422       94 SOUTH 32ND STREET, CAMP HILL,    PPL Electric Utilities/Allento   68678-89009             2 North 9th St CPC-Genn1 0, Allentown, PA,     ELECTRIC           $       487.00                                                                                             $      500.00
               PA, 17011                                                                                    18101-1175
    1684       833 N KROCKS RD SUITE 104,          PPL Electric Utilities/Allento   96911-72012             2 North 9th St CPC-Genn1 0, Allentown, PA,     ELECTRIC           $       355.00                                                                                             $      400.00
               ALLENTOWN, PA, 18106                                                                         18101-1175
Various        Various                             PRIMUS CANADA                                  110536630 PO BOX 4662 STN A, TORONTO, ON, M5W            TELECOM            $      4,671.00                                                                                            $    4,700.00
                                                                                                            5H4
     77        723 RTE 17 S, PARAMUS, NJ, 7652     PSE&G-Public Service Elec & Ga   66 298 296 03           P.O. Box 14444 0, New Brunswick, NJ, 08906-    ELECTRIC           $       980.00                                                                                             $    1,000.00
                                                                                                            4444
     452       58-64 RTE 4 E, PARAMUS, NJ, 7652    PSE&G-Public Service Elec & Ga   66 633 634 09           P.O. Box 14444 0, New Brunswick, NJ, 08906-    ELECTRIC           $       884.00                                                                                             $      900.00
                                                                                                            4444
     452       58-64 RTE 4 E, PARAMUS, NJ, 7652    PSE&G-Public Service Elec & Ga   66 633 634 09           P.O. Box 14444 0, New Brunswick, NJ, 08906-    GAS                $       257.00                                                                                             $      300.00
                                                                                                            4444
     466       385 U S HWY 202-206,               PSE&G-Public Service Elec & Ga    65 579 714 09           P.O. Box 14444 0, New Brunswick, NJ, 08906-    ELECTRIC           $       483.00                                                                                             $      500.00
               BRIDGEWATER, NJ, 8807                                                                        4444
     534       1515 ROUTE 22 WEST #16,            PSE&G-Public Service Elec & Ga    67 339 757 18           P.O. Box 14444 0, New Brunswick, NJ, 08906-    ELECTRIC           $       626.00                                                                                             $      600.00
               WATCHUNG, NJ, 7069                                                                           4444
     793       375 RTE 10, EAST HANOVER, NJ, 7936 PSE&G-Public Service Elec & Ga    67 186 556 00           P.O. Box 14444 0, New Brunswick, NJ, 08906-    GAS                $       208.00                                                                                             $      200.00
                                                                                                            4444
     881       1500 N. ALMONESSON RD. STE. 5,      PSE&G-Public Service Elec & Ga   66 738 539 05           P.O. Box 14444 0, New Brunswick, NJ, 08906-    ELECTRIC           $       661.00                                                                                             $      700.00
               DEPTFORD, NJ, 8096                                                                           4444
    1009       11 THE PROMENADE, EDGEWATER,        PSE&G-Public Service Elec & Ga   65 189 366 06           P.O. Box 14444 0, New Brunswick, NJ, 08906-    GAS                $      1,061.00                                                                                            $    1,100.00
               NJ, 7020                                                                                     4444
    1139       150 MARKETPLACE BLVD,               PSE&G-Public Service Elec & Ga   65 202 830 02           P.O. Box 14444 0, New Brunswick, NJ, 08906-    ELECTRIC           $      1,040.00                                                                                            $    1,000.00
               HAMILTON, NJ, 8691                                                                           4444
    1276       125 18TH STREET, JERSEY CITY, NJ,   PSE&G-Public Service Elec & Ga   67 181 569 06           P.O. Box 14444 0, New Brunswick, NJ, 08906-    ELECTRIC           $      1,248.00                                                                                            $    1,200.00
               7310                                                                                         4444
    1349       3512 BRUNSWICK PIKE, PRINCETON,     PSE&G-Public Service Elec & Ga   65 399 174 06           P.O. Box 14444 0, New Brunswick, NJ, 08906-    GAS                $      1,166.00                                                                                            $    1,200.00
               NJ, 8540                                                                                     4444
    1508       364 ROUTE 3 WEST, CLIFTON, NJ,      PSE&G-Public Service Elec & Ga   66 301 274 04           P.O. Box 14444 0, New Brunswick, NJ, 08906-    ELECTRIC           $      1,325.00                                                                                            $    1,300.00
               7014                                                                                         4444
    1517       889 SAINT GEORGE AVENUE,            PSE&G-Public Service Elec & Ga   67 412 004 01           P.O. Box 14444 0, New Brunswick, NJ, 08906-    ELECTRIC           $       779.00                                                                                             $      800.00
               WOODBRIDGE, NJ, 7095                                                                         4444
    1518       56 STATE ROUTE 23 NORTH,            PSE&G-Public Service Elec & Ga   66 141 481 09           P.O. Box 14444 0, New Brunswick, NJ, 08906-    GAS                $       155.00                                                                                             $      200.00
               RIVERDALE, NJ, 7457                                                                          4444
    1584       615 ROUTE 18 SOUTH, EAST            PSE&G-Public Service Elec & Ga   70 099 079 00           P.O. Box 14444 0, New Brunswick, NJ, 08906-    ELECTRIC           $       880.00                                                                                             $      900.00
               BRUNSWICK, NJ, 8816                                                                          4444
    1626       801 HADDONFIELD ROAD, CHERRY        PSE&G-Public Service Elec & Ga   71 169 104 09           P.O. Box 14444 0, New Brunswick, NJ, 08906-    GAS                $       947.00                                                                                             $      900.00
               HILL, NJ, 8002                                                                               4444
    1694       1100 NIXON DR, MOUNT LAUREL, NJ,    PSE&G-Public Service Elec & Ga   7436905007              P.O. Box 14444 0, New Brunswick, NJ, 08906-    ELECTRIC           $       913.00                                                                                             $      900.00
               8054                                                                                         4444
     61        216 GLEN COVE, CARLE PLACE, NY,     PSEGLI                           0441-3002-01-7          P.O. Box 9039 0, Hicksville, NY, 11802-9039    ELECTRIC           $      1,868.00                                                                                            $    1,900.00
               11514
     456       7 EAST JERICHO TURNPIKE,            PSEGLI                           0661-6001-28-2           P.O. Box 9039 0, Hicksville, NY, 11802-9039   ELECTRIC           $      1,043.00                                                                                            $    1,000.00
               HUNTINGTON STATION, NY, 11746

     669       1871 SUNRISE HWY, BAYSHORE, NY,     PSEGLI                           0447-1002-43-8           P.O. Box 9039 0, Hicksville, NY, 11802-9039   ELECTRIC           $       806.00                                                                                             $      800.00
               11706
     704       2021 SMITH HAVEN PLAZA, LAKE        PSEGLI                           0448-8001-11-8           P.O. Box 9039 0, Hicksville, NY, 11802-9039   ELECTRIC           $       792.00                                                                                             $      800.00
               GROVE, NY, 11755
     706       214 EAST PARK AVE, LONG BEACH,      PSEGLI                           0160-0001-08-3           P.O. Box 9039 0, Hicksville, NY, 11802-9039   ELECTRIC           $      1,225.00                                                                                            $    1,200.00
               NY, 11561
    1067       291 ROUTE 25A, ROCKY POINT, NY,     PSEGLI                           0468-6000-99-5           P.O. Box 9039 0, Hicksville, NY, 11802-9039   ELECTRIC           $       725.00                                                                                             $      700.00
               11778
    1237       118 VETERANS MEMORIAL HWY,          PSEGLI                           0144-2001-90-3           P.O. Box 9039 0, Hicksville, NY, 11802-9039   ELECTRIC           $      1,389.00 22036790          Liberty Mutual   $        6,850.00                                       $         -
               COMMACK, NY, 11725                                                                                                                                                                               Insurance Co.




                                                                                                                                              Page 58 of 77
                                                        Case 20-30805-KRH                             Doc 14 Filed 02/17/20 Entered 02/17/20 16:06:48                                                                         Desc Main
                                                                                                           Document    Page 100 of 118

                                                                                                                                                                                                                                                                                                  Proposed
                                                                                                                                                                                                                                   Surety Bond Limit
                                                                                     Account Number(s) (if                                                                         Average 14 Days                                                           Cash Deposit    Letter of Credit     Adequate
Store Number             Store Address                      Provider / Company                                               Utility Address                          Service(s)                     Surety Bond #   Surety Name    of Liability (Pro-
                                                                                           known)                                                                                      Spend                                                                   Amount            Amont            Assurance
                                                                                                                                                                                                                                          rated)
                                                                                                                                                                                                                                                                                                   Deposit
    1274       5220 SUNRISE HIGHWAY,               PSEGLI                           0416-6001-90-1           P.O. Box 9039 0, Hicksville, NY, 11802-9039        ELECTRIC           $       990.00                                                                                               $     1,000.00
               MASSAPEQUA PARK, NY, 11762
    1302       1470 OLD COUNTRY RD, RIVERHEAD,     PSEGLI                           0701-8002-24-1           P.O. Box 9039 0, Hicksville, NY, 11802-9039        ELECTRIC           $      1,019.00                                                                                              $     1,000.00
               NY, 11901
    1369       1454 UNION TURNPIKE, NEW HYDE       PSEGLI                           0646-3003-52-2           P.O. Box 9039 0, Hicksville, NY, 11802-9039        ELECTRIC           $       877.00                                                                                               $      900.00
               PARK, NY, 11040
    124        5255 SOUTH SHERIDAN, TULSA, OK,     Public Service Company of Okla   950-384-074-0-9          PO Box 371496 0, Pittsburgh, PA, 15250-            ELECTRIC           $       643.00                                                        $          250.00                      $      400.00
               74145                                                                                         7496
    1618       1041 BRANSON HILLS PKWY.,           Public Water Supply Dist #3      4747002                  507 Rinehart Rd 0, Branson, MO, 65616              WATER/SEWAGE       $        28.00                                                                                               $          -
               BRANSON, MO, 65616
    1010       1800 N ROCK ROAD SUITE 100,         Public Works & Utilities, KS     0259366-163803           PO Box 2922 0, Wichita, KS, 67201-2922             WATER/SEWAGE       $        54.00                                                                                               $      100.00
               WICHITA, KS, 67206
    1573       2441 N MAIZE ROAD SUITE 1701,       Public Works & Utilities, KS     0259366-953995           PO Box 2922 0, Wichita, KS, 67201-2922             WATER/SEWAGE       $        31.00                                                                                               $          -
               WICHITA, KS, 67205
    197        575 CROSS CREEK MALL,               Public Works Comm. City of Fay   2523420000               P.O. Box 7000 0, Fayetteville, NC, 28302-          ELECTRIC           $       740.00                                                                                               $      700.00
               FAYETTEVILLE, NC, 28303                                                                       7000
     30        7225 170TH AVE. NE #101,            Puget Sound Energy               220009806609             BOT-01H P.O. Box 91269, Bellevue, WA,              ELECTRIC           $       589.00                                                                                               $      600.00
               REDMOND, WA, 98052                                                                            98009-9269
     49        1220 S BURLINGTON BLVD,             Puget Sound Energy               200007057611             BOT-01H P.O. Box 91269, Bellevue, WA,              ELECTRIC           $       317.00                                                                                               $      300.00
               BURLINGTON, WA, 98233                                                                         98009-9269
    174        15725 WESTMINSTER WAY, SEATTLE,     Puget Sound Energy               200020298028             BOT-01H P.O. Box 91269, Bellevue, WA,              GAS                $        89.00                                                                                               $      100.00
               WA, 98133                                                                                     98009-9269
    220        2617 196TH ST SW SUITE A,           Puget Sound Energy               200023114404             BOT-01H P.O. Box 91269, Bellevue, WA,              GAS                $        44.00                                                                                               $          -
               LYNNWOOD, WA, 98036                                                                           98009-9269
    261        3235 NW PLAZA ST, SILVERDALE, WA,   Puget Sound Energy               200005296708             BOT-01H P.O. Box 91269, Bellevue, WA,              ELECTRIC           $       467.00                                                                                               $      500.00
               98383                                                                                         98009-9269
    364        1425 SE EVERETT MALL WAY,           Puget Sound Energy               200018730362             BOT-01H P.O. Box 91269, Bellevue, WA,              GAS                $       152.00                                                                                               $      200.00
               EVERETT, WA, 98208                                                                            98009-9269
    618        1309 COOPER POINT RD, OLYMPIA,      Puget Sound Energy               200016444404             BOT-01H P.O. Box 91269, Bellevue, WA,              ELECTRIC           $       533.00                                                                                               $      500.00
               WA, 98502                                                                                     98009-9269
    733        4621 SOUTH MERIDIAN SUITE A-915,    Puget Sound Energy               200004718165             BOT-01H P.O. Box 91269, Bellevue, WA,              ELECTRIC           $       434.00                                                                                               $      400.00
               PUYALLUP, WA, 98373                                                                           98009-9269
    744        4061 MERIDIAN ST, BELLINGHAM,       Puget Sound Energy               200011591852             BOT-01H P.O. Box 91269, Bellevue, WA,              ELECTRIC           $       564.00                                                                                               $      600.00
               WA, 98226                                                                                     98009-9269
    874        2424 SOUTH 320TH ST, FEDERAL        Puget Sound Energy               200002880538             BOT-01H P.O. Box 91269, Bellevue, WA,              ELECTRIC           $       432.00                                                                                               $      400.00
               WAY, WA, 98003                                                                                98009-9269
    874        2424 SOUTH 320TH ST, FEDERAL        Puget Sound Energy               200002880538             BOT-01H P.O. Box 91269, Bellevue, WA,              GAS                $        97.00                                                                                               $      100.00
               WAY, WA, 98003                                                                                98009-9269
    1037       16901 SE 272ND ST. STE. 45,         Puget Sound Energy               200022857680             BOT-01H P.O. Box 91269, Bellevue, WA,              ELECTRIC           $       345.00                                                                                               $      300.00
               COVINGTON, WA, 98042                                                                          98009-9269
    1129       17388 SOUTHCENTER PARKWAY,          Puget Sound Energy               200009954864             BOT-01H P.O. Box 91269, Bellevue, WA,              ELECTRIC           $       681.00                                                                                               $      700.00
               TUKWILA, WA, 98188                                                                            98009-9269
    1150       5160 BORGEN BLVD, GIG HARBOR,       Puget Sound Energy               200010881858             BOT-01H P.O. Box 91269, Bellevue, WA,              GAS                $        67.00                                                                                               $      100.00
               WA, 98332                                                                                     98009-9269
    1472       15600 NE 8TH STREET SUITE F-21,     Puget Sound Energy               200011839277             BOT-01H P.O. Box 91269, Bellevue, WA,              ELECTRIC           $       777.00                                                                                               $      800.00
               BELLEVUE, WA, 98008                                                                           98009-9269
    1514       15324 MAIN STREET, MILL CREEK,      Puget Sound Energy               200011925134             BOT-01H P.O. Box 91269, Bellevue, WA,              GAS                $       107.00                                                                                               $      100.00
               WA, 98012                                                                                     98009-9269
    6161       4175 PIONEER AVENUE                 Puget Sound Energy               200015636216             BOT-01H P.O. Box 91269, Bellevue, WA,              ELECTRIC           $      5,669.00                                                                                              $     5,700.00
               DUPONT WA 98327                                                                               98009-9269
    6161       4175 PIONEER AVENUE                 Puget Sound Energy               200015636216             BOT-01H P.O. Box 91269, Bellevue, WA,              GAS                $      2,609.00                                                                                              $     2,600.00
               DUPONT WA 98327                                                                               98009-9269
    272        14348 GIDEON DR, WOODBRIDGE,        PWCSA - Prince William County    3011977                  PO Box 2266 0, Woodbridge, VA, 22195-              WATER/SEWAGE       $        42.00                                                                                               $          -
               VA, 22192                                                                                     2266
    880        2621 SOUTH GREEN BAY RD, RACINE,    Racine Water Utility - WI        10640290                 P.O. BOX 080948 Water & Wastewater                 WATER/SEWAGE       $        86.00                                                                                               $      100.00
               WI, 53406                                                                                     Utilities, RACINE, WI, 53408-0948
    809        26415 YNEZ RD, TEMECULA, CA,        Rancho California Water Distri   3022618                  PO Box 512687 0, Los Angeles, CA, 90051-           WATER/SEWAGE       $       118.00                                                                                               $      100.00
               92591                                                                                         0687
     50        2220 HAINES AVE, RAPID CITY, SD,    Rapid City Finance Department    301694-70007768          300 6th Street City Finance Office, Utility Bill   WATER/SEWAGE       $        48.00                                                                                               $          -
               57701                                                                                         Dept, Rapid City, SD, 57701-2728




                                                                                                                                                 Page 59 of 77
                                                         Case 20-30805-KRH                            Doc 14 Filed 02/17/20 Entered 02/17/20 16:06:48                                                                        Desc Main
                                                                                                           Document    Page 101 of 118

                                                                                                                                                                                                                                                                                                   Proposed
                                                                                                                                                                                                                                    Surety Bond Limit
                                                                                     Account Number(s) (if                                                                   Average 14 Days                                                                  Cash Deposit    Letter of Credit     Adequate
Store Number             Store Address                       Provider / Company                                            Utility Address                      Service(s)                     Surety Bond #     Surety Name         of Liability (Pro-
                                                                                           known)                                                                                Spend                                                                          Amount            Amont            Assurance
                                                                                                                                                                                                                                           rated)
                                                                                                                                                                                                                                                                                                    Deposit
    1572       61-35 JUNCTION BLVD SUITE A5        RCN                              N/A                      PO BOX 11816, NEWARK, NJ, 07101-8116         TELECOM            $        83.00                                                                                                      $      100.00
               REGO PARK, NY 11374
     500       200 GREAT LAKES DRIVE UNIT #142,    Region of Peel/4512              3828-6100-00             PO Box 4512, Station A Accounts Receivable, WATER/SEWAGE        $        12.00                                                                                                      $         -
               BRAMPTON, ON, L6R 2K7                                                                         Toronto, ON, M5W 4L4
     500       200 GREAT LAKES DRIVE UNIT #142,    Regional Municipality of Peel    3828-6100-00             PO Box 4512, Station A Accounts Receivable, WATER/SEWAGE        $        14.00                                                                                                      $         -
               BRAMPTON, ON, L6R 2K7                                                                         Toronto, ON, M5W 4L4
     359       140 COBBLESTONE COURT DR,           RG&E - Rochester Gas & Electri   20014014086              P.O. Box 847813 0, Boston, MA, 02284-7813 ELECTRIC              $       650.00                                                                                                      $      600.00
               VICTOR, NY, 14564
     506       2475 W RIDGE ROAD, ROCHESTER,       RG&E - Rochester Gas & Electri   20011840558              P.O. Box 847813 0, Boston, MA, 02284-7813 ELECTRIC              $       518.00                                                                                                      $      500.00
               NY, 14626
     668       300 HYLAN DR, ROCHESTER, NY,        RG&E - Rochester Gas & Electri   20014637670              P.O. Box 847813 0, Boston, MA, 02284-7813 ELECTRIC              $       550.00                                                                                                      $      500.00
               14623
     668       300 HYLAN DR, ROCHESTER, NY,        RG&E - Rochester Gas & Electri   20014637670              P.O. Box 847813 0, Boston, MA, 02284-7813 GAS                   $       193.00                                                                                                      $      200.00
               14623
    1045       1855 EMPIRE BLVD, WEBSTER, NY,      RG&E - Rochester Gas & Electri   20010269395              P.O. Box 847813 0, Boston, MA, 02284-7813 ELECTRIC              $       600.00                                                                                                      $      600.00
               14580
    1038       3500 RIB MOUNTAIN DR, WAUSAU,       Rib Mountain Sanitary District   00003382                 5703 Lilac Avenue 0, Wausau, WI, 54401       WATER/SEWAGE       $        19.00                                                                                                      $         -
               WI, 54401
    1220       1087 W RIVERDALE ROAD,              Riverdale City                   8.8891.00                4600 South Weber River Drive 0, Riverdale,   WATER/SEWAGE       $       115.00                                                                                                      $      100.00
               RIVERDALE, UT, 84405                                                                          UT, 84405
     140       3784 TYLER STREET, RIVERSIDE, CA,   Riverside Public Utilities, CA   0191143000               3900 Main Street Finance Dept, Riverside,    ELECTRIC           $       799.00                                                                                                      $      800.00
               92503                                                                                         CA, 92522-0144
    1323       2800 CAMPUS PARKWAY SUITE 101,      Riverside Public Utilities, CA   0206500000               3900 Main Street Finance Dept, Riverside,    ELECTRIC           $       753.00                                                                                                      $      800.00
               RIVERSIDE, CA, 92507                                                                          CA, 92522-0144
    1134       6850 HIGHWAY 90 SUITE A-8,          Riviera Utilities - Daphne, AL   13-17092-02              PO Box 580052 ATTN: PAYMENT                  ELECTRIC           $       556.00 6144136            Safeco Ins. Co. of   $        1,000.00                                            $         -
               DAPHNE, AL, 36526                                                                             PROCESSING CENTER, Charlotte, NC, 28258-                                                          Am.
                                                                                                             0052
    1141       2863 S MCKENZIE ST, FOLEY, AL,      Riviera Utilities - Foley, AL    37-32100-05              PO Box 580052 ATTN: PAYMENT                  WATER/SEWAGE       $        46.00                                                               $          100.00                      $         -
               36535                                                                                         PROCESSING CENTER, Charlotte, NC, 28258-
                                                                                                             0052
     95        4952 VALLEY VIEW BLVD NW,           Roanoke Gas Company              0041276-7                PO Box 70848 0, Charlotte, NC, 28272-0848    GAS                $       166.00                                                                                                      $      200.00
               ROANOKE, VA, 24012
     888       1201 SOUTH BROADWAY #16,            Rochester Public Utilities       300000524986             PO Box 77074 0, Minneapolis, MN, 55480-      ELECTRIC           $       494.00                                                                                                      $      500.00
               ROCHESTER, MN, 55904                                                                          7774
     887       6325 EAST STATE ST, ROCKFORD, IL,   Rock River Water Reclamation     0622054 R                P.O. Box 6207 0, Rockford, IL, 61125         WATER/SEWAGE       $         5.00                                                                                                      $         -
               61108
Various        Various                             ROGERS BUSINESS SOLUTIONS        N/A                      CP 2000 SUCC D, SCARBOROUGH, ON, M1R         TELECOM            $         8.00                                                                                                      $         -
                                                                                                             5P4
    1088       475 N 46TH ST, ROGERS, AR, 72756    Rogers Water Utilities           2-19-11320-01            P.O. Box 338 0, Rogers, AR, 72757-0338       WATER/SEWAGE       $        30.00                                                                                                      $         -

     174       15725 WESTMINSTER WAY, SEATTLE,     Ronald Wastewater District       007185-000               PO Box 34553 0, Seattle, WA, 98124-1553      WATER/SEWAGE       $        29.00                                                                                                      $         -
               WA, 98133
    1058       7219 B MCKNIGHT RD, PITTSBURGH,     Ross Township, PA                366001012400003          PO Box 645124 c/o Jordan Tax Service Inc,    WATER/SEWAGE       $        51.00                                                                                                      $      100.00
               PA, 15237                                                                                     Pittsburgh, PA, 15264-5124
     157       733 GRAND AVE, SAINT PAUL, MN,      Saint Paul Regional Water Serv   0348271                  1900 Rice Street 0, Saint Paul, MN, 55113-   WATER/SEWAGE       $        19.00                                                                                                      $         -
               55105                                                                                         6810
     308       1743 EAST CAMELBACK RD SUITE A-     Salt River Project/80062         670-130-000              PO Box 80062 0, Prescott, AZ, 86304-8062     ELECTRIC           $       758.00 6304413            Safeco Ins. Co. of   $        5,601.11                                            $         -
               3, PHOENIX, AZ, 85016                                                                                                                                                                           Am.
     554       4717 EAST RAY RD, PHOENIX, AZ,      Salt River Project/80062         417-660-004              PO Box 80062 0, Prescott, AZ, 86304-8062     ELECTRIC           $       630.00 6304413            Safeco Ins. Co. of   $        5,601.11                                            $         -
               85044                                                                                                                                                                                           Am.
     629       1155 SOUTH POWER RD SUITE 110,      Salt River Project/80062         978-650-009              PO Box 80062 0, Prescott, AZ, 86304-8062     ELECTRIC           $       632.00 6304413            Safeco Ins. Co. of   $        5,601.11                                            $         -
               MESA, AZ, 85206                                                                                                                                                                                 Am.
    1135       16815 EAST SHEA BLVD SUITE 125,     Salt River Project/80062         793-670-009              PO Box 80062 0, Prescott, AZ, 86304-8062     ELECTRIC           $       568.00 6304413            Safeco Ins. Co. of   $        5,601.11                                            $         -
               FOUNTAIN HILLS, AZ, 85268                                                                                                                                                                       Am.
    1373       4946 SOUTH POWER ROAD, MESA,        Salt River Project/80062         890-041-009              PO Box 80062 0, Prescott, AZ, 86304-8062     ELECTRIC           $       687.00 6304413            Safeco Ins. Co. of   $        5,601.11                                            $         -
               AZ, 85212                                                                                                                                                                                       Am.
    1374       3763 SOUTH GILBERT ROAD,            Salt River Project/80062         425-990-000              PO Box 80062 0, Prescott, AZ, 86304-8062     ELECTRIC           $       628.00 6304413            Safeco Ins. Co. of   $        5,601.11                                            $         -
               GILBERT, AZ, 85296                                                                                                                                                                              Am.
    1648       2600 W. CHANDLER BLVD. STE. 12,     Salt River Project/80062         615-406-006              PO Box 80062 0, Prescott, AZ, 86304-8062     ELECTRIC           $       761.00 6304413            Safeco Ins. Co. of   $        5,601.11                                            $         -
               CHANDLER, AZ, 85224                                                                                                                                                                             Am.
     222       18120 SAN PEDRO AVE, SAN            San Antonio Water System, TX     000256200-0256201-0001P.O. BOX 2990 0, San Antonio, TX, 78299-        WATER/SEWAGE       $       105.00                                                                                                      $      100.00
               ANTONIO, TX, 78232                                                                         2990




                                                                                                                                              Page 60 of 77
                                                       Case 20-30805-KRH                            Doc 14 Filed 02/17/20 Entered 02/17/20 16:06:48                                                                    Desc Main
                                                                                                         Document    Page 102 of 118

                                                                                                                                                                                                                                                                                           Proposed
                                                                                                                                                                                                                            Surety Bond Limit
                                                                                    Account Number(s) (if                                                                Average 14 Days                                                              Cash Deposit    Letter of Credit     Adequate
Store Number             Store Address                     Provider / Company                                             Utility Address                   Service(s)                     Surety Bond #     Surety Name     of Liability (Pro-
                                                                                          known)                                                                             Spend                                                                      Amount            Amont            Assurance
                                                                                                                                                                                                                                   rated)
                                                                                                                                                                                                                                                                                            Deposit
    633        7080 SAN PEDRO AVE, SAN            San Antonio Water System, TX     000207972-0207973-0001P.O. BOX 2990 0, San Antonio, TX, 78299-    WATER/SEWAGE        $       167.00                                                                                                  $      200.00
               ANTONIO, TX, 78216                                                                        2990
    784        11745 IH 10 W #410 BLDG 4, SAN     San Antonio Water System, TX     000149799-0149800-0001P.O. BOX 2990 0, San Antonio, TX, 78299-    WATER/SEWAGE        $        28.00                                                                                                  $         -
               ANTONIO, TX, 78230                                                                        2990
    1095       11625 BANDERA ROAD, SAN            San Antonio Water System, TX     000065961-0065962-0001P.O. BOX 2990 0, San Antonio, TX, 78299-    WATER/SEWAGE        $        83.00                                                                                                  $      100.00
               ANTONIO, TX, 78250                                                                        2990
    190        2671 VIA DE LA VALLE, DEL MAR, CA, San Diego Gas & Electric         6705 990 385 1        P.O. Box 25111 Sdg&e, Santa Ana, CA, 92799- ELECTRIC            $      1,285.00 22223456          Liberty Mutual   $        7,857.57                                            $         -
               92014                                                                                     5111                                                                                              Insurance Co.
    190        2671 VIA DE LA VALLE, DEL MAR, CA, San Diego Gas & Electric         6705 990 385 1        P.O. Box 25111 Sdg&e, Santa Ana, CA, 92799- GAS                 $         6.00                                                                                                  $         -
               92014                                                                                     5111
    420        12004 CARMEL MOUNTAIN RD, SAN San Diego Gas & Electric              7018 747 582 6        P.O. Box 25111 Sdg&e, Santa Ana, CA, 92799- ELECTRIC            $      1,866.00 22223456          Liberty Mutual   $        7,857.57                                            $         -
               DIEGO, CA, 92128                                                                          5111                                                                                              Insurance Co.
    436        2555 VISTA WAY, OCEANSIDE, CA,     San Diego Gas & Electric         5121 502 757 3        P.O. Box 25111 Sdg&e, Santa Ana, CA, 92799- ELECTRIC            $      1,207.00 22223456          Liberty Mutual   $        7,857.57                                            $         -
               92054                                                                                     5111                                                                                              Insurance Co.
    436        2555 VISTA WAY, OCEANSIDE, CA,     San Diego Gas & Electric         5121 502 757 3        P.O. Box 25111 Sdg&e, Santa Ana, CA, 92799- GAS                 $         5.00                                                                                                  $         -
               92054                                                                                     5111
    523        1272 AUTO PARKWAY SUITE D,         San Diego Gas & Electric         6748 601 270 6        P.O. Box 25111 Sdg&e, Santa Ana, CA, 92799- ELECTRIC            $      1,569.00 22223456          Liberty Mutual   $        7,857.57                                            $         -
               ESCONDIDO, CA, 92029                                                                      5111                                                                                              Insurance Co.
    598        5500 GROSSMONT CENTER DR SUITE San Diego Gas & Electric             1537 086 553 1        P.O. Box 25111 Sdg&e, Santa Ana, CA, 92799- ELECTRIC            $      1,656.00 22223456          Liberty Mutual   $        7,857.57                                            $         -
               123, LA MESA, CA, 91942                                                                   5111                                                                                              Insurance Co.
    599        1022 NORTH EL CAMINO REAL,         San Diego Gas & Electric         4860 224 955 4        P.O. Box 25111 Sdg&e, Santa Ana, CA, 92799- ELECTRIC            $      1,284.00 22223456          Liberty Mutual   $        7,857.57                                            $         -
               ENCINITAS, CA, 92024                                                                      5111                                                                                              Insurance Co.
    822        415 EAST AVENIDA PICO SUITE L, SAN San Diego Gas & Electric         6478 461 402 8        P.O. Box 25111 Sdg&e, Santa Ana, CA, 92799- ELECTRIC            $      1,138.00 22223456          Liberty Mutual   $        7,857.57                                            $         -
               CLEMENTE, CA, 92672                                                                       5111                                                                                              Insurance Co.
    1034       8657 VILLA LA JOLLA DR SUITE 221, San Diego Gas & Electric          4605 766 796 5        P.O. Box 25111 Sdg&e, Santa Ana, CA, 92799- ELECTRIC            $       996.00 22223456           Liberty Mutual   $        7,857.57                                            $         -
               LA JOLLA, CA, 92037                                                                       5111                                                                                              Insurance Co.
    1163       9820 MISSION GORGE ROAD,           San Diego Gas & Electric         6405 685 918 6        P.O. Box 25111 Sdg&e, Santa Ana, CA, 92799- ELECTRIC            $      1,125.00 22223456          Liberty Mutual   $        7,857.57                                            $         -
               SANTEE, CA, 92071                                                                         5111                                                                                              Insurance Co.
    1174       32411 GOLDEN LANTERN SUITE J-P, San Diego Gas & Electric            2763 419 756 9        P.O. Box 25111 Sdg&e, Santa Ana, CA, 92799- ELECTRIC            $       959.00 22223456           Liberty Mutual   $        7,857.57                                            $         -
               LAGUNA NIGUEL, CA, 92677                                                                  5111                                                                                              Insurance Co.
    1202       5171 MISSION CENTER ROAD SUITE B- San Diego Gas & Electric          2329 238 675 0        P.O. Box 25111 Sdg&e, Santa Ana, CA, 92799- ELECTRIC            $      1,748.00 22223456          Liberty Mutual   $        7,857.57                                            $         -
               3, SAN DIEGO, CA, 92108                                                                   5111                                                                                              Insurance Co.

    1490       1830 MAIN COURT, CHULA VISTA,      San Diego Gas & Electric         4215 954 148 9           P.O. Box 25111 Sdg&e, Santa Ana, CA, 92799- ELECTRIC         $      1,320.00 22223456          Liberty Mutual   $        7,857.57                                            $         -
               CA, 91911                                                                                    5111                                                                                           Insurance Co.
    1558       878 EASTLAKE PARKWAY SUITE 1110,   San Diego Gas & Electric         1667 149 725 5           P.O. Box 25111 Sdg&e, Santa Ana, CA, 92799- ELECTRIC         $      1,671.00 22223456          Liberty Mutual   $        7,857.57                                            $         -
               CHULA VISTA, CA, 91914                                                                       5111                                                                                           Insurance Co.
    1558       878 EASTLAKE PARKWAY SUITE 1110,   San Diego Gas & Electric         1667 149 725 5           P.O. Box 25111 Sdg&e, Santa Ana, CA, 92799- GAS              $         5.00                                                                                                  $         -
               CHULA VISTA, CA, 91914                                                                       5111
    1570       28371 MARGUERITE PARKWAY,          San Diego Gas & Electric         4496078752               P.O. Box 25111 Sdg&e, Santa Ana, CA, 92799- ELECTRIC         $      1,395.00 22223456          Liberty Mutual   $        7,857.57                                            $         -
               MISSION VIEJO, CA, 92692                                                                     5111                                                                                           Insurance Co.
    599        1022 NORTH EL CAMINO REAL,         San Dieguito Water District      125545-111880            PO Box 512815 0, Los Angeles, CA, 90051-    WATER/SEWAGE     $        26.00                                                                                                  $         -
               ENCINITAS, CA, 92024                                                                         0815
    250        1009 BLOSSOM HILL RD, SAN JOSE,    San Jose Water Company           2409900000-2             110 W. Taylor St. 0, SAN JOSE, CA, 95110-   WATER/SEWAGE     $       260.00                                                                                                  $      300.00
               CA, 95123                                                                                    2131
    1169       636 BLOSSOM HILL RD, LOS GATOS,    San Jose Water Company           5071600000-0             110 W. Taylor St. 0, SAN JOSE, CA, 95110-   WATER/SEWAGE     $        29.00                                                                                                  $         -
               CA, 95032                                                                                    2131
    715        102 WEST 10600 SOUTH ST, SANDY,    Sandy City, UT                   3225-01                  10000 S Centennial Pkwy 0, Sandy, UT,       WATER/SEWAGE     $        61.00                                                                                                  $      100.00
               UT, 84070                                                                                    84070-4148
    612        1101 SEABOARD ST, MYRTLE BEACH,    Santee Cooper                    1977500000               PO Box 188 0, Moncks Corner, SC, 29461-     ELECTRIC         $       656.00                                                           $        1,800.00                      $         -
               SC, 29577                                                                                    0188
    1454       4210 TAMIAMI TRAIL SOUTH,          Sarasota County Public Utiliti   220391-514944            PO Box 31320 0, Tampa, FL, 33631-3320       WATER/SEWAGE     $       193.00                                                                                                  $      200.00
               VENICE, FL, 34293
    1206       2030 PRINCE OF WALES DRIVE         Sask Power                       5000 0180 9085           2025 VICTORIA AVE ATTN: CASHIER MAIN FL, ELECTRIC            $       505.00 LMTO-100149-013Guarantee Co. of     $        2,670.00                                            $         -
               BUILDING H, REGINA, SK, S4V 3A6                                                              REGINA, SK, S4P0S1                                                                         N. America
                                                                                                                                                                                                       new bond with
                                                                                                                                                                                                       Liberty Mutual
                                                                                                                                                                                                       Insurance
                                                                                                                                                                                                       Company
    1206       2030 PRINCE OF WALES DRIVE         SaskEnergy                       948 022 0000 9           PO Box 6300 0, REGINA, SK, S4P 4J5       GAS                 $        77.00                                                                                                  $      100.00
               BUILDING H, REGINA, SK, S4V 3A6




                                                                                                                                            Page 61 of 77
                                                         Case 20-30805-KRH                             Doc 14 Filed 02/17/20 Entered 02/17/20 16:06:48                                                                        Desc Main
                                                                                                            Document    Page 103 of 118

                                                                                                                                                                                                                                                                                               Proposed
                                                                                                                                                                                                                                     Surety Bond Limit
                                                                                     Account Number(s) (if                                                                    Average 14 Days                                                              Cash Deposit   Letter of Credit     Adequate
Store Number             Store Address                       Provider / Company                                            Utility Address                       Service(s)                     Surety Bond #     Surety Name         of Liability (Pro-
                                                                                           known)                                                                                 Spend                                                                      Amount           Amont            Assurance
                                                                                                                                                                                                                                            rated)
                                                                                                                                                                                                                                                                                                Deposit
    1229       121-1715 PRESTON AVENUE NORTH, SaskEnergy                            509 131 0000 9           PO Box 6300 0, REGINA, SK, S4P 4J5            GAS                $        97.00                                                                                                 $      100.00
               SASKATOON, SK, S7H 2V7

    1207       1505 MARKET PLACE BLVD,             Sawnee EMC                       2202370000               543 Atlanta Hwy 0, Cumming, GA, 30040         ELECTRIC           $       645.00                                                                                                 $      600.00
               CUMMING, GA, 30041
     26        1128 MARKET CENTER BLVD, MOUNT      SCE&G-South Carolina Electric    3-2100-4675-8428         PO Box 100255 0, Columbia, SC, 29202-3255 ELECTRIC               $       514.00                                                                                                 $      500.00
               PLEASANT, SC, 29464
    346        1909 SAM RITTENBURG,                SCE&G-South Carolina Electric    9-1975-0222-5811         PO Box 100255 0, Columbia, SC, 29202-3255 ELECTRIC               $       484.00                                                                                                 $      500.00
               CHARLESTON, SC, 29407
    612        1101 SEABOARD ST, MYRTLE BEACH,     SCE&G-South Carolina Electric    3-2100-5266-8153         PO Box 100255 0, Columbia, SC, 29202-3255 GAS                    $        42.00                                                                                                 $         -
               SC, 29577
    767        250 HARBISON BLVD, COLUMBIA, SC,    SCE&G-South Carolina Electric    5-1974-0210-4951         PO Box 100255 0, Columbia, SC, 29202-3255 ELECTRIC               $       844.00                                                                                                 $      800.00
               29212
    834        7643 NORTH RIVERS AVE, NORTH        SCE&G-South Carolina Electric    7-1975-0171-5760         PO Box 100255 0, Columbia, SC, 29202-3255 ELECTRIC               $       656.00                                                                                                 $      700.00
               CHARLESTON, SC, 29406
    1319       424 AZALEA SQUARE BLVD,             SCE&G-South Carolina Electric    7-2100-5830-4218         PO Box 100255 0, Columbia, SC, 29202-3255 ELECTRIC               $       485.00                                                                                                 $      500.00
               SUMMERVILLE, SC, 29483
    1411       32 MALPHRUS ROAD SUITE 117,         SCE&G-South Carolina Electric    2-2100-6486-5341         PO Box 100255 0, Columbia, SC, 29202-3255 ELECTRIC               $       585.00                                                                                                 $      600.00
               BLUFFTON, SC, 29910
    1426       6090 GARNERS FERRY ROAD SUITE D,    SCE&G-South Carolina Electric    2-2100-6265-6366         PO Box 100255 0, Columbia, SC, 29202-3255 ELECTRIC               $       551.00                                                                                                 $      600.00
               COLUMBIA, SC, 29209
    697        7606 MALL RD, FLORENCE, KY, 41042   SD1                              9024045700-001           PO BOX 12112 0, COVINGTON, KY, 41012-         WATER/SEWAGE       $        36.00                                                                                                 $         -
                                                                                                             0112
    1501       610 NORTH US HIGHWAY 441, LADY      SECO Energy                      8011958201               PO Box 850001 Dept #3035, Orlando, FL,        ELECTRIC           $       732.00 6304408            Safeco Ins. Co. of   $        2,615.00                                       $         -
               LAKE, FL, 32159                                                                               32885-3035                                                                                         Am.
    1112       571 BOSTON TURNPIKE SUITE B,        SELCO - 9258                     39022415-002             PO BOX 9258 0, CHELSEA, MA, 02150-9258        ELECTRIC           $       476.00                                                                                                 $      500.00
               SHREWSBURY, MA, 1545
     46        2308 NORTH PARK DR, HOLLAND, MI,    Semco Energy Gas Company         0204340.500              PO BOX 740812 0, Cincinnati, OH, 45274-       GAS                $       108.00                                                                                                 $      100.00
               49424                                                                                         0812
    842        51405 GRATIOT AVE, CHESTERFIELD,    Semco Energy Gas Company         0039456.501              PO BOX 740812 0, Cincinnati, OH, 45274-       GAS                $       140.00                                                                                                 $      100.00
               MI, 48051                                                                                     0812
    1282       3155 US HIGHWAY 41 WEST,            Semco Energy Gas Company         0255182.501              PO BOX 740812 0, Cincinnati, OH, 45274-       GAS                $        87.00                                                                                                 $      100.00
               MARQUETTE, MI, 49855                                                                          0812
    115        5300 TCHOUPITOULAS ST SUITE E,      Sewerage and Water Board of Ne   209455-566796            625 Saint Joseph Street 0, New Orleans, LA,   WATER/SEWAGE       $       110.00                                                                                                 $      100.00
               NEW ORLEANS, LA, 70115                                                                        70165
    286        3535 GEARY BLVD, SAN FRANCISCO,     SF - Water                       4984500000               PO Box 7369 0, SAN FRANCISCO, CA, 94120-      WATER/SEWAGE       $        31.00                                                                                                 $         -
               CA, 94118                                                                                     7369
    1460       8085 OLD CARRIAGE COURT,            Shakopee Public Utility          18503-001                P.O. BOX 470 0, SHAKOPEE, MN, 55379-0470      ELECTRIC           $       777.00 6179328            Safeco Ins. Co. of   $        1,000.00                                       $         -
               SHAKOPEE, MN, 55379                                                                                                                                                                              Am.
    111        2290 LEGGE BLVD, WINCHESTER, VA,    Shenandoah Valley Electric Co-   1033978-001              PO Box 49001 0, Baltimore, MD, 21297-4901 ELECTRIC               $       489.00                                                                                                 $      500.00
               22601
    1096       18742 COASTAL HWY, REHOBOTH         Sherman Heating Oils, Inc.       PIE755                   P.O. Box 206 0, Milton, DE, 19968             GAS                $       197.00                                                                                                 $      200.00
               BEACH, DE, 19971
    313        3737 WEST MARKET ST UNIT B,         Shops of Fairlawn, OH            1160000030               1350 W 3RD ST 0, Cleveland, OH, 44113         WATER/SEWAGE       $        34.00                                                                                                 $         -
               FAIRLAWN, OH, 44333
    1514       15324 MAIN STREET, MILL CREEK,      Silver Lake Water & Sewer Dist   37339-32256              PO Box 3784 0, Seattle, WA, 98124-3784        WATER/SEWAGE       $        46.00                                                                                                 $         -
               WA, 98012
    261        3235 NW PLAZA ST, SILVERDALE, WA,   Silverdale Water District        020533-000               PO Box 3751 0, Seattle, WA, 98124-3751        WATER/SEWAGE       $       126.00                                                                                                 $      100.00
               98383
    552        3801 WEST 49TH ST, SIOUX FALLS,     Sioux Falls Utilities            50344220000179530        224 W 9th St PO Box 7401, Sioux Falls, SD, WATER/SEWAGE          $        52.00                                                                                                 $      100.00
               SD, 57106                                                                                     57117-7401
     49        1220 S BURLINGTON BLVD,             Skagit Public Utility District   29385-01                 P.O. Box 1436 0, Mount Vernon, WA, 98273- WATER/SEWAGE           $        34.00                                                                                                 $         -
               BURLINGTON, WA, 98233                                                                         1436
    1043       45098 WORTH AVE, CALIFORNIA,        SMECO (Southern Maryland Elect   3666900000               PO Box 62261 0, Baltimore, MD, 21264-2261 ELECTRIC               $       542.00                                                                                                 $      500.00
               MD, 20619
    1401       3237 PLAZA WAY, WALDORF, MD,        SMECO (Southern Maryland Elect   8870020000               PO Box 62261 0, Baltimore, MD, 21264-2261 ELECTRIC               $       677.00                                                                                                 $      700.00
               20603
     51        6245 SUNRISE BLVD, CITRUS           SMUD                             538212                   Box 15555 @ SMUD, Sacramento, CA, 95852- ELECTRIC                $        11.00                                                                                                 $         -
               HEIGHTS, CA, 95610                                                                            1555
    370        7440 LAGUNA BLVD SUITE 102, ELK     SMUD                             2558331                  Box 15555 @ SMUD, Sacramento, CA, 95852- ELECTRIC                $       507.00                                                                                                 $      500.00
               GROVE, CA, 95758                                                                              1555




                                                                                                                                                 Page 62 of 77
                                                         Case 20-30805-KRH                            Doc 14 Filed 02/17/20 Entered 02/17/20 16:06:48                                                                     Desc Main
                                                                                                           Document    Page 104 of 118

                                                                                                                                                                                                                                                                                         Proposed
                                                                                                                                                                                                                               Surety Bond Limit
                                                                                      Account Number(s) (if                                                                 Average 14 Days                                                          Cash Deposit   Letter of Credit     Adequate
Store Number             Store Address                       Provider / Company                                             Utility Address                    Service(s)                     Surety Bond #     Surety Name     of Liability (Pro-
                                                                                            known)                                                                              Spend                                                                  Amount           Amont            Assurance
                                                                                                                                                                                                                                      rated)
                                                                                                                                                                                                                                                                                          Deposit
    1026       2775 E BIDWELL ST SUITE 100,         SMUD                             2529641                  Box 15555 @ SMUD, Sacramento, CA, 95852- ELECTRIC             $       709.00                                                                                             $      700.00
               FOLSOM, CA, 95630                                                                              1555
    1628       1874 ARDEN WAY, SACRAMENTO,          SMUD                             6129454                  Box 15555 @ SMUD, Sacramento, CA, 95852- ELECTRIC             $       896.00                                                                                             $      900.00
               CA, 95815                                                                                      1555
    220        2617 196TH ST SW SUITE A,            Snohomish County PUD             2025-4864-0              P.O. Box 1100 0, Everett, WA, 98206      ELECTRIC             $       411.00                                                                                             $      400.00
               LYNNWOOD, WA, 98036
    364        1425 SE EVERETT MALL WAY,            Snohomish County PUD             2017-6259-8              P.O. Box 1100 0, Everett, WA, 98206        ELECTRIC           $       318.00                                                                                             $      300.00
               EVERETT, WA, 98208
    1514       15324 MAIN STREET, MILL CREEK,       Snohomish County PUD             2027-8296-7              P.O. Box 1100 0, Everett, WA, 98206        ELECTRIC           $       403.00                                                                                             $      400.00
               WA, 98012
    1037       16901 SE 272ND ST. STE. 45,          Soos Creek Water & Sewer Distr   0700-916000              PO BOX 34677 0, Seattle, WA, 98124-1677    WATER/SEWAGE       $        37.00                                                                                             $         -
               COVINGTON, WA, 98042
    1659       59 GARDEN STREET, SOUTH              South Burlington Water Departm   4455                     403 Queen City Park Road 0, South          WATER/SEWAGE       $        80.00                                                                                             $      100.00
               BURLINGTON, VT, 5403                                                                           Burlington, VT, 05403-6919
    1052       50850 VALLEY CENTRE BLVD, SAINT      South Central Power CO, OH       433780                   PO Box 182058 0, Columbus, OH, 43218-      ELECTRIC           $       463.00                                                                                             $      500.00
               CLAIRSVILLE, OH, 43950                                                                         2058
    1018       36 RHL BLVD, SOUTH CHARLESTON,       South Charleston Sanitary Boar   405-0107-00              P.O. Box 8336 0, South Charleston, WV,     WATER/SEWAGE       $        12.00                                                                                             $         -
               WV, 25309                                                                                      25303-0336
    456        7 EAST JERICHO TURNPIKE,             South Huntington Water Distric   44-0062-10               PO Box 71458 0, Philadelphia, PA, 19176-   WATER/SEWAGE       $         4.00                                                                                             $         -
               HUNTINGTON STATION, NY, 11746                                                                  9903

    881        1500 N. ALMONESSON RD. STE. 5,       South Jersey Gas Company         9532710000               PO Box 6091 0, Bellmawr, NJ, 08099-6091    GAS                $       231.00                                                                                             $      200.00
               DEPTFORD, NJ, 8096
    1316       5 COURT HOUSE SOUTH DENNIS,          South Jersey Gas Company         0398930000               PO Box 6091 0, Bellmawr, NJ, 08099-6091    GAS                $        16.00                                                                                             $         -
               CAPE MAY COURT HOUSE, NJ, 8210

    1507       57 BETHEL ROAD, SOMERS POINT,        South Jersey Gas Company         8331900000               PO Box 6091 0, Bellmawr, NJ, 08099-6091    GAS                $       227.00                                                                                             $      200.00
               NJ, 8244
    1590       2148 NORTH 2ND STREET A,             South Jersey Gas Company         2127630000               PO Box 6091 0, Bellmawr, NJ, 08099-6091    GAS                $       116.00                                                                                             $      100.00
               MILLVILLE, NJ, 8332
    101        1556 MARTIN LUTHER KING BLVD,        South Louisiana Electric Coope   84851-001                P.O. Box 4037 0, Houma, LA, 70361          ELECTRIC           $       458.00                                                                                             $      500.00
               HOUMA, LA, 70360
    715        102 WEST 10600 SOUTH ST, SANDY,      South Valley Sewer District, U   111233.01                PO Box 498 0, Pleasant Grove, UT, 84062    WATER/SEWAGE       $        12.00                                                                                             $         -
               UT, 84070
    192        200 BUYERS DR, DOTHAN, AL, 36303     Southeast Gas - Dothan           106011                   PO Box 1298 0, Andalusia, AL, 36420-1223   GAS                $         4.00                                                                                             $         -

     14        5440 MORENO ST, MONTCLAIR, CA,       Southern California Edison       2-20-712-6160            P.O. Box 600 0, Rosemead, CA, 91771-0001   ELECTRIC           $      1,089.00 22222270          Liberty Mutual   $        8,000.00                                       $         -
               91763                                                                                                                                                                                          Insurance Co.
    135        2710 HARBOR BLVD, COSTA MESA,        Southern California Edison       2-20-712-5113            P.O. Box 600 0, Rosemead, CA, 91771-0001   ELECTRIC           $       950.00 22222270           Liberty Mutual   $        8,000.00                                       $         -
               CA, 92626                                                                                                                                                                                      Insurance Co.
    153        11140 JEFFERSON BLVD, CULVER         Southern California Edison       2-20-712-5824            P.O. Box 600 0, Rosemead, CA, 91771-0001   ELECTRIC           $      1,114.00 22222270          Liberty Mutual   $        8,000.00                                       $         -
               CITY, CA, 90230                                                                                                                                                                                Insurance Co.
    196        26771 ALISO CREEK RD, ALISO VIEJO,   Southern California Edison       2-18-364-2099            P.O. Box 600 0, Rosemead, CA, 91771-0001   ELECTRIC           $       776.00 22222270           Liberty Mutual   $        8,000.00                                       $         -
               CA, 92656                                                                                                                                                                                      Insurance Co.
    199        3000 WILSHIRE BLVD, SANTA            Southern California Edison       2-20-712-4496            P.O. Box 600 0, Rosemead, CA, 91771-0001   ELECTRIC           $       283.00 22222270           Liberty Mutual   $        8,000.00                                       $         -
               MONICA, CA, 90403                                                                                                                                                                              Insurance Co.
    508        1800 C ROSECRANS AVE,                Southern California Edison       2-20-211-1555            P.O. Box 600 0, Rosemead, CA, 91771-0001   ELECTRIC           $       887.00 22222270           Liberty Mutual   $        8,000.00                                       $         -
               MANHATTAN BEACH, CA, 90266                                                                                                                                                                     Insurance Co.
    545        2395 EAST IMPERIAL HWY SUITE B,      Southern California Edison       2-20-289-6627            P.O. Box 600 0, Rosemead, CA, 91771-0001   ELECTRIC           $       795.00 22222270           Liberty Mutual   $        8,000.00                                       $         -
               BREA, CA, 92821                                                                                                                                                                                Insurance Co.
    610        6378 PACIFIC COAST HWY SUITE A,      Southern California Edison       2-20-335-9989            P.O. Box 600 0, Rosemead, CA, 91771-0001   ELECTRIC           $       816.00 22222270           Liberty Mutual   $        8,000.00                                       $         -
               LONG BEACH, CA, 90803                                                                                                                                                                          Insurance Co.
    643        2200 FOOTHILL BLVD, LA CANADA        Southern California Edison       2-20-712-5394            P.O. Box 600 0, Rosemead, CA, 91771-0001   ELECTRIC           $       717.00 22222270           Liberty Mutual   $        8,000.00                                       $         -
               FLINTRIDGE, CA, 91011                                                                                                                                                                          Insurance Co.
    683        1105 WEST AVE P, PALMDALE, CA,       Southern California Edison       2-20-712-5691            P.O. Box 600 0, Rosemead, CA, 91771-0001   ELECTRIC           $       829.00 22222270           Liberty Mutual   $        8,000.00                                       $         -
               93551                                                                                                                                                                                          Insurance Co.
    809        26415 YNEZ RD, TEMECULA, CA,         Southern California Edison       2-20-712-5634            P.O. Box 600 0, Rosemead, CA, 91771-0001   ELECTRIC           $       997.00 22222270           Liberty Mutual   $        8,000.00                                       $         -
               92591                                                                                                                                                                                          Insurance Co.
    1002       135 W VENTURA BLVD SUITE B,          Southern California Edison       2-21-869-7589            P.O. Box 600 0, Rosemead, CA, 91771-0001   ELECTRIC           $       746.00 22222270           Liberty Mutual   $        8,000.00                                       $         -
               CAMARILLO, CA, 93010                                                                                                                                                                           Insurance Co.
    1074       3881 GRAND AVE, CHINO, CA, 91710     Southern California Edison       2-23-898-5030            P.O. Box 600 0, Rosemead, CA, 91771-0001   ELECTRIC           $       911.00 22222270           Liberty Mutual   $        8,000.00                                       $         -
                                                                                                                                                                                                              Insurance Co.




                                                                                                                                              Page 63 of 77
                                                         Case 20-30805-KRH                            Doc 14 Filed 02/17/20 Entered 02/17/20 16:06:48                                                                     Desc Main
                                                                                                           Document    Page 105 of 118

                                                                                                                                                                                                                                                                                         Proposed
                                                                                                                                                                                                                               Surety Bond Limit
                                                                                      Account Number(s) (if                                                                 Average 14 Days                                                          Cash Deposit   Letter of Credit     Adequate
Store Number             Store Address                      Provider / Company                                              Utility Address                    Service(s)                     Surety Bond #     Surety Name     of Liability (Pro-
                                                                                            known)                                                                              Spend                                                                  Amount           Amont            Assurance
                                                                                                                                                                                                                                      rated)
                                                                                                                                                                                                                                                                                          Deposit
    1124       4900 TELEPHONE ROAD, VENTURA,        Southern California Edison       2-24-115-7320            P.O. Box 600 0, Rosemead, CA, 91771-0001   ELECTRIC           $      1,063.00 22222270          Liberty Mutual   $        8,000.00                                       $          -
               CA, 93003                                                                                                                                                                                      Insurance Co.
    1208       7641 CARSON BLVD, LONG BEACH,        Southern California Edison       2-24-009-1553            P.O. Box 600 0, Rosemead, CA, 91771-0001   ELECTRIC           $      1,332.00 22222270          Liberty Mutual   $        8,000.00                                       $          -
               CA, 90808                                                                                                                                                                                      Insurance Co.
    1217       763 S MAIN STREET SUITE 150,         Southern California Edison       2-24-187-6911            P.O. Box 600 0, Rosemead, CA, 91771-0001   ELECTRIC           $       894.00 22222270           Liberty Mutual   $        8,000.00                                       $          -
               ORANGE, CA, 92868                                                                                                                                                                              Insurance Co.
    1267       72359 HIGHWAY 111, PALM DESERT,      Southern California Edison       2-24-741-1929            P.O. Box 600 0, Rosemead, CA, 91771-0001   ELECTRIC           $      1,651.00 22222270          Liberty Mutual   $        8,000.00                                       $          -
               CA, 92260                                                                                                                                                                                      Insurance Co.
    1356       33 N MOORPARK ROAD SUITE K,          Southern California Edison       2-25-355-5783            P.O. Box 600 0, Rosemead, CA, 91771-0001   ELECTRIC           $      1,443.00 22222270          Liberty Mutual   $        8,000.00                                       $          -
               THOUSAND OAKS, CA, 91360                                                                                                                                                                       Insurance Co.
    1360       23000 HAWTHORNE BLVD,                Southern California Edison       2-25-355-5734            P.O. Box 600 0, Rosemead, CA, 91771-0001   ELECTRIC           $      1,280.00 22222270          Liberty Mutual   $        8,000.00                                       $          -
               TORRANCE, CA, 90505                                                                                                                                                                            Insurance Co.
    1366       2822 EL CAMINO REAL, TUSTIN, CA,     Southern California Edison       2-03-346-9081            P.O. Box 600 0, Rosemead, CA, 91771-0001   ELECTRIC           $      1,754.00 22222270          Liberty Mutual   $        8,000.00                                       $          -
               92782                                                                                                                                                                                          Insurance Co.
    1399       27532 W LUGONIA AVE, REDLANDS,       Southern California Edison       2-26-489-6127            P.O. Box 600 0, Rosemead, CA, 91771-0001   ELECTRIC           $       956.00 22222270           Liberty Mutual   $        8,000.00                                       $          -
               CA, 92374                                                                                                                                                                                      Insurance Co.
    1431       8072 EAST COAST HIGHWAY,             Southern California Edison       2-26-103-9804            P.O. Box 600 0, Rosemead, CA, 91771-0001   ELECTRIC           $       805.00 22222270           Liberty Mutual   $        8,000.00                                       $          -
               NEWPORT COAST, CA, 92657                                                                                                                                                                       Insurance Co.
    1448       10950 FOOTHILL BLVD. STE 100,        Southern California Edison       2-26-645-0386            P.O. Box 600 0, Rosemead, CA, 91771-0001   ELECTRIC           $      1,431.00 22222270          Liberty Mutual   $        8,000.00                                       $          -
               RANCHO CUCAMONGA, CA, 91730                                                                                                                                                                    Insurance Co.

    1450       4018 SOUTH MOONEY BOULEVARD,         Southern California Edison       2-26-578-8067            P.O. Box 600 0, Rosemead, CA, 91771-0001   ELECTRIC           $      1,069.00 22222270          Liberty Mutual   $        8,000.00                                       $          -
               VISALIA, CA, 93277                                                                                                                                                                             Insurance Co.
    1541       12080 LAKEWOOD BLVD., DOWNEY,        Southern California Edison       2-27-971-2954            P.O. Box 600 0, Rosemead, CA, 91771-0001   ELECTRIC           $       995.00 22222270           Liberty Mutual   $        8,000.00                                       $          -
               CA, 90242                                                                                                                                                                                      Insurance Co.
    1560       23620 EL TORO ROAD, LAKE FOREST,     Southern California Edison       2-27-983-4717            P.O. Box 600 0, Rosemead, CA, 91771-0001   ELECTRIC           $      1,076.00 22222270          Liberty Mutual   $        8,000.00                                       $          -
               CA, 92630                                                                                                                                                                                      Insurance Co.
    1595       6996 MARKETPLACE DR, GOLETA, CA,     Southern California Edison       2-34-809-0234            P.O. Box 600 0, Rosemead, CA, 91771-0001   ELECTRIC           $      1,230.00 22222270          Liberty Mutual   $        8,000.00                                       $          -
               93117                                                                                                                                                                                          Insurance Co.
    1607       12783 MAIN STREET, HESPERIA, CA,     Southern California Edison       2-35-060-2710            P.O. Box 600 0, Rosemead, CA, 91771-0001   ELECTRIC           $      1,030.00 22222270          Liberty Mutual   $        8,000.00                                       $          -
               92345                                                                                                                                                                                          Insurance Co.
    1634       18557 MAIN ST, HUNTINGTON            Southern California Edison       2-36-313-8512            P.O. Box 600 0, Rosemead, CA, 91771-0001   ELECTRIC           $      1,378.00 22222270          Liberty Mutual   $        8,000.00                                       $          -
               BEACH, CA, 92648                                                                                                                                                                               Insurance Co.
    1652       2700 E WORKMAN AVE STE B, WEST       Southern California Edison       2-37-098-9295            P.O. Box 600 0, Rosemead, CA, 91771-0001   ELECTRIC           $      1,074.00 22222270          Liberty Mutual   $        8,000.00                                       $          -
               COVINA, CA, 91791                                                                                                                                                                              Insurance Co.
    1687       24355 MAGIC MOUNTAIN PKWY,           Southern California Edison       2-38-499-2244            P.O. Box 600 0, Rosemead, CA, 91771-0001   ELECTRIC           $       989.00 22222270           Liberty Mutual   $        8,000.00                                       $          -
               VALENCIA, CA, 91355                                                                                                                                                                            Insurance Co.
    6051       3000 PHILADELPHIA STREET             Southern California Edison       2-20-712-7010            P.O. Box 600 0, Rosemead, CA, 91771-0001   ELECTRIC           $    14,682.00 22222270           Liberty Mutual   $        8,000.00                                       $     6,700.00
               ONTARIO CA 91761                                                                                                                                                                               Insurance Co.
    135        2710 HARBOR BLVD, COSTA MESA,        Southern California Gas (The G   100 608 4000 5           PO Box C 0, Monterey Park, CA, 91756       GAS                $         8.00                                                                                             $          -
               CA, 92626
    153        11140 JEFFERSON BLVD, CULVER         Southern California Gas (The G   166 003 2228 9           PO Box C 0, Monterey Park, CA, 91756       GAS                $         9.00                                                                                             $          -
               CITY, CA, 90230
    196        26771 ALISO CREEK RD, ALISO VIEJO,   Southern California Gas (The G   169 581 7094 2           PO Box C 0, Monterey Park, CA, 91756       GAS                $        23.00                                                                                             $          -
               CA, 92656
    508        1800 C ROSECRANS AVE,                Southern California Gas (The G   055 451 5816 3           PO Box C 0, Monterey Park, CA, 91756       GAS                $        11.00                                                                                             $          -
               MANHATTAN BEACH, CA, 90266
    643        2200 FOOTHILL BLVD, LA CANADA        Southern California Gas (The G   009 019 2300             PO Box C 0, Monterey Park, CA, 91756       GAS                $        51.00                                                                                             $      100.00
               FLINTRIDGE, CA, 91011
    683        1105 WEST AVE P, PALMDALE, CA,       Southern California Gas (The G   100 115 1000 4           PO Box C 0, Monterey Park, CA, 91756       GAS                $        35.00                                                                                             $          -
               93551
    1002       135 W VENTURA BLVD SUITE B,          Southern California Gas (The G   033 162 1095 8           PO Box C 0, Monterey Park, CA, 91756       GAS                $        15.00                                                                                             $          -
               CAMARILLO, CA, 93010
    1047       2169 THEATER DR, PASO ROBLES, CA,    Southern California Gas (The G   007 767 3081 4           PO Box C 0, Monterey Park, CA, 91756       GAS                $        10.00                                                                                             $          -
               93446
    1124       4900 TELEPHONE ROAD, VENTURA,        Southern California Gas (The G   007 493 9404 5           PO Box C 0, Monterey Park, CA, 91756       GAS                $         8.00                                                                                             $          -
               CA, 93003
    1167       9030 ROSEDALE HWY, BAKERSFIELD,      Southern California Gas (The G   107 953 6171 5           PO Box C 0, Monterey Park, CA, 91756       GAS                $        22.00                                                                                             $          -
               CA, 93312
    1217       763 S MAIN STREET SUITE 150,         Southern California Gas (The G   171 593 9114 7           PO Box C 0, Monterey Park, CA, 91756       GAS                $        14.00                                                                                             $          -
               ORANGE, CA, 92868




                                                                                                                                              Page 64 of 77
                                                       Case 20-30805-KRH                               Doc 14 Filed 02/17/20 Entered 02/17/20 16:06:48                                                               Desc Main
                                                                                                            Document    Page 106 of 118

                                                                                                                                                                                                                                                                                    Proposed
                                                                                                                                                                                                                          Surety Bond Limit
                                                                                     Account Number(s) (if                                                                Average 14 Days                                                       Cash Deposit   Letter of Credit     Adequate
Store Number             Store Address                     Provider / Company                                              Utility Address                   Service(s)                     Surety Bond #   Surety Name    of Liability (Pro-
                                                                                           known)                                                                             Spend                                                               Amount           Amont            Assurance
                                                                                                                                                                                                                                 rated)
                                                                                                                                                                                                                                                                                     Deposit
    1267       72359 HIGHWAY 111, PALM DESERT,     Southern California Gas (The G   083 427 5516 5           PO Box C 0, Monterey Park, CA, 91756      GAS                $        24.00                                                                                          $          -
               CA, 92260
    1323       2800 CAMPUS PARKWAY SUITE 101,      Southern California Gas (The G   058 589 5398 6           PO Box C 0, Monterey Park, CA, 91756      GAS                $        12.00                                                                                          $          -
               RIVERSIDE, CA, 92507
    1341       545 N GLENDALE AVENUE,              Southern California Gas (The G   194 755 5869 8           PO Box C 0, Monterey Park, CA, 91756      GAS                $        26.00                                                                                          $          -
               GLENDALE, CA, 91206
    1448       10950 FOOTHILL BLVD. STE 100,       Southern California Gas (The G   025 531 3219 8           PO Box C 0, Monterey Park, CA, 91756      GAS                $        56.00                                                                                          $      100.00
               RANCHO CUCAMONGA, CA, 91730

    1450       4018 SOUTH MOONEY BOULEVARD,        Southern California Gas (The G   1587787140               PO Box C 0, Monterey Park, CA, 91756      GAS                $        25.00                                                                                          $          -
               VISALIA, CA, 93277
    1474       3520 GRAND OAKS, CORONA, CA,        Southern California Gas (The G   146 932 9241 0           PO Box C 0, Monterey Park, CA, 91756      GAS                $         8.00                                                                                          $          -
               92881
    1541       12080 LAKEWOOD BLVD., DOWNEY,       Southern California Gas (The G   112 999 6027 5           PO Box C 0, Monterey Park, CA, 91756      GAS                $        11.00                                                                                          $          -
               CA, 90242
    1560       23620 EL TORO ROAD, LAKE FOREST,    Southern California Gas (The G   117 070 2948 1           PO Box C 0, Monterey Park, CA, 91756      GAS                $        39.00                                                                                          $          -
               CA, 92630
    1570       28371 MARGUERITE PARKWAY,           Southern California Gas (The G   056 945 6829 5           PO Box C 0, Monterey Park, CA, 91756      GAS                $        25.00                                                                                          $          -
               MISSION VIEJO, CA, 92692
    1595       6996 MARKETPLACE DR, GOLETA, CA,    Southern California Gas (The G   029 358 1027 1           PO Box C 0, Monterey Park, CA, 91756      GAS                $         8.00                                                                                          $          -
               93117
    1597       901 RANCHO PKWY, ARROYO             Southern California Gas (The G   14757085205              PO Box C 0, Monterey Park, CA, 91756      GAS                $        14.00                                                                                          $          -
               GRANDE, CA, 93420
    1634       18557 MAIN ST, HUNTINGTON           Southern California Gas (The G   181 498 4657 0           PO Box C 0, Monterey Park, CA, 91756      GAS                $         8.00                                                                                          $          -
               BEACH, CA, 92648
    1652       2700 E WORKMAN AVE STE B, WEST      Southern California Gas (The G   173 180 1007 5           PO Box C 0, Monterey Park, CA, 91756      GAS                $         7.00                                                                                          $          -
               COVINA, CA, 91791
    1687       24355 MAGIC MOUNTAIN PKWY,          Southern California Gas (The G   171-321-8633-3           PO Box C 0, Monterey Park, CA, 91756      ELECTRIC           $         8.00                                                                                          $          -
               VALENCIA, CA, 91355
    365        1078 WEST MAIN ST, BRANFORD, CT,    Southern Connecticut Gas (SCG)   050-0010775-2540         PO Box 847819 0, Boston, MA, 02284-7819   GAS                $       178.00                                                                                          $      200.00
               6405
    518        665 BOSTON POST RD, OLD             Southern Connecticut Gas (SCG)   050-0010775-2599         PO Box 847819 0, Boston, MA, 02284-7819   GAS                $       241.00                                                                                          $      200.00
               SAYBROOK, CT, 6475
    596        2335 DIXWELL AVE, HAMDEN, CT,       Southern Connecticut Gas (SCG)   050-0010775-2680         PO Box 847819 0, Boston, MA, 02284-7819   GAS                $       145.00                                                                                          $      100.00
               6514
    1123       98 TURNPIKE SQUARE, MILFORD, CT,    Southern Connecticut Gas (SCG)   050-0010887-2545         PO Box 847819 0, Boston, MA, 02284-7819   GAS                $       289.00                                                                                          $      300.00
               6460
    1298       2264 BLACK ROCK TURNPIKE,           Southern Connecticut Gas (SCG)   050-0010775-2649         PO Box 847819 0, Boston, MA, 02284-7819   GAS                $       115.00                                                                                          $      100.00
               FAIRFIELD, CT, 6825
    292        4415 NORTH ORACLE RD, TUCSON,       Southwest Gas Corporation        361-1122563-022          PO Box 98890 0, Las Vegas, NV, 89193-8890 GAS                $       105.00                                                                                          $      100.00
               AZ, 85705
    1071       9887 SOUTH EASTERN AVE, LAS         Southwest Gas Corporation        211-5822307-002          PO Box 98890 0, Las Vegas, NV, 89193-8890 ELECTRIC           $        29.00                                                                                          $          -
               VEGAS, NV, 89123
    1072       10571 N. ORACLE RD SUITE 102, ORO   Southwest Gas Corporation        361-3664723-002          PO Box 98890 0, Las Vegas, NV, 89193-8890 GAS                $        71.00                                                                                          $      100.00
               VALLEY, AZ, 85737
    1135       16815 EAST SHEA BLVD SUITE 125,     Southwest Gas Corporation        421-6106985-002          PO Box 98890 0, Las Vegas, NV, 89193-8890 GAS                $        19.00                                                                                          $          -
               FOUNTAIN HILLS, AZ, 85268
    1212       535 N STEPHANIE ST, HENDERSON,      Southwest Gas Corporation        211-6074025-002          PO Box 98890 0, Las Vegas, NV, 89193-8890 GAS                $       158.00                                                                                          $      200.00
               NV, 89014
    1243       1442 N LITCHFIELD ROAD,             Southwest Gas Corporation        421-6144239-002          PO Box 98890 0, Las Vegas, NV, 89193-8890 GAS                $        16.00                                                                                          $          -
               GOODYEAR, AZ, 85395
    1253       8945 W CHARLESTON BLVD, LAS         Southwest Gas Corporation        211-6175380-002          PO Box 98890 0, Las Vegas, NV, 89193-8890 GAS                $        32.00                                                                                          $          -
               VEGAS, NV, 89117
    1309       16219 N SCOTTSDALE ROAD,            Southwest Gas Corporation        421-5467090-003          PO Box 98890 0, Las Vegas, NV, 89193-8890 GAS                $        15.00                                                                                          $          -
               SCOTTSDALE, AZ, 85254
    1322       971 TOPSY LANE SUITE 334, CARSON    Southwest Gas Corporation        241-1215260-002          PO Box 98890 0, Las Vegas, NV, 89193-8890 GAS                $        97.00                                                                                          $      100.00
               CITY, NV, 89705
    1386       4950 SOUTH FORT APACHE RD, LAS      Southwest Gas Corporation        211-6546648-003          PO Box 98890 0, Las Vegas, NV, 89193-8890 GAS                $        33.00                                                                                          $          -
               VEGAS, NV, 89148
    1424       5919 EAST BROADWAY BOULEVARD,       Southwest Gas Corporation        361-3880284-002          PO Box 98890 0, Las Vegas, NV, 89193-8890 GAS                $        34.00                                                                                          $          -
               TUCSON, AZ, 85711




                                                                                                                                             Page 65 of 77
                                                        Case 20-30805-KRH                              Doc 14 Filed 02/17/20 Entered 02/17/20 16:06:48                                                                        Desc Main
                                                                                                            Document    Page 107 of 118

                                                                                                                                                                                                                                                                                               Proposed
                                                                                                                                                                                                                                     Surety Bond Limit
                                                                                     Account Number(s) (if                                                                    Average 14 Days                                                              Cash Deposit   Letter of Credit     Adequate
Store Number             Store Address                      Provider / Company                                             Utility Address                       Service(s)                     Surety Bond #     Surety Name         of Liability (Pro-
                                                                                           known)                                                                                 Spend                                                                      Amount           Amont            Assurance
                                                                                                                                                                                                                                            rated)
                                                                                                                                                                                                                                                                                                Deposit
    1607       12783 MAIN STREET, HESPERIA, CA, Southwest Gas Corporation           121-1512440-003          PO Box 98890 0, Las Vegas, NV, 89193-8890 GAS                    $        15.00                                                                                                 $          -
               92345
     865       307 WEST LOOP 281, LONGVIEW, TX, Southwestern Electric Power         966-253-281-0-7          PO Box 371496 0, Pittsburgh, PA, 15250-       ELECTRIC           $       687.00                                                                                                 $      700.00
               75604                                                                                         7496
    1088       475 N 46TH ST, ROGERS, AR, 72756 Southwestern Electric Power         969-797-723-0-6          PO Box 371496 0, Pittsburgh, PA, 15250-       ELECTRIC           $       445.00                                                                                                 $      400.00
                                                                                                             7496
    1511       7051 YOUREE DRIVE, SHREVEPORT,      Southwestern Electric Power      962-682-288 -2-0         PO Box 371496 0, Pittsburgh, PA, 15250-       ELECTRIC           $       826.00                                                                                                 $      800.00
               LA, 71105                                                                                     7496
    1295       120 DORMAN CENTRE DRIVE SUITE       Spartanburg Water System         162506/274017            P.O. Box 251 0, Spartanburg, SC, 29304-0251   WATER/SEWAGE       $        25.00                                                                                                 $          -
               120-B, SPARTANBURG, SC, 29301

 1217, 1334,   Various                             SPECTRUM BUSINESS                N/A                      4145 S FALKENBURG RD, RIVERVIEW, FL,          TELECOM            $       215.00                                                                                                 $      200.00
 1053, 6041                                                                                                  33578-8652
 1426, 6001    Various                             SPECTRUM ENTERPRISE              N/A                      PO BOX 223085, PITTSBURGH, PA, 15251-         TELECOM            $       200.00                                                                                                 $      200.00
                                                                                                             2085
    1406       6672 SAWMILL RD, COLUMBUS, OH,      Spectrum Utilities               26598                    PO BOX 158 0, Baltimore, OH, 43105            WATER/SEWAGE       $       107.00                                                                                                 $      100.00
               43235
     204       1000 TURTLE CREEK DR SUITE 4,       Spire/Atlanta                    000061466001 8           PO Box 932299 0, Atlanta, GA, 31193-2299      GAS                $        35.00                                                                                                 $          -
               HATTIESBURG, MS, 39402
     361       1727 MONTGOMERY HWY                 Spire/Birmingham                 200000713683             PO Box 2224 0, Birmingham, AL, 35246-0022 GAS                    $        58.00                                                                                                 $      100.00
               RIVERCHASE, HOOVER, AL, 35244
     537       3787 AIRPORT BLVD, MOBILE, AL,      Spire/Birmingham                 200001240148             PO Box 2224 0, Birmingham, AL, 35246-0022 GAS                    $        34.00                                                                                                 $          -
               36608
     671       1525 SKYLAND BLVD E, TUSCALOOSA,    Spire/Birmingham                 200000713670             PO Box 2224 0, Birmingham, AL, 35246-0022 GAS                    $        76.00                                                                                                 $      100.00
               AL, 35405
     403       6001 NW BARRY RD, KANSAS CITY,      Spire/St Louis                   4466661111               Drawer 2 0, St Louis, MO, 63171               GAS                $       123.00 6304383            Safeco Ins. Co. of   $          481.00                                       $          -
               MO, 64154                                                                                                                                                                                        Am.
     483       15382 MANCHESTER RD, BALLWIN,       Spire/St Louis                   8133270000               Drawer 2 0, St Louis, MO, 63171               GAS                $       122.00                                                                                                 $      100.00
               MO, 63011
     494       410 RANGE LINE RD, JOPLIN, MO,      Spire/St Louis                   3525221111               Drawer 2 0, St Louis, MO, 63171               GAS                $       153.00                                                                                                 $      200.00
               64801
     622       180 MID-RIVERS MALL CIRCLE, SAINT   Spire/St Louis                   2720020000               Drawer 2 0, St Louis, MO, 63171               GAS                $       160.00                                                                                                 $      200.00
               PETERS, MO, 63376
     782       7320 SOUTH LINDBERGH BLVD,          Spire/St Louis                   5786101000               Drawer 2 0, St Louis, MO, 63171               GAS                $       183.00                                                                                                 $      200.00
               SAINT LOUIS, MO, 63125
    1073       1805 S BRENTWOOD BLVD, SAINT        Spire/St Louis                   0613311000               Drawer 2 0, St Louis, MO, 63171               GAS                $       126.00                                                                                                 $      100.00
               LOUIS, MO, 63144
    1196       1712 NW CHIPMAN ROAD, LEES          Spire/St Louis                   4213961111               Drawer 2 0, St Louis, MO, 63171               GAS                $       122.00                                                                                                 $      100.00
               SUMMIT, MO, 64081
    1292       1011 W 136TH STREET, KANSAS CITY,   Spire/St Louis                   3618071111               Drawer 2 0, St Louis, MO, 63171               GAS                $        89.00 6304383            Safeco Ins. Co. of   $          481.00                                       $          -
               MO, 64145                                                                                                                                                                                        Am.
    1331       8530 N EVANSTON RD, KANSAS CITY,    Spire/St Louis                   8684941111               Drawer 2 0, St Louis, MO, 63171               GAS                $        51.00 6304383            Safeco Ins. Co. of   $          481.00                                       $          -
               MO, 64157                                                                                                                                                                                        Am.
    1336       22 THF BLVD, CHESTERFIELD, MO,      Spire/St Louis                   3729411000               Drawer 2 0, St Louis, MO, 63171               GAS                $       161.00                                                                                                 $      200.00
               63005
     886       14748 EAST INDIANA, SPOKANE, WA,    Spokane County Environmental S   016601/066601            PO Box 2355 0, Spokane, WA, 99210-2355        ELECTRIC           $        24.00                                                                                                 $          -
               99216
    1521       25837 HIGHWAY 290, CYPRESS, TX,     Spring Cypress Utility, Tx       sc64                     PO BOX 279 0, NEW WAVERLY, TX, 77358          WATER/SEWAGE       $        39.00                                                                                                 $          -
               77429
Various        Various                             SPRINT                           N/A                      PO BOX 4181, CAROL STREAM, IL, 60197-       TELECOM              $        14.00                                                                                                 $          -
                                                                                                             4181
    1225       330 CBL DRIVE, ST AUGUSTINE, FL,    St Johns County Utility Depart   516840-118411            PO Drawer 3006 0, St. Augustine, FL, 32085- WATER/SEWAGE         $       148.00                                                                                                 $      100.00
               32086                                                                                         3006
    1043       45098 WORTH AVE, CALIFORNIA,        St. Mary's County Metropolitan   11516-0                  23121 Camden Way 0, California, MD, 20619 WATER/SEWAGE           $       112.00                                                                                                 $      100.00
               MD, 20619
    1258       1320 POLARIS PARKWAY,               Suburban Natural Gas             025-0587-00              PO Box 183035 0, Columbus, OH, 43218-     GAS                    $        83.00                                                                                                 $      100.00
               COLUMBUS, OH, 43240                                                                           3035
     722       140 NORTH MILWAUKEE, BOISE, ID,     Suez Water Idaho                 06008011431111           PO BOX 371804 Payment Center, Pittsburgh, WATER/SEWAGE           $        46.00                                                                                                 $          -
               83704                                                                                         PA, 15250-7804
     77        723 RTE 17 S, PARAMUS, NJ, 7652     Suez Water New Jersey            10007529312222           PO BOX 371804 Payment Center, Pittsburgh, WATER/SEWAGE           $        29.00                                                                                                 $          -
                                                                                                             PA, 15250




                                                                                                                                               Page 66 of 77
                                                        Case 20-30805-KRH                           Doc 14 Filed 02/17/20 Entered 02/17/20 16:06:48                                                                        Desc Main
                                                                                                         Document    Page 108 of 118

                                                                                                                                                                                                                                                                                                 Proposed
                                                                                                                                                                                                                                  Surety Bond Limit
                                                                                    Account Number(s) (if                                                                  Average 14 Days                                                                  Cash Deposit    Letter of Credit     Adequate
Store Number             Store Address                     Provider / Company                                             Utility Address                     Service(s)                     Surety Bond #     Surety Name         of Liability (Pro-
                                                                                          known)                                                                               Spend                                                                          Amount            Amont            Assurance
                                                                                                                                                                                                                                         rated)
                                                                                                                                                                                                                                                                                                  Deposit
    452        58-64 RTE 4 E, PARAMUS, NJ, 7652   Suez Water New Jersey            10005839312222           PO BOX 371804 Payment Center, Pittsburgh, WATER/SEWAGE         $        79.00                                                                                                      $      100.00
                                                                                                            PA, 15250
    1009       11 THE PROMENADE, EDGEWATER, Suez Water New Jersey                  10006145722222           PO BOX 371804 Payment Center, Pittsburgh, WATER/SEWAGE         $        41.00                                                                                                      $         -
               NJ, 7020                                                                                     PA, 15250
    495        150 SPRING VALLEY MARKET PLACE, Suez Water New York                 20005695610000           PO BOX 371804 0, Pittsburgh, PA, 15250-   WATER/SEWAGE         $        67.00                                                                                                      $      100.00
               SPRING VALLEY, NY, 10977                                                                     7804

     71        5104 JONESTOWN RD, HARRISBURG, Suez Water Pennsylvania              00206122920000           PO BOX 371804 Payment Center, Pittsburgh,   WATER/SEWAGE       $        65.00                                                                                                      $      100.00
               PA, 17112                                                                                    PA, 15250-7804
    790        621 BAY AVE, TOMS RIVER, NJ, 8753 Suez Water Toms River             04407952900000           PO BOX 371804 0, Pittsburgh, PA, 15250-     WATER/SEWAGE       $        78.00                                                                                                      $      100.00
                                                                                                            7804
    1609       427 BOSTON POST RD, PORT           Suez Water Westchester Distric   05509880854779           PO BOX 371804 Payment Center, Pittsburgh,   WATER/SEWAGE       $        13.00                                                                                                      $         -
               CHESTER, NY, 10573                                                                           PA, 15250-7804
    669        1871 SUNRISE HWY, BAYSHORE, NY,    Suffolk County Sewer Dist-Ny     3174850001               335 Yaphank Avenue 0, Yaphank, NY, 11980-   WATER/SEWAGE       $       499.00                                                                                                      $      500.00
               11706                                                                                        9000
    669        1871 SUNRISE HWY, BAYSHORE, NY,    Suffolk County Water Authority   3000138036               PO Box 9044 0, Hicksville, NY, 11802-9044   WATER/SEWAGE       $        30.00                                                                                                      $         -
               11706
    1237       118 VETERANS MEMORIAL HWY,         Suffolk County Water Authority   3000622321               PO Box 9044 0, Hicksville, NY, 11802-9044   WATER/SEWAGE       $         7.00                                                               $          460.00                      $         -
               COMMACK, NY, 11725
    1319       424 AZALEA SQUARE BLVD,            Summerville CPW                  48524                    PO Box 63070 0, Charlotte, NC, 28263-3070   WATER/SEWAGE       $        95.00                                                                                                      $      100.00
               SUMMERVILLE, SC, 29483
    1437       389 MAIN STREET UNIT B 2,          Synergy North                    250051-200490            34 North Cumberland St 0, Thunder Bay, ON, ELECTRIC            $       372.00                                                                                                      $      400.00
               THUNDER BAY, ON, P7B 5L6                                                                     P7A 4L4
    841        1 SUGAR HOLLOW RD, DANBURY, CT,    Tax Collector, City of Danbury   4743-78991               P.O. Box 237 0, Danbury, CT, 06813         WATER/SEWAGE        $        10.00                                                                                                      $         -
               6810
 472, 1623     Various                            TDS                              N/A                      PO BOX 94510, PALATINE, IL, 60094           TELECOM            $       250.00                                                                                                      $      200.00
    675        16318 NORTH DALE MABRY, TAMPA,     Teco Tampa Electric Company      211010365354             P.O. Box 31318 0, Tampa, FL, 33631-3318     ELECTRIC           $       773.00 5940894            Safeco Ins. Co. of   $        3,095.00                                            $         -
               FL, 33618                                                                                                                                                                                     Am.
    829        2111 WEST BRANDON BLVD,            Teco Tampa Electric Company      211010364696             P.O. Box 31318 0, Tampa, FL, 33631-3318     ELECTRIC           $       800.00 5940894            Safeco Ins. Co. of   $        3,095.00                                            $         -
               BRANDON, FL, 33511                                                                                                                                                                            Am.
    1084       128 SOUTH WESTSHORE BLVD,          Teco Tampa Electric Company      211010364894             P.O. Box 31318 0, Tampa, FL, 33631-3318     ELECTRIC           $       756.00 6134863            Safeco Ins. Co. of   $        2,700.00                                            $         -
               TAMPA, FL, 33609                                                                                                                                                                              Am.
    1266       440 CITI CENTRE STREET, WINTER     Teco Tampa Electric Company      211010365719             P.O. Box 31318 0, Tampa, FL, 33631-3318     ELECTRIC           $       631.00 6201714            Safeco Ins. Co. of   $        3,000.00                                            $         -
               HAVEN, FL, 33880                                                                                                                                                                              Am.
    1291       6907 GUNN HWY, TAMPA, FL, 33625    Teco Tampa Electric Company      211003479345             P.O. Box 31318 0, Tampa, FL, 33631-3318     ELECTRIC           $       615.00 6179314            Safeco Ins. Co. of   $        3,000.00                                            $         -
                                                                                                                                                                                                             Am.
    1655       18047 HIGHWOODS PRESERVE           Teco Tampa Electric Company      211010365925             P.O. Box 31318 0, Tampa, FL, 33631-3318     ELECTRIC           $       903.00 22036838           Liberty Mutual       $        6,480.00                                            $         -
               PKWY, TAMPA, FL, 33647                                                                                                                                                                        Insurance Co.
    647        4430 14TH ST W, BRADENTON, FL,     Teco: Peoples Gas                211010366337             PO Box 31318 0, Tampa, FL, 33631-3318       GAS                $        15.00                                                                                                      $         -
               34207
    658        3880 U S HWY 98 N, LAKELAND, FL,   Teco: Peoples Gas                211013605731             PO Box 31318 0, Tampa, FL, 33631-3318       GAS                $        15.00                                                               $          248.33                      $         -
               33809
    829        2111 WEST BRANDON BLVD,            Teco: Peoples Gas                211013409746             PO Box 31318 0, Tampa, FL, 33631-3318       GAS                $        21.00                                                                                                      $         -
               BRANDON, FL, 33511
    1000       525 N ALAFAYA TRL WATERFORD        Teco: Peoples Gas                211014799046             PO Box 31318 0, Tampa, FL, 33631-3318       GAS                $        20.00                                                               $          163.33                      $         -
               LAKES TOWN CENTER, ORLANDO, FL,
               32828
    1501       610 NORTH US HIGHWAY 441, LADY     Teco: Peoples Gas                211010366717             PO Box 31318 0, Tampa, FL, 33631-3318       GAS                $        15.00                                                                                                      $         -
               LAKE, FL, 32159
    1622       15500 PANAMA CITY BEACH PKWY       Teco: Peoples Gas                211010366972             PO Box 31318 0, Tampa, FL, 33631-3318       GAS                $        15.00                                                                                                      $         -
               #820, PANAMA CITY BEACH, FL,
               32413
    1655       18047 HIGHWOODS PRESERVE           Teco: Peoples Gas                211010366147             PO Box 31318 0, Tampa, FL, 33631-3318       GAS                $        14.00                                                                                                      $         -
               PKWY, TAMPA, FL, 33647
    1675       3800 S TAMIAMI TRAIL SUITE 24,     Teco: Peoples Gas                211010367202             PO Box 31318 0, Tampa, FL, 33631-3318       GAS                $        15.00                                                                                                      $         -
               SARASOTA, FL, 34239
    1617       13455 MAXELLA AVE STE 180          TEKWERKS INTERNET                N/A                      451 S BRAND BLVD, SAN FERNANDO, CA,       TELECOM              $       165.00                                                                                                      $      200.00
               MARINA DEL REY, CA 90292                                                                     91340
    867        2130 HAMILTON PLACE BLVD,          Tennessee-American Water Compa   1026-210015271915        PO Box 790247 0, St Louis, MO, 63179-0247 WATER/SEWAGE         $        32.00                                                                                                      $         -
               CHATTANOOGA, TN, 37421




                                                                                                                                             Page 67 of 77
                                                        Case 20-30805-KRH                               Doc 14 Filed 02/17/20 Entered 02/17/20 16:06:48                                                                   Desc Main
                                                                                                             Document    Page 109 of 118

                                                                                                                                                                                                                                                                                              Proposed
                                                                                                                                                                                                                               Surety Bond Limit
                                                                                     Account Number(s) (if                                                                  Average 14 Days                                                              Cash Deposit    Letter of Credit     Adequate
Store Number             Store Address                      Provider / Company                                             Utility Address                     Service(s)                     Surety Bond #     Surety Name     of Liability (Pro-
                                                                                           known)                                                                               Spend                                                                      Amount            Amont            Assurance
                                                                                                                                                                                                                                      rated)
                                                                                                                                                                                                                                                                                               Deposit
    101        1556 MARTIN LUTHER KING BLVD,       Terrebonne Parish Consolidated   0041013                  P.O. Box 6097 0, Houma, LA, 70361           GAS                $        13.00                                                                                                  $          -
               HOUMA, LA, 70360
     90        9828 GREAT HILLS TRAIL #700,        Texas Gas Service                910481465 1195368 73     PO Box 219913 0, Kansas City, MO, 64121-    GAS                $        29.00                                                                                                  $          -
               AUSTIN, TX, 78759                                                                             9913
    181        14010 US HWY 183N SUITE 200,        Texas Gas Service                910236497 1533780 00     PO Box 219913 0, Kansas City, MO, 64121-    GAS                $        33.00                                                                                                  $          -
               AUSTIN, TX, 78717                                                                             9913
    566        4965 WEST HWY 290, SUNSET           Texas Gas Service                910329124 1485530 91     PO Box 219913 0, Kansas City, MO, 64121-    GAS                $        37.00                                                                                                  $          -
               VALLEY, TX, 78735                                                                             9913
    725        730 SUNLAND PARK DR MESA HILLS      Texas Gas Service                910063386 1389761 27     PO Box 219913 0, Kansas City, MO, 64121-    GAS                $        39.00                                                                                                  $          -
               @ SUNLAND PARK DR, EL PASO, TX,                                                               9913
               79912
    1398       6228 BROADWAY STREET SUITE C,       Texas Gas Service                910481515 1600120 27     PO Box 219913 0, Kansas City, MO, 64121-    GAS                $        33.00                                                                                                  $          -
               GALVESTON, TX, 77551                                                                          9913
    1447       1327 GEORGE DIETER DRIVE SUITE D,   Texas Gas Service                910794777 1633886 73     PO Box 219913 0, Kansas City, MO, 64121-    GAS                $        29.00                                                                                                  $          -
               EL PASO, TX, 79936                                                                            9913
    1632       8889 GATEWAY BLVD W STE 570, EL     Texas Gas Service                912524064 2383154 27     PO Box 219913 0, Kansas City, MO, 64121-    GAS                $        52.00                                                                                                  $      100.00
               PASO, TX, 79925                                                                               9913
    1691       406 E EXPRESSWAY 83, MCALLEN, TX,   Texas Gas Service                910075603 2409292 18     PO Box 219913 0, Kansas City, MO, 64121-    GAS                $        41.00                                                                                                  $          -
               78503                                                                                         9913
    1210       2004-50TH AVE UNIT 189, RED DEER,   The City of Red Deer             5000103870               Box 5008 0, Red Deer, AB, T4N 3T4           WATER/SEWAGE       $       270.00                                                                                                  $      300.00
               AB, T4R 3A2
    524        564 KING STREET NORTH,              The City of Waterloo, Revenue    3907250                  100 Regina St S 0, Waterloo, ON, N2J4A8     WATER/SEWAGE       $        11.00                                                                                                  $          -
               WATERLOO, ON, N2L 6L3
    1266       440 CITI CENTRE STREET, WINTER      The City of Winter Haven, FL     716005                   P.O. Box 2277 0, Winter Haven, FL, 33883-   WATER/SEWAGE       $       317.00                                                                                                  $      300.00
               HAVEN, FL, 33880                                                                              2277
    340        775 MAIN STREET SOUTH,              The Connecticut Water Company    00320104                 PO Box 981015 0, Boston, MA, 02298-1015     WATER/SEWAGE       $         8.00                                                                                                  $          -
               SOUTHBURY, CT, 6488
    518        665 BOSTON POST RD, OLD             The Connecticut Water Company    00141243                 PO Box 981015 0, Boston, MA, 02298-1015     WATER/SEWAGE       $        13.00                                                                                                  $          -
               SAYBROOK, CT, 6475
    802        385 WEST MAIN ST UNIT A, AVON,      The Connecticut Water Company    00328526                 PO Box 981015 0, Boston, MA, 02298-1015     WATER/SEWAGE       $        16.00                                                                                                  $          -
               CT, 6001
    1154       1595 MARINE DRIVE, NORTH            THE DISTRICT OF NORTH VANCOUVE   55174                    355 WEST QUEENS ROAD , NORTH                WATER/SEWAGE       $        60.00                                                                                                  $      100.00
               VANCOUVER, BC, V7P 1T8                                                                        VANCOUVER, BC, V7N 4N5
     88        6025 KRUSE DR SUITE 156, SOLON,     The Illuminating Company         110 024 761 113          PO Box 3687 0, Akron, OH, 44309-3687        ELECTRIC           $       469.00                                                                                                  $      500.00
               OH, 44139
    708        7777 MENTOR AVE UNIT 1, MENTOR,     The Illuminating Company         110 027 425 716          PO Box 3687 0, Akron, OH, 44309-3687        ELECTRIC           $       570.00                                                                                                  $      600.00
               OH, 44060
    1171       25953 GREAT NORTHERN SHOP CTR,      The Illuminating Company         110 026 861 366          PO Box 3687 0, Akron, OH, 44309-3687        ELECTRIC           $       601.00                                                                                                  $      600.00
               NORTH OLMSTED, OH, 44070

    1228       35948 DETROIT ROAD, AVON, OH,       The Illuminating Company         11 00 26 9005 5 2        PO Box 3687 0, Akron, OH, 44309-3687        ELECTRIC           $       541.00                                                                                                  $      500.00
               44011
    1337       18094 ROYALTON ROAD,                The Illuminating Company         11 00 31 0599 9 8        PO Box 3687 0, Akron, OH, 44309-3687        ELECTRIC           $       742.00                                                                                                  $      700.00
               STRONGSVILLE, OH, 44136
    1599       24703 CEDAR RD., LYNDHURST, OH,     The Illuminating Company         110092720991             PO Box 3687 0, Akron, OH, 44309-3687        ELECTRIC           $       686.00                                                                                                  $      700.00
               44124
    1485       2807 SOUTH EAGLE ROAD,              The Newtown Artesian Water Com   VN-2801-0                P.O. Box 217 0, Newtown, PA, 18940-0217     WATER/SEWAGE       $         7.00                                                                                                  $          -
               NEWTOWN, PA, 18940
    1096       18742 COASTAL HWY, REHOBOTH         Tidewater Utilities, Inc         6915900000               PO Box 826538 0, Philadelphia, PA, 19182-   WATER/SEWAGE       $        99.00                                                                                                  $      100.00
               BEACH, DE, 19971                                                                              6538
 465, 1053,    Various                             TIME WARNER CABLE                N/A                      PO BOX 11820, NEWARK, NJ, 07101-8120        TELECOM            $       575.00                                                                                                  $      600.00
 1217, 1426
    1452       3210 NORTH JOHN YOUNG               Toho Water Authority             001761090-000854200      P.O. Box 30527 0, Tampa, FL, 33630-3527     ELECTRIC           $        29.00 22055309           Liberty Mutual   $          800.00                                            $          -
               PARKWAY BUILDING B9, KISSIMMEE,                                                                                                                                                                Insurance Co.
               FL, 34741
    232        5203 MONROE ST, TOLEDO, OH,         Toledo Edison                    11 00 18 8382 1 6        PO Box 3687 @ FirstEnergy Corporation,      ELECTRIC           $       744.00                                                                                                  $      700.00
               43623                                                                                         Akron, OH, 44309-3687
    315        3836 NORTH GLOSTER ST, TUPELO,      Tombigbee Electric Power Assoc   242490-141841            P.O. Box 1789 0, Tupelo, MS, 38802          ELECTRIC           $       669.00                                                           $          100.00                      $      600.00
               MS, 38804
    790        621 BAY AVE, TOMS RIVER, NJ, 8753   Toms River Municipal Utilities   37037-16                 340 West Water Street Attn: Irene, Toms     WATER/SEWAGE       $       285.00                                                                                                  $      300.00
                                                                                                             River, NJ, 08753-6533




                                                                                                                                             Page 68 of 77
                                                         Case 20-30805-KRH                            Doc 14 Filed 02/17/20 Entered 02/17/20 16:06:48                                                                     Desc Main
                                                                                                           Document    Page 110 of 118

                                                                                                                                                                                                                                                                                              Proposed
                                                                                                                                                                                                                               Surety Bond Limit
                                                                                      Account Number(s) (if                                                                    Average 14 Days                                                           Cash Deposit    Letter of Credit     Adequate
Store Number             Store Address                       Provider / Company                                              Utility Address                      Service(s)                     Surety Bond #   Surety Name    of Liability (Pro-
                                                                                            known)                                                                                 Spend                                                                   Amount            Amont            Assurance
                                                                                                                                                                                                                                      rated)
                                                                                                                                                                                                                                                                                               Deposit
    661        815 EGLINTON AVE E, EAST YORK,       Toronto Hydro Electric System    8024950000               PO Box 4490 STN A 0, Toronto, ON, M5W         ELECTRIC           $       372.00                                                                                               $      400.00
               ON, M4G 4G9                                                                                    4H3
    1419       125 THE QUEENSWAY BUILDING B,        Toronto Hydro Electric System    9354810000               PO Box 4490 STN A 0, Toronto, ON, M5W         ELECTRIC           $       496.00                                                                                               $      500.00
               ETOBICOKE, ON, M8Y 1H6                                                                         4H3
    1640       30 WESTON ROAD UNIT 209,             Toronto Hydro Electric System    2292703598               PO Box 4490 STN A 0, Toronto, ON, M5W         ELECTRIC           $       563.00                                                                                               $      600.00
               TORONTO, ON, M6N 0A7                                                                           4H3
    1679       170 NORTH QUEEN ST UNIT D,           Toronto Hydro Electric System    5024712023               PO Box 4490 STN A 0, Toronto, ON, M5W         ELECTRIC           $       589.00                                                                                               $      600.00
               TORONTO, ON, M9C 1A7                                                                           4H3
    1109       499 EMILY DRIVE, CLARKSBURG, WV,     Town of Anmoore, WV              643                      P.O. Box 178 0, Anmoore, WV, 26323            WATER/SEWAGE       $        11.00                                                                                               $         -
               26301
    1693       249 HARTFORD AVE B, BELLINGHAM,      Town of Bellingham, MA           963720                   P.O. Box 981021 0, Boston, MA, 00098-1021 ELECTRIC               $        82.00                                                                                               $      100.00
               MA, 2019
     65        1819 WALNUT ST, CARY, NC, 27518      Town of Cary, NC                 92365-74489              PO Box 71090 0, Charlotte, NC, 28272-1090     WATER/SEWAGE       $        34.00                                                                                               $         -

    1108       35 CONSTON AVENUE,                   Town of Christiansburg, VA       504418-104582            100 East Main Street 0, Christiansburg, VA,   WATER/SEWAGE       $        13.00                                                        $          100.00                      $         -
               CHRISTIANSBURG, VA, 24073                                                                      24073-3029
    1436       3605 HOUSTON LEVEE ROAD SUITE        Town of Collierville, TN         0353016-002              500 Poplar View Pkwy 0, Collierville, TN,     WATER/SEWAGE       $        78.00                                                        $           50.00                      $         -
               101, COLLIERVILLE, TN, 38017                                                                   38017

    446        3125 E MAIN ST, MOHEGAN LAKE,        Town of Cortlandt, NY            00306869-000             PO Box 30563 0, New York, NY, 10087-0563      WATER/SEWAGE       $        11.00                                                                                               $         -
               NY, 10547
    1358       50 INDEPENDENCE WAY UNIT 1,          Town of Danvers, MA-Electric D   XX-XXXXXXX-01            PO Box 3337 DPW Business Division,            ELECTRIC           $      1,409.00                                                                                              $    1,400.00
               DANVERS, MA, 1923                                                                              Danvers, MA, 01923-0837
    1358       50 INDEPENDENCE WAY UNIT 1,          Town of Danvers, MA-Water & Se   XX-XXXXXXX-00            PO Box 3338 0, Danvers, MA, 01923-3338        ELECTRIC           $       112.00                                                                                               $      100.00
               DANVERS, MA, 1923
    1358       50 INDEPENDENCE WAY UNIT 1,          Town of Danvers, MA-Water & Se   XX-XXXXXXX-00            PO Box 3338 0, Danvers, MA, 01923-3338        WATER/SEWAGE       $        27.00                                                                                               $         -
               DANVERS, MA, 1923
    147        36 FAUNCE CORNER ROAD, NORTH         Town of Dartmouth, MA            04005960                 PO Box 981003 0, Boston, MA, 02298-1003       WATER/SEWAGE       $        36.00                                                                                               $         -
               DARTMOUTH, MA, 2747
    251        5788 BRIDGE ST, EAST SYRACUSE, NY,   Town of Dewitt, NY               201-001382-00            5400 Butternut Dr. 0, East Syracuse, NY,      WATER/SEWAGE       $         8.00                                                                                               $         -
               13057                                                                                          13057-8509
    1373       4946 SOUTH POWER ROAD, MESA,         Town of Gilbert, AZ              07240976                 PO Box 52653 Attn: Utility Department,        WATER/SEWAGE       $        26.00                                                        $           50.00                      $         -
               AZ, 85212                                                                                      Phoenix, AZ, 85072-2653
    1374       3763 SOUTH GILBERT ROAD,             Town of Gilbert, AZ              07243612                 PO Box 52653 Attn: Utility Department,        WATER/SEWAGE       $        42.00                                                                                               $         -
               GILBERT, AZ, 85296                                                                             Phoenix, AZ, 85072-2653
    1449       351 RUSSELL STREET SUITE B,          Town of Hadley, MA               2561                     100 Middle Street 0, Hadley, MA, 01035        UTILITIES          $        23.00                                                                                               $         -
               HADLEY, MA, 1035
    1449       351 RUSSELL STREET SUITE B,          Town of Hadley, MA               2561                     100 Middle Street 0, Hadley, MA, 01035        WATER/SEWAGE       $        25.00                                                                                               $         -
               HADLEY, MA, 1035
    668        300 HYLAN DR, ROCHESTER, NY,         Town of Henrietta, NY            300198                   PO Box 999 0, Henrietta, NY, 14467-0999       WATER/SEWAGE       $         4.00                                                                                               $         -
               14623
    1603       152 GRAND HILL PLACE, HOLLY          Town of Holly Springs, NC        00502-002                P.O. Box 8 0, Holly Springs, NC, 27540        WATER/SEWAGE       $        20.00                                                                                               $         -
               SPRINGS, NC, 27540
    746        502 D EAST MARKET ST, LEESBURG,      Town of Leesburg, VA             300018723                P.O. Box 9000 0, LEESBURG, VA, 20177-0900 WATER/SEWAGE           $        64.00                                                        $           30.00                      $         -
               VA, 20176
    1247       598 RIVER HIGHWAY SUITE E,           Town of Mooresville, NC/602113   107950                   PO Box 602113 Water Department,               WATER/SEWAGE       $        52.00                                                        $           50.00                      $         -
               MOORESVILLE, NC, 28117                                                                         Charlotte, NC, 28260
    1030       5218 A HWY 70 W, MOREHEAD CITY,      Town of Morehead City, NC        5845                     706 Arendell St Water Department,             WATER/SEWAGE       $        66.00                                                                                               $      100.00
               NC, 28557                                                                                      Morehead City, NC, 28557
    1136       1255 ROUTE 300, NEWBURGH, NY,        Town of Newburgh, NY             220155                   1496 ROUTE 300 RECEIVER OF TAXES,             WATER/SEWAGE       $        19.00                                                                                               $         -
               12550                                                                                          NEWBURGH, NY, 12550
    1487       133 TURNPIKE STREET, NORTH           Town of North Andover, MA        2140563                  P.O. Box 124 0, North Andover, MA, 01845      WATER/SEWAGE       $        12.00                                                                                               $         -
               ANDOVER, MA, 1845
    764        1583 PROVIDENCE HWY, NORWOOD,        Town of Norwood, MA              2210119512               PO Box 9101 0, Norwood, MA, 02062             ELECTRIC           $      1,414.00                                                                                              $    1,400.00
               MA, 2062
    1662       122 COLONY PLACE RD., PLYMOUTH,      Town of Plymouth, MA             14303                    Collectors Office PO Box 4181, Woburn, MA, WATER/SEWAGE          $        37.00                                                                                               $         -
               MA, 2360                                                                                       01888
    713        125A SOUTH BROADWAY, SALEM,          Town of Salem, NH                06863-70                 33 Geremonty Drive Utility Services Dept,    WATER/SEWAGE        $        19.00                                                                                               $         -
               NH, 3079                                                                                       Salem, NH, 03079-3390
    1644       141 US HIGHWAY 41, SCHERERVILLE,     Town of Schererville, IN         15 00322 00              10 East Joliet St 0, Schererville, IN, 46375 WATER/SEWAGE        $       120.00                                                                                               $      100.00
               IN, 46375




                                                                                                                                                Page 69 of 77
                                                         Case 20-30805-KRH                              Doc 14 Filed 02/17/20 Entered 02/17/20 16:06:48                                                                    Desc Main
                                                                                                             Document    Page 111 of 118

                                                                                                                                                                                                                                                                                               Proposed
                                                                                                                                                                                                                                Surety Bond Limit
                                                                                      Account Number(s) (if                                                                  Average 14 Days                                                              Cash Deposit    Letter of Credit     Adequate
Store Number             Store Address                       Provider / Company                                             Utility Address                     Service(s)                     Surety Bond #     Surety Name     of Liability (Pro-
                                                                                            known)                                                                               Spend                                                                      Amount            Amont            Assurance
                                                                                                                                                                                                                                       rated)
                                                                                                                                                                                                                                                                                                Deposit
    1112       571 BOSTON TURNPIKE SUITE B,         Town of Shrewsbury, MA           62010837                 PO Box 725 0, Reading, MA, 01867-0405        WATER/SEWAGE      $        46.00                                                                                                  $          -
               SHREWSBURY, MA, 1545
    688        9 PINECREST PLAZA, SOUTHERN          Town of Southern Pines, NC       10547-000                P.O. Box 600 0, Southern Pines, NC, 28388    WATER/SEWAGE      $        13.00                                                           $           50.00                      $          -
               PINES, NC, 28387
    253        1650 NIAGARA FALLS BLVD,             Town of Tonawanda, NY            30123350-002             2919 Delaware Avenue Municipal Building      WATER/SEWAGE      $        15.00                                                                                                  $          -
               TONAWANDA, NY, 14150                                                                           Room 16, Kenmore, NY, 14217

    600        2540 VESTAL PKWY EAST SUITE 1,       Town of Vestal, NY - Utility F   403112540                701 Vestal Pkwy West 0, Vestal, NY, 13850-   WATER/SEWAGE      $        18.00                                                                                                  $          -
               VESTAL, NY, 13850                                                                              1363
    279        400 NORTH GALLERIA DR,               Town of Wallkill, NY             5100028300               PO Box 5924 0, Hicksville, NY, 11802-5924    WATER/SEWAGE      $         4.00                                                                                                  $          -
               MIDDLETOWN, NY, 10941
    510        100 FRANKLIN STREET #M,              Town of Westerly, RI             0500521600               PO Box 9900 0, Providence, RI, 02940-4000    WATER/SEWAGE      $        30.00                                                                                                  $          -
               WESTERLY, RI, 2891
    449        4331 ROUTE 9 UNIT 1, FREEHOLD, NJ,   Township of Freehold, NJ         1820002-26               1 Municipal Plaza Water & Sewer              WATER/SEWAGE      $        25.00                                                                                                  $          -
               7728                                                                                           Department, Freehold, NJ, 07728-3099
    1092       2410 HIGHWAY 35, MANASQUAN,          Township of Wall, NJ             4912499-2                2700 Allaire Rd 0, Wall, NJ, 07719-1168      WATER/SEWAGE      $        36.00                                                                                                  $          -
               NJ, 8736
    1114       4572 COMMONWEALTH CENTER             Treasurer, Chesterfield County   00121808-2099938         PO Box 26725 0, Richmond, VA, 23261-6725 WATER/SEWAGE          $        18.00                                                                                                  $          -
               PKWY, MIDLOTHIAN, VA, 23112
    1145       11401 MIDLOTHIAN TURNPIKE,           Treasurer, Chesterfield County   00037284-2036339         PO Box 26725 0, Richmond, VA, 23261-6725 WATER/SEWAGE          $        73.00                                                                                                  $      100.00
               RICHMOND, VA, 23235
    1562       1275 EAST SOUTHLAKE BLVD SUITE       Tri-County Electric Cooperativ   800620257                PO BOX 961032 0, Fort Worth, TX, 76161-      ELECTRIC          $       603.00                                                                                                  $      600.00
               401, SOUTHLAKE, TX, 76092                                                                      0032

    1568       6137 S VIRGINIA ST, RENO, NV,        Truckee Meadows Water Authorit   02114577                 PO Box 70002 0, Prescott, AZ, 86304-7002     WATER/SEWAGE      $        32.00                                                                                                  $          -
               89502
    292        4415 NORTH ORACLE RD, TUCSON,        Tucson Electric Power Company    4170364012               PO BOX 80077 0, Prescott, AZ, 86304-8077     ELECTRIC          $      1,397.00 22057928          Liberty Mutual   $      10,690.00                                             $          -
               AZ, 85705                                                                                                                                                                                       Insurance Co.
    1072       10571 N. ORACLE RD SUITE 102, ORO    Tucson Electric Power Company    0502433130               PO BOX 80077 0, Prescott, AZ, 86304-8077     ELECTRIC          $       665.00 22057926           Liberty Mutual   $        5,222.00                                            $          -
               VALLEY, AZ, 85737                                                                                                                                                                               Insurance Co.
    1424       5919 EAST BROADWAY BOULEVARD,        Tucson Electric Power Company    7414582600               PO BOX 80077 0, Prescott, AZ, 86304-8077     ELECTRIC          $      1,104.00 22057927          Liberty Mutual   $        9,300.00                                            $          -
               TUCSON, AZ, 85711                                                                                                                                                                               Insurance Co.
    315        3836 NORTH GLOSTER ST, TUPELO,       Tupelo Water & Light Dept        215519-115122            P.O. Box 588 0, Tupelo, MS, 38802-0588       WATER/SEWAGE      $       112.00                                                           $          200.00                      $          -
               MS, 38804
    1153       2901 COUNTRYSIDE DRIVE, TURLOCK,     Turlock Irrigation District      127619-070037-0003       P.O. Box 819007 0, Turlock, CA, 95381-9007 ELECTRIC            $       711.00                                                                                                  $      700.00
               CA, 95380
    816        2483 NW 185TH AVE, HILLSBORO,        TVWD/CWS                         028252-03                PO Box 4780 0, Portland, OR, 97208-4780      WATER/SEWAGE      $        41.00                                                                                                  $          -
               OR, 97124
     44        1927 WEST GRAY, HOUSTON, TX,         TXU Energy/650638                900042167811             PO BOX 650638 0, DALLAS, TX, 75265-0638      ELECTRIC          $       577.00 22222328           Liberty Mutual   $        3,645.83                                            $          -
               77019                                                                                                                                                                                           Insurance Co.
     55        3001 WEST LOOP 250N SUITE F101,      TXU Energy/650638                100023945406             PO BOX 650638 0, DALLAS, TX, 75265-0638      ELECTRIC          $       676.00 22222328           Liberty Mutual   $        3,645.83                                            $          -
               MIDLAND, TX, 79705                                                                                                                                                                              Insurance Co.
     58        5650 FM 1960, HOUSTON, TX, 77069     TXU Energy/650638                900042195605             PO BOX 650638 0, DALLAS, TX, 75265-0638      ELECTRIC          $       407.00 22222328           Liberty Mutual   $        3,645.83                                            $          -
                                                                                                                                                                                                               Insurance Co.
     75        2707 MARKET CENTER DR,               TXU Energy/650638                900041711078             PO BOX 650638 0, DALLAS, TX, 75265-0638      ELECTRIC          $       351.00 22222328           Liberty Mutual   $        3,645.83                                            $          -
               ROCKWALL, TX, 75032                                                                                                                                                                             Insurance Co.
     80        7805 N MACARTHUR SUITE 110,          TXU Energy/650638                900041582981             PO BOX 650638 0, DALLAS, TX, 75265-0638      ELECTRIC          $       431.00 22222328           Liberty Mutual   $        3,645.83                                            $          -
               IRVING, TX, 75063                                                                                                                                                                               Insurance Co.
    105        7509 SAN DARIO AVENUE, LAREDO,       TXU Energy/650638                900042270335             PO BOX 650638 0, DALLAS, TX, 75265-0638      ELECTRIC          $       684.00 22222328           Liberty Mutual   $        3,645.83                                            $          -
               TX, 78045                                                                                                                                                                                       Insurance Co.
    113        138 MEDALLION CENTER, DALLAS,        TXU Energy/650638                900041771107             PO BOX 650638 0, DALLAS, TX, 75265-0638      ELECTRIC          $       717.00 22222328           Liberty Mutual   $        3,645.83                                            $          -
               TX, 75214                                                                                                                                                                                       Insurance Co.
    184        6815 HWY 6 N, HOUSTON, TX, 77084     TXU Energy/650638                900042136587             PO BOX 650638 0, DALLAS, TX, 75265-0638      ELECTRIC          $       500.00 22222328           Liberty Mutual   $        3,645.83                                            $          -
                                                                                                                                                                                                               Insurance Co.
    212        4400 KEMP BLVD, WICHITA FALLS,       TXU Energy/650638                900041716084             PO BOX 650638 0, DALLAS, TX, 75265-0638      ELECTRIC          $       418.00 22222328           Liberty Mutual   $        3,645.83                                            $          -
               TX, 76308                                                                                                                                                                                       Insurance Co.
    239        2501 RICE BLVD, HOUSTON, TX,         TXU Energy/650638                900042210026             PO BOX 650638 0, DALLAS, TX, 75265-0638      ELECTRIC          $       473.00 22222328           Liberty Mutual   $        3,645.83                                            $          -
               77005                                                                                                                                                                                           Insurance Co.
    240        1805 PRESTON RD STE. A, PLANO, TX,   TXU Energy/650638                900041641007             PO BOX 650638 0, DALLAS, TX, 75265-0638      ELECTRIC          $       524.00 22222328           Liberty Mutual   $        3,645.83                                            $          -
               75093                                                                                                                                                                                           Insurance Co.
    326        4141 SUNSET DR, SAN ANGELO, TX,      TXU Energy/650638                900042063530             PO BOX 650638 0, DALLAS, TX, 75265-0638      ELECTRIC          $       471.00 22222328           Liberty Mutual   $        3,645.83                                            $          -
               76904                                                                                                                                                                                           Insurance Co.




                                                                                                                                               Page 70 of 77
                                                        Case 20-30805-KRH                        Doc 14 Filed 02/17/20 Entered 02/17/20 16:06:48                                                                   Desc Main
                                                                                                      Document    Page 112 of 118

                                                                                                                                                                                                                                                                                  Proposed
                                                                                                                                                                                                                        Surety Bond Limit
                                                                                 Account Number(s) (if                                                               Average 14 Days                                                          Cash Deposit   Letter of Credit     Adequate
Store Number             Store Address                     Provider / Company                                         Utility Address                   Service(s)                     Surety Bond #     Surety Name     of Liability (Pro-
                                                                                       known)                                                                            Spend                                                                  Amount           Amont            Assurance
                                                                                                                                                                                                                               rated)
                                                                                                                                                                                                                                                                                   Deposit
    438        6616 GARTH RD, BAYTOWN, TX,          TXU Energy/650638           900041957909             PO BOX 650638 0, DALLAS, TX, 75265-0638   ELECTRIC          $       510.00 22222328           Liberty Mutual   $        3,645.83                                       $          -
               77521                                                                                                                                                                                   Insurance Co.
    464        2701-B PARKER ROAD, ROUND ROCK,      TXU Energy/650638           900041614535             PO BOX 650638 0, DALLAS, TX, 75265-0638   ELECTRIC          $       472.00 22222328           Liberty Mutual   $        3,645.83                                       $          -
               TX, 78681                                                                                                                                                                               Insurance Co.
    557        3040 SOUTH 31ST ST, TEMPLE, TX,      TXU Energy/650638           900041890413             PO BOX 650638 0, DALLAS, TX, 75265-0638   ELECTRIC          $       472.00 22222328           Liberty Mutual   $        3,645.83                                       $          -
               76502                                                                                                                                                                                   Insurance Co.
    565        4516 SOUTH BROADWAY, TYLER, TX,      TXU Energy/650638           900041888996             PO BOX 650638 0, DALLAS, TX, 75265-0638   ELECTRIC          $       578.00 22222328           Liberty Mutual   $        3,645.83                                       $          -
               75703                                                                                                                                                                                   Insurance Co.
    586        4901 OVERTON RIDGE BLVD, FORT        TXU Energy/650638           900041740049             PO BOX 650638 0, DALLAS, TX, 75265-0638   ELECTRIC          $       517.00 22222328           Liberty Mutual   $        3,645.83                                       $          -
               WORTH, TX, 76132                                                                                                                                                                        Insurance Co.
    588        20524 U S HWY 59 N, HUMBLE, TX,      TXU Energy/650638           900042137686             PO BOX 650638 0, DALLAS, TX, 75265-0638   ELECTRIC          $       650.00 22222328           Liberty Mutual   $        3,645.83                                       $          -
               77338                                                                                                                                                                                   Insurance Co.
    592        2521 TOWN CENTER BLVD N, SUGAR       TXU Energy/650638           900042199535             PO BOX 650638 0, DALLAS, TX, 75265-0638   ELECTRIC          $       421.00 22222328           Liberty Mutual   $        3,645.83                                       $          -
               LAND, TX, 77479                                                                                                                                                                         Insurance Co.
    730        5317 SOUTH PADRE ISLAND DR           TXU Energy/650638           900042195084             PO BOX 650638 0, DALLAS, TX, 75265-0638   ELECTRIC          $       625.00 22222328           Liberty Mutual   $        3,645.83                                       $          -
               MOORE PLAZA, CORPUS CHRISTI, TX,                                                                                                                                                        Insurance Co.
               78411
    775        3950 SOUTH CLACK ST, ABILENE, TX,    TXU Energy/650638           900042042325             PO BOX 650638 0, DALLAS, TX, 75265-0638   ELECTRIC          $       413.00 22222328           Liberty Mutual   $        3,645.83                                       $          -
               79606                                                                                                                                                                                   Insurance Co.
    823        4145 SOUTH COOPER ST,                TXU Energy/650638           900042252194             PO BOX 650638 0, DALLAS, TX, 75265-0638   ELECTRIC          $       690.00 22222328           Liberty Mutual   $        3,645.83                                       $          -
               ARLINGTON, TX, 76015                                                                                                                                                                    Insurance Co.
    1053       13710 DALLAS PKWY SUITE A,           TXU Energy/650638           900041600407             PO BOX 650638 0, DALLAS, TX, 75265-0638   ELECTRIC          $       996.00 22222328           Liberty Mutual   $        3,645.83                                       $          -
               DALLAS, TX, 75240                                                                                                                                                                       Insurance Co.
    1082       304 N HIGHWAY 67, CEDAR HILL, TX,    TXU Energy/650638           900041638415             PO BOX 650638 0, DALLAS, TX, 75265-0638   ELECTRIC          $       402.00 22222328           Liberty Mutual   $        3,645.83                                       $          -
               75104                                                                                                                                                                                   Insurance Co.
    1089       5660 FAIRMONT PKWY, PASADENA,        TXU Energy/650638           900042078544             PO BOX 650638 0, DALLAS, TX, 75265-0638   ELECTRIC          $       536.00 22222328           Liberty Mutual   $        3,645.83                                       $          -
               TX, 77505                                                                                                                                                                               Insurance Co.
    1147       1107 N BURLESON BLVD, BURLESON,      TXU Energy/650638           900042139862             PO BOX 650638 0, DALLAS, TX, 75265-0638   ELECTRIC          $       432.00 22222328           Liberty Mutual   $        3,645.83                                       $          -
               TX, 76028                                                                                                                                                                               Insurance Co.
    1181       1172 FRY ROAD, HOUSTON, TX,          TXU Energy/650638           900042025248             PO BOX 650638 0, DALLAS, TX, 75265-0638   ELECTRIC          $       673.00 22222328           Liberty Mutual   $        3,645.83                                       $          -
               77084                                                                                                                                                                                   Insurance Co.
    1265       3113 SILVERLAKE VILLAGE DR,          TXU Energy/650638           900041984541             PO BOX 650638 0, DALLAS, TX, 75265-0638   ELECTRIC          $       566.00 22222328           Liberty Mutual   $        3,645.83                                       $          -
               PEARLAND, TX, 77584                                                                                                                                                                     Insurance Co.
    1300       7608 DENTON HWY SUITE 316,           TXU Energy/650638           900041686784             PO BOX 650638 0, DALLAS, TX, 75265-0638   ELECTRIC          $       644.00 22222328           Liberty Mutual   $        3,645.83                                       $          -
               WATAUGA, TX, 76148                                                                                                                                                                      Insurance Co.
    1365       2504 WEST LOOP 340, WACO, TX,        TXU Energy/650638           900041683619             PO BOX 650638 0, DALLAS, TX, 75265-0638   ELECTRIC          $       678.00 22222328           Liberty Mutual   $        3,645.83                                       $          -
               76711                                                                                                                                                                                   Insurance Co.
    1398       6228 BROADWAY STREET SUITE C,        TXU Energy/650638           900042161617             PO BOX 650638 0, DALLAS, TX, 75265-0638   ELECTRIC          $       485.00 22222328           Liberty Mutual   $        3,645.83                                       $          -
               GALVESTON, TX, 77551                                                                                                                                                                    Insurance Co.
    1413       2821 CRAIG DRIVE SUITE 100,          TXU Energy/650638           900041584855             PO BOX 650638 0, DALLAS, TX, 75265-0638   ELECTRIC          $       593.00 22222328           Liberty Mutual   $        3,645.83                                       $          -
               MCKINNEY, TX, 75070                                                                                                                                                                     Insurance Co.
    1429       780 ROAD TO SIX FLAGS ST EAST        TXU Energy/650638           900042054607             PO BOX 650638 0, DALLAS, TX, 75265-0638   ELECTRIC          $       589.00 22222328           Liberty Mutual   $        3,645.83                                       $          -
               SUITE 262, ARLINGTON, TX, 76011                                                                                                                                                         Insurance Co.

    1438       243 MARINA BAY DR. STES A B C,       TXU Energy/650638           900041917808             PO BOX 650638 0, DALLAS, TX, 75265-0638   ELECTRIC          $       643.00 22222328           Liberty Mutual   $        3,645.83                                       $          -
               KEMAH, TX, 77565                                                                                                                                                                        Insurance Co.
    1451       1255 W BAY AREA BOULEVARD SUITE      TXU Energy/650638           900042197303             PO BOX 650638 0, DALLAS, TX, 75265-0638   ELECTRIC          $       769.00 22222328           Liberty Mutual   $        3,645.83                                       $          -
               A, WEBSTER, TX, 77598                                                                                                                                                                   Insurance Co.
    1480       17725 TOMBALL PARKWAY,               TXU Energy/650638           900042104038             PO BOX 650638 0, DALLAS, TX, 75265-0638   ELECTRIC          $       787.00 22222328           Liberty Mutual   $        3,645.83                                       $          -
               HOUSTON, TX, 77064                                                                                                                                                                      Insurance Co.
    1500       110 MEYERLAND PLAZA MALL,            TXU Energy/650638           900042029367             PO BOX 650638 0, DALLAS, TX, 75265-0638   ELECTRIC          $       539.00 22222328           Liberty Mutual   $        3,645.83                                       $          -
               HOUSTON, TX, 77096                                                                                                                                                                      Insurance Co.
    1503       9421 KATY FREEWAY, HOUSTON, TX,      TXU Energy/650638           900042105649             PO BOX 650638 0, DALLAS, TX, 75265-0638   ELECTRIC          $       628.00 22222328           Liberty Mutual   $        3,645.83                                       $          -
               77024                                                                                                                                                                                   Insurance Co.
    1521       25837 HIGHWAY 290, CYPRESS, TX,      TXU Energy/650638           900042095354             PO BOX 650638 0, DALLAS, TX, 75265-0638   ELECTRIC          $       735.00 22222328           Liberty Mutual   $        3,645.83                                       $          -
               77429                                                                                                                                                                                   Insurance Co.
    1550       433 CARROLL STREET, FORT WORTH,      TXU Energy/650638           900041714420             PO BOX 650638 0, DALLAS, TX, 75265-0638   ELECTRIC          $       754.00 22222328           Liberty Mutual   $        3,645.83                                       $          -
               TX, 76107                                                                                                                                                                               Insurance Co.
    1576       7903 N. NAVARRO ST., VICTORIA, TX,   TXU Energy/650638           100020563178             PO BOX 650638 0, DALLAS, TX, 75265-0638   ELECTRIC          $       688.00 22222328           Liberty Mutual   $        3,645.83                                       $          -
               77904                                                                                                                                                                                   Insurance Co.
    1594       5460 WEST GRAND PARKWAY              TXU Energy/650638           100022377024             PO BOX 650638 0, DALLAS, TX, 75265-0638   ELECTRIC          $       583.00 22222328           Liberty Mutual   $        3,645.83                                       $          -
               SOUTH, RICHMOND, TX, 77406                                                                                                                                                              Insurance Co.




                                                                                                                                        Page 71 of 77
                                                        Case 20-30805-KRH                          Doc 14 Filed 02/17/20 Entered 02/17/20 16:06:48                                                                    Desc Main
                                                                                                        Document    Page 113 of 118

                                                                                                                                                                                                                                                                                     Proposed
                                                                                                                                                                                                                           Surety Bond Limit
                                                                                   Account Number(s) (if                                                                Average 14 Days                                                          Cash Deposit   Letter of Credit     Adequate
Store Number             Store Address                       Provider / Company                                         Utility Address                    Service(s)                     Surety Bond #     Surety Name     of Liability (Pro-
                                                                                         known)                                                                             Spend                                                                  Amount           Amont            Assurance
                                                                                                                                                                                                                                  rated)
                                                                                                                                                                                                                                                                                      Deposit
    1643       500 E. ROUND GROVE RD. SUITE 101,   TXU Energy/650638              100032416276             PO BOX 650638 0, DALLAS, TX, 75265-0638   ELECTRIC           $       749.00 22222328           Liberty Mutual   $        3,645.83                                       $          -
               LEWISVILLE, TX, 75067                                                                                                                                                                      Insurance Co.
    1691       406 E EXPRESSWAY 83, MCALLEN, TX,   TXU Energy/650638              100045863641             PO BOX 650638 0, DALLAS, TX, 75265-0638   ELECTRIC           $       740.00 22222328           Liberty Mutual   $        3,645.83                                       $          -
               78503                                                                                                                                                                                      Insurance Co.
    6041       2200 HERITAGE PKWY                  TXU Energy/650638              900042122126             PO BOX 650638 0, DALLAS, TX, 75265-0638   ELECTRIC           $      6,472.00 22222328          Liberty Mutual   $        3,645.83                                       $     2,800.00
               MANSFIELD TX 76063                                                                                                                                                                         Insurance Co.
     71        5104 JONESTOWN RD, HARRISBURG,      UGI Utilities Inc              411002131760             PO Box 15503 0, Wilmington, DE, 19886-    GAS                $       139.00                                                                                             $      100.00
               PA, 17112                                                                                   5503
    148        1040 BERKSHIRE BLVD, READING, PA,   UGI Utilities Inc              411005416614             PO Box 15503 0, Wilmington, DE, 19886-    GAS                $        80.00                                                                                             $      100.00
               19610                                                                                       5503
    158        806 PLAZA BLVD, LANCASTER, PA,      UGI Utilities Inc              411002117447             PO Box 15503 0, Wilmington, DE, 19886-    GAS                $       195.00                                                                                             $      200.00
               17601                                                                                       5503
    318        101 POCONO COMMONS DRIVE,           UGI Utilities Inc              411005960702             PO Box 15503 0, Wilmington, DE, 19886-    GAS                $        82.00                                                                                             $      100.00
               STROUDSBURG, PA, 18360                                                                      5503
    542        407 ARENA HUB PLAZA, WILKES-        UGI Utilities Inc              411005503627             PO Box 15503 0, Wilmington, DE, 19886-    ELECTRIC           $        73.00                                                                                             $      100.00
               BARRE TOWNSHIP, PA, 18702                                                                   5503
    575        700 COMMERCE BLVD, DICKSON          UGI Utilities Inc              411005854566             PO Box 15503 0, Wilmington, DE, 19886-    GAS                $        79.00                                                                                             $      100.00
               CITY, PA, 18519                                                                             5503
    1335       4443 SOUTHMONT WAY, EASTON,         UGI Utilities Inc              411000956135             PO Box 15503 0, Wilmington, DE, 19886-    GAS                $       107.00                                                                                             $      100.00
               PA, 18045                                                                                   5503
    1422       94 SOUTH 32ND STREET, CAMP HILL,    UGI Utilities Inc              411001469385             PO Box 15503 0, Wilmington, DE, 19886-    GAS                $        69.00                                                                                             $      100.00
               PA, 17011                                                                                   5503
    1684       833 N KROCKS RD SUITE 104,          UGI Utilities Inc              411004867023             PO Box 15503 0, Wilmington, DE, 19886-    GAS                $        55.00                                                                                             $      100.00
               ALLENTOWN, PA, 18106                                                                        5503
    580        1134 EASTON RD, WILLOW GROVE,       UMHJSA                         6846                     2875 Terwood Road 0, Willow Grove, PA,    WATER/SEWAGE       $        29.00                                                                                             $          -
               PA, 19090                                                                                   19090-1434
    145        94 FANSHAWE PK RD E, LONDON,        Union Gas                      261-9572 236-0429        PO Box 4001 STN A 0, Toronto, ON, M5W     GAS                $        37.00                                                                                             $          -
               ON, N5X 4C5                                                                                 0G2
    522        2501 HAMPSHIRE GATE #1,             Union Gas                      255-3507 230-4128        PO Box 4001 STN A 0, Toronto, ON, M5W     GAS                $        69.00                                                                                             $      100.00
               OAKVILLE, ON, L6H 6C8                                                                       0G2
    1064       646 GARDINERS RD #15, KINGSTON,     Union Gas                      277-1092 243-4928        PO Box 4001 STN A 0, Toronto, ON, M5W     GAS                $       105.00                                                                                             $      100.00
               ON, K7M 3X9                                                                                 0G2
    1125       3230 FAIRVIEW STREET UNIT 2,        Union Gas                      285-6314 245-1609        PO Box 4001 STN A 0, Toronto, ON, M5W     GAS                $        85.00                                                                                             $      100.00
               BURLINGTON, ON, L7N 3H5                                                                     0G2
    1168       4315 WALKER ROAD, WINDSOR, ON,      Union Gas                      299-9477 248-5694        PO Box 4001 STN A 0, Toronto, ON, M5W     GAS                $        72.00                                                                                             $      100.00
               N8W 3T6                                                                                     0G2
    1250       1400 MARCUS DRIVE, SUDBURY, ON,     Union Gas                      242-3248 248-2771        PO Box 4001 STN A 0, Toronto, ON, M5W     GAS                $       228.00                                                                                             $      200.00
               P3B 4K5                                                                                     0G2
    1283       737 GOLF LINKS RD UNIT 6,           Union Gas                      303-3815 233-9446        PO Box 4001 STN A 0, Toronto, ON, M5W     GAS                $        56.00                                                                                             $      100.00
               ANCASTER, ON, L9K 1L5                                                                       0G2
    1382       1230 WELLINGTON RD UNIT 101,        Union Gas                      317-4237 252-8201        PO Box 4001 STN A 0, Toronto, ON, M5W     GAS                $        41.00                                                                                             $          -
               LONDON, ON, N6E 1M3                                                                         0G2
    1437       389 MAIN STREET UNIT B 2,           Union Gas                      243-2876 253-6154        PO Box 4001 STN A 0, Toronto, ON, M5W     GAS                $       114.00                                                                                             $      100.00
               THUNDER BAY, ON, P7B 5L6                                                                    0G2
    1471       435 STONE ROAD WEST UNIT L10,       Union Gas                      243-2876 255-3065        PO Box 4001 STN A 0, Toronto, ON, M5W     GAS                $       101.00                                                                                             $      100.00
               GUELPH, ON, N1G 2X6                                                                         0G2
    145        94 FANSHAWE PK RD E, LONDON,        Uniongas Limited               261-9572 236-0429        PO Box 4001 STN A 0, Toronto, ON, M5W     GAS                $        54.00                                                                                             $      100.00
               ON, N5X 4C5                                                                                 0G2
    522        2501 HAMPSHIRE GATE #1,             Uniongas Limited               255-3507 230-4128        PO Box 4001 STN A 0, Toronto, ON, M5W     GAS                $       143.00                                                                                             $      100.00
               OAKVILLE, ON, L6H 6C8                                                                       0G2
    524        564 KING STREET NORTH,              Uniongas Limited               242-3248 219-3423        PO Box 4001 STN A 0, Toronto, ON, M5W     GAS                $       179.00                                                                                             $      200.00
               WATERLOO, ON, N2L 6L3                                                                       0G2
    1064       646 GARDINERS RD #15, KINGSTON,     Uniongas Limited               277-1092 243-4928        PO Box 4001 STN A 0, Toronto, ON, M5W     GAS                $       310.00                                                                                             $      300.00
               ON, K7M 3X9                                                                                 0G2
    1125       3230 FAIRVIEW STREET UNIT 2,        Uniongas Limited               285-6314 245-1609        PO Box 4001 STN A 0, Toronto, ON, M5W     GAS                $       130.00                                                                                             $      100.00
               BURLINGTON, ON, L7N 3H5                                                                     0G2
    1168       4315 WALKER ROAD, WINDSOR, ON,      Uniongas Limited               299-9477 248-5694        PO Box 4001 STN A 0, Toronto, ON, M5W     GAS                $       106.00                                                                                             $      100.00
               N8W 3T6                                                                                     0G2
    1250       1400 MARCUS DRIVE, SUDBURY, ON,     Uniongas Limited               242-3248 248-2771        PO Box 4001 STN A 0, Toronto, ON, M5W     GAS                $       351.00                                                                                             $      400.00
               P3B 4K5                                                                                     0G2
    1283       737 GOLF LINKS RD UNIT 6,           Uniongas Limited               303-3815 233-9446        PO Box 4001 STN A 0, Toronto, ON, M5W     GAS                $       111.00                                                                                             $      100.00
               ANCASTER, ON, L9K 1L5                                                                       0G2




                                                                                                                                          Page 72 of 77
                                                        Case 20-30805-KRH                             Doc 14 Filed 02/17/20 Entered 02/17/20 16:06:48                                                                    Desc Main
                                                                                                           Document    Page 114 of 118

                                                                                                                                                                                                                                                                                        Proposed
                                                                                                                                                                                                                              Surety Bond Limit
                                                                                    Account Number(s) (if                                                                  Average 14 Days                                                          Cash Deposit   Letter of Credit     Adequate
Store Number             Store Address                       Provider / Company                                           Utility Address                     Service(s)                     Surety Bond #     Surety Name     of Liability (Pro-
                                                                                          known)                                                                               Spend                                                                  Amount           Amont            Assurance
                                                                                                                                                                                                                                     rated)
                                                                                                                                                                                                                                                                                         Deposit
    1382       1230 WELLINGTON RD UNIT 101,        Uniongas Limited                317-4237 252-8201        PO Box 4001 STN A 0, Toronto, ON, M5W       GAS                $       105.00                                                                                             $      100.00
               LONDON, ON, N6E 1M3                                                                          0G2
    1437       389 MAIN STREET UNIT B 2,           Uniongas Limited                243-2876 253-6154        PO Box 4001 STN A 0, Toronto, ON, M5W       GAS                $       194.00                                                                                             $      200.00
               THUNDER BAY, ON, P7B 5L6                                                                     0G2
    1471       435 STONE ROAD WEST UNIT L10,       Uniongas Limited                243-2876 255-3065        PO Box 4001 STN A 0, Toronto, ON, M5W       GAS                $       209.00                                                                                             $      200.00
               GUELPH, ON, N1G 2X6                                                                          0G2
Various        Various                             UNITE PRIVATE NETWORKS LLC      N/A                      7200 NW 86TH STREET, KANSAS CITY, MO,       TELECOM            $      8,950.00                                                                                            $    9,000.00
                                                                                                            64153
     596       2335 DIXWELL AVE, HAMDEN, CT,       United Illuminating Company     010-0000323-2161         PO Box 847818 0, Boston, MA, 02284-7818     ELECTRIC           $       394.00                                                                                             $      400.00
               6514
    1123       98 TURNPIKE SQUARE, MILFORD, CT,    United Illuminating Company     010-0000388-4219         PO Box 847818 0, Boston, MA, 02284-7818     ELECTRIC           $      1,072.00                                                                                            $    1,100.00
               6460
    1298       2264 BLACK ROCK TURNPIKE,           United Illuminating Company     010-0000229-4741         PO Box 847818 0, Boston, MA, 02284-7818     ELECTRIC           $      1,122.00                                                                                            $    1,100.00
               FAIRFIELD, CT, 6825
    1522       16535 WASHINGTON STREET,            United Power Inc                10812701                 500 Cooperative Way 0, Brighton, CO, 80603 ELECTRIC            $       647.00                                                                                             $      600.00
               THORNTON, CO, 80023
    1636       368 MAINE MALL RD, SOUTH            UNITIL ME Gas Operations        5063671500               PO Box 981077 0, Boston, MA, 02298-1010     GAS                $       184.00                                                                                             $      200.00
               PORTLAND, ME, 4106
    1158       3250 GATEWAY BLVD SUITE 440,        UNS Gas Inc                     6438520000               PO BOX 80078 0, Prescott, AZ, 86304-8078    GAS                $        34.00 22222305           Liberty Mutual   $        1,525.00                                       $         -
               PRESCOTT, AZ, 86303                                                                                                                                                                           Insurance Co.
     375       66 PARK PLACE, COVINGTON, LA,       Utilities Inc. of Louisiana     0953110000               PO Box 11025 0, Lewiston, ME, 04243-9476    WATER/SEWAGE       $        81.00                                                                                             $      100.00
               70433
    1071       9887 SOUTH EASTERN AVE, LAS         UTILITIES MANAGEMENT CONCEPTS   135405SRP                605 W. HUNTINGTON DR., SUITE 500 ,           WATER/SEWAGE      $        28.00                                                                                             $         -
               VEGAS, NV, 89123                                                                             MONROVIA, CA, 91016
     414       724 SOUTH BOWMAN RD, LITTLE         Utility Billing Services-AR     907-1940.300/9           P.O. Box 8100 0, Little Rock, AR, 72203-8100 WATER/SEWAGE      $        57.00                                                                                             $      100.00
               ROCK, AR, 72211
     810       2601 MCCAIN BLVD, NORTH LITTLE      Utility Billing Services-AR     935-0650.300/7           P.O. Box 8100 0, Little Rock, AR, 72203-8100 WATER/SEWAGE      $        30.00                                                                                             $         -
               ROCK, AR, 72116
     531       6757 BLUEBONNET BLVD, BATON         Utility Payment Processing/BR   010111416005402          PO Box 96025 0, BATON ROUGE, LA, 70896-     WATER/SEWAGE       $        44.00                                                                                             $         -
               ROUGE, LA, 70836                                                                             9025
    1645       3535 PERKINS RD. STE. 300, BATON    Utility Payment Processing/BR   010113134006902          PO Box 96025 0, BATON ROUGE, LA, 70896-     WATER/SEWAGE       $        16.00                                                                                             $         -
               ROUGE, LA, 70808                                                                             9025
     544       2683 EAST MAIN STREET SUITE 103,    UTILITY RECOVERY SYSTEMS        44-18-1                  1721 S. FRANKLIN RD, SUITE 200 ,            WATER/SEWAGE       $        31.00                                                                                             $         -
               PLAINFIELD, IN, 46168                                                                        INDIANAPOLIS, IN, 46239-2270
    1232       150 SILHAVY ROAD SUITE 110,         Valparaiso City Utilities       04-2286-00               PO Box 1520 0, South Bend, IN, 46634-1520   WATER/SEWAGE       $       124.00                                                                                             $      100.00
               VALPARAISO, IN, 46383
Various        Various                             VECTOR INTELLIGENT SOLUTIONS    N/A                    P.O. BOX 645096, PITTSBURGH, PA, 15264-       TELECOM            $       429.00                                                                                             $      400.00
                                                                                                          5096
Various        Various                             VECTOR SECURITY NETWORKS        N/A                    FORMERLY INDUSTRY RETAIL GROUP,               TELECOM            $       417.00                                                                                             $      400.00
                                                                                                          PITTSBURGH, PA, 15264-5096
     544       2683 EAST MAIN STREET SUITE 103,    Vectren Energy Delivery/6248    02-600542425-5497828 2 P.O. Box 6248 0, Indianapolis, IN, 46206-     GAS                $       110.00                                                                                             $      100.00
               PLAINFIELD, IN, 46168                                                                      6248
     849       849 AUTOMALL RD, BLOOMINGTON,       Vectren Energy Delivery/6248    02-600603490-5242305 4 P.O. Box 6248 0, Indianapolis, IN, 46206-     GAS                $       112.00                                                                                             $      100.00
               IN, 47401                                                                                  6248
    1238       17070 MERCANTILE BLVD,              Vectren Energy Delivery/6248    02-600595291-5718766 7 P.O. Box 6248 0, Indianapolis, IN, 46206-     GAS                $       116.00                                                                                             $      100.00
               NOBLESVILLE, IN, 46060                                                                     6248
    1470       14311 CLAY TERRACE BLVD SUITE       Vectren Energy Delivery/6248    02-600469008-5739365 9 P.O. Box 6248 0, Indianapolis, IN, 46206-     GAS                $       147.00                                                                                             $      100.00
               160, CARMEL, IN, 46032                                                                     6248
    1314       6501 E LLOYD EXPRESSWAY SUITE 19,   Vectren Energy Delivery/6250    01-300129357-1288020 9 P.O. Box 6250 0, Indianapolis, IN, 46206-     ELECTRIC           $       768.00                                                                                             $      800.00
               EVANSVILLE, IN, 47715                                                                      6250
     94        2781-A CENTRE DR, FAIRBORN, OH,     Vectren Energy Delivery/6262    03-400346396-2343541 2 P.O. Box 6262 0, Indianapolis, IN, 46206-     GAS                $        91.00                                                                                             $      100.00
               45324                                                                                      6262
     742       2777 MIAMISBURG-CENTERVILLE RD,     Vectren Energy Delivery/6262    03-400346396-2488661 9 P.O. Box 6262 0, Indianapolis, IN, 46206-     GAS                $       136.00                                                                                             $      100.00
               DAYTON, OH, 45459                                                                          6262
    1148       358 RANDALL ROAD, SOUTH ELGIN,      VERIZON BUSINESS                N/A                    PO BOX 15043, ALBANY, NY, 12212-5043          TELECOM            $       193.00                                                                                             $      200.00
               IL, 60177
    1659       59 GARDEN STREET, SOUTH             Vermont Gas Systems, Inc.       202288-7                 PO Box 22082 Payment Processing Center, GAS                    $       112.00                                                                                             $      100.00
               BURLINGTON, VT, 5403                                                                         Albany, NY, 12201-2082
    1501       610 NORTH US HIGHWAY 441, LADY      Village Center Service Area     V080-2795-01             984 Old Mill Run 0, THE VILLAGES, FL, 32162- WATER/SEWAGE      $        60.00                                                                                             $      100.00
               LAKE, FL, 32159                                                                              1675
    1685       360 W ARMY TRAIL RD,                Village of Bloomingdale, IL     96765010-00              201 South Bloomingdale Road 0,               WATER/SEWAGE      $        18.00                                                                                             $         -
               BLOOMINGDALE, IL, 60108                                                                      Bloomingdale, IL, 60108




                                                                                                                                            Page 73 of 77
                                                        Case 20-30805-KRH                            Doc 14 Filed 02/17/20 Entered 02/17/20 16:06:48                                                                      Desc Main
                                                                                                          Document    Page 115 of 118

                                                                                                                                                                                                                                                                                              Proposed
                                                                                                                                                                                                                               Surety Bond Limit
                                                                                     Account Number(s) (if                                                                  Average 14 Days                                                              Cash Deposit    Letter of Credit     Adequate
Store Number             Store Address                       Provider / Company                                             Utility Address                    Service(s)                     Surety Bond #     Surety Name     of Liability (Pro-
                                                                                           known)                                                                               Spend                                                                      Amount            Amont            Assurance
                                                                                                                                                                                                                                      rated)
                                                                                                                                                                                                                                                                                               Deposit
    144        1660 NORTH STATE RTE 50,           Village of Bradley, IL            034116600000             147 South Michigan Sewer Department,        WATER/SEWAGE       $        10.00                                                                                                  $          -
               BOURBONNAIS, IL, 60914                                                                        Bradley, IL, 60915
    854        9820 RIDGELAND, CHICAGO RIDGE, Village of Chicago Ridge, IL          201-0040-00-01           10455 South Ridgeland Avenue 0, Chicago     WATER/SEWAGE       $        29.00                                                                                                  $          -
               IL, 60415                                                                                     Ridge, IL, 60415
    645        987 S ROUTE 51, FORSYTH, IL, 62535 Village of Forsyth, IL            004 00250 00             301 S Rte 51 Water & Sewer Department,      WATER/SEWAGE       $        15.00                                                                                                  $          -
                                                                                                             Forsyth, IL, 62535
    1296       N96W18768 COUNTY LINE ROAD,         Village of Germantown, WI        0032496803-00            P.O. Box 337 0, Germantown, WI, 53022       WATER/SEWAGE       $        59.00                                                                                                  $      100.00
               GERMANTOWN, WI, 53022
    246        792 BEDFORD ROAD, BEDFORD           Village of Mount Kisco, NY       XX-XXXXXXX-0             PO BOX 5068 C/O HUDSON VALLEY BANK          WATER/SEWAGE       $        20.00                                                                                                  $          -
               HILLS, NY, 10507                                                                              LOCKBOX, WHITE PLAINS, NY, 10602-5068

    1526       3062 W. RT 60, MUNDELEIN, IL,       Village of Mundelein, IL         22215900                 300 Plaza Circle 0, Mundelein, IL, 60060    WATER/SEWAGE       $        16.00                                                                                                  $          -
               60060
    6001       5235 WESTPOINT DR.                  Village of Obetz, OH             38-00360-02              4175 Alum Creek Drive Division of Water,    ELECTRIC           $    19,698.00                                                                                                  $    19,700.00
               GROVEPORT OH 43125-1189                                                                       Obetz, OH, 43207-5140
    6001       5235 WESTPOINT DR.                  Village of Obetz, OH             38-00360-02              4175 Alum Creek Drive Division of Water,    GAS                $      1,617.00                                                                                                 $     1,600.00
               GROVEPORT OH 43125-1189                                                                       Obetz, OH, 43207-5140
    1540       15150 SOUTH LA GRANGE RD,           Village of Orland Park, IL       103810                   PO Box 74713 0, Chicago, IL, 60694-4713     WATER/SEWAGE       $        14.00                                                                                                  $          -
               ORLAND PARK, IL, 60462
    1650       2520 US HIGHWAY 34, OSWEGO, IL,     Village of Oswego, IL            011500032201             100 PARKERS MILL 0, OSWEGO, IL, 60543-      WATER/SEWAGE       $        11.00                                                                                                  $          -
               60543                                                                                         5104
    1688       1522 E GOLF RD, SCHAUMBURG, IL,     Village of Schaumburg, IL        90560-51680              101 Schaumburg Accounts Receivable,         WATER/SEWAGE       $        12.00                                                                                                  $          -
               60173                                                                                         Schaumburg, IL, 60193-1899

    1148       358 RANDALL ROAD, SOUTH ELGIN,      Village of South Elgin, IL       9890035801-000           10 North Water Street 0, South Elgin, IL,   WATER/SEWAGE       $        67.00                                                                                                  $      100.00
               IL, 60177                                                                                     60177-1695
    177        1045 WEST MERCURY BLVD,             Virginia Natural Gas/5409        0656511090               PO Box 5409 0, CAROL STREAM, IL, 60197-     GAS                $        46.00                                                                                                  $          -
               HAMPTON, VA, 23666                                                                            5409
    569        3405 VIRGINIA BEACH BLVD,           Virginia Natural Gas/5409        1217411090               PO Box 5409 0, CAROL STREAM, IL, 60197-     GAS                $        32.00                                                                                                  $          -
               VIRGINIA BEACH, VA, 23452                                                                     5409
    1162       1169 NIMMO PARKWAY SUITE 218,       Virginia Natural Gas/5409        9098469150               PO Box 5409 0, CAROL STREAM, IL, 60197-     GAS                $        49.00                                                                                                  $          -
               VIRGINIA BEACH, VA, 23456                                                                     5409
    1293       1232 GREENBRIER PARKWAY,            Virginia Natural Gas/5409        0032342260               PO Box 5409 0, CAROL STREAM, IL, 60197-     GAS                $        76.00                                                                                                  $      100.00
               CHESAPEAKE, VA, 23320                                                                         5409
    1488       12551 JEFFERSON AVENUE SUITE        Virginia Natural Gas/5409        3583307370               PO Box 5409 0, CAROL STREAM, IL, 60197-     GAS                $        51.00                                                                                                  $      100.00
               161, NEWPORT NEWS, VA, 23602                                                                  5409
    1653       4625 CASEY BLVD #100,               Virginia Natural Gas/5409        0938929072               PO Box 5409 0, CAROL STREAM, IL, 60197-     GAS                $        54.00                                                                                                  $      100.00
               WILLIAMSBURG, VA, 23188                                                                       5409
    1311       3901 RICHMOND HWY, ALEXANDRIA,      Virginia-American Water Compan   1027-210036544276        PO Box 790247 0, St Louis, MO, 63179-0247   WATER/SEWAGE       $        73.00                                                                                                  $      100.00
               VA, 22305
    1666       4609 DUKE STREET, ALEXANDRIA, VA,   Virginia-American Water Compan   1027-220008149239        PO Box 790247 0, St Louis, MO, 63179-0247 WATER/SEWAGE         $        23.00                                                                                                  $          -
               22304
    289        1708 SCENIC HWY N SUITE E-G,        Walton EMC                       451911001                PO Box 1347 0, Monroe, GA, 30655-1347       ELECTRIC           $       467.00                                                           $        1,798.76                      $          -
               SNELLVILLE, GA, 30078
    1625       1791 OCONEE CONNECTOR STE 160,      Walton EMC                       451911002                PO Box 1347 0, Monroe, GA, 30655-1347       ELECTRIC           $       690.00 22036820           Liberty Mutual   $        2,700.00                                            $          -
               ATHENS, GA, 30606                                                                                                                                                                              Insurance Co.
    1625       1791 OCONEE CONNECTOR STE 160,      Walton EMC                       451911002                PO Box 1347 0, Monroe, GA, 30655-1347       GAS                $        82.00 22036820           Liberty Mutual   $          300.00                                            $          -
               ATHENS, GA, 30606                                                                                                                                                                              Insurance Co.
     31        8105 SUDLEY RD, MANASSAS, VA,       Washington Gas/37747             320001936683             PO BOX 37747 0, Philadelphia, PA, 19101-    GAS                $        79.00                                                           $           45.00                      $          -
               20109                                                                                         5047
    111        2290 LEGGE BLVD, WINCHESTER, VA,    Washington Gas/37747             320005561503             PO BOX 37747 0, Philadelphia, PA, 19101-    GAS                $       111.00                                                                                                  $      100.00
               22601                                                                                         5047
    120        4410 MITCHELLVILLE RD, BOWIE,       Washington Gas/37747             220003316225             PO BOX 37747 0, Philadelphia, PA, 19101-    GAS                $        45.00                                                                                                  $          -
               MD, 20716                                                                                     5047
    272        14348 GIDEON DR, WOODBRIDGE,        Washington Gas/37747             320001394578             PO BOX 37747 0, Philadelphia, PA, 19101-    GAS                $       214.00                                                                                                  $      200.00
               VA, 22192                                                                                     5047
    332        5857-A LEESBURG PIKE, FALLS         Washington Gas/37747             320000951899             PO BOX 37747 0, Philadelphia, PA, 19101-    GAS                $       108.00                                                                                                  $      100.00
               CHURCH, VA, 22041                                                                             5047
    431        6751-A FRONTIER DR, SPRINGFIELD,    Washington Gas/37747             320001192931             PO BOX 37747 0, Philadelphia, PA, 19101-    GAS                $       121.00                                                                                                  $      100.00
               VA, 22150                                                                                     5047
    454        11210 JAMES SWART CIRCLE,           Washington Gas/37747             320004769347             PO BOX 37747 0, Philadelphia, PA, 19101-    GAS                $        77.00                                                                                                  $      100.00
               FAIRFAX, VA, 22030                                                                            5047




                                                                                                                                               Page 74 of 77
                                                         Case 20-30805-KRH                             Doc 14 Filed 02/17/20 Entered 02/17/20 16:06:48                                                                  Desc Main
                                                                                                            Document    Page 116 of 118

                                                                                                                                                                                                                                                                                            Proposed
                                                                                                                                                                                                                             Surety Bond Limit
                                                                                      Account Number(s) (if                                                                  Average 14 Days                                                           Cash Deposit    Letter of Credit     Adequate
Store Number             Store Address                      Provider / Company                                              Utility Address                     Service(s)                     Surety Bond #   Surety Name    of Liability (Pro-
                                                                                            known)                                                                               Spend                                                                   Amount            Amont            Assurance
                                                                                                                                                                                                                                    rated)
                                                                                                                                                                                                                                                                                             Deposit
    509        30 GRAND CORNER AVENUE,              Washington Gas/37747             220004431031             PO BOX 37747 0, Philadelphia, PA, 19101-    GAS                $        89.00                                                                                               $      100.00
               GAITHERSBURG, MD, 20878                                                                        5047
    689        21050 SOUTHBANK, STERLING, VA,       Washington Gas/37747             320003054667             PO BOX 37747 0, Philadelphia, PA, 19101-    GAS                $        83.00                                                                                               $      100.00
               20165                                                                                          5047
    746        502 D EAST MARKET ST, LEESBURG,      Washington Gas/37747             320002802439             PO BOX 37747 0, Philadelphia, PA, 19101-    GAS                $       105.00                                                                                               $      100.00
               VA, 20176                                                                                      5047
    1043       45098 WORTH AVE, CALIFORNIA,         Washington Gas/37747             220000045280             PO BOX 37747 0, Philadelphia, PA, 19101-    GAS                $        64.00                                                                                               $      100.00
               MD, 20619                                                                                      5047
    1311       3901 RICHMOND HWY, ALEXANDRIA,       Washington Gas/37747             320001442609             PO BOX 37747 0, Philadelphia, PA, 19101-    GAS                $        63.00                                                                                               $      100.00
               VA, 22305                                                                                      5047
    1401       3237 PLAZA WAY, WALDORF, MD,         Washington Gas/37747             220002300899             PO BOX 37747 0, Philadelphia, PA, 19101-    GAS                $       103.00                                                                                               $      100.00
               20603                                                                                          5047
    1624       7684 RICHMOND HWY, ALEXANDRIA,       Washington Gas/37747             320000365744             PO BOX 37747 0, Philadelphia, PA, 19101-    GAS                $        49.00                                                                                               $         -
               VA, 22306                                                                                      5047
    1627       2470 OSPREY WAY, FREDERICK, MD,      Washington Gas/37747             220001892391             PO BOX 37747 0, Philadelphia, PA, 19101-    GAS                $        80.00                                                                                               $      100.00
               21701                                                                                          5047
    1637       12137 ROCKVILLE PIKE B, ROCKVILLE,   Washington Gas/37747             220004994525             PO BOX 37747 0, Philadelphia, PA, 19101-    GAS                $       188.00                                                                                               $      200.00
               MD, 20852                                                                                      5047
    1666       4609 DUKE STREET, ALEXANDRIA, VA,    Washington Gas/37747             320000606014             PO BOX 37747 0, Philadelphia, PA, 19101-    GAS                $        47.00                                                                                               $         -
               22304                                                                                          5047
    120        4410 MITCHELLVILLE RD, BOWIE,        Washington Suburban Sanitary C   3120000000               14501 Sweitzer Lane 0, Laurel, MD, 20707-   WATER/SEWAGE       $        39.00                                                                                               $         -
               MD, 20716                                                                                      5901
    509        30 GRAND CORNER AVENUE,              Washington Suburban Sanitary C   7122950000               14501 Sweitzer Lane 0, Laurel, MD, 20707-   WATER/SEWAGE       $        50.00                                                                                               $      100.00
               GAITHERSBURG, MD, 20878                                                                        5901
    524        564 KING STREET NORTH,               Waterloo North Hydro Inc         406952-0440695           PO BOX 1029 0, Waterloo, ON, N2J4S1         ELECTRIC           $       278.00                                                                                               $      300.00
               WATERLOO, ON, N2L 6L3
    249        6010 NORTH PORT WASH RD,             WE Energies/Wisconsin Electric   6858-493-219             PO Box 90001 @ WE Energy, Milwaukee, WI,    ELECTRIC           $       680.00                                                                                               $      700.00
               GLENDALE, WI, 53217                                                                            53290-0001
    282        5170 SOUTH 76TH ST, GREENDALE,       WE Energies/Wisconsin Electric   9455-179-799             PO Box 90001 @ WE Energy, Milwaukee, WI,    ELECTRIC           $       794.00                                                                                               $      800.00
               WI, 53129                                                                                      53290-0001
    418        17000 NW BLUEMOUND RD,               WE Energies/Wisconsin Electric   4812-925-325             PO Box 90001 @ WE Energy, Milwaukee, WI,    ELECTRIC           $       567.00                                                                                               $      600.00
               BROOKFIELD, WI, 53005                                                                          53290-0001
    418        17000 NW BLUEMOUND RD,               WE Energies/Wisconsin Electric   4812-925-325             PO Box 90001 @ WE Energy, Milwaukee, WI,    GAS                $        91.00                                                                                               $      100.00
               BROOKFIELD, WI, 53005                                                                          53290-0001
    880        2621 SOUTH GREEN BAY RD, RACINE,     WE Energies/Wisconsin Electric   6881-008-971             PO Box 90001 @ WE Energy, Milwaukee, WI,    ELECTRIC           $       631.00                                                                                               $      600.00
               WI, 53406                                                                                      53290-0001
    1296       N96W18768 COUNTY LINE ROAD,          WE Energies/Wisconsin Electric   1877-677-632             PO Box 90001 @ WE Energy, Milwaukee, WI,    ELECTRIC           $       684.00                                                                                               $      700.00
               GERMANTOWN, WI, 53022                                                                          53290-0001
    1313       6830 GREENBAY ROAD, KENOSHA,         WE Energies/Wisconsin Electric   2027-610-379             PO Box 90001 @ WE Energy, Milwaukee, WI,    ELECTRIC           $       643.00                                                                                               $      600.00
               WI, 53142                                                                                      53290-0001
    1412       4717 MICHAELS DRIVE, APPLETON,       WE Energies/Wisconsin Electric   1231-394-167             PO Box 90001 @ WE Energy, Milwaukee, WI,    ELECTRIC           $       849.00                                                                                               $      800.00
               WI, 54913                                                                                      53290-0001
    1668       984 PORT WASHINGTON ROAD,            WE Energies/Wisconsin Electric   2096-432-210             PO Box 90001 @ WE Energy, Milwaukee, WI,    ELECTRIC           $       741.00                                                                                               $      700.00
               GRAFTON, WI, 53024                                                                             53290-0001
    722        140 NORTH MILWAUKEE, BOISE, ID,      West Boise Sewer District        5680140-00               7608 Ustick 0, Boise, ID, 83704             WATER/SEWAGE       $        23.00                                                                                               $         -
               83704
    1612       6305 MILLS CIVIC PKWY. SUITE 2115,   West Des Moines Municipal Serv   71-0359                  P.O. BOX 402002 0, DES MOINES, IA, 50940- WATER/SEWAGE         $        78.00                                                        $           80.00                      $         -
               WEST DES MOINES, IA, 50266                                                                     2002

     11        5129 ROUTE 30, GREENSBURG, PA,       West Penn Power                  100094150610             PO Box 3687 0, Akron, OH, 44309-3687        ELECTRIC           $       354.00                                                                                               $      400.00
               15601
    1190       351 WASHINGTON ROAD,                 West Penn Power                  100092986106             PO Box 3687 0, Akron, OH, 44309-3687        ELECTRIC           $       574.00                                                                                               $      600.00
               WASHINGTON, PA, 15301
    1583       1775 N HIGHLAND ROAD, UPPER ST       West Penn Power                  100094936281             PO Box 3687 0, Akron, OH, 44309-3687        ELECTRIC           $       568.00                                                                                               $      600.00
               CLAIR, PA, 15241
    1588       221 PATRIOT LANE, STATE COLLEGE,     West Penn Power                  100 101 532 271          PO Box 3687 0, Akron, OH, 44309-3687        ELECTRIC           $       389.00                                                                                               $      400.00
               PA, 16803
    1058       7219 B MCKNIGHT RD, PITTSBURGH,      West View Water Authority        36600-1012400-003        PO Box 747107 0, Pittsburgh, PA, 15274-   WATER/SEWAGE         $        22.00                                                        $           45.00                      $         -
               PA, 15237                                                                                      7105
    791        150 MALL RD, BARBOURSVILLE, WV,      West Virginia-American Water C   1028-210017595792        PO Box 790247 0, St Louis, MO, 63179-0247 WATER/SEWAGE         $        19.00                                                                                               $         -
               25504




                                                                                                                                              Page 75 of 77
                                                        Case 20-30805-KRH                              Doc 14 Filed 02/17/20 Entered 02/17/20 16:06:48                                                                    Desc Main
                                                                                                            Document    Page 117 of 118

                                                                                                                                                                                                                                                                                         Proposed
                                                                                                                                                                                                                               Surety Bond Limit
                                                                                     Account Number(s) (if                                                                  Average 14 Days                                                          Cash Deposit   Letter of Credit     Adequate
Store Number             Store Address                      Provider / Company                                             Utility Address                     Service(s)                     Surety Bond #     Surety Name     of Liability (Pro-
                                                                                           known)                                                                               Spend                                                                  Amount           Amont            Assurance
                                                                                                                                                                                                                                      rated)
                                                                                                                                                                                                                                                                                          Deposit
    1018       36 RHL BLVD, SOUTH CHARLESTON,      West Virginia-American Water C   1028-210018133364        PO Box 790247 0, St Louis, MO, 63179-0247 WATER/SEWAGE         $        63.00                                                                                             $      100.00
               WV, 25309
    203        1930 SW WANAMAKER RD, TOPEKA,       Westar Energy/KPL                6630736682               PO Box 419353 0, Kansas City, MO, 64141-    ELECTRIC           $       497.00                                                                                             $      500.00
               KS, 66604                                                                                     6353
    1010       1800 N ROCK ROAD SUITE 100,         Westar Energy/KPL                1557574465               PO Box 419353 0, Kansas City, MO, 64141-    ELECTRIC           $       460.00                                                                                             $      500.00
               WICHITA, KS, 67206                                                                            6353
    1430       320 SOUTHWIND PLACE,                Westar Energy/KPL                8339774602               PO Box 419353 0, Kansas City, MO, 64141-    ELECTRIC           $       523.00                                                                                             $      500.00
               MANHATTAN, KS, 66503                                                                          6353
    1573       2441 N MAIZE ROAD SUITE 1701,       Westar Energy/KPL                9130776929               PO Box 419353 0, Kansas City, MO, 64141-    ELECTRIC           $       608.00                                                                                             $      600.00
               WICHITA, KS, 67205                                                                            6353
    690        1329 BOSTON POST RD,                Westchester Joint Water Works    202-4310-08069           PO Box 5069 0, WHITE PLAINS, NY, 10602-     WATER/SEWAGE       $        22.00                                                                                             $         -
               LARCHMONT, NY, 10538                                                                          5069
     95        4952 VALLEY VIEW BLVD NW,           Western Virginia Water Authori   111319-523514            PO Box 17381 0, Baltimore, MD, 21297-1381   WATER/SEWAGE       $        58.00                                                                                             $      100.00
               ROANOKE, VA, 24012
    1348       1635 VICTORIA STREET EAST,          Whitby Hydro Electric Corporat   23403511-00              P.O. Box 59 0, Whitby, ON, L1N 5R8          ELECTRIC           $       431.00                                                                          $      4,200.00 $            -
               WHITBY, ON, L1N 9W4
    1224       3078 STATE ROUTE 50, SARATOGA       Wilton Water & Sewer Authority   1695                     20 Traver Road 0, Gansevoort, NY, 12831     WATER/SEWAGE       $        17.00                                                                                             $         -
               SPRINGS, NY, 12866
    1575       8080 CONCORD MILLS RD.,             WINDSTREAM                       N/A                      PO BOX 9001908, LOUISVILLE, KY, 40290-   TELECOM               $       178.00                                                                                             $      200.00
               CONCORD, NC, 28027                                                                            1980
    255        2281 SOUTH ONEIDA ST, GREEN BAY,    Wisconsin Public Service         0405505661-00003         PO Box 3140 0, Milwaukee, WI, 53201-3140 ELECTRIC              $       638.00                                                                                             $      600.00
               WI, 54304
    1038       3500 RIB MOUNTAIN DR, WAUSAU,       Wisconsin Public Service         0405505661-00001         PO Box 3140 0, Milwaukee, WI, 53201-3140 ELECTRIC              $       534.00                                                                                             $      500.00
               WI, 54401
    1589       1321 WENDY COURT, SPRING HILL,      Withlacoochee River Electric C   1629549                  PO Box 278 0, Dade City, FL, 33526-0278     ELECTRIC           $       553.00 22036789           Liberty Mutual   $        5,000.00                                       $         -
               FL, 34607                                                                                                                                                                                      Insurance Co.
    1314       6501 E LLOYD EXPRESSWAY SUITE 19,   WOW BUSINESS SOLUTIONS           N/A                      P.O. BOX 4350, CAROL STREAM, IL, 60197-     TELECOM            $       188.00                                                                                             $      200.00
               EVANSVILLE, IN, 47715                                                                         4350
    574        7900 WEDGEWOOD LN, MAPLE            Wright-Hennepin Coop Electric    11911778300              PO Box 77027 0, Minneapolis, MN, 55480-     ELECTRIC           $       519.00                                                                                             $      500.00
               GROVE, MN, 55369                                                                              7727
    1435       12700 SHOPS PARKWAY SUITE 400,      WTCPUA Bee Cave                  80231-2310165501         13215 Bee Cave Pkwy Bldg B, Ste 110, Bee    WATER/SEWAGE       $       140.00                                                                                             $      100.00
               BEE CAVE, TX, 78738                                                                           Cave, Bee Cave, TX, 78738-5561
    157        733 GRAND AVE, SAINT PAUL, MN,      XCEL Energy:Northern States Po   XX-XXXXXXX-8             P.O. Box 9477 @ Xcel Energy, Minneapolis,   ELECTRIC           $       764.00                                                                                             $      800.00
               55105                                                                                         MN, 55484-9477
    295        11315 HWY 7, MINNETONKA, MN,        XCEL Energy:Northern States Po   XX-XXXXXXX-3             P.O. Box 9477 @ Xcel Energy, Minneapolis,   ELECTRIC           $       359.00                                                                                             $      400.00
               55305                                                                                         MN, 55484-9477
    410        12970 WAYZATA BLVD,                 XCEL Energy:Northern States Po   XX-XXXXXXX-5             P.O. Box 9477 @ Xcel Energy, Minneapolis,   ELECTRIC           $       415.00                                                                                             $      400.00
               MINNETONKA, MN, 55305                                                                         MN, 55484-9477
    552        3801 WEST 49TH ST, SIOUX FALLS,     XCEL Energy:Northern States Po   XX-XXXXXXX-3             P.O. Box 9477 @ Xcel Energy, Minneapolis,   ELECTRIC           $       505.00                                                                                             $      500.00
               SD, 57106                                                                                     MN, 55484-9477
    587        8452 TAMARACK VILLAGE,              XCEL Energy:Northern States Po   XX-XXXXXXX-9             P.O. Box 9477 @ Xcel Energy, Minneapolis,   ELECTRIC           $       584.00                                                                                             $      600.00
               WOODBURY, MN, 55125                                                                           MN, 55484-9477
    617        4008 COMMONWEALTH AVE, EAU          XCEL Energy:Northern States Po   XX-XXXXXXX-5             P.O. Box 9477 @ Xcel Energy, Minneapolis,   ELECTRIC           $       813.00                                                                                             $      800.00
               CLAIRE, WI, 54701                                                                             MN, 55484-9477
    732        3616 HWY 157, LA CROSSE, WI,        XCEL Energy:Northern States Po   XX-XXXXXXX-2             P.O. Box 9477 @ Xcel Energy, Minneapolis,   ELECTRIC           $       742.00                                                                                             $      700.00
               54601                                                                                         MN, 55484-9477
    835        2900 WEST 66TH ST, RICHFIELD, MN,   XCEL Energy:Northern States Po   XX-XXXXXXX-8             P.O. Box 9477 @ Xcel Energy, Minneapolis,   ELECTRIC           $       580.00                                                                                             $      600.00
               55423                                                                                         MN, 55484-9477
    843        4330 13TH AVE SW, FARGO, ND,        XCEL Energy:Northern States Po   XX-XXXXXXX-2             P.O. Box 9477 @ Xcel Energy, Minneapolis,   GAS                $       240.00                                                                                             $      200.00
               58103                                                                                         MN, 55484-9477
    863        2397 NORTH FAIRVIEW AVE,            XCEL Energy:Northern States Po   XX-XXXXXXX-1             P.O. Box 9477 @ Xcel Energy, Minneapolis,   ELECTRIC           $       973.00                                                                                             $    1,000.00
               ROSEVILLE, MN, 55113                                                                          MN, 55484-9477
    863        2397 NORTH FAIRVIEW AVE,            XCEL Energy:Northern States Po   XX-XXXXXXX-1             P.O. Box 9477 @ Xcel Energy, Minneapolis,   GAS                $        81.00                                                                                             $      100.00
               ROSEVILLE, MN, 55113                                                                          MN, 55484-9477
    1294       574 PRAIRIE CENTER DRIVE SUITE      XCEL Energy:Northern States Po   XX-XXXXXXX-1             P.O. Box 9477 @ Xcel Energy, Minneapolis,   ELECTRIC           $       546.00                                                                                             $      500.00
               165, EDEN PRAIRIE, MN, 55344                                                                  MN, 55484-9477

    1340       3701 W DIVISION STREET, ST CLOUD, XCEL Energy:Northern States Po     XX-XXXXXXX-7             P.O. Box 9477 @ Xcel Energy, Minneapolis,   ELECTRIC           $       773.00                                                                                             $      800.00
               MN, 56301                                                                                     MN, 55484-9477
    1420       5855 KRUEGER LANE, OAK PARK       XCEL Energy:Northern States Po     XX-XXXXXXX-9             P.O. Box 9477 @ Xcel Energy, Minneapolis,   ELECTRIC           $       629.00                                                                                             $      600.00
               HEIGHTS, MN, 55082                                                                            MN, 55484-9477




                                                                                                                                             Page 76 of 77
                                                      Case 20-30805-KRH                            Doc 14 Filed 02/17/20 Entered 02/17/20 16:06:48                                                                   Desc Main
                                                                                                        Document    Page 118 of 118

                                                                                                                                                                                                                                                                                    Proposed
                                                                                                                                                                                                                          Surety Bond Limit
                                                                                   Account Number(s) (if                                                                  Average 14 Days                                                       Cash Deposit   Letter of Credit     Adequate
Store Number             Store Address                   Provider / Company                                              Utility Address                     Service(s)                     Surety Bond #   Surety Name    of Liability (Pro-
                                                                                         known)                                                                               Spend                                                               Amount           Amont            Assurance
                                                                                                                                                                                                                                 rated)
                                                                                                                                                                                                                                                                                     Deposit
    1443       1901 E MADISON AVENUE,            XCEL Energy:Northern States Po   XX-XXXXXXX-0             P.O. Box 9477 @ Xcel Energy, Minneapolis,   ELECTRIC           $       632.00                                                                                          $      600.00
               MANKATO, MN, 56001                                                                          MN, 55484-9477
     41        4336 SOUTH COLLEGE AVE, FORT      XCEL Energy:Public Service Com   XX-XXXXXXX-4             P.O. Box 9477 (2200) @ Xcel Energy Remit    GAS                $        66.00                                                                                          $      100.00
               COLLINS, CO, 80525                                                                          Processing, Minneapolis, MN, 55484-9477

    281        2454 HWY 6 AND 50 SUITE 111,      XCEL Energy:Public Service Com   XX-XXXXXXX-2             P.O. Box 9477 (2200) @ Xcel Energy Remit    ELECTRIC           $       552.00                                                                                          $      600.00
               GRAND JUNCTION, CO, 81505                                                                   Processing, Minneapolis, MN, 55484-9477

    281        2454 HWY 6 AND 50 SUITE 111,      XCEL Energy:Public Service Com   XX-XXXXXXX-2             P.O. Box 9477 (2200) @ Xcel Energy Remit    GAS                $        98.00                                                                                          $      100.00
               GRAND JUNCTION, CO, 81505                                                                   Processing, Minneapolis, MN, 55484-9477

    378        2530 ARAPAHOE, BOULDER, CO,       XCEL Energy:Public Service Com   XX-XXXXXXX-4             P.O. Box 9477 (2200) @ Xcel Energy Remit    ELECTRIC           $       456.00                                                                                          $      500.00
               80302                                                                                       Processing, Minneapolis, MN, 55484-9477

    378        2530 ARAPAHOE, BOULDER, CO,       XCEL Energy:Public Service Com   XX-XXXXXXX-4             P.O. Box 9477 (2200) @ Xcel Energy Remit    GAS                $        99.00                                                                                          $      100.00
               80302                                                                                       Processing, Minneapolis, MN, 55484-9477

    595        8360 SOUTH WILLOW ST, LONE TREE, XCEL Energy:Public Service Com    XX-XXXXXXX-9             P.O. Box 9477 (2200) @ Xcel Energy Remit    ELECTRIC           $       688.00                                                                                          $      700.00
               CO, 80124                                                                                   Processing, Minneapolis, MN, 55484-9477

    1115       7301 S SANTA FE DRIVE #710,       XCEL Energy:Public Service Com   XX-XXXXXXX-1             P.O. Box 9477 (2200) @ Xcel Energy Remit    ELECTRIC           $       964.00                                                                                          $     1,000.00
               LITTLETON, CO, 80120                                                                        Processing, Minneapolis, MN, 55484-9477

    1116       2780 S COLORADO BLVD SUITE 306-   XCEL Energy:Public Service Com   XX-XXXXXXX-5             P.O. Box 9477 (2200) @ Xcel Energy Remit    ELECTRIC           $      1,337.00                                                                                         $     1,300.00
               A, DENVER, CO, 80222                                                                        Processing, Minneapolis, MN, 55484-9477

    1346       220 BEAVER CREEK PLACE PO BOX     XCEL Energy:Public Service Com   XX-XXXXXXX-0             P.O. Box 9477 (2200) @ Xcel Energy Remit    GAS                $        94.00                                                                                          $      100.00
               8274, AVON, CO, 81620                                                                       Processing, Minneapolis, MN, 55484-9477

    1387       14105 WEST COLFAX DRIVE,          XCEL Energy:Public Service Com   XX-XXXXXXX-7             P.O. Box 9477 (2200) @ Xcel Energy Remit    ELECTRIC           $       719.00                                                                                          $      700.00
               LAKEWOOD, CO, 80401                                                                         Processing, Minneapolis, MN, 55484-9477

    1468       1695 ROCKY MOUNTAIN AVENUE,       XCEL Energy:Public Service Com   XX-XXXXXXX-2             P.O. Box 9477 (2200) @ Xcel Energy Remit    GAS                $       101.00                                                                                          $      100.00
               LOVELAND, CO, 80538                                                                         Processing, Minneapolis, MN, 55484-9477

    1522       16535 WASHINGTON STREET,          XCEL Energy:Public Service Com   XX-XXXXXXX-3             P.O. Box 9477 (2200) @ Xcel Energy Remit    GAS                $       131.00                                                                                          $      100.00
               THORNTON, CO, 80023                                                                         Processing, Minneapolis, MN, 55484-9477

    662        8511 WEST INTERSTATE HWY 40,      XCEL Energy:Southwestern Publi   XX-XXXXXXX-0             P.O. Box 9477 @ Xcel Energy, Minneapolis,   ELECTRIC           $       503.00                                                                                          $      500.00
               AMARILLO, TX, 79121                                                                         MN, 55484-9477
    1161       6885 MAIN STREET, WILMINGTON,     Yes Energy Management/6255       t0009895                 PO Box 6255 0, Hicksville, NY, 11802-6255   WATER/SEWAGE       $        50.00                                                                                          $          -
               NC, 28405

                                                                                                                                                                                                                                                                                  $   701,500.00




                                                                                                                                           Page 77 of 77
